Exhibit 10.1
 
Execution Version
 
 
 
 
INDENTURE
 
dated as of April 30, 2013
 
among
 
JMP CREDIT ADVISORS CLO II LTD.,
Issuer
 
JMP CREDIT ADVISORS CLO II LLC,
Co-Issuer
 
and
 
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
CONTENTS
 
 

Clause Page                
1.
Definitions
2
 
1.1
Definitions.
2
 
1.2
Assumptions as to Assets.
73
       
2.
The Notes
77
 
2.1
Forms Generally.
77
 
2.2
Forms of Notes.
77
 
2.3
Authorized Amount; Stated Maturity; Denominations.
79
 
2.4
Execution, Authentication, Delivery and Dating.
80
 
2.5
Registration, Registration of Transfer and Exchange.
81
 
2.6
Mutilated, Defaced, Destroyed, Lost or Stolen Note.
90
 
2.7
Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved.
91
 
2.8
Persons Deemed Owners.
95
 
2.9
Cancellation.
95
 
2.10
DTC Ceases to be Depository.
96
 
2.11
Notes Beneficially Owned by Persons Not QIB/QPs or Knowledgeable Employees that
are also Accredited Investors, or in Violation of ERISA Representations or
Noteholder Reporting Obligations.
96
 
2.12
Treatment and Tax Certification.
98
 
2.13
Additional Issuance.
100
       
3.
Conditions Precedent
101
 
3.1
Conditions to Issuance of Notes on Closing Date.
101
 
3.2
Conditions to Additional Issuance.
105
 
3.3
Custodianship; Delivery of Collateral Obligations and Eligible Investments.
106
       
4.
Satisfaction And Discharge
107
 
4.1
Satisfaction and Discharge of Indenture.
107
 
4.2
Application of Trust Money.
109
 
4.3
Repayment of Monies Held by Paying Agent.
109
       
5.
Remedies
109
 
5.1
Events of Default.
109
 
5.2
Acceleration of Maturity; Rescission and Annulment.
111
 
5.3
Collection of Indebtedness and Suits for Enforcement by Trustee.
112
 
5.4
Remedies.
114
 
5.5
Optional Preservation of Assets.
116
 
5.6
Trustee May Enforce Claims Without Possession of Notes.
118
 
5.7
Application of Money Collected.
118
 
5.8
Limitation on Suits.
118

 
 
- i -

--------------------------------------------------------------------------------

 
 

 
5.9
Unconditional Rights of Secured Noteholders to Receive Principal and Interest.
119
 
5.10
Restoration of Rights and Remedies.
119
 
5.11
Rights and Remedies Cumulative.
119
 
5.12
Delay or Omission Not Waiver.
120
 
5.13
Control by Majority of Controlling Class.
120
 
5.14
Waiver of Past Defaults.
120
 
5.15
Undertaking for Costs.
121
 
5.16
Waiver of Stay or Extension Laws.
121
 
5.17
Sale of Assets.
121
 
5.18
Action on the Notes.
122
       
6.
The Trustee
122
 
6.1
Certain Duties and Responsibilities
122
 
6.2
Notice of Default.
124
 
6.3
Certain Rights of Trustee.
124
 
6.4
Not Responsible for Recitals or Issuance of Notes.
128
 
6.5
May Hold Notes.
128
 
6.6
Money Held in Trust.
128
 
6.7
Compensation and Reimbursement.
128
 
6.8
Corporate Trustee Required; Eligibility.
129
 
6.9
Resignation and Removal; Appointment of Successor.
130
 
6.10
Acceptance of Appointment by Successor.
131
 
6.11
Merger, Conversion, Consolidation or Succession to Business of Trustee.
132
 
6.12
Co-Trustees.
132
 
6.13
Certain Duties of Trustee Related to Delayed Payment of Proceeds.
133
 
6.14
Authenticating Agents.
134
 
6.15
Withholding.
134
 
6.16
Representative for Secured Noteholders Only; Agent for each other Secured Party.
135
 
6.17
Representations and Warranties of U.S. Bank National Association
135
       
7.
Covenants
135
 
7.1
Payment of Principal and Interest.
135
 
7.2
Maintenance of Office or Agency.
136
 
7.3
Money for Note Payments to be Held in Trust.
136
 
7.4
Existence of Co-Issuers.
138
 
7.5
Protection of Assets.
141
 
7.6
Opinions as to Assets.
143
 
7.7
Performance of Obligations.
143
 
7.8
Negative Covenants.
143
 
7.9
Statement as to Compliance.
146
 
7.10
Co-Issuers May Consolidate, etc., Only on Certain Terms.
146
 
7.11
Successor Substituted.
148
 
7.12
No Other Business.
148
 
7.13
Maintenance of Listing.
148
 
7.14
Annual Rating Review; Review of Credit Estimates.
148

 
 
- ii -

--------------------------------------------------------------------------------

 
 

 
7.15
Reporting.
149
 
7.16
Calculation Agent.
149
 
7.17
Certain Tax Matters.
150
 
7.18
Effective Date; Purchase of Additional Collateral Obligations.
153
 
7.19
Representations Relating to Security Interests in the Assets.
158
 
7.20
Rule 17g-5 Compliance.
160
 
7.21
Filings.
162
 
7.22
Article 122a of the CRD
162
       
8.
Supplemental Indentures
163
 
8.1
Supplemental Indentures Without Consent of Noteholders.
163
 
8.2
Supplemental Indentures With Consent of Noteholders.
166
 
8.3
Execution of Supplemental Indentures.
168
 
8.4
Effect of Supplemental Indentures.
170
 
8.5
Reference in Notes to Supplemental Indentures.
170
       
9.
Redemption Of Notes
170
 
9.1
Mandatory Redemption.
170
 
9.2
Optional Redemption.
170
 
9.3
Tax Redemption.
173
 
9.4
Redemption Procedures.
174
 
9.5
Notes Payable on Redemption Date.
176
 
9.6
Special Redemption.
176
 
9.7
Clean-Up Call Redemption.
177
       
10.
Accounts, Accountings And Releases
178
 
10.1
Collection of Money.
178
 
10.2
Collection Account.
179
 
10.3
Transaction Accounts.
181
 
10.4
The Revolver Funding Account.
184
 
10.5
Reinvestment of Funds in Accounts; Reports by Trustee.
185
 
10.6
Accountings.
186
 
10.7
Release of Assets.
194
 
10.8
Reports by Independent Certified Public Accountants.
195
 
10.9
Reports to Rating Agencies and Additional Recipients.
196
 
10.10
Procedures Relating to the Establishment of Accounts Controlled by the Trustee.
197
 
10.11
Section 3(c)(7) Procedures.
197
       
11.
Application Of Monies
197
 
11.1
Disbursements of Monies from Payment Account.
197
       
12.
Sale of Collateral Obligations; Purchase of Additional Collateral Obligations
206
 
12.1
Sales of Collateral Obligations.
206
 
12.2
Purchase of Additional Collateral Obligations.
211
 
12.3
Conditions Applicable to All Sale and Purchase Transactions.
213

 
 
- iii -

--------------------------------------------------------------------------------

 
 
13.
Noteholders' Relations
214
 
13.1
Subordination.
214
 
13.2
Standard of Conduct.
215
       
14.
Miscellaneous
215
 
14.1
Form of Documents Delivered to Trustee.
215
 
14.2
Acts of Holders.
216
 
14.3
Notices, etc., to Trustee, the Co-Issuers, the Portfolio Manager, the Designated
Successor Manager, the Placement Agent, the Collateral Administrator, the Paying
Agent, the Administrator and each Rating Agency.
217
 
14.4
Notices to Holders; Waiver.
219
 
14.5
Effect of Headings and Table of Contents.
220
 
14.6
Successors and Assigns.
220
 
14.7
Severability.
220
 
14.8
Benefits of Indenture.
221
 
14.9
Governing Law.
221
 
14.10
Submission to Jurisdiction.
221
 
14.11
Waiver of Jury Trial.
221
 
14.12
Counterparts.
221
 
14.13
Acts of Issuer.
222
 
14.14
Confidential Information.
222
 
14.15
Liability of Co-Issuers.
223
 
14.16
Rating Condition Deemed Inapplicable.
223
       
15.
Assignment Of Certain Agreements
224
 
15.1
Assignment of Portfolio Management Agreement and Designated Successor Management
Agreement.
224

 
 
Schedules and Exhibits
 
Schedule 1
   
List of Collateral Obligations
Schedule 2
   
Moody's Industry Classification Group List
Schedule 3
   
S&P Industry Classifications
Schedule 4
   
Diversity Score Calculation
Schedule 5
   
Moody's Rating Definitions
Schedule 6
   
S&P Recovery Rate Tables
Schedule 7
   
Approved Index List
        Exhibit
A
 
Forms of Notes
 
A1
 
Form of Global Secured Note
 
A2
 
Form of Regulation S Global Subordinated Note
 
A3
 
Form of Certificated Secured Note
 
A4
 
Form of Certificated Subordinated Note
 
A5
 
Form of Reinvesting Holder Note

 
 
- iv -

--------------------------------------------------------------------------------

 
 

Exhibit
B
 
Forms of Transfer and Exchange Certificates
 
B1
 
Form of Transferor Certificate for Transfer of Rule 144A Global Note or
Certificated Secured Note to Regulation S Global Note
 
B2
 
Form of Purchaser Representation Letter for Certificated Notes
 
B3
 
Form of Transferor Certificate for Transfer of Regulation S Global Note or
Certificated Secured Note to Rule 144A Global Note
 
B4
 
Form of ERISA and Affected Bank Certificate
 
B5
 
Form of Transferee Certificate of Rule 144A Global Note
 
B6
 
Form of Transferee Certificate of Regulation S Global Note
 
B7
 
Form of Transferee Certificate of Regulation S Global Subordinated Note
 
B8
 
Form of Transferor Certificate for Transfer of Certificated Subordinated Note to
Regulation S Global Subordinated Note
        Exhibit
C
 
Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP
Exhibit
D
 
Form of Opinion of Katten Muchin Rosenman LLP
Exhibit
E
 
Form of Opinion of Alston & Bird LLP
Exhibit
F
 
Form of Opinion of Gibbons P.C.
Exhibit
G
 
Form of Opinion of Appleby (Cayman) Ltd.
Exhibit
H
 
Calculation of LIBOR
Exhibit
I
 
Form of Note Owner Certificate
Exhibit
J
 
Form of Reinvesting Holder Direction
Exhibit
K
 
Form of Retention of Net Economic Interest Letter

 
 
- v -

--------------------------------------------------------------------------------

 
 
INDENTURE, dated as of April 30, 2013, among JMP Credit Advisors CLO II Ltd., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands (the "Issuer"), JMP Credit Advisors CLO II LLC, a Delaware
limited liability company (the "Co-Issuer" and, together with the Issuer, the
"Co-Issuers"), and U.S. Bank National Association, as trustee (herein, together
with its permitted successors and assigns in the trusts hereunder, the
"Trustee").
 
PRELIMINARY STATEMENT
 
The Co-Issuers are duly authorized to execute and deliver this Indenture to
provide for the Notes issuable as provided in this Indenture.  Except as
otherwise provided herein, all covenants and agreements made by the Co-Issuers
herein are for the benefit and security of the Secured Parties.  The Co-Issuers
are entering into this Indenture, and the Trustee is accepting the trusts
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.
 
All things necessary to make this Indenture a valid agreement of the Co-Issuers
in accordance with the agreement's terms have been done.
 
GRANTING CLAUSES
 
The Issuer hereby Grants to the Trustee, for the benefit and security of the
Holders of the Secured Notes, the Trustee, the Portfolio Manager, the Designated
Successor Manager, the Administrator and the Bank in each of its capacities
under the Transaction Documents, including but not limited to, the Collateral
Administrator (collectively, the "Secured Parties"), all of its right, title and
interest in, to and under, in each case, whether now owned or existing, or
hereafter acquired or arising, all of the Issuer's accounts, chattel paper,
deposit accounts, money, financial assets, general intangibles, instruments,
investment property, letter-of-credit rights, and supporting obligations,
including, but not limited to:  (a) the Collateral Obligations (listed, as of
the Closing Date, in Schedule 1 to this Indenture) which the Issuer causes to be
delivered to the Trustee (directly or through an intermediary or bailee) on the
Closing Date herewith and all payments thereon or with respect thereto, and all
Collateral Obligations which are delivered to the Trustee in the future pursuant
to the terms hereof and all payments thereon or with respect thereto, (b) each
of the Accounts, and any Eligible Investments purchased with funds on deposit in
any of the Accounts, and all income from the investment of funds therein,
(c) the Portfolio Management Agreement and the Designated Successor Management
Agreement as set forth in Article 15 hereof and the Collateral Administration
Agreement, (d) all Cash or Money delivered to the Trustee (or its bailee) for
the benefit of the Secured Parties, (e) all accounts, chattel paper, deposit
accounts, financial assets, general intangibles, instruments, investment
property, goods, letter-of-credit rights, documents and other supporting
obligations relating to the foregoing (in each case as defined in the UCC),
(f) any other property otherwise delivered to the Trustee by or on behalf of the
Issuer (whether or not constituting Collateral Obligations or Eligible
Investments) and (g) all proceeds with respect to the foregoing; provided that
such Grants shall not include (i) the U.S.$250 transaction fee paid to the
Issuer in consideration of the issuance of the Notes and (ii) the funds
attributable to the issuance and allotment of the Issuer's ordinary shares or
the bank account in the Cayman Islands in which such funds are deposited (or any
interest thereon) (collectively, the "Excepted Property") (the assets referred
to in (a) through (g) above, excluding the Excepted Property, are collectively
referred to as the "Assets").
 
 
 

--------------------------------------------------------------------------------

 
 
The above Grant is made in trust to secure the Secured Notes and certain other
amounts payable by the Issuer as described herein.  Except as set forth in the
Priority of Payments and Article 13 of this Indenture, the Secured Notes are
secured by the Grant equally and ratably without prejudice, priority or
distinction between any Secured Note and any other Secured Note by reason of
difference in time of issuance or otherwise.  The Grant is made to secure, in
accordance with the priorities set forth in the Priority of Payments and
Article 13 of this Indenture, (i) the payment of all amounts due on the Secured
Notes in accordance with their terms, (ii) the payment of all other sums (other
than in respect of the Reinvesting Holder Notes and the Subordinated Notes)
payable under this Indenture, (iii) the payment of amounts owing by the Issuer
under the Transaction Documents, including, but not limited to, the Portfolio
Management Agreement, the Designated Successor Management Agreement and the
Collateral Administration Agreement, and (iv) compliance with the provisions of
this Indenture, all as provided in this Indenture (collectively, the "Secured
Obligations").  The foregoing Grant shall, for the purpose of determining the
property subject to the lien of this Indenture, be deemed to include any
securities and any investments granted to the Trustee by or on behalf of the
Issuer, whether or not such securities or investments satisfy the criteria set
forth in the definitions of "Collateral Obligation" or "Eligible Investments,"
as the case may be.
 
The Trustee acknowledges such Grant, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the terms hereof.
 
1.             Definitions
 
1.1           Definitions.  Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Indenture, and the definitions of such
terms are equally applicable both to the singular and plural forms of such terms
and to the masculine, feminine and neuter genders of such terms.  Except as
otherwise specified herein or as the context may otherwise
require:  (i) references to an agreement or other document are to it as amended,
supplemented, restated and otherwise modified from time to time and to any
successor document (whether or not already so stated); (ii) references to a
statute, regulation or other government rule are to it as amended from time to
time and, as applicable, are to corresponding provisions of successor
governmental rules (whether or not already so stated); (iii) the word
"including" and correlative words shall be deemed to be followed by the phrase
"without limitation" unless actually followed by such phrase or a phrase of like
import; (iv) the word "or" is always used inclusively herein (for example, the
phrase "A or B" means "A or B or both," not "either A or B but not both"),
unless used in an "either … or" construction; (v) references to a Person are
references to such Person's successors and assigns (whether or not already so
stated); (vi) all references in this Indenture to designated "Articles",
"Sections", "sub-Sections" and other subdivisions are to the designated
articles, sections, sub-sections and other subdivisions of this Indenture; and
(vii) the words "herein", "hereof", "hereunder" and other words of similar
import refer to this Indenture as a whole and not to any particular article,
section, sub-section or other subdivision.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
"17g-5 Website":  The internet website of the Issuer initially located at
https://www.structuredfn.com, access to which is limited to Rating Agencies and
NRSROs who have provided an NRSRO Certification.
 
"25% Limitation":  The meaning specified in Section 2.5(c)(iii).
 
"Accountants' Report":  An agreed upon procedures report from the firm or firms
selected by the Issuer pursuant to Section 10.8(a).
 
"Accounts":  (i) the Payment Account, (ii) the Collection Account, (iii) the
Ramp-Up Account, (iv) the Revolver Funding Account, (v) the Closing Expense
Account, (vi) the Custodial Account, (vii) the Expense Reimbursement Account,
(viii) the Reinvestment Amount Account, (ix) the Interest Reserve Account and
(x) the LC Reserve Account.
 
"Accredited Investor":  An "accredited investor" as defined in Rule 501(a) under
the Securities Act or an entity all of the investors in which are such
accredited investors.
 
"Act" and "Act of Holders":  The meanings specified in Section 14.2.
 
"Adjusted Collateral Principal Amount":  As of any date of determination,
(a) the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations, Discount Obligations and Deferring Securities), plus
(b) Principal Financed Accrued Interest (excluding any unpaid accrued interest
purchased with Principal Proceeds in respect of a Defaulted Obligation), plus
(c) without duplication, the amounts on deposit in the Collection Account, the
Reinvestment Amount Account and the Ramp-Up Account (including Eligible
Investments therein) representing Principal Proceeds, plus (d) the lesser of the
(i) S&P Collateral Value of all Defaulted Obligations and Deferring Securities
and (ii) Moody's Collateral Value of all Defaulted Obligations and Deferring
Securities; provided that the Adjusted Collateral Principal Amount will be zero
for any Defaulted Obligation which the Issuer has owned for more than three
years after the date that it became a Defaulted Obligation, plus (e) the
aggregate, for each Discount Obligation, of the purchase price (expressed as a
percentage of par) multiplied by the Principal Balance of such Discount
Obligation as of such date of determination, expressed as a dollar amount minus
(f) the Excess CCC/Caa Adjustment Amount; provided that, with respect to any
Collateral Obligation that satisfies more than one of the definitions of
Defaulted Obligation, Discount Obligation or Deferring Security or any asset
that falls into the Excess CCC/Caa Adjustment Amount, such Collateral Obligation
shall, for the purposes of this definition, be treated as belonging to the
category of Collateral Obligations which results in the lowest Adjusted
Collateral Principal Amount on any date of determination; provided, further,
that, any Collateral Obligation purchased with the proceeds of an additional
issuance of Subordinated Notes solely for the purpose of effecting a cure of a
Manager Replacement Event pursuant to Section 12(d) of the Portfolio Management
Agreement, shall, for purposes of this definition, be deemed to have a Principal
Balance equal to its purchase price for a period of 60 days following such
additional issuance of Subordinated Notes.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
"Adjusted Weighted Average Moody's Rating Factor":  As of any date of
determination, a number equal to the Weighted Average Moody's Rating Factor
determined in the following manner: for purposes of determining a Moody's
Default Probability Rating, Moody's Rating or Moody's Derived Rating in
connection with determining the Weighted Average Moody's Rating Factor for
purposes of this definition, the last paragraph of the definition of each of
"Moody's Default Probability Rating", "Moody's Rating" and "Moody's Derived
Rating" shall be disregarded, and instead each applicable rating on credit watch
by Moody's that is on (a) positive watch will be treated as having been upgraded
by one rating subcategory, (b) negative watch will be treated as having been
downgraded by two rating subcategories and (c) negative outlook will be treated
as having been downgraded by one rating subcategory.
 
"Administration Agreement":  An agreement between the Administrator and the
Issuer (as amended from time to time) relating to the various corporate
management functions that the Administrator will perform on behalf of the
Issuer, including communications with shareholders and the general public, and
the provision of certain clerical, administrative and other corporate services
in the Cayman Islands during the term of such agreement.
 
"Administrative Expense Cap":  An amount equal on any Payment Date (when taken
together with any Administrative Expenses paid during the period since the
preceding Payment Date or in the case of the first Payment Date, the period
since the Closing Date), to the sum of (a) 0.02% per annum (prorated for the
related Interest Accrual Period on the basis of a 360-day year consisting of
twelve 30-day months) of the Fee Basis Amount on the related Determination Date
plus (b) U.S.$225,000 per annum (prorated for the related Interest Accrual
Period on the basis of a 360-day year consisting of twelve 30-day months);
provided that (1) in respect of any Payment Date after the third Payment Date
following the Closing Date, if the aggregate amount of Administrative Expenses
paid pursuant to Sections 11.1(a)(i)(A), 11.1(a)(ii)(A) and 11.1(a)(iii)(A)
(including any excess applied in accordance with this proviso) on the three
immediately preceding Payment Dates and during the related Collection Periods is
less than the stated Administrative Expense Cap (without regard to any excess
applied in accordance with this proviso) in the aggregate for such three
preceding Payment Dates, then the amounts by which such aggregated
Administrative Expense Caps exceed such aggregated Administrative Expenses may
be applied to increase the Administrative Expense Cap with respect to the
then-current Payment Date; and (2) in respect of the third Payment Date
following the Closing Date, such excess amount shall be calculated based on the
Payment Dates preceding such Payment Date.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
"Administrative Expenses":  The fees, expenses (including indemnities) and other
amounts due or accrued with respect to any Payment Date (including, with respect
to any Payment Date, any such amounts that were due and not paid on any prior
Payment Date) and payable in the following order by the Issuer or the
Co-Issuer:  first, to the Trustee pursuant to Section 6.7 and the other
provisions of this Indenture, second, to the Bank in each of its capacities
under the Transaction Documents, including but not limited to, being the
Collateral Administrator pursuant to the Collateral Administration Agreement and
the Securities Intermediary pursuant to the Securities Account Control
Agreement, third, on a pro rata basis, the following amounts (excluding
indemnities) to the following parties: (i) the Independent certified public
accountants, agents (other than the Portfolio Manager and the Designated
Successor Manager) and counsel of the Issuer or the Co-Issuer for fees and
expenses; (ii) the Rating Agencies for fees and expenses (including any annual
fee, amendment fees and surveillance fees) in connection with any rating of the
Notes or in connection with the rating of (or provision of credit estimates in
respect of) any Collateral Obligations; (iii) the Portfolio Manager under this
Indenture and the Portfolio Management Agreement, including without limitation
reasonable expenses of the Portfolio Manager (including fees for its
accountants, agents, third party administrator, and outside counsel) incurred in
connection with the purchase or sale of any Collateral Obligations, any other
expenses incurred in connection with the Collateral Obligations (including
expenses associated with pricing of the portfolio) and amounts payable pursuant
to the Portfolio Management Agreement, including, without limitation, Sections
8, 10 and 23 thereof, but excluding the Management Fee; (iv) the Administrator
pursuant to the Administration Agreement; and (v) any other Person in respect of
any other fees or expenses permitted under this Indenture and the documents
delivered pursuant to or in connection with this Indenture (including any
expenses, Taxes and governmental fees related to any Blocker Subsidiary or any
expenses related to achieving FATCA Compliance or otherwise complying with the
tax laws, the payment of facility rating fees and all legal and other fees and
expenses incurred in connection with the purchase or sale of any Collateral
Obligations and any other expenses incurred in connection with the Collateral
Obligations) and the Notes, including but not limited to, amounts owed to the
Co-Issuer pursuant to Section 7.1 and any amounts due in respect of the listing
of the Notes on any stock exchange or trading system, and fourth, on a pro rata
basis, indemnities payable to any Person pursuant to any Transaction Document;
provided that (x) amounts due in respect of actions taken on or before the
Closing Date shall not be payable as Administrative Expenses, but shall be
payable only from the Closing Expense Account pursuant to Section 10.3(d) and
(y) for the avoidance of doubt, amounts that are expressly payable to any Person
under the Priority of Payments in respect of an amount that is stated to be
payable as an amount other than as Administrative Expenses (including, without
limitation, interest, distributions and principal in respect of the Notes) shall
not constitute Administrative Expenses.
 
"Administrator":  Appleby Trust (Cayman) Ltd. and any successor thereto.
 
"Affected Bank":  A "bank" for purposes of Section 881 of the Code or any entity
affiliated with such a bank that is neither (x) a U.S. Person nor (y) entitled
to the benefits of an income tax treaty with the United States under which
withholding taxes on interest payments made by obligors resident in the United
States to such bank are reduced to 0%.
 
"Affected Class": Any Class of Notes that, as a result of the occurrence of a
Tax Event described in the definition of "Tax Redemption", has not received 100%
of the aggregate amount of principal and interest that would otherwise be due
and payable to such Class on any Payment Date.
 
"Affiliate":  With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer, employee or
general partner (a) of such Person, (b) of any subsidiary or parent company of
such Person or (c) of any Person described in clause (i) above; provided that
none of the Administrator or any special purpose entity for which the
Administrator acts as administrator shall be deemed to be an Affiliate of the
Issuer or Co-Issuer solely because such Person or its Affiliates serves as
administrator for the Issuer or Co-Issuer.  For the purposes of this definition,
"control" of a Person shall mean the power, direct or indirect, (x) to vote more
than 50% of the securities having ordinary voting power for the election of
directors of such Persons or (y) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
"Agent Members":  Members of, or participants in, DTC, Euroclear or Clearstream.
 
"Aggregate Coupon":  As of any Measurement Date, the sum of the products
obtained by multiplying, in the case of each Fixed Rate Obligation, (i) the
stated coupon on such Collateral Obligation expressed as a percentage and (ii)
the Principal Balance (including for this purpose any capitalized interest) of
such Collateral Obligation (excluding any Deferrable Security and any Partial
Deferrable Security to the extent of any non-cash interest, and the unfunded
portion of any Delayed Drawdown Collateral Obligation or Revolving Collateral
Obligation).
 
"Aggregate Excess Funded Spread":  As of any Measurement Date, the amount
obtained by multiplying: (a) the amount equal to LIBOR applicable to the Notes
during the Interest Accrual Period in which such Measurement Date occurs; by (b)
the amount (not less than zero) equal to (i) the Aggregate Principal Balance
(including for this purpose any capitalized interest) of the Collateral
Obligations as of such Measurement Date (excluding any Deferrable Security and
any Partial Deferrable Security to the extent of any non-cash interest) minus
(ii) the Reinvestment Target Par Balance.
 
"Aggregate Funded Spread":  As of any Measurement Date, the sum of: (a) in the
case of each Floating Rate Obligation that bears interest at a spread over a
London interbank offered rate based index, (i) the stated interest rate spread
(excluding any non-cash interest and the unfunded portion of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation) on such
Collateral Obligation above such index multiplied by (ii) the Principal Balance
(including for this purpose any capitalized interest) of such Collateral
Obligation (excluding any Deferrable Security and any Partial Deferrable
Security to the extent of any non-cash interest, and the unfunded portion of any
Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation), and
(b) in the case of each Floating Rate Obligation that bears interest at a spread
over an index other than a London interbank offered rate based index, (i) the
excess of the sum of such spread (excluding any non-cash interest and the
unfunded portion of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation) and such index over LIBOR as of the immediately preceding
Interest Determination Date (which spread or excess may be expressed as a
negative percentage) multiplied by (ii) the Principal Balance (including for
this purpose any capitalized interest) of each such Collateral Obligation
(excluding any Deferrable Security and any Partial Deferrable Security to the
extent of any non-cash interest, and the unfunded portion of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation); provided
that for purposes of this definition, the interest rate spread with respect to
any Floating Rate Obligation that has a floor based on the London interbank
offered rate will be deemed to be the stated interest rate spread plus, if
positive, (x) the value of such floor minus (y) LIBOR as of the immediately
preceding Interest Determination Date.
 
"Aggregate Outstanding Amount":  With respect to any of the Notes as of any
date, the aggregate unpaid principal amount of such Notes Outstanding (including
any Note Deferred Interest previously added to the principal amount of any Class
of Notes that remains unpaid) on such date.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
"Aggregate Principal Balance":  When used with respect to all or a portion of
the Collateral Obligations or the Assets, the sum of the Principal Balances of
all or of such portion of the Collateral Obligations or Assets, respectively.
 
"Aggregate Unfunded Spread": As of any Measurement Date, the sum of the products
obtained by multiplying (i) for each Delayed Drawdown Collateral Obligation and
Revolving Collateral Obligation (other than Defaulted Obligations), the related
commitment fee then in effect as of such date and (ii) the undrawn commitments
of each such Delayed Drawdown Collateral Obligation and Revolving Collateral
Obligation as of such date.
 
"Applicable Advance Rate":  For each Collateral Obligation and for the
applicable number of Business Days between the certification date for a sale or
participation required by Section 9.4 and the expected date of such sale or
participation, the percentage specified below:
 

   
Same
Day
   
1-2
Days
   
3-5
 Days
   
6-15
 Days
 
Senior Secured Loans with a Market Value of:
                       
90% or more
    100 %     93 %     92 %     88 %
below 90%
    100 %     80 %     73 %     60 %
Other Collateral Obligations with a Moody's Rating of at least "B3" and a Market
Value of 90% or more
    100 %     89 %     85 %     75 %
All other Collateral Obligations
    100 %     75 %     65 %     45 %



 
"Applicable Issuer or Applicable Issuers":  With respect to the Secured Notes
other than the Class E Notes and the Class F Notes, the Co-Issuers; with respect
to the Class E Notes, the Class F Notes and the Subordinated Notes, the Issuer
only; and with respect to any additional notes issued in accordance with
Sections 2.13 and 3.2, the Issuer and, if such notes are co-issued, the
Co-Issuer.
 
"Approved Index List":  The nationally recognized indices specified in Schedule
7 hereto as amended from time to time by the Portfolio Manager (without the
consent of any Noteholder) to add or replace with other nationally recognized
indices with prior notice of any amendment to Moody's and S&P in respect of such
amendment and a copy of any such amended Approved Index List to the Collateral
Administrator (it being understood that Article 8 shall not apply to any such
amendment).
 
"Asset-backed Commercial Paper":  Commercial paper or other short-term
obligations of a program that primarily issues externally rated commercial paper
backed by assets or exposures held in a bankruptcy-remote, special purpose
entity.
 
"Assets":  The meaning assigned in the Granting Clauses hereof.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
"Assumed Reinvestment Rate":  LIBOR (as determined on the most recent Interest
Determination Date relating to an Interest Accrual Period beginning on a Payment
Date or the Closing Date) minus 0.20% per annum; provided that the Assumed
Reinvestment Rate shall not be less than 0.00%.
 
"Authenticating Agent":  With respect to the Notes or a Class of the Notes, the
Person designated by the Trustee to authenticate such Notes on behalf of the
Trustee pursuant to Section 6.14 hereof.
 
"Authorized Officer":  With respect to the Issuer or the Co-Issuer, any Officer
or any other Person who is authorized to act for the Issuer or the Co-Issuer, as
applicable, in matters relating to, and binding upon, the Issuer or the
Co-Issuer.  With respect to the Portfolio Manager, any Officer, employee, member
or agent of the Portfolio Manager who is authorized to act for the Portfolio
Manager in matters relating to, and binding upon, the Portfolio Manager with
respect to the subject matter of the request, certificate or order in question,
as certified to the Issuer and the Trustee in writing.  With respect to the
Collateral Administrator, any Officer, employee, partner or agent of the
Collateral Administrator who is authorized to act for the Collateral
Administrator in matters relating to, and binding upon, the Collateral
Administrator with respect to the subject matter of the request, certificate or
order in question.  With respect to the Trustee or any other bank or trust
company acting as trustee of an express trust or as custodian, a Trust
Officer.  With respect to any Authenticating Agent, any Officer of such
Authenticating Agent who is authorized to authenticate the Notes.  Each party
may receive and accept a certification of the authority of any other party as
conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.
 
"Available Funds":  With respect to any Payment Date, the amount of any positive
balance (of Cash and Eligible Investments) in the Collection Account as of the
Determination Date relating to such Payment Date and, with respect to any other
date, such amount as of that date.
 
"Balance":  On any date, with respect to Cash or Eligible Investments in any
account, the aggregate of the (i) current balance of Cash, demand deposits, time
deposits, certificates of deposit and federal funds; (ii) principal amount of
interest-bearing corporate and government securities, money market accounts and
repurchase obligations; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.
 
"Bank":  U.S. Bank National Association, in its individual capacity and not as
Trustee, and any successor thereto.
 
"Bankruptcy Filing":  (i) The institution of any proceeding to have the Issuer,
Co-Issuer or any Blocker Subsidiary, as the case may be, adjudicated as bankrupt
or insolvent or (ii) the filing of any petition seeking relief, reorganization,
arrangement, adjustment or composition of or in respect of the Issuer, Co-Issuer
or any Blocker Subsidiary, as the case may be, under applicable bankruptcy law
or other applicable law.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
"Bankruptcy Law":  The federal Bankruptcy Code, Title 11 of the United States
Code, Part V of the Companies Law of the Cayman Islands and the Companies
Winding Up Rules of the Cayman Islands, each as amended from time to time.
 
"Benefit Plan Investor":  An employee benefit plan (as defined in Section 3(3)
of ERISA) that is subject to Part 4, Subtitle B of Title I of ERISA, a plan (as
defined in Section 4975(e)(1) of the Code) to which Section 4975 of the Code
applies or an entity whose underlying assets include "plan assets" by reason of
such an employee benefit plan's or a plan's investment in such entity.
 
"Blocker Subsidiary":  An entity treated as a corporation for U.S. federal
income tax purposes, 100% of the equity interests in which are owned directly or
indirectly by the Issuer.
 
"Board of Directors":  With respect to the Issuer, the directors of the Issuer
duly appointed by the shareholders of the Issuer or the Board of Directors of
the Issuer pursuant to the Memorandum and Articles in accordance with the law of
Cayman Islands.
 
"Board of Members":  With respect to the Co-Issuer, the members of the Co-Issuer
duly appointed by the members of the Co-Issuer.
 
"Board Resolution":  With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution of the
Board of Members of the Co-Issuer pursuant to the Co-Issuer's operative
agreement.
 
"Bond":  A debt security (that is not a Loan) that is issued by a corporation,
limited liability company, partnership or trust.
 
"Bridge Loan": Any loan or other obligation that (x) is incurred in connection
with a merger, acquisition, consolidation, or sale of all or substantially all
of the assets of a Person or similar transaction and (y) by its terms, is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancings (it being understood that any
such loan or debt security that has a nominal maturity date of one year or less
from the incurrence thereof but has a term-out or other provision whereby
(automatically or at the sole option of the obligor thereof) the maturity of the
indebtedness thereunder may be extended to a later date is not a Bridge Loan).
 
"Business Day":  Any day other than (i) a Saturday or a Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York or in the city in which the
Corporate Trust Office of the Trustee is located or, for any final payment of
principal, in the relevant place of presentation.
 
"Caa Collateral Obligation":  A Collateral Obligation (other than a Defaulted
Obligation or a Deferring Security) with a Moody's Rating of "Caa1" or lower.
 
"Caa Excess":  The amount equal to the excess of the Principal Balance of all
Caa Collateral Obligations over an amount equal to 7.5% of the Collateral
Principal Amount as of the current Determination Date; provided that, in
determining which of the Caa Collateral Obligations (or portions thereof) shall
be included in the Caa Excess, the Caa Collateral Obligations (or portions
thereof) with the lowest Market Value (assuming that such Market Value is
expressed as a percentage of the Principal Balance of such Collateral
Obligations as of such Determination Date) shall be deemed to constitute such
Caa Excess.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
"Calculation Agent":  The meaning specified in Section 7.16.
 
"Cash":  Such funds denominated in currency of the United States of America as
at the time shall be legal tender for payment of all public and private debts,
including funds standing to the credit of an Account.
 
"CCC Collateral Obligation":  A Collateral Obligation (other than a Defaulted
Obligation or a Deferring Security) with an S&P Rating of "CCC+" or lower.
 
"CCC Excess":  The amount equal to the excess of the Principal Balance of all
CCC Collateral Obligations over an amount equal to 7.5% of the Collateral
Principal Amount as of the current Determination Date; provided that, in
determining which of the CCC Collateral Obligations (or portions thereof) shall
be included in the CCC Excess, the CCC Collateral Obligations (or portions
thereof) with the lowest Market Value (assuming that such Market Value is
expressed as a percentage of the Principal Balance of such Collateral
Obligations as of such Determination Date) shall be deemed to constitute such
CCC Excess.
 
"Certificate of Authentication":  The meaning specified in Section 2.1.
 
"Certificated Accredited Investor Note":  The meaning specified in Section
2.2(b)(ii).
 
"Certificated Note":  A Note issued in the form of a definitive, fully
registered note without coupons substantially in the applicable form attached as
Exhibit A3, A4 or A5 hereto, which shall be registered in the name of the owner
thereof, duly executed by the Issuer and authenticated by the Trustee as herein
provided.
 
"Certificated Secured Note":  A Note issued in the form of a definitive, fully
registered note without coupons substantially in the form attached as Exhibit A3
hereto which shall be registered in the name of the owner thereof, duly executed
by the Issuer or the Co-Issuers and authenticated by the Trustee as herein
provided.
 
"Certificated Subordinated Note":  The meaning specified in Section 2.2(b)(ii).
 
"Certificated Security":  The meaning specified in Section 8-102(a)(4) of the
UCC.
 
"Class":  In the case of (a) the Secured Notes, all of the Secured Notes having
the same Interest Rate, Stated Maturity and designation, (b) the Subordinated
Notes, all of the Subordinated Notes, and (c) the Reinvesting Holder Notes, all
of the Reinvesting Holder Notes.  For purpose of exercising any rights to
consent, give direction or otherwise vote, the Subordinated Notes and the
Reinvesting Holder Notes will be treated as a single Class and the Reinvesting
Holder Notes will be deemed to have a principal balance of zero.
 
"Class A/B Coverage Tests":  The Overcollateralization Ratio Test and the
Interest Coverage Test, each as applied with respect to the Class A Notes and
the Class B Notes.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
"Class A Notes":  The Class A Senior Secured Floating Rate Notes issued pursuant
to this Indenture and having the characteristics specified in Section 2.3.
 
"Class B Notes":  The Class B Senior Secured Floating Rate Notes issued pursuant
to this Indenture and having the characteristics specified in Section 2.3.
 
"Class Break-even Default Rate":  With respect to any Class or Classes of Notes,
the maximum percentage of defaults, at any time, that the Current Portfolio or
the Proposed Portfolio, as applicable, can sustain, determined through
application of the applicable S&P CDO Monitor chosen by the Portfolio Manager in
accordance with the definition of "S&P CDO Monitor" that is applicable to the
portfolio of Collateral Obligations, which, after giving effect to S&P's
assumptions on recoveries, defaults and timing and to the Priority of Payments,
will result in sufficient funds remaining for the payment of such Class or
Classes of Notes in full.  After the Effective Date, S&P will provide the
Portfolio Manager with the Class Break-even Default Rates for each S&P CDO
Monitor based upon the Weighted Average Floating Spread and the Weighted Average
S&P Recovery Rate to be associated with such S&P CDO Monitor as selected by the
Portfolio Manager from Section 2 of Schedule 6 or any other Weighted Average
Floating Spread and Weighted Average S&P Recovery Rate selected by the Portfolio
Manager from time to time.
 
"Class C Coverage Tests":  The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class C Notes.
 
"Class C Notes":  The Class C Senior Secured Deferrable Floating Rate Notes
issued pursuant to this Indenture and having the characteristics specified in
Section 2.3.
 
"Class D Coverage Tests": The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class D Notes.
 
"Class D Notes":  The Class D Senior Secured Deferrable Floating Rate Notes
issued pursuant to this Indenture and having the characteristics specified in
Section 2.3.
 
"Class Default Differential":  With respect to any Class of Notes, at any time,
the rate calculated by subtracting the Class Scenario Default Rate at such time
for such Class of Notes from the Class Break-even Default Rate for such Class of
Notes at such time.
 
"Class E Coverage Tests": The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class E Notes.
 
"Class E Notes": The Class E Secured Deferrable Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.
 
"Class F Coverage Tests": The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied with respect to the Class F Notes.
 
"Class F Notes": The Class F Secured Deferrable Floating Rate Notes issued
pursuant to this Indenture and having the characteristics specified in
Section 2.3.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
"Class Scenario Default Rate":  With respect to any Class of Notes, at any time,
an estimate of the cumulative default rate for the Current Portfolio or the
Proposed Portfolio, as applicable, consistent with S&P's Initial Rating of such
Class of Notes, determined by application by the Portfolio Manager and the
Collateral Administrator of the S&P CDO Monitor at such time.
 
"Class X Notes":  The Class X Senior Secured Floating Rate Notes issued pursuant
to this Indenture and having the characteristics specified in Section 2.3.
 
"Class X Principal Amortization Amount":  For each Payment Date beginning with
the January 2014 Payment Date and ending with (and including) the April 2016
Payment Date, U.S.$380,000.
 
"Clean-Up Call Redemption":  The meaning specified in Section 9.7 hereof.
 
"Clean-Up Call Redemption Price": The meaning specified in Section 9.7 hereof.
 
"Clearing Agency":  An organization registered as a "clearing agency" pursuant
to Section 17A of the Exchange Act.
 
"Clearing Corporation":  (i) Clearstream, (ii) DTC, (iii) Euroclear and (iv) any
entity included within the meaning of "clearing corporation" under
Section 8-102(a)(5) of the UCC.
 
"Clearing Corporation Security":  Securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.
 
"Clearstream":  Clearstream Banking, société anonyme, a corporation organized
under the laws of the Duchy of Luxembourg (formerly known as Cedelbank, société
anonyme).
 
"CLO Information Service":  Initially, Intex Solutions, Inc., and thereafter any
third-party vendor that compiles and provides access to information regarding
CLO transactions and is selected by the Portfolio Manager to receive copies of
the Monthly Report and the Distribution Report.
 
"Closing Date":  April 30, 2013.
 
"Closing Expense Account":  The trust account established pursuant to
Section 10.3(d).
 
"Code":  The United States Internal Revenue Code of 1986, as amended from time
to time.
 
"Co-Issuer":  The Person named as such on the first page of this Indenture,
until a successor Person shall have become the Co-Issuer pursuant to the
applicable provisions of this Indenture, and thereafter "Co-Issuer" shall mean
such successor Person.
 
"Co-Issuers":  The Issuer and the Co-Issuer.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
"Collateral Administration Agreement":  An agreement dated as of the Closing
Date relating to the administration of the Assets among the Issuer, the
Portfolio Manager and the Collateral Administrator, as amended from time to
time.
 
"Collateral Administrator":  U.S. Bank National Association, in its capacity as
collateral administrator under the Collateral Administration Agreement, and any
successor thereto.
 
"Collateral Interest Amount":  As of any date of determination, without
duplication, the aggregate amount of Interest Proceeds that has been received or
that is expected to be received (other than Interest Proceeds expected to be
received from Defaulted Obligations, Deferrable Securities and Partial
Deferrable Securities, but including (x) Interest Proceeds actually received
from Defaulted Obligations, Deferrable Securities and Partial Deferrable
Securities and (y) Interest Proceeds expected to be received of the type
described in clause (i) of the definition of "Partial Deferrable Security"), in
each case during the Collection Period in which such date of determination
occurs (or after such Collection Period but on or prior to the related Payment
Date if such Interest Proceeds would be treated as Interest Proceeds with
respect to such Collection Period).
 
"Collateral Obligation":  A Senior Secured Loan, Second Lien Loan, Senior
Secured Bond (including, but not limited to, interests in bank loans acquired by
way of a purchase or assignment) or a Participation Interest in a Senior Secured
Loan or a Second Lien Loan, or a Letter of Credit Reimbursement Obligation, in
each case pledged by the Issuer to the Trustee that as of the date of
acquisition by the Issuer:
 
 
(i)
is U.S. Dollar denominated and is neither convertible by the issuer thereof
into, nor payable in, any other currency;

 
 
(ii)
is not a Defaulted Obligation or a Credit Risk Obligation;

 
 
(iii)
is not a lease (including a finance lease);

 
 
(iv)
is not a Deferrable Security, a Deferring Security, an Interest Only Security, a
Step-Up Obligation or a Step-Down Obligation;

 
 
(v)
if a Partial Deferrable Security, is not currently in default with respect to
the portion of the interest due thereon to be paid in Cash on each payment date
with respect thereto;

 
 
(vi)
provides (in the case of a Delayed Drawdown Collateral Obligation, a Revolving
Collateral Obligation or a Letter of Credit Reimbursement Obligation, with
respect to amounts drawn thereunder) for a fixed amount of principal payable in
Cash on scheduled payment dates and/or at maturity and does not by its terms
provide for earlier amortization or prepayment at a price of less than par;

 
 
(vii)
does not constitute Margin Stock;

 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
(viii)
is an asset with respect to which the Issuer will receive payments due under the
terms of such asset and proceeds from disposing of such asset free and clear of
withholding tax, other than (A) withholding tax as to which the obligor or
issuer must make additional payments so that the net amount received by the
Issuer after satisfaction of such tax is the amount due to the Issuer before the
imposition of any withholding tax, (B) withholding tax on (x) fees received with
respect to a Letter of Credit Reimbursement Obligation, late payment fees,
prepayment fees or other similar fees, (y) amendment, waiver, consent and
extension fees and (z) commitment fees and other similar fees in respect of
Revolving Collateral Obligations and Delayed Drawdown Collateral Obligations and
(C) withholding taxes imposed pursuant to Sections 1471, 1472, 1473 or 1474 of
the Code, or any regulations or other authoritative guidance promulgated or
agreements entered in respect thereto;

 
 
(ix)
has a Moody's Rating and an S&P Rating;

 
 
(x)
is not a debt obligation whose repayment is subject to substantial non-credit
related risk as determined by the Portfolio Manager (in its sole discretion);

 
 
(xi)
except for Delayed Drawdown Collateral Obligations and Revolving Collateral
Obligations, is not an obligation pursuant to which any future advances or
payments to the borrower or the obligor thereof may be required to be made by
the Issuer (other than customary advances made to protect or preserve rights
against the borrower or the obligor thereof, or to indemnify an agent or
representative for lenders pursuant to the Underlying Instrument);

 
 
(xii)
does not have an "f", "r", "p", "pi", "q", "t" or "sf" subscript assigned by
S&P;

 
 
(xiii)
is not a Related Obligation, a Zero Coupon Bond, a Bridge Loan, a Structured
Finance Obligation or a Repack Obligation;

 
 
(xiv)
will not require the Issuer, the Co-Issuer or the pool of Assets to be
registered as an investment company under the Investment Company Act;

 
 
(xv)
is not an Equity Security or, by its terms, convertible into or exchangeable for
an Equity Security at any time over its life;

 
 
(xvi)
is not the subject of an Offer other than (A) a Permitted Offer or (B) an
exchange offer in which a security that is not registered under the Securities
Act is exchanged for a security that has substantially identical terms (except
for transfer restrictions) but is registered under the Securities Act or a
security or other Collateral Obligation that would otherwise qualify for
purchase under the Investment Criteria;

 
 
(xvii)
does not have an S&P Rating that is below "CCC-" or a Moody's Default
Probability Rating that is below "Caa3";

 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
(xviii)
does not mature after the Stated Maturity of the Notes (other than the Class X
Notes);

 
 
(xix)
if it accrues interest at a floating rate, it accrues interest at a floating
rate determined by reference to (a) the Dollar prime rate, federal funds rate or
LIBOR or (b) a similar interbank offered rate, commercial deposit rate or any
other index in respect of which S&P has been notified;

 
 
(xx)
is Registered;

 
 
(xxi)
is not a Real Estate Loan;

 
 
(xxii)
is not a Synthetic Security;

 
 
(xxiii)
does not pay interest less frequently than semi-annually;

 
 
(xxiv)
is not an interest in a grantor trust;

 
 
(xxv)
if it is a Letter of Credit Reimbursement Obligation, payments in respect of
such obligation or security will be subject to withholding by the agent bank in
respect of fee income, unless (a) the Issuer has received an opinion of
nationally recognized external legal counsel to the effect that such withholding
should or will not be required or (b) the Issuer deposits into the LC Reserve
Account an amount equal to 30% (or such other percentage equal to the
withholding rate then in effect) of all of the fees received in respect of such
Letter of Credit Reimbursement Obligation;

 
 
(xxvi)
unless it is a Letter of Credit Reimbursement Obligation, does not include or
support a letter of credit;

 

 
(xxvii)
is issued by an obligor that is (x) Domiciled in the United States, Canada, a
Group I Country, a Group II Country, a Group III Country or a Tax Jurisdiction
and (y) not Domiciled in Greece, Ireland, Italy, Portugal or Spain;

 

 
(xxviii)
is not issued by a sovereign, or by a corporate issuer located in a country,
which sovereign or country on the date on which the obligation is acquired by
the Issuer imposed foreign exchange controls that effectively limit the
availability or use of U.S. Dollars to make when due the scheduled payments of
principal thereof and interest thereon;

 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
(xxix)
either (A) is not treated as indebtedness for U.S. federal income tax purposes
and is issued by an entity (x) that is not a Blocker Subsidiary and that is
treated for U.S. federal income tax purposes as a corporation the equity
interests in which are not treated as "United States real property interests"
for U.S. federal income tax purposes, it being understood that stock will not be
treated as a United States real property interest if the class of such stock is
regularly traded on an established securities market and the Issuer holds no
more than 5% of such class at any time, all within the meaning of
Section 897(c)(3) of the Code, (y) that is treated for U.S. federal income tax
purposes as a partnership, grantor trust, or disregarded entity for U.S. federal
income tax purposes that is not engaged in a U.S. trade or business for U.S.
federal income tax purposes and does not own any "United States real property
interests" within the meaning of Section 897(c)(1) of the Code, or (z) that is
treated for U.S. federal income tax purposes as a grantor trust all of the
assets of which are treated as debt instruments that are Registered for U.S.
federal income tax purposes, (B) is treated as indebtedness for U.S. federal
income tax purposes and is not a United States real property interest as defined
under Section 897 of the Code, or (C) the Issuer has received an opinion from a
nationally recognized U.S. tax counsel experienced in such matters, to the
effect that the acquisition, ownership or disposition of such obligation or
security will not cause the Issuer to be treated as engaged in a trade or
business within the United States for U.S. federal income tax purposes or
otherwise subject the Issuer to U.S. federal income tax on a net income tax
basis;

 
 
(xxx)
is not an obligation that is subject to a Securities Lending Agreement;

 
 
(xxxi)
is not (i) a Subordinated Loan (other than a First Lien Last Out Loan), (ii) a
mezzanine loan or debt security or (iii) an unsecured loan or debt security;

 

 
(xxxii)
is not issued pursuant to Underlying Instruments governing the issuance of
indebtedness having an aggregate issuance amount (whether drawn or undrawn) of
less than (i) in the case of an obligor that is Domiciled in the United States
or a Tax Jurisdiction, $150,000,000, and (ii) in the case of an obligor that is
Domiciled outside of the United States (other than a Tax Jurisdiction),
$200,000,000; and

 

 
(xxxiii)
is purchased at a price at least equal to 65% of its principal balance.

 
"Collateral Principal Amount":  As of any date of determination, the sum of (a)
the Aggregate Principal Balance of the Collateral Obligations (other than
Defaulted Obligations), plus (b) without duplication, the amounts on deposit in
the Collection Account, the Reinvestment Amount Account and the Ramp-Up Account
(including Eligible Investments therein) representing Principal Proceeds.
 
"Collateral Quality Test":  A test satisfied on any date of determination on and
after the Effective Date and during the Reinvestment Period (and in connection
with the acquisition of Substitute Obligations, after the Reinvestment Period)
if, in the aggregate, the Collateral Obligations owned (or in relation to a
proposed purchase of a Collateral Obligation, proposed to be owned) by the
Issuer satisfy each of the tests set forth below (or, after the Effective Date,
if a test is not satisfied on such date of determination, the degree of
compliance with such test is maintained or improved after giving effect to any
purchase or sale effected on such date of determination), calculated in each
case as required by Section 1.2 herein:
 
 
(i)
the Minimum Floating Spread Test;

 
 
(ii)
the Minimum Weighted Average Coupon Test;

 
 
(iii)
the Maximum Moody's Rating Factor Test;

 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
(iv)
the Moody's Diversity Test;

 
 
(v)
the S&P CDO Monitor Test;

 
 
(vi)
the Minimum Weighted Average Moody's Recovery Rate Test;

 
 
(vii)
the Minimum Weighted Average S&P Recovery Rate Test; and

 
 
(viii)
the Weighted Average Life Test.

 
"Collection Account":  The trust account established pursuant to Section 10.2,
which consists of the Principal Collection Subaccount and the Interest
Collection Subaccount.
 
"Collection Period":  (i) With respect to the first Payment Date, the period
commencing on the Closing Date and ending at the close of business on the 8th
Business Day prior to the first Payment Date; and (ii) with respect to any other
Payment Date, the period commencing on the day immediately following the prior
Collection Period and ending (a) in the case of the final Collection Period
preceding the latest Stated Maturity of any Class of Notes, on the day preceding
such Stated Maturity, (b) in the case of the final Collection Period preceding
an Optional Redemption, Clean-Up Call Redemption or Tax Redemption in whole of
the Notes, on the day preceding the Redemption Date and (c) in any other case,
at the close of business on the 8th Business Day prior to such Payment Date.
 
"Concentration Limitations":  Limitations satisfied on any date of determination
on or after the Effective Date and during the Reinvestment Period (and, in
connection with the acquisition of Substitute Obligations, after the
Reinvestment Period) if, in the aggregate, the Collateral Obligations owned (or
in relation to a proposed purchase or sale of a Collateral Obligation, proposed
to be owned) by the Issuer comply with all of the requirements set forth below
(or in relation to a proposed purchase or sale after the Effective Date, if not
in compliance, the relevant requirements must be maintained or improved after
giving effect to the purchase or sale), calculated in each case as required by
Section 1.2 herein:
 
 
(i)
not less than 95.0% of the Collateral Principal Amount may consist of Senior
Secured Loans, Cash and Eligible Investments;

 
 
(ii)
not more than 5.0% of the Collateral Principal Amount may consist of Senior
Secured Bonds;

 
 
(iii)
not more than 2.5% of the Collateral Principal Amount may consist of Second Lien
Loans;

 
 
(iv)
not more than 5.0% of the Collateral Principal Amount may consist, in the
aggregate, of Second Lien Loans and Senior Secured Bonds and not more than 1.0%
of the Collateral Principal Amount may consist of any single Collateral
Obligation (including portions of a Collateral Obligation purchased on different
dates) that is not a Senior Secured Loan;

 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
(v)
not more than 1.75% (or 1.0% in the case of obligations that are not Senior
Secured Loans) of the Collateral Principal Amount may consist of obligations
issued by a single obligor and its Affiliates, except that, without duplication,
obligations (other than DIP Collateral Obligations, Second Lien Loans and Senior
Secured Bonds) issued by up to five obligors and their respective Affiliates may
each constitute up to 2.5% of the Collateral Principal Amount.

 
 
(vi)
not more than 5.0% of the Collateral Principal Amount may consist of Collateral
Obligations with a Moody's Default Probability Rating of "Caa1" or below;

 
 
(vii)
not more than 5.0% of the Collateral Principal Amount may consist of Collateral
Obligations with an S&P Rating of "CCC+" or below;

 
 
(viii)
not more than 5.0% of the Collateral Principal Amount may consist of Collateral
Obligations that pay interest less frequently than quarterly;

 
 
(ix)
not more than 5.0% of the Collateral Principal Amount may consist of Fixed Rate
Obligations;

 
 
(x)
not more than 2.5% of the Collateral Principal Amount may consist of Current Pay
Obligations;

 
 
(xi)
not more than 5.0% of the Collateral Principal Amount may consist of DIP
Collateral Obligations;

 
 
(xii)
not more than 10.0% of the Collateral Principal Amount may consist, in the
aggregate, of unfunded commitments under Delayed Drawdown Collateral Obligations
and unfunded and funded commitments under Revolving Collateral Obligations;

 
 
(xiii)
not more than 10.0% of the Collateral Principal Amount may consist of
Participation Interests;

 
 
(xiv)
not more than 5.0% of the Collateral Principal Amount may consist of Partial
Deferrable Securities; and not more than 1.0% of the Collateral Principal Amount
may consist of any single Partial Deferrable Security;

 
 
(xv)
the Moody's Counterparty Criteria are met;

 
 
(xvi)
the Third Party Credit Exposure Limits may not be exceeded;

 
 
(xvii)
not more than 10.0% of the Collateral Principal Amount may have an S&P Rating
derived from a Moody's Rating as set forth in clause (iii)(a) of the definition
of the term "S&P Rating";

 
 
(xviii)
not more than 10.0% of the Collateral Principal Amount may consist of Collateral
Obligations with a Moody's Rating derived from an S&P Rating as provided in
clause (e)(i)(A) or (B) of the definition of the term "Moody's Derived Rating";

 
 
- 18 -

--------------------------------------------------------------------------------

 
 
 
(xix)
not more than 1.0% of the Collateral Principal Amount may consist of obligations
issued by a single obligor that is Domiciled in the United Kingdom, a Group II
Country or a Group III Country;

 
 
(xx)
(a) all of the Collateral Obligations must be issued by Non-Emerging Market
Obligors; and (b) no more than the percentage listed below of the Collateral
Principal Amount may be issued by obligors Domiciled in the country or countries
set forth opposite such percentage:

 
% Limit
Country or Countries
10.0%
All countries (in the aggregate) other than the United States;
5.0%
any individual Group I Country other than Australia or New Zealand;
5.0%
all Group II Countries in the aggregate;
5.0%
all Group III Countries in the aggregate;
5.0%
all Tax Jurisdictions in the aggregate;
5.0%
any individual country other than the United States, Canada, any Group I
Country, any Group II Country or any Group III Country; and
0.0%
Greece, Ireland, Italy, Portugal and Spain in the aggregate;



 
 
(xxi)
not more than 10.0% of the Collateral Principal Amount may consist of Collateral
Obligations that are issued by obligors that belong to any single S&P Industry
Classification, except that (x) the largest S&P Industry Classification may
represent up to 15.0% of the Collateral Principal Amount and (y) the second,
third and fourth largest S&P Industry Classifications may each represent up to
13.5% of the Collateral Principal Amount;

 
 
(xxii)
not more than 10.0% of the Collateral Principal Amount may consist of Collateral
Obligations that are issued by obligors that belong to any single Moody's
Industry Classification, except that (x) the largest Moody's Industry
Classification may represent up to 15.0% of the Collateral Principal Amount and
(y) the second, third and fourth largest Moody's Industry Classifications may
each represent up to 13.5% of the Collateral Principal Amount;

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
(xxiii)
not more than 3.0% of the Collateral Principal Amount may consist of the LC
Commitment Amount under Letter of Credit Reimbursement Obligations;

 
 
(xxiv)
not more than 50.0% of the Collateral Principal Amount may consist of Cov-Lite
Loans;

 
 
(xxv)
not more than 5.0% of the Collateral Principal Amount may consist of Qualified
Facility Loans; and not more than 1.0% of the Collateral Principal Amount may
consist of any single Qualified Facility Loan; provided that all obligors in
respect of Qualified Facility Loans must be Domiciled in the United States or a
Tax Jurisdiction.

 
"Confidential Information":  The meaning specified in Section 14.14(b).
 
"Controlling Class":  The Class A Notes so long as any Class A Notes are
Outstanding; then the Class B Notes so long as any Class B Notes are
Outstanding; then the Class C Notes so long as any Class C Notes are
Outstanding; then the Class D Notes so long as any Class D Notes are
Outstanding; then the Class E Notes so long as any Class E Notes are
Outstanding; then the Class F Notes so long as any Class F Notes are
Outstanding; and then the Subordinated Notes so long as any Subordinated Notes
are Outstanding.
 
"Controlling Person":  A Person (other than a Benefit Plan Investor) who has
discretionary authority or control with respect to the assets of the Issuer or
any Person who provides investment advice for a fee (direct or indirect) with
respect to such assets or an affiliate of any such Person.  For this purpose, an
"affiliate" of a person includes any person, directly or indirectly, through one
or more intermediaries, controlling, controlled by, or under common control with
the person.  "Control," with respect to a person other than an individual, means
the power to exercise a controlling influence over the management or policies of
such person.
 
"Corporate Trust Office":  The principal office of the Trustee at which it
administers its trust activities, currently located at:  (a) for Note transfer
purposes and presentment of the Notes for final payment thereon, 60 Livingston
Avenue, St. Paul, MN, 55107, Attention: Corporate Trust Services – JMP Credit
Advisors CLO II Ltd., email: gayle.staehnke@usbank.com; and (b) for all other
purposes, 190 South LaSalle Street, 8th Floor, Chicago, IL, 60603, Attention:
Corporate Trust Services – JMP Credit Advisors CLO II Ltd., email:
JMPCreditAdvisorsCLOII@usbank.com, facsimile number (312) 332-8030, or such
other address as the Trustee may designate from time to time by notice to the
Holders, the Portfolio Manager and the Issuer or the principal corporate trust
office of any successor Trustee.
 
"Cov-Lite Loan": A Collateral Obligation that is not subject to financial
covenants; provided that a Collateral Obligation shall not constitute a Cov-Lite
Loan if (a) the Underlying Instruments require the obligor thereunder to comply
with one or more Maintenance Covenants (regardless of whether compliance with
one or more Incurrence Covenants is otherwise required by the Underlying
Instruments) or (b) the Underlying Instruments contain a cross-default provision
to, or is pari passu with, another loan of the underlying obligor forming part
of the same loan facility that requires the underlying obligor to comply with
one or more financial covenants or Maintenance Covenants.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
"Coverage Tests":  The Overcollateralization Ratio Test and the Interest
Coverage Test, each as applied to each specified Class of Secured
Notes.  Neither (A) the aggregate outstanding amount of the Class X Notes nor
(B) the amount of interest due and payable on the Class X Notes will be taken
into account in determining any of the Overcollateralization Ratios or Interest
Coverage Ratios; and, therefore, neither of such amounts will be taken into
account in determining whether or not any of the Coverage Tests or the Interest
Diversion Test are satisfied at any time. For the avoidance of doubt, the
"aggregate outstanding amount of the Class X Notes" means, as of any date, the
difference between (A) $3,800,000 minus (B) the aggregate amount of all or any
portion of each Class X Principal Amortization Amount and (without duplication)
each Unpaid Class X Principal Amortization Amount paid pursuant to the Priority
of Payments on any Payment Date that occurred prior to such date.
 
"CRD":  The Capital Requirements Directive which is comprised of Directives
2006/48/EC of the European Parliament and of the Council of 14 June 2006
relating to the taking up and pursuit of the business of credit institutions and
Directive 2006/49/EC of the European Parliament and of the Council of 14 June
2006 on the capital adequacy of investment firms and credit institutions, as
amended from time to time.
 
"Credit Improved Criteria": The criteria that will be met if (a) with respect to
any Collateral Obligation, the change in price of such Collateral Obligation
during the period from the date on which it was acquired by the Issuer to the
date of determination by a percentage either is more positive, or less negative,
as the case may be, than the percentage change in the average price of any index
specified on the Approved Index List plus 0.25% over the same period or (b) with
respect to a Fixed Rate Obligation only, there has been a decrease in the
difference between its yield compared to the yield on the United States Treasury
security of the same duration of more than 7.5% since the date of purchase.
 
"Credit Improved Obligation":  Any Collateral Obligation which, in the Portfolio
Manager's judgment exercised in accordance with the Portfolio Management
Agreement, has significantly improved in credit quality after it was acquired by
the Issuer, which improvement may (but need not) be evidenced by one of the
following:  (a) such Collateral Obligation satisfies the Credit Improved
Criteria, (b) such Collateral Obligation has been upgraded at least one rating
sub-category by either Rating Agency or has been placed and remains on credit
watch with positive implication by either Rating Agency, (c) the issuer of such
Collateral Obligation has raised equity capital or other capital subordinated to
the Collateral Obligation, (d) the issuer of such Collateral Obligation has, in
the Portfolio Manager's reasonable commercial judgment, shown improved results
or possesses less credit risk, or (e) such Collateral Obligation has a Market
Value in excess of (i) par or (ii) the initial purchase price paid by the Issuer
for such Collateral Obligation, in each case since such Collateral Obligation
was acquired by the Issuer; provided, that during a Restricted Trading Period,
in addition to the foregoing, a Collateral Obligation will qualify as a Credit
Improved Obligation only if (i)(x) it has been upgraded by any Rating Agency at
least one rating sub-category or has been placed and remains on a credit watch
with positive implication by Moody's or S&P since it was acquired by the Issuer
and (y) the Credit Improved Criteria are satisfied with respect to such
Collateral Obligation or (ii) a Majority of the Controlling Class votes to treat
such Collateral Obligation as a Credit Improved Obligation.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
"Credit Risk Criteria": The criteria that will be met if (a) with respect to any
Collateral Obligation, the change in price of such Collateral Obligation during
the period from the date on which it was acquired by the Issuer to the date of
determination by a percentage either is more negative, or less positive, as the
case may be, than the percentage change in the average price of any index
specified on the Approved Index List less 0.25% over the same period, (b) with
respect to a Fixed Rate Obligation only, there has been an increase in the
difference between its yield compared to the yield on the United States Treasury
security of the same duration of more than 7.5% since the date of purchase or
(c) the Market Value of such Collateral Obligation has decreased by at least
2.5% of the price paid by the Issuer for such Collateral Obligation due to a
deterioration in the related Obligor's financial ratios or financial results in
accordance with the Underlying Instruments relating to such Collateral
Obligation.
 
"Credit Risk Obligation":  Any Collateral Obligation that is not a Defaulted
Obligation and that, in the Portfolio Manager's judgment exercised in accordance
with the Portfolio Management Agreement, has a significant risk of declining in
credit quality or price and, with the lapse of time, becoming a Defaulted
Obligation, and is designated as a "Credit Risk Obligation" by the Portfolio
Manager; provided that, during a Restricted Trading Period, a Collateral
Obligation will qualify as a Credit Risk Obligation for purposes of sales of
Collateral Obligations in addition to the foregoing, only if (i)(x) such
Collateral Obligation has been downgraded by any Rating Agency at least one
rating sub-category or has been placed and remains on a credit watch with
negative implication by Moody's or S&P since it was acquired by the Issuer and
(y) the Credit Risk Criteria are satisfied with respect to such Collateral
Obligation or (ii) a Majority of the Controlling Class votes to treat such
Collateral Obligation as a Credit Risk Obligation.
 
"Current Pay Obligation":  Any Collateral Obligation (other than a DIP
Collateral Obligation) that would otherwise be treated as a Defaulted Obligation
but as to which no payments are due and payable that are unpaid (disregarding
any forbearance or grace period in excess of 90 days with respect to any payment
that is unpaid but would be due and payable but for such forbearance or grace
period and excluding any such principal that has become due and payable as a
result of the acceleration of such Collateral Obligation) and with respect to
which the Portfolio Manager has certified to the Trustee (with a copy to the
Collateral Administrator) in writing that it believes, in its reasonable
business judgment, that the issuer or obligor of such Collateral Obligation
(a) will continue to make scheduled payments of interest (and/or fees, as
applicable, in the case of a Delayed Drawdown Collateral Obligation Revolving
Collateral Obligation or Letter of Credit Reimbursement Obligation) thereon and
will pay the principal thereof by maturity or as otherwise contractually due,
(b) if the issuer or obligor is subject to a bankruptcy proceeding, it has been
the subject of an order of a bankruptcy court that permits it to make the
scheduled payments on such Collateral Obligation and all payments authorized by
the bankruptcy court have been paid in cash when due, (c) the Collateral
Obligation has a Market Value of at least 80% of its par value and (d) if any
Notes are then rated by Moody's (A) has a Moody's Rating of at least "Caa1" and
a Market Value of at least 80% of its par value or (B) has a Moody's Rating of
at least "Caa2" and a Market Value of at least 85% of its par value (Market
Value being determined, solely for the purposes of clauses (c) and (d), without
taking into consideration clause (iii)(y) of the definition of the term "Market
Value").
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
"Current Portfolio":  At any time, the portfolio of Collateral Obligations and
Eligible Investments representing Principal Proceeds (determined in accordance
with Section 1.2 to the extent applicable), then held by the Issuer.
 
"Custodial Account":  The custodial account established pursuant to
Section 10.3(b).
 
"Custodian":  The meaning specified in the first sentence of Section 3.3(a) with
respect to items of collateral referred to therein, and each entity with which
an Account is maintained, as the context may require, each of which shall be a
Securities Intermediary.
 
"Default":  Any Event of Default or any occurrence that is, or with notice or
the lapse of time or both would become, an Event of Default.
 
"Defaulted Obligation":  Any Collateral Obligation included in the Assets as to
which:
 
 
(a)
a default as to the payment of principal and/or interest has occurred and is
continuing with respect to such Collateral Obligation, without regard to any
grace period applicable thereto, or waiver or forbearance thereof, after the
passage (in the case of a default that in the Portfolio Manager's judgment, as
certified to the Trustee in writing, is not due to credit-related causes) of
three Business Days but in no case beyond the passage of any grace period
applicable thereto;

 
 
(b)
a default known to the Portfolio Manager as to the payment of principal and/or
interest has occurred and is continuing on another debt obligation of the same
issuer which is senior or pari passu in right of payment to such Collateral
Obligation, without regard to any grace period applicable thereto, or waiver or
forbearance thereof, after the passage (in the case of a default that in the
Portfolio Manager's judgment, as certified to the Trustee in writing, is not due
to credit-related causes) of three Business Days but in no case beyond the
passage of any grace period applicable thereto; provided that (i) both the
Collateral Obligation and such other debt obligation are full recourse
obligations of the applicable Obligor or secured by the same collateral and the
holders of such Collateral Obligation have accelerated the maturity of all or a
portion of such Collateral Obligation and (ii) such Collateral Obligation shall
constitute a Defaulted Obligation under this clause (b) only until such
acceleration has been rescinded;

 
 
(c)
the issuer or others have instituted proceedings to have the issuer adjudicated
as bankrupt or insolvent or placed into receivership and such proceedings have
not been stayed or dismissed within 60 days after being instituted or such
issuer has filed for protection under Chapter 11 of the United States Bankruptcy
Code;

 
 
(d)
such Collateral Obligation has an S&P Rating of "CC" or lower or "SD" or had
such rating immediately before such rating was withdrawn or the Obligor on such
Collateral Obligation has a "probability of default" rating assigned by Moody's
of "D" or "LD";

 
 
- 23 -

--------------------------------------------------------------------------------

 
 
 
(e)
such Collateral Obligation is pari passu in right of payment as to the payment
of principal and/or interest to another debt obligation of the same issuer which
has an S&P Rating of "CC" or lower or "SD" or had such rating immediately before
such rating was withdrawn or the Obligor on such Collateral Obligation has a
"probability of default" rating assigned by Moody's of "D" or "LD"; provided
that both the Collateral Obligation and such other debt obligation are full
recourse obligations of the applicable issuer or secured by the same collateral;

 
 
(f)
a default with respect to which the Portfolio Manager has received notice or has
knowledge that a default has occurred under the Underlying Instruments and any
applicable grace period has expired and the holders of such Collateral
Obligation have accelerated the repayment of the Collateral Obligation (but only
until such acceleration has been rescinded) in the manner provided in the
Underlying Instrument;

 
 
(g)
the Portfolio Manager has in its reasonable commercial judgment otherwise
declared such debt obligation to be a "Defaulted Obligation";

 
 
(h)
such Collateral Obligation is a Participation Interest with respect to which the
Selling Institution has defaulted for the applicable grace period, and continues
to default, in any respect in the performance of any of its payment obligations
under the Participation Interest; or

 
 
(i)
such Collateral Obligation is a Participation Interest in a loan that would, if
such loan were a Collateral Obligation, constitute a "Defaulted Obligation" or
with respect to which the Selling Institution has an S&P Rating of "CC" or lower
or "SD" or had such rating before such rating was withdrawn;

 
provided that (x) a Collateral Obligation shall not constitute a Defaulted
Obligation pursuant to clauses (b) through (e) and (i) above if such Collateral
Obligation (or, in the case of a Participation Interest other than a Letter of
Credit Reimbursement Obligation, the underlying Senior Secured Loan or Second
Lien Loan) is a Current Pay Obligation (provided that the Aggregate Principal
Balance of Current Pay Obligations exceeding 7.5% of the Collateral Principal
Amount will be treated as Defaulted Obligations) and (y) a Collateral Obligation
shall not constitute a Defaulted Obligation pursuant to any of clauses (b), (c),
(e) and (i) if such Collateral Obligation (or, in the case of a Participation
Interest other than a Letter of Credit Reimbursement Obligation, the underlying
Senior Secured Loan or Second Lien Loan) is a DIP Collateral Obligation (other
than a DIP Collateral Obligation that has an S&P Rating of "CC" or lower or
"SD").
 
Each obligation (other than Letter of Credit Reimbursement Obligations) received
in connection with a Distressed Exchange that (a) would be a Collateral
Obligation but for the fact that it is a Defaulted Obligation or (b) would
satisfy the proviso in the definition of "Distressed Exchange" but for the fact
that it exceeds the percentage limit therein, shall in each case be deemed to be
a Defaulted Obligation, and each other obligation (including any Letter of
Credit Reimbursement Obligation) received in connection with a Distressed
Exchange (except as expressly provided below) shall be deemed to be an Equity
Security.  For the avoidance of doubt, no Distressed Exchange shall be deemed to
have occurred if the securities or obligations received by the Issuer in
connection with such exchange or restructuring satisfy the definition of
"Collateral Obligation", in which case, notwithstanding anything herein to the
contrary, such received securities or obligations shall be treated for all
purposes as Collateral Obligations.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
"Deferrable Security":  A Collateral Obligation (excluding a Partial Deferrable
Security) which by its terms permits the deferral of payment or capitalization
of accrued, unpaid interest.
 
"Deferred Interest Notes":  The Notes specified as such in Section 2.3.
 
"Deferring Security":  A Deferrable Security that (x) is deferring the payment
of interest due thereon and (y) has been so deferring the payment of interest
due thereon (i) with respect to Collateral Obligations that have a Moody's
Rating of at least "Baa3", for the shorter of two consecutive accrual periods or
one year, and (ii) with respect to Collateral Obligations that have a Moody's
Rating of "Ba1" or below, for the shorter of one accrual period or six
consecutive months, which deferred capitalized interest has not, as of the date
of determination, been paid in Cash.
 
"Delayed Drawdown Collateral Obligation":  A Collateral Obligation (other than a
Revolving Collateral Obligation) that (a) requires the Issuer to make one or
more future advances to the borrower under the Underlying Instruments relating
thereto, (b) specifies a maximum amount that can be borrowed on one or more
fixed borrowing dates, and (c) does not permit the re-borrowing of any amount
previously repaid by the borrower thereunder; but any such Collateral Obligation
will be a Delayed Drawdown Collateral Obligation only until all commitments by
the Issuer to make advances to the borrower expire or are terminated or are
reduced to zero.
 
"Deliver or "Delivered" or "Delivery":  The taking of the following steps:
 
 
(i)
in the case of each Certificated Security (other than a Clearing Corporation
Security), Instrument and Participation Interest in which the underlying loan is
represented by an Instrument,

 
 
(a)
causing the delivery of such Certificated Security or Instrument to the
Custodian by registering the same in the name of the Custodian or its affiliated
nominee or by endorsing the same to the Custodian or in blank;

 
 
(b)
causing the Custodian to indicate continuously on its books and records that
such Certificated Security or Instrument is credited to the applicable Account;
and

 
 
(c)
causing the Custodian to maintain continuous possession of such Certificated
Security or Instrument;

 
 
(ii)
in the case of each Uncertificated Security (other than a Clearing Corporation
Security),

 
 
(a)
causing such Uncertificated Security to be continuously registered on the books
of the issuer thereof in the name of the Custodian; and

 
 
- 25 -

--------------------------------------------------------------------------------

 
 
 
(b)
causing the Custodian to indicate continuously on its books and records that
such Uncertificated Security is credited to the applicable Account;

 
 
(iii)
in the case of each Clearing Corporation Security,

 
 
(a)
causing the relevant Clearing Corporation to credit such Clearing Corporation
Security to the securities account of the Custodian, and

 
 
(b)
causing the Custodian to indicate continuously on its books and records that
such Clearing Corporation Security is credited to the applicable Account;

 
 
(iv)
in the case of each security issued or guaranteed by the United States of
America or agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank ("FRB") (each such security, a
"Government Security"),

 
 
(a)
causing the creation of a Security Entitlement to such Government Security by
the credit of such Government Security to the securities account of the
Custodian at such FRB, and

 
 
(b)
causing the Custodian to indicate continuously on its books and records that
such Government Security is credited to the applicable Account;

 
 
(v)
in the case of each Security Entitlement not governed by clauses (i) through
(iv) above,

 
 
(a)
causing a Securities Intermediary (x) to indicate on its books and records that
the underlying Financial Asset has been credited to the Custodian's securities
account, (y) to receive a Financial Asset from a Securities Intermediary or to
acquire the underlying Financial Asset for a Securities Intermediary, and in
either case, accepting it for credit to the Custodian's securities account or
(z) to become obligated under other law, regulation or rule to credit the
underlying Financial Asset to a Securities Intermediary's securities account,

 
 
(b)
causing such Securities Intermediary to make entries on its books and records
continuously identifying such Security Entitlement as belonging to the Custodian
and continuously indicating on its books and records that such Security
Entitlement is credited to the Custodian's securities account, and

 
 
(c)
causing the Custodian to indicate continuously on its books and records that
such Security Entitlement (or all rights and property of the Custodian
representing such Security Entitlement) is credited to the applicable Account;

 
 
- 26 -

--------------------------------------------------------------------------------

 
 
 
(vi)
in the case of Cash or Money,

 
 
(a)
causing the delivery of such Cash or Money to the Custodian,

 
 
(b)
causing the Custodian to treat such Cash or Money as a Financial Asset
maintained by such Custodian for credit to the applicable Account in accordance
with the provisions of Article 8 of the UCC, and

 
 
(c)
causing the Custodian to indicate continuously on its books and records that
such Cash or Money is credited to the applicable Account; and

 
 
(vii)
in the case of each general intangible (including any Participation Interest in
which neither the Participation Interest nor the underlying loan is represented
by an Instrument),

 
 
(a)
causing the filing of a Financing Statement in the office of the Recorder of
Deeds of the District of Columbia, Washington, DC, and

 
 
(b)
causing the registration of the security interests granted under this Indenture
in the Register of Mortgages and Charges of the Issuer at the Issuer's
registered office in the Cayman Islands.

 
In addition, the Portfolio Manager on behalf of the Issuer will obtain any and
all consents required by the Underlying Instruments relating to any general
intangibles for the transfer of ownership and/or pledge hereunder (except to the
extent that the requirement for such consent is rendered ineffective under
Section 9-406 of the UCC).
 
"Designated Class A Owner":  Prudential Investment Management, Inc., on its own
behalf and on behalf of its Affiliates, that beneficially owns collectively not
less than a Majority of the Class A Notes.
 
"Designated Class A Voting Condition":  The Designated Class A Owner is the
Holder of at least a Majority of the Class A Notes.
 
"Designated Successor Management Agreement":  The agreement dated as of the
Closing Date, between the Issuer and the Designated Successor Manager, as may be
amended from time to time in accordance with the terms hereof and thereof.
 
"Designated Successor Management Fee":  The Designated Successor Senior
Management Fee and the Designated Successor Subordinated Management Fee.
 
"Designated Successor Senior Management Fee":  The fee payable to the Designated
Successor Manager in arrears on each Payment Date (prorated for the related
Collection Period) pursuant to Section 2 of the Designated Successor Management
Agreement and Section 11.1 of this Indenture, in an amount equal to 0.05% per
annum (calculated on the basis of a 360-day year consisting of twelve 30-day
months) of the Fee Basis Amount at the beginning of the Collection Period
relating to such Payment Date; provided that the Designated Successor Senior
Management Fee payable on any Payment Date shall not include any such fee (or
any portion thereof) the payment of which has been irrevocably waived by the
Designated Successor Manager pursuant to Section 11.1(d) no later than the
Determination Date immediately prior to such Payment Date.  Upon the Designated
Successor Manager ceasing to be acting as such due to it becoming the Portfolio
Manager, the Designated Successor Senior Management Fee shall then and
thereafter cease to accrue and be payable (other than for already-accrued
amounts) pursuant to the Designated Successor Management Agreement and hereunder
and, in lieu thereof, the Senior Management Fee shall be increased by an equal
amount and thereafter accrue and be payable to the Portfolio Manager as an
additional amount of Senior Management Fee in accordance with the Portfolio
Management Agreement and hereunder.  Upon the Designated Successor Manager
ceasing to be acting as such due to its resignation, the termination of the
Designated Successor Management Agreement or any other reason except in the case
of the Designated Successor Manager becoming the Portfolio Manager, the
Designated Successor Senior Management Fee shall then and thereafter cease to
accrue and be payable (other than for already-accrued amounts) pursuant to the
Designated Successor Management Agreement and hereunder.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
"Designated Successor Subordinated Management Fee":  The fee payable to the
Designated Successor Manager in arrears on each Payment Date (prorated for the
related Collection Period) pursuant to Section 2 of the Designated Successor
Management Agreement and Section 11.1 of this Indenture, in an amount equal to
0.05% per annum (calculated on the basis of a 360-day year consisting of twelve
30-day months) of the Fee Basis Amount at the beginning of the Collection Period
relating to such Payment Date; provided that the Designated Successor
Subordinated Management Fee payable on any Payment Date shall not include any
such fee (or any portion thereof) the payment of which has been irrevocably
waived by the Designated Successor Manager pursuant to Section 11.1(d) no later
than the Determination Date immediately prior to such Payment Date.  Upon the
Designated Successor Manager ceasing to be acting as such due to it becoming the
Portfolio Manager, the Designated Successor Subordinated Management Fee shall
then and thereafter cease to accrue and be payable (other than for
already-accrued amounts) pursuant to the Designated Successor Management
Agreement and hereunder and, in lieu thereof, the Subordinated Management Fee
shall be increased by an equal amount and thereafter accrue and be payable to
the Portfolio Manager as an additional amount of Subordinated Management Fee in
accordance with the Portfolio Management Agreement and hereunder.  Upon the
Designated Successor Manager ceasing to be acting as such due to its
resignation, the termination of the Designated Successor Management Agreement or
any other reason except in the case of the Designated Successor Manager becoming
the Portfolio Manager, the Designated Successor Subordinated Management Fee
shall then and thereafter cease to accrue and be payable (other than for
already-accrued amounts) pursuant to the Designated Successor Management
Agreement and hereunder.
 
"Designated Successor Manager":  Prudential Investment Management, Inc., a New
Jersey corporation, until a successor Person shall have become the Designated
Successor Manager pursuant to the provisions of the Designated Successor
Management Agreement, and thereafter "Designated Successor Manager" shall mean
such successor Person.
 
"Determination Date":  The last day of each Collection Period.
 
"DIP Collateral Obligation":  A loan made to a debtor-in-possession pursuant to
Section 364 of the U.S. Bankruptcy Code having the priority allowed by either
Section 364(c) or 364(d) of the U.S. Bankruptcy Code and fully secured by senior
liens.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
"Discount Obligation":  Any Collateral Obligation which was purchased (as
determined without averaging prices of purchases on different dates) for less
than (a) 80.0% of its Principal Balance (or, in the case of a Revolving
Collateral Obligation, 75.0% of its Principal Balance), or (b) if such
Collateral Obligation has a Moody's Rating below "B3", 85.0% of its Principal
Balance; provided that, in each case, such Collateral Obligation shall cease to
be a Discount Obligation at such time as the Market Value (expressed as a
percentage of the par amount of such Collateral Obligation) determined for such
Collateral Obligation on each day during any period of 30 consecutive days since
the acquisition by the Issuer of such Collateral Obligation, equals or exceeds
90.0% of its Principal Balance (or, in the case of a Revolving Collateral
Obligation, 85.0% of its Principal Balance) as of the end of such 30 consecutive
day period.
 
Any Collateral Obligation that would otherwise be considered a Discount
Obligation but that is purchased with the proceeds of a sale of a Collateral
Obligation that was not a Discount Obligation at the time of its purchase but
was sold at a price below (i) 85%, in the case of a Collateral Obligation with a
Moody's Rating lower than "B3" or (ii) 80% (or, in the case of a Revolving
Collateral Obligation, 75%), in the case of a Collateral Obligation with a
Moody's Rating "B3" or higher will not be considered a Discount Obligation, so
long as the Portfolio Manager, using its commercially reasonable business
judgment, believes that such purchased Collateral Obligation is of better credit
quality than the previous, sold asset, at the time of its acquisition,
immediately following the purchase of such Collateral Obligation, the Maximum
Moody's Rating Factor Test is improved or at least remains unchanged after
giving effect thereto and such purchased Collateral Obligation: (x) has an S&P
Rating and a Moody's Rating no lower than the S&P Rating and the Moody's Rating,
respectively, of the previously sold Collateral Obligation, (y) is purchased or
committed to be purchased within ten Business Days of such sale and (z) is
purchased at a purchase price that equals or exceeds both (1) the sale price of
the sold Collateral Obligation and (2) 65% of its Principal Balance; provided
that this paragraph shall not apply to any such Collateral Obligation (or
portions thereof) at any time on or after the acquisition by the Issuer of such
Collateral Obligation if, as determined at the time of such acquisition, such
application would result in more than 15% of the Collateral Principal Amount
consisting of Collateral Obligations (or portions thereof) to which this
paragraph applies.
 
"Distressed Exchange":  In connection with any Collateral Obligation, a
distressed exchange or other debt restructuring has occurred, as reasonably
determined by the Portfolio Manager, pursuant to which the issuer or obligor of
such Collateral Obligation has issued to the holders of such Collateral
Obligation a new security or package of securities or obligations that, in the
sole judgment of the Portfolio Manager, amounts to a diminished financial
obligation or has the purpose of helping the issuer of such Collateral
Obligation avoid default; provided that no Distressed Exchange shall be deemed
to have occurred if the securities or obligations received by the Issuer in
connection with such exchange or restructuring (i) are not Letter of Credit
Reimbursement Obligations and (ii) satisfy the definition of "Collateral
Obligation" (provided that the Aggregate Principal Balance of all securities and
obligations to which this proviso applies or has applied, measured cumulatively
from the Closing Date onward, may not exceed 25% of the Target Initial Par
Amount).
 
"Distribution Report":  The meaning specified in Section 10.6(b).
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
"Diversity Score":  A single number that indicates collateral concentration in
terms of both issuer and industry concentration, calculated as set forth in
Schedule 4 hereto.
 
"Dollar, USD or U.S.$":  A dollar or other equivalent unit in such coin or
currency of the United States of America as at the time shall be legal tender
for all debts, public and private.
 
"Domicile" or "Domiciled":  With respect to any issuer of, or Obligor with
respect to, a Collateral Obligation:
 
 
(a)
except as provided in clause (b) or (c) below, its country of organization;

 
 
(b)
if it is organized in a Tax Jurisdiction other than Ireland, each of such
jurisdiction and the country in which, in the Portfolio Manager's good faith
estimate, a substantial portion of its operations are located or from which a
substantial portion of its revenue is derived, in each case directly or through
subsidiaries (which shall be any jurisdiction and country known at the time of
designation by the Portfolio Manager to be the source of the majority of
revenues, if any, of such issuer or obligor); or

 
 
(c)
if it is organized in Ireland, its "Domicile" will be deemed to be the country
in which, in the Portfolio Manager's good faith estimate, a substantial portion
of its operations are located or from which a substantial portion of its revenue
is derived, in each case directly or through subsidiaries (which shall be any
jurisdiction and country known at the time of designation by the Portfolio
Manager to be the source of the majority of revenues, if any, of such issuer or
obligor).

 
"DTC:  The Depository Trust Company, its nominees, and their respective
successors.
 
"Due Date":  Each date on which any payment is due on an Asset in accordance
with its terms.
 
"Effective Date":  The earlier to occur of (i)  September 5, 2013 and (ii) the
first date on which the Portfolio Manager certifies to the Trustee and the
Collateral Administrator that the Target Initial Par Condition has been
satisfied.
 
"Effective Date Accountants' Report":  The meaning assigned to such term in
Section 7.18(d).
 
"Effective Date Issuer Certificate":  The meaning assigned to such term in
Section 7.18(d).
 
"Effective Date Report":  The meaning assigned to such term in Section 7.18(d).
 
"Eligible Custodian": A custodian that satisfies, mutatis mutandis, the
eligibility requirements set out in Section 6.8.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
"Eligible Investment Required Ratings":  (a) If such obligation or security
(i) has both a long-term and a short-term credit rating from Moody's, such
ratings are "Aa3" or better (not on credit watch for possible downgrade) and
"P-1" (not on credit watch for possible downgrade), respectively, (ii) has only
a long-term credit rating from Moody's, such rating is "Aaa" (not on credit
watch for possible downgrade) or (iii) has only a short-term credit rating from
Moody's, such rating is "P-1" (not on credit watch for possible downgrade) and
(b) if such obligation or security has both a long-term and a short-term credit
rating from S&P, such ratings are "A" and "A-1" or better (or, in the absence of
a short-term credit rating, "A+" or better).
 
"Eligible Investments":  Any Dollar investment that, at the time it is Delivered
(directly or through an intermediary or bailee), (x) matures not later than the
earlier of (A) the date that is 60 days after the date of Delivery thereof and
(B) the Business Day immediately preceding the Payment Date immediately
following the date of Delivery thereof, and (y) is one or more of the following
obligations or securities:
 
 
(i)
direct Registered obligations of, and Registered obligations the timely payment
of principal and interest on which is fully and expressly guaranteed by, the
United States of America or any agency or instrumentality of the United States
of America, in each case with the Eligible Investment Required Ratings, the
obligations of which are expressly backed by the full faith and credit of the
United States of America;

 
 
(ii)
demand and time deposits in, certificates of deposit of, trust accounts with,
bankers' acceptances issued by, or federal funds sold by any depository
institution or trust company incorporated under the laws of the United States of
America (including the Bank and its Affiliates) or any state thereof and subject
to supervision and examination by federal and/or state banking authorities, in
each case payable within 183 days after issuance, so long as the commercial
paper and/or the debt obligations of such depository institution or trust
company (or, in the case of the principal depository institution in a holding
company system, the commercial paper or debt obligations of such holding
company) at the time of such investment or contractual commitment providing for
such investment have the Eligible Investment Required Ratings;

 
 
(iii)
unleveraged repurchase obligations (if treated as debt by the Issuer and the
counterparty) with respect to (a) any security described in clause (i) above or
(b) any other Registered security issued or guaranteed by an agency or
instrumentality of the United States of America, in either case entered into
with a depository institution or trust company (acting as principal) described
in clause (ii) above or entered into with an entity (acting as principal) with,
or whose parent company has (in addition to a guarantee agreement with such
entity, which guarantee agreement complies with S&P's then-current criteria with
respect to guarantees), the Eligible Investment Required Ratings;

 
 
(iv)
Registered debt securities bearing interest or sold at a discount issued by a
corporation formed under the laws of the United States of America or any State
thereof that satisfies the Eligible Investment Required Ratings at the time of
such investment or contractual commitment providing for such investment;

 
 
- 31 -

--------------------------------------------------------------------------------

 
 
 
(v)
commercial paper or other short-term obligations (other than Asset-backed
Commercial Paper) with the Eligible Investment Required Ratings and that either
bear interest or are sold at a discount from the face amount thereof and have a
maturity of not more than 183 days from their date of issuance;

 
 
(vi)
a Reinvestment Agreement issued by any bank (if treated as a deposit by such
bank), or a Reinvestment Agreement issued by any insurance company or other
corporation or entity, in each case with the Eligible Investment Required
Ratings; provided that (a) the Issuer has received written confirmation from
each Rating Agency (with a copy to the Trustee) that such investment would not
cause the rating of the Notes to be reduced or withdrawn or (b) such
Reinvestment Agreement may be unwound at the option of the Issuer without
penalty; and

 
 
(vii)
non-U.S. money market funds that have, at all times, credit ratings of "Aaa-mf"
by Moody's and "AAAm" or "AAAm-G" by S&P, respectively;

 
provided that (1) Eligible Investments purchased with funds in the Collection
Account shall be held until maturity except as otherwise specifically provided
herein and shall include only such obligations or securities, other than those
referred to in clause (vii) above, as mature (or are putable at par to the
issuer thereof) no later than the Business Day prior to the next Payment Date
unless such Eligible Investments are issued by the Trustee in its capacity as a
banking institution, in which event such Eligible Investments may mature on such
Payment Date; and (2) none of the foregoing obligations or securities shall
constitute Eligible Investments if (a) such obligation or security has an "f",
"r", "p", "pi", "q", "sf" or "t" subscript assigned by S&P, (b) all, or
substantially all, of the remaining amounts payable thereunder consist of
interest and not principal payments, (c) payments with respect to such
obligations or securities or proceeds of disposition are subject to withholding
taxes (other than withholding taxes that may be imposed on late payment fees,
prepayment fees or other similar fees with respect to such obligation or for
withholding taxes that may be imposed pursuant to FATCA) by any jurisdiction
unless the payor is required to make "gross-up" payments that cover the full
amount of any such withholding tax on an after-tax basis, (d) such obligation or
security is secured by real property, (e) such obligation or security is
purchased at a price greater than 100% of the principal or face amount thereof,
(f) such obligation or security is subject of a tender offer, voluntary
redemption, exchange offer, conversion or other similar action, unless full
payment of principal is paid in cash upon the exercise of such action, (g) in
the Portfolio Manager's judgment, such obligation or security is subject to
material non-credit related risks, (h) such obligation is a Structured Finance
Obligation or (i) such obligation or security is represented by a certificate of
interest in a grantor trust; provided, further, that none of the foregoing
obligations or securities will constitute Eligible Investments unless the
obligation or security either (A) is not treated as indebtedness for U.S.
federal income tax purposes and is issued by an entity (x) that is not a Blocker
Subsidiary and that is treated for U.S. federal income tax purposes as a
corporation the equity interests in which are not treated as "United States real
property interests" for U.S. federal income tax purposes, it being understood
that stock will not be treated as a United States real property interest if the
class of such stock is regularly traded on an established securities market and
the Issuer holds no more than 5% of such class at any time, all within the
meaning of Section 897(c)(3) of the Code, (y) that is treated for U.S. federal
income tax purposes as a partnership or disregarded entity for U.S. federal
income tax purposes that is not engaged in a U.S. trade or business for U.S.
federal income tax purposes and does not own any "United States real property
interests" within the meaning of Section 897(c)(1) of the Code, or (z) that is
treated for U.S. federal income tax purposes as a grantor trust all of the
assets of which are treated as debt instruments that are Registered for U.S.
federal income tax purposes, (B) is treated as indebtedness for U.S. federal
income tax purposes and is not a United States real property interest as defined
under Section 897 of the Code, or (C) the Issuer has received an opinion from a
nationally recognized U.S. tax counsel experienced in such matters, to the
effect that the acquisition, ownership or disposition of such obligation or
security will not cause the Issuer to be treated as engaged in a trade or
business within the United States for U.S. federal income tax purposes or
otherwise subject the Issuer to U.S. federal income tax on a net income tax
basis.  Eligible Investments may include, without limitation, those investments
for which the Bank or an Affiliate of the Bank provides services and receives
compensation.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
"Enforcement Event":  The meaning specified in Section 11.1(a)(iii).
 
"Entitlement Order":  The meaning specified in Section 8-102(a)(8) of the UCC.
 
"Equity Security":  Any security or debt obligation which at the time of
acquisition, conversion or exchange does not satisfy the requirements of a
Collateral Obligation and is not an Eligible Investment.
 
"ERISA":  The United States Employee Retirement Income Security Act of 1974, as
amended.
 
"ERISA Restricted Notes":  The Class E Notes, the Class F Notes, the
Subordinated Notes and the Reinvesting Holder Notes.
 
"Euroclear":  Euroclear Bank S.A./N.V.
 
"Event of Default":  The meaning specified in Section 5.1.
 
"Excel Default Model Input File":  The meaning specified in Section 7.18(c).
 
"Excepted Property":  The meaning assigned in the Granting Clauses hereof.
 
"Excess CCC/Caa Adjustment Amount":  As of any date of determination, an amount
not less than zero, equal to the greater of:  (a) the excess of (i) the
Aggregate Principal Balance of all Collateral Obligations (or portions thereof)
included in the CCC Excess, over (ii) the sum of the Market Values of all
Collateral Obligations  (or portions thereof) included in the CCC Excess; and
(b) the excess of (i) the Aggregate Principal Balance of all Collateral
Obligations (or portions thereof) included in the Caa Excess, over (ii) the sum
of the Market Values of all Collateral Obligations  (or portions thereof)
included in the Caa Excess.
 
"Excess Weighted Average Coupon": A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Coupon over the Minimum Weighted Average Coupon, by (b) the
number obtained by dividing the Aggregate Principal Balance (including for this
purpose any capitalized interest) of all Fixed Rate Obligations by the Aggregate
Principal Balance (including for this purpose any capitalized interest) of all
Floating Rate Obligations (excluding any Deferrable Security and any Partial
Deferrable Security to the extent of any non-cash interest).
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
"Excess Weighted Average Floating Spread": A percentage equal as of any date of
determination to a number obtained by multiplying (a) the excess, if any, of the
Weighted Average Floating Spread over the Minimum Floating Spread, by (b) the
number obtained by dividing the Aggregate Principal Balance (including for this
purpose any capitalized interest) of all Floating Rate Obligations by the
Aggregate Principal Balance (including for this purpose any capitalized
interest) of all Fixed Rate Obligations (excluding any Deferrable Security and
any Partial Deferrable Security to the extent of any non-cash interest).
 
"Exchange Act":  The United States Securities Exchange Act of 1934, as amended.
 
"Expense Reimbursement Account":  The trust account established pursuant to
Section 10.3(g).
 
"FATCA":  Sections 1471 through 1474 of Code and any related provisions of law,
court decisions or administrative guidance promulgated or agreements entered
into in respect thereof.
 
"FATCA Compliance": Compliance with FATCA (including, if applicable, the Issuer
entering into or complying with an agreement with the U.S. Internal Revenue
Service contemplated by Section 1471(b) of the Code), in each case as necessary
so that no tax or other withholding will be imposed thereunder in respect of
payments to or for the benefit of the Issuer or any Blocker Subsidiary.
 
"Federal Reserve Board":  The Board of Governors of the Federal Reserve System.
 
"Fee Basis Amount":  As of any date of determination, the sum of (a) the
Collateral Principal Amount, (b) the Aggregate Principal Balance of all
Defaulted Obligations and (c) the aggregate amount of all Principal Financed
Accrued Interest.
 
"Financial Asset":  The meaning specified in Section 8-102(a)(9) of the UCC.
 
"Financing Statements":  The meaning specified in Section 9-102(a)(39) of the
UCC.
 
"First Lien Last Out Loan":  Any assignment of or Participation Interest in a
Loan that:  (a) may by its terms become subordinate in right of payment to any
other obligation of the obligor of the Loan solely upon the occurrence of a
default or event of default by the obligor of the Loan and (b) is secured by a
valid perfected first priority security interest or lien in, to or on specified
collateral securing the obligor's obligations under the Loan.
 
"Fixed Rate Obligation":  Any Collateral Obligation that bears a fixed rate of
interest.
 
"Floating Rate Obligation":  Any Collateral Obligation that bears a floating
rate of interest.
 
"GAAP":  The meaning specified in Section 6.3(j).
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
"Global Note":  Any Regulation S Global Note or Rule 144A Global Note.
 
"Grant" or "Granted":  To grant, bargain, sell, convey, assign, transfer,
mortgage, pledge, create and grant a security interest in and right of setoff
against, deposit, set over and confirm.  A Grant of the Assets, or of any other
instrument, shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Assets, and all other Monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.
 
"Group I Country":  The Netherlands, Australia, New Zealand and the United
Kingdom (or such other countries as may be notified by Moody's to the Portfolio
Manager from time to time).
 
"Group II Country":  Germany, Sweden and Switzerland (or such other countries as
may be notified by Moody's to the Portfolio Manager from time to time).
 
"Group III Country":  Austria, Belgium, Denmark, Finland, France, Iceland,
Liechtenstein, Luxembourg and Norway (or such other countries as may be notified
by Moody's to the Portfolio Manager from time to time).
 
"Hedge Agreement":  The meaning specified in Section 8.1(c).
 
"Holder" or "Noteholder":  With respect to any Note, the Person whose name
appears on the Note Register as the registered holder of such Note.
 
"Incentive Management Fee":  The fee payable to the Portfolio Manager pursuant
to Sections 11.1(a)(i)(W)(x), 11.1(a)(ii)(H)(x) and 11.1(a)(iii)(W)(x).
 
"Incurrence Covenant": A covenant by any borrower to comply with one or more
financial covenants only upon the occurrence of certain actions of the borrower,
including a debt issuance, dividend payment, share purchase, merger, acquisition
or divestiture.
 
"Indenture":  This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.
 
"Independent":  As to any Person, any other Person (including, in the case of an
accountant or lawyer, a firm of accountants or lawyers, and any member thereof,
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar
functions.  "Independent" when used with respect to any accountant may include
an accountant who audits the books of such Person if in addition to satisfying
the criteria set forth above the accountant is independent with respect to such
Person within the meaning of Rule 101 of the Code of Professional Conduct of the
American Institute of Certified Public Accountants.  For purposes of this
definition, no manager or director of any Person will fail to be Independent
solely because such Person acts as an Independent director or Independent
manager of such Person or of any Affiliates of such Person.
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
Whenever any Independent Person's opinion or certificate is to be furnished to
the Trustee, such opinion or certificate shall state that the signer has read
this definition and that the signer is Independent within the meaning hereof.
 
Any pricing service, certified public accountant or legal counsel that is
required to be Independent of another Person under this Indenture must satisfy
the criteria above with respect to the Issuer, the Portfolio Manager and their
Affiliates.
 
"Index Maturity":  With respect to any Class of Notes, the period indicated with
respect to such Class in Section 2.3.
 
"Information":  S&P's "Credit Estimate Information Requirements" dated April
2011 and any other available information S&P reasonably requests in order to
produce a credit estimate for a particular asset.
 
"Information Agent":  The Portfolio Manager.
 
"Initial Rating":  With respect to the Notes, the rating or ratings, if any,
indicated in Section 2.3.
 
"Instrument":  The meaning specified in Section 9-102(a)(47) of the UCC.
 
"Interest Accrual Period":  (i) With respect to the initial Payment Date, the
period from and including the Closing Date to but excluding such Payment Date;
and (ii) with respect to each succeeding Payment Date, the period from and
including the immediately preceding Payment Date to but excluding the following
Payment Date until the principal of the Secured Notes is paid or made available
for payment; provided that any interest-bearing notes issued after the Closing
Date in accordance with the terms of this Indenture shall accrue interest during
the Interest Accrual Period in which such additional notes are issued from and
including the applicable date of issuance of such additional notes to but
excluding the last day of such Interest Accrual Period at the applicable
Interest Rate.
 
"Interest Collection Subaccount":  The meaning specified in Section 10.2(a).
 
"Interest Coverage Ratio":  For any designated Class or Classes of Secured Notes
(other than the Class X Notes, for which no Interest Coverage Ratio applies), as
of any date of determination, the percentage derived from the following
equation:  (A – B) / C, where:
 
A = The Collateral Interest Amount as of such date of determination;
 
B = Amounts payable (or expected as of the date of determination to be
payable) on the following Payment Date as set forth in clauses (A) and (B) in
Section 11.1(a)(i); and
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
C = Interest due and payable on the Secured Notes of such Class or Classes and
each Class of Secured Notes (in each case, other than the Class X Notes) that
rank senior to such Class or Classes (excluding Note Deferred Interest but
including any interest on Note Deferred Interest with respect to any Deferred
Interest Notes) on such Payment Date; provided that for the purposes of this
definition, the Class A Notes and the Class B Notes shall be treated as one
Class.
 
"Interest Coverage Test":  A test that is satisfied with respect to any Class or
Classes of Secured Notes as of any date of determination on, or subsequent to,
the Determination Date occurring immediately prior to the second Payment Date,
if (i) the Interest Coverage Ratio for such Class or Classes on such date is at
least equal to the Required Interest Coverage Ratio for such Class or Classes or
(ii) such Class or Classes of Secured Notes is no longer outstanding.
 
"Interest Determination Date":  The second London Banking Day preceding the
first day of each Interest Accrual Period.
 
"Interest Diversion Test":  A test that is satisfied as of any Measurement Date
during the Reinvestment Period on which the Class F Notes remain outstanding if
the Overcollateralization Ratio with respect to the Class F Notes as of such
Measurement Date is at least equal to 103.16%.
 
"Interest Only Security":  Any obligation or security that does not provide in
the related Underlying Instruments for the payment or repayment of a stated
principal amount in one or more installments on or prior to its stated maturity.
 
"Interest Proceeds":  With respect to any Collection Period or Determination
Date, without duplication, the sum of:
 
 
(i)
all payments of interest and delayed compensation (representing compensation for
delayed settlement) received in Cash by the Issuer during the related Collection
Period on the Collateral Obligations and Eligible Investments, including the
accrued interest received in connection with a sale thereof during the related
Collection Period, less any such amount that represents Principal Financed
Accrued Interest;

 
 
(ii)
all principal and interest payments received by the Issuer during the related
Collection Period on Eligible Investments purchased with Interest Proceeds;

 
 
(iii)
all amendment and waiver fees, late payment fees and other fees received by the
Issuer during the related Collection Period, except for those in connection with
(a) the lengthening of the maturity of the related Collateral Obligation or
(b) the reduction of the par of the related Collateral Obligation, as determined
by the Portfolio Manager with notice to the Trustee, the Collateral
Administrator and the Designated Successor Manager;

 
 
(iv)
commitment fees and other similar fees received by the Issuer during such
Collection Period in respect of Revolving Collateral Obligations and Delayed
Drawdown Collateral Obligations;

 
 
- 37 -

--------------------------------------------------------------------------------

 
 
 
(v)
any amounts deposited in the Collection Account from the Closing Expense
Account, the Expense Reimbursement Account and/or the Interest Reserve Account
that are designated as Interest Proceeds in the sole discretion of the Portfolio
Manager pursuant to this Indenture in respect of the related Determination Date;
and

 
 
(vi)
any funds withdrawn from the LC Reserve Account during the related Collection
Period in accordance with Section 10.3(h) for application as Interest Proceeds;

 
provided that (A) (1) any amounts received in respect of any Defaulted
Obligation will constitute Principal Proceeds (and not Interest Proceeds) until
the aggregate of all collections in respect of such Defaulted Obligation since
it became a Defaulted Obligation equals the outstanding principal balance of
such Collateral Obligation at the time it became a Defaulted Obligation and
(2) (x) any amounts received in respect of any Equity Security that was received
in exchange for a Defaulted Obligation and is held by a Blocker Subsidiary will
constitute Principal Proceeds (and not Interest Proceeds) until the aggregate of
all collections in respect of such Equity Security equals the outstanding
principal balance of the Collateral Obligation, at the time it became a
Defaulted Obligation, for which such Equity Security was received in exchange
and (y) any amounts received in respect of any other asset held by a Blocker
Subsidiary will constitute Principal Proceeds (and not Interest Proceeds) until
the aggregate of all collections in respect of such asset equals the outstanding
principal balance of such asset, (B) any amounts deposited in the Collection
Account as Principal Proceeds pursuant to clause (S) of Section 11.1(a)(i) due
to the failure of the Interest Diversion Test to be satisfied shall not
constitute Interest Proceeds, (C) no funds on deposit in the LC Reserve Account
will be treated as Interest Proceeds unless and until withdrawn from such
account under Section 10.3(h) for application as Interest Proceeds, (D) the
funds and other property attributable to the issuance and allotment of the
Issuer's ordinary shares or the bank account in the Cayman Islands in which such
funds are deposited (or any interest thereon) shall not constitute Interest
Proceeds and (E) all Post-Reinvestment Period Amendment Proceeds shall not
constitute Interest Proceeds.
 
"Interest Rate":  With respect to each Class of Notes, the per annum stated
interest rate payable on such Class with respect to each Interest Accrual Period
equal to LIBOR for such Interest Accrual Period plus the spread specified in
Section 2.3.
 
"Interest Reserve Account":  The meaning specified in Section 10.3(e).
 
"Interest Reserve Amount":  The meaning specified in Section 3.1(xii).
 
"Interim Report Date":  The meaning specified in Section 7.18(a).
 
"Investment Company Act":  The United States Investment Company Act of 1940, as
amended from time to time.
 
"Investment Criteria":  The criteria specified in Section 12.2.
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
"Investment Criteria Adjusted Balance":  With respect to each Collateral
Obligation, the Principal Balance of such Collateral Obligation; provided that
the Investment Criteria Adjusted Balance of any:
 
 
(i)
Deferring Security will be the lesser of the (x) S&P Collateral Value of such
Deferring Security and (y) Moody's Collateral Value of such Deferring Security;

 
 
(ii)
Discount Obligation will be the product of the (x) purchase price (expressed as
a percentage of par and, for the avoidance of doubt, without averaging) and
(y) Principal Balance of such Discount Obligation; and

 
 
(iii)
Collateral Obligation included in the CCC Excess and the Caa Excess will be the
Market Value of such Collateral Obligation;

 
provided further that the Investment Criteria Adjusted Balance for any
Collateral Obligation that satisfies more than one of the definitions of
Deferring Security or Discount Obligation or is included in the CCC Excess and
the Caa Excess will be the lowest amount determined pursuant to clauses (i),
(ii) and (iii) above.
 
"Irish Listing Agent":  McCann FitzGerald Listing Services Limited, in its
capacity as Irish Listing Agent for the Co-Issuers, and any successor thereto.
 
"IRS": The Internal Revenue Service.
 
"Issuer":  The Person named as such on the first page of this Indenture until a
successor Person shall have become the Issuer pursuant to the applicable
provisions of this Indenture, and thereafter "Issuer" shall mean such successor
Person.
 
"Issuer Order" and "Issuer Request":  A written order or request (which may be a
standing order or request) dated and signed in the name of the Issuer or the
Co-Issuer by an Authorized Officer of the Issuer or the Co-Issuer, as
applicable, or by the Portfolio Manager by an Authorized Officer thereof, on
behalf of the Issuer.
 
"Issuer Placed Notes":  The portion of the Class E Notes, Class F Notes and the
Subordinated Notes issued and placed on the Closing Date by the Issuer in
privately negotiated transactions directly to investors identified by the
Portfolio Manager and/or one or more of the Portfolio Manager's Affiliates.
 
"JMP":  JMP Credit Advisors LLC, a Delaware limited liability company.
 
"Junior Class":  With respect to a particular Class of Notes, each Class of
Notes that is subordinated to such Class, as indicated in Section 2.3.
 
"Knowledgeable Employee":  The meaning set forth in Rule 3c-5 promulgated under
the Investment Company Act.
 
"LC Commitment Amount": With respect to any Letter of Credit Reimbursement
Obligation, the amount which the Issuer could be required to pay to the LOC
Agent Bank in respect thereof (including, for the avoidance of doubt, any
portion thereof which the Issuer has collateralized or deposited into a trust or
with the LOC Agent Bank for the purpose of making such payments).
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
"LC Reserve Account": The meaning set forth in Section 10.3(h).
 
"Letter of Credit Reimbursement Obligation": A facility whereby (i) a fronting
bank that, at the time of acquisition of such Letter of Credit Reimbursement
Obligation by the Issuer or the Issuer's commitment to acquire the same, has a
short-term rating of at least "A-1" and a long-term rating of at least "A" (or,
if no short-term rating exists, a long-term rating of "A+") by S&P (an "LOC
Agent Bank") issues or will issue a letter of credit (an "LC") for or on behalf
of a borrower pursuant to an Underlying Instrument, (ii) in the event that the
LC is drawn upon, and the borrower does not reimburse the LOC Agent Bank, the
lender/participant is obligated to fund its portion of the facility, (iii) the
LOC Agent Bank passes on to the lender/participant (in whole or in part) the
fees and any other amounts it receives for providing the LC and (iv)(a) the
related Underlying Instruments require the Issuer to fully collateralize the
Issuer's obligations to the related LOC Agent Bank or obligate the Issuer to
make a deposit into a trust in an aggregate amount equal to the related LC
Commitment Amount, (b) the collateral posted by the Issuer is held by, or the
Issuer's deposit is made in, a depository institution meeting the requirement
set forth in Section 10.1 and (c) the collateral posted by the Issuer is
invested in Eligible Investments that are overnight funds.
 
"LIBOR":  The meaning set forth in Exhibit H hereto.
 
"Listed Notes":  The Notes specified as such in Section 2.3.
 
"Loan":  Any obligation for the payment or repayment of borrowed money that is
documented by a term loan agreement, revolving loan agreement or other similar
credit agreement.
 
"LOC Agent Bank": The meaning specified in the definition of the term "Letter of
Credit Reimbursement Obligation".
 
"London Banking Day":  A day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London, England.
 
"Maintenance Covenant":  A covenant by any borrower to comply with one or more
financial covenants during each reporting period, whether or not such borrower
has taken any specified action.
 
"Majority":  With respect to any Class or Classes of Notes, the Holders of more
than 50% of the Aggregate Outstanding Amount of the Notes of such Class or
Classes.
 
"Management Fee":  The Senior Management Fee, the Subordinated Management Fee,
the Incentive Management Fee, the Designated Successor Senior Management Fee and
the Designated Successor Subordinated Management Fee.
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
"Manager Replacement Event": The meaning specified in the Portfolio Management
Agreement.
 
"Margin Stock":  "Margin Stock" as defined under Regulation U issued by the
Federal Reserve Board, including any debt security which is by its terms
convertible into "Margin Stock".
 
"Market Value":  With respect to any loans or other assets, the amount
(determined by the Portfolio Manager) equal to the product of the principal
amount thereof and the price determined in the following manner:
 
 
(i)
the bid price determined by (A) in the case of a Loan, the Loan Pricing
Corporation or Markit Group Limited, (B) in the case of a bond only, Interactive
Data Corporation or NASD's TRACE or (C) in either case, any other nationally
recognized pricing service selected by the Portfolio Manager with notice to
Moody's and S&P; or

 
 
(ii)
if the price described in clause (i) is not available,

 
 
(a)
the average of the bid prices determined by three broker-dealers active in the
trading of such asset that are Independent from each other and the Issuer and
the Portfolio Manager; or

 
 
(b)
if only two such bids can be obtained, the lower of the bid prices of such two
bids; or

 
 
(c)
if only one such bid can be obtained, and such bid was obtained from a Qualified
Broker/Dealer, the bid price of such bid; provided that the Aggregate Principal
Balance of Collateral Obligations held by the Issuer at any one time with Market
Values determined pursuant to this clause (ii)(c) may not exceed 5% of the
Collateral Principal Amount; or

 
 
(iii)
if a price described in clause (i) or (ii) is not available, then the Market
Value of an asset will be the lower of (x) the higher of (A) such asset's S&P
Recovery Rate and (B) 70% of the notional amount of such asset and (y) the price
at which the Portfolio Manager reasonably believes such asset could be sold in
the market within 30 days, as certified by the Portfolio Manager to the Trustee
and the Collateral Administrator and determined by the Portfolio Manager
consistent with the manner in which it would determine the market value of an
asset for purposes of other funds or accounts managed by it; provided, however,
that, if the Portfolio Manager is not a Registered Investment Advisor, the
Market Value of any such asset may not be determined in accordance with this
clause (iii)(y) for more than 30 days; provided further that, solely if such
asset either was purchased within the three preceding months or was previously
assigned a Market Value within three preceding months, either (A) if such asset
was purchased within the three preceding months, its purchase price or (B)
otherwise, the last Market Value that was assigned to it other than pursuant to
this proviso; or

 
 
- 41 -

--------------------------------------------------------------------------------

 
 
 
(iv)
if the Market Value of an asset is not determined in accordance with clause (i),
(ii) or (iii) above, then such Market Value shall be deemed to be zero until
such determination is made in accordance with clause (i), (ii) or (iii) above.

 
"Maturity":  With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by declaration of acceleration, call for redemption or
otherwise.
 
"Maturity Amendment":  With respect to any Collateral Obligation, any waiver,
modification, amendment or variance that would extend the stated maturity date
of such Collateral Obligation.  For the avoidance of doubt, a waiver,
modification, amendment or variance that would extend the stated maturity date
of the credit facility of which a Collateral Obligation is part, but would not
extend the stated maturity date of the Collateral Obligation held by the Issuer,
does not constitute a Maturity Amendment.
 
"Maximum Moody's Rating Factor Test":  A test that will be satisfied on any date
of determination if the Adjusted Weighted Average Moody's Rating Factor of the
Collateral Obligations is less than or equal to the lesser of (x) 3200 and (y)
the sum of (i) the number set forth in the Minimum Diversity Score/Maximum
Rating/Minimum Spread Matrix at the intersection of the applicable "row/column
combination" chosen by the Portfolio Manager, with notice to the Designated
Successor Manager (or interpolating between two adjacent rows and/or two
adjacent columns, as applicable) as set forth in Section 7.18(g) plus (ii) the
Moody's Weighted Average Recovery Adjustment; provided that Collateral
Obligations that are Defaulted Obligations are excluded from such calculation.
 
"Measurement Date":  (i) Any day on which a purchase of a Collateral Obligation
occurs, (ii) any Determination Date, (iii) the date as of which the information
in any Monthly Report is calculated, (iv) with five Business Days prior notice
to the Issuer and the Trustee, any Business Day requested by either Rating
Agency and (v) the Effective Date.
 
"Memorandum and Articles":  The Issuer's Memorandum and Articles of Association,
as they may be amended, revised or restated from time to time.
 
"Merging Entity":  The meaning specified in Section 7.10.
 
"Minimum Diversity Score/Maximum Rating/Minimum Spread Matrix":  The following
chart used to determine which of the "row/column combinations" are applicable
for purposes of determining compliance with the Moody's Diversity Test, the
Maximum Moody's Rating Factor Test and the Minimum Floating Spread Test, as set
forth in Section 7.18(g).
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
Minimum Weighted Average Spread
Minimum Diversity Score
45
50
55
60
65
70
75
80
2.475%
1938
2008
2068
2118
2163
2203
2243
2278
2.575%
1966
2036
2096
2146
2191
2231
2271
2306
2.675%
1994
2064
2124
2174
2219
2259
2299
2334
2.775%
2022
2092
2152
2202
2247
2287
2327
2362
2.875%
2050
2120
2180
2230
2275
2315
2355
2390
2.975%
2078
2148
2208
2258
2303
2343
2383
2418
3.075%
2106
2176
2236
2286
2331
2371
2411
2446
3.175%
2134
2204
2264
2314
2359
2399
2439
2474
3.275%
2162
2232
2292
2342
2387
2427
2467
2502
3.375%
2190
2260
2320
2370
2415
2455
2495
2530
3.475%
2218
2288
2348
2398
2443
2483
2523
2558
3.575%
2246
2316
2376
2426
2471
2511
2551
2586
3.675%
2274
2344
2404
2454
2499
2539
2579
2614
3.775%
2302
2372
2432
2482
2527
2567
2607
2642
3.875%
2330
2400
2460
2510
2555
2595
2635
2670
3.975%
2358
2428
2488
2538
2583
2623
2663
2698
4.075%
2386
2456
2516
2566
2611
2651
2691
2726
4.175%
2414
2484
2544
2594
2639
2679
2719
2754
4.275%
2442
2512
2572
2622
2667
2707
2747
2782
4.375%
2470
2540
2600
2650
2695
2735
2775
2810
4.475%
2498
2568
2628
2678
2723
2763
2803
2838
4.575%
2523
2593
2653
2703
2748
2788
2828
2863
4.675%
2548
2618
2678
2728
2773
2813
2853
2888
4.775%
2573
2643
2703
2753
2798
2838
2878
2913
4.875%
2598
2668
2728
2778
2823
2863
2903
2938
4.975%
2623
2693
2753
2803
2848
2888
2928
2963
 
Moody's Rating Factor

 
 
- 43 -

--------------------------------------------------------------------------------

 
 
"Minimum Floating Spread":  The number set forth in the column entitled "Minimum
Weighted Average Spread" in the Minimum Diversity Score/Maximum Rating/Minimum
Spread Matrix based upon the applicable "row/column combination" chosen by the
Portfolio Manager (or interpolating between two adjacent rows and/or two
adjacent columns, as applicable) in accordance with Section 7.18(g), reduced by
the Moody's Weighted Average Recovery Adjustment; provided that the Minimum
Floating Spread shall in no event be lower than 2.475%.
 
"Minimum Floating Spread Test":  The test that is satisfied on any date of
determination if the Weighted Average Floating Spread plus the Excess Weighted
Average Coupon equals or exceeds the Minimum Floating Spread.
 
"Minimum Weighted Average Coupon": 6.00%.
 
"Minimum Weighted Average Coupon Test": The test that is satisfied on any date
of determination if the Weighted Average Coupon plus the Excess Weighted Average
Floating Spread equals or exceeds the Minimum Weighted Average Coupon.
 
"Minimum Weighted Average Moody's Recovery Rate Test":  The test that will be
satisfied on any date of determination if the Weighted Average Moody's Recovery
Rate equals or exceeds 44.0%.
 
"Minimum Weighted Average S&P Recovery Rate Test":  The test that will be
satisfied on any date of determination if the Weighted Average S&P Recovery Rate
for each Class of Secured Notes outstanding equals or exceeds the Weighted
Average S&P Recovery Rate for such Class selected by the Portfolio Manager in
connection with the S&P CDO Monitor Test.
 
"Money":  The meaning specified in Section 1-201(24) of the UCC.
 
"Monthly Report":  The meaning specified in Section 10.6(a).
 
"Moody's":  Moody's Investors Service, Inc. and any successor thereto.
 
"Moody's Collateral Value":  On any date of determination, with respect to any
Defaulted Obligation or Deferring Security, the lesser of (i) the Moody's
Recovery Amount of such Defaulted Obligation or Deferring Security as of such
date and (ii) the Market Value of such Defaulted Obligation or Deferring
Security as of such date.
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
"Moody's Counterparty Criteria":  With respect to any Participation Interest or
Letter of Credit Reimbursement Obligation proposed to be acquired by the Issuer,
criteria that will be met if immediately after giving effect to such
acquisition, (x) the percentage of the Collateral Principal Amount that consists
in the aggregate of Participation Interests or Letter of Credit Reimbursement
Obligations with Selling Institutions or LOC Agent Banks, as the case may be,
that have the same or a lower Moody's credit rating does not exceed the
"Aggregate Percentage Limit" set forth below for such Moody's credit rating and
(y) the percentage of the Collateral Principal Amount that consists in the
aggregate of Participation Interests or Letter of Credit Reimbursement
Obligations with any single Selling Institution or LOC Agent Bank, as the case
may be, that has the Moody's credit rating set forth below or a lower credit
rating does not exceed the "Individual Percentage Limit" set forth below for
such Moody's credit rating:
 
Moody's credit rating of Selling Institution or LOC Agent Bank (at or below)
 
Aggregate
Percentage
Limit
 
Individual Percentage
Limit
Aaa
 
20%
   
20%
 
Aa1
 
20%
   
10%
 
Aa2
 
20%
   
10%
 
Aa3
 
15%
   
10%
 
A1
 
10%
   
5%
 
A2*
 
5%
   
5%
 
A3 or below
 
0%
   
0%
 

--------------------------------------------------------------------------------

*
Permitted only if entity also has a Moody's short-term rating of P-1.

 
"Moody's Default Probability Rating":  With respect to any Collateral
Obligation, the rating determined pursuant to the methodology set forth under
the heading "Moody's Default Probability Rating" on Schedule 5 hereto (or such
other schedule provided by Moody's to the Issuer, the Trustee, the Collateral
Administrator, the Portfolio Manager and the Designated Successor Manager).
 
"Moody's Derived Rating":  With respect to any Collateral Obligation, the rating
determined pursuant to the methodology set forth under the heading "Moody's
Derived Rating" on Schedule 5 hereto (or such other schedule provided by Moody's
to the Issuer, the Trustee, the Collateral Administrator, the Portfolio Manager
and the Designated Successor Manager).
 
"Moody's Diversity Test":  A test that will be satisfied on any date of
determination if the Diversity Score (rounded to the nearest whole number)
equals or exceeds the number set forth in the column entitled "Minimum Diversity
Score" in the Minimum Diversity Score/Maximum Rating/Minimum Spread Matrix based
upon the applicable "row/column combination" chosen by the Portfolio Manager (or
interpolating between two adjacent rows and/or two adjacent columns, as
applicable) in accordance with Section 7.18(g).
 
"Moody's Industry Classification":  The industry classifications set forth in
Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Portfolio Manager if Moody's publishes revised industry
classifications.
 
"Moody's Non-Senior Secured Loan":  Any assignment of or Participation Interest
in or other interest in a loan that is not a Moody's Senior Secured Loan.
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
"Moody's Ramp-Up Failure":  The meaning specified in Section 7.18(e).
 
"Moody's Rating":  With respect to any Collateral Obligation, the rating
determined pursuant to the methodology set forth under the heading "Moody's
Rating" on Schedule 5 hereto (or such other schedule provided by Moody's to the
Issuer, the Trustee, the Collateral Administrator, the Portfolio Manager and the
Designated Successor Manager).
 
"Moody's Rating Condition":  With respect to any action taken or to be taken by
or on behalf of the Issuer, a condition that is satisfied (or, deemed
inapplicable in the case of sub-clauses (b)(ii) and (b)(iii) below) if (a) with
respect to the Effective Date rating confirmation procedure set forth in
Section 7.18(e), Moody's provides written confirmation (which may take the form
of a press release or other written communication which may be in electronic
form or posted on Moody's website or any other form then considered industry
standard) of its Initial Rating of the Class A Notes or the Class X Notes or
(b) with respect to any other event or circumstance, (i) Moody's provides
written confirmation (which may take the form of a press release or other
written communication which may be in electronic form or posted on Moody's
website or any other form then considered industry standard) that the occurrence
of that event or circumstance will not cause Moody's to downgrade or withdraw
its then-current rating of the Class A Notes or the Class X Notes, (ii) no
Secured Notes of any Class then rated by Moody's are Outstanding, or (iii) no
Secured Notes of any Class then Outstanding are rated by Moody's.
 
"Moody's Rating Factor":  For each Collateral Obligation, the number set forth
in the table below opposite the Moody's Default Probability Rating of such
Collateral Obligation, or such other equivalent table containing the Moody's
Rating Factor provided by Moody's to the Issuer or the Portfolio Manager (who
shall provide a copy to the Trustee and the Collateral Administrator).
 
Moody's Default
Probability Rating
 
Moody's Rating
Factor
 
Moody's Default
Probability
Rating
 
Moody's Rating
Factor
Aaa
 
1
 
Ba1
 
940
 
Aa1
 
10
 
Ba2
 
1,350
 
Aa2
 
20
 
Ba3
 
1,766
 
Aa3
 
40
 
B1
 
2,220
 
A1
 
70
 
B2
 
2,720
 
A2
 
120
 
B3
 
3,490
 
A3
 
180
 
Caa1
 
4,770
 
Baa1
 
260
 
Caa2
 
6,500
 
Baa2
 
360
 
Caa3
 
8,070
 
Baa3
 
610
 
Ca or lower
 
10,000
 



 
For purposes of the Maximum Moody's Rating Factor Test, any Collateral
Obligation issued or guaranteed by the United States government or any agency or
instrumentality thereof is assigned a Moody's Rating Factor corresponding to the
then-current Moody's long-term issuer rating of the United States of America.
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
"Moody's Recovery Amount":  With respect to any Collateral Obligation that is a
Defaulted Obligation or a Deferring Security, an amount equal to (a) the
applicable Moody's Recovery Rate multiplied by (b) the Principal Balance of such
Collateral Obligation.
 
"Moody's Recovery Rate":  With respect to any Collateral Obligation, as of any
date of determination, the recovery rate determined in accordance with the
following, in the following order of priority:
 
 
(i)
if the Collateral Obligation has been specifically assigned a recovery rate by
Moody's (for example, in connection with the assignment by Moody's of an
estimated rating), such recovery rate;

 
 
(ii)
if the preceding clause does not apply to the Collateral Obligation, and the
Collateral Obligation is a Moody's Senior Secured Loan, Moody's Non-Senior
Secured Loan, Moody's Senior Secured Floating Rate Note or Senior Secured Bond
(in each case other than a DIP Collateral Obligation), the rate determined
pursuant to the table below based on the number of rating subcategories
difference between the Collateral Obligation's Moody's Rating and its Moody's
Default Probability Rating (for purposes of clarification, if the Moody's Rating
is higher than the Moody's Default Probability Rating, the rating subcategories
difference will be positive and if it is lower, negative):

 
Number of Moody's Ratings
Subcategories Difference Between the
Moody's Rating and the Moody's
Default Probability Rating
 
Moody's Senior
Secured Loans and
Moody's Senior
Secured Floating
Rate Notes
 
Moody's Non-Senior
Secured Loans and Senior
Secured Bonds
+2 or more
 
60%
   
35%
 
+1
 
50%
   
30%
 
0
 
45%
   
25%
 
-1
 
40%
   
10%
 
-2
 
30%
   
5%
 
-3 or less
 
20%
   
0%
 



 
(iii)
if the Collateral Obligation is a DIP Collateral Obligation (other than a DIP
Collateral Obligation which has been specifically assigned a recovery rate by
Moody's), 50%.

 
"Moody's Senior Secured Floating Rate Note":  A Senior Secured Bond (x) that has
a Moody's facility rating and the obligor of such note has a Moody's corporate
family rating and (y) the Moody's facility rating of which is not lower than
such Moody's corporate family rating.
 
"Moody's Senior Secured Loan":  The meaning specified in Schedule 5 (or such
other schedule provided by Moody's to the Issuer, the Trustee and the Portfolio
Manager).
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
"Moody's Weighted Average Recovery Adjustment":  As of any date of
determination, the greater of (a) zero and (b) the product of (i)(A) the
Weighted Average Moody's Recovery Rate as of such date of determination
multiplied by 100 minus (B) 44 and (ii) (A) with respect to the adjustment of
the Maximum Moody's Rating Factor Test, 60 and (B) with respect to adjustment of
the Minimum Floating Spread, 0.20%; provided, however, if the Weighted Average
Moody's Recovery Rate for purposes of determining the Moody's Weighted Average
Recovery Adjustment is greater than 60%, then such Weighted Average Moody's
Recovery Rate shall equal 60% or such other percentage as shall have been
notified to Moody's by or on behalf of the Issuer; provided, further, that the
amount specified in clause (b)(i) above may only be allocated once on any date
of determination and the Portfolio Manager shall designate to the Collateral
Administrator in writing on each such date the portion of such amount that shall
be allocated to clause (b)(ii)(A) and the portion of such amount that shall be
allocated to clause (b)(ii)(B) (it being understood that, absent an express
designation by the Portfolio Manager, all such amounts shall be allocated to
clause (b)(ii)(A)).
 
"Natixis":  Natixis Securities Americas LLC.
 
"Non-Call Period": The period from the Closing Date to but excluding October 30,
2015 (or, if such day is not a Business Day, the next succeeding Business Day).
 
"Non-Emerging Market Obligor":  An obligor that is Domiciled in any country that
has a country ceiling for foreign currency bonds of at least "Aa2" by Moody's
and a foreign currency issuer credit rating of at least "AA" by S&P.
 
"Non-Permitted ERISA Holder":  The meaning specified in Section 2.11(d).
 
"Non-Permitted Holder":  The meaning specified in Section 2.11(b).
 
"Note Deferred Interest":  With respect to any specified Class of Deferred
Interest Notes, the meaning specified in Section 2.7(a).
 
"Note Interest Amount":  With respect to any Class of Secured Notes and any
Payment Date, the amount of interest for the related Interest Accrual Period
payable in respect of each U.S.$100,000 Outstanding principal amount of such
Class of Secured Notes.
 
"Note Register and Note Registrar":  The respective meanings specified in
Section 2.5(a). 
 
"Noteholder Reporting Obligations":  The obligations set forth in
Section 2.12(c).
 
"Notes":  Collectively, the Secured Notes, the Subordinated Notes and the
Reinvesting Holder Notes authorized by, and authenticated and delivered under,
this Indenture (as specified in Section 2.3).
 
"NRSRO":  Any nationally recognized statistical rating organization.
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
"NRSRO Certification":  A letter, in a form acceptable to the Issuer and the
Portfolio Manager (on behalf of the Issuer), executed by an NRSRO and addressed
to the Issuer and the Portfolio Manager, with a copy to the Trustee, the
Information Agent and the Designated  Successor Manager, attaching a copy of a
certification satisfying the requirements of paragraph (a)(3)(iii)(B) of
Rule 17g-5, upon which the Issuer and the Portfolio Manager may conclusively
rely for purposes of granting such NRSRO access to the 17g-5 Website.
 
"Obligor":  With respect to a Loan or a Bond, the Person who is obligated to
repay such Loan or Bond (including, if applicable, a guarantor thereof), and
whose assets are principally relied upon by the Issuer at the time such Loan or
Bond was acquired by the Issuer as the source of repayment of such Loan or Bond.
 
"Offer":  The meaning specified in Section 10.7(c).
 
"Offering":  The offering of any Notes pursuant to the relevant Offering
Circular.
 
"Offering Circular":  Each offering circular relating to the offer and sale of
the Notes, including any supplements thereto.
 
"Officer":  (a) With respect to the Issuer, the Co-Issuer and any corporation,
any director, the Chairman of the Board of Directors or the Board of Members (as
applicable), the President, any Vice President, the Secretary, an Assistant
Secretary, the Treasurer or an Assistant Treasurer of such entity or any Person
authorized by such entity; (b) with respect to any partnership, any general
partner thereof or any Person authorized by such entity; (c) with respect to a
limited liability company, any member thereof or any Person authorized by such
entity; and (d) with respect to the Trustee and any bank or trust company acting
as trustee of an express trust or as custodian or agent, any vice president or
assistant vice president of such entity or any officer customarily performing
functions similar to those performed by a vice president or assistant vice
president of such entity.
 
"offshore transaction":  The meaning specified in Regulation S.
 
"Opinion of Counsel":  A written opinion addressed to the Trustee (or upon which
the Trustee is expressly permitted to rely) and, if required by the terms
hereof, each Rating Agency, in form and substance reasonably satisfactory to the
Trustee and, if so addressed, each Rating Agency, of a nationally or
internationally recognized and reputable law firm one or more of the partners of
which are admitted to practice before the highest court of any State of the
United States or the District of Columbia (or the Cayman Islands, in the case of
an opinion relating to the laws of the Cayman Islands), which law firm may,
except as otherwise expressly provided in this Indenture, be counsel for the
Issuer or the Co-Issuer, as the case may be, and which law firm shall be
reasonably satisfactory to the Trustee.  Whenever an Opinion of Counsel is
required hereunder, such Opinion of Counsel may rely on opinions of other
counsel who are so admitted and so satisfactory, which opinions of other counsel
shall accompany such Opinion of Counsel and shall either be addressed to the
Trustee and, if so required, each Rating Agency or shall state that the Trustee
and, if so required, each Rating Agency shall be entitled to rely thereon.
 
"Optional Redemption":  A redemption of the Notes in accordance with
Section 9.2.
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
"Other Plan Law":  Any state, local, other federal or non-U.S. laws or
regulations that are substantially similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code.
 
"Outstanding":  With respect to the Notes or the Notes of any specified Class,
as of any date of determination, all of the Notes or all of the Notes of such
Class, as the case may be, theretofore authenticated and delivered under this
Indenture, except:
 
 
(i)
Notes theretofore canceled by the Note Registrar or delivered to the Note
Registrar for cancellation in accordance with the terms of Section 2.9;

 
 
(ii)
Notes or portions thereof for whose payment or redemption funds in the necessary
amount have been theretofore irrevocably deposited with the Trustee or any
Paying Agent in trust for the Holders of such Notes pursuant to
Section 4.1(a)(i)(B); provided that if such Notes or portions thereof are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made;

 
 
(iii)
Notes in exchange for or in lieu of which other Notes have been authenticated
and delivered pursuant to this Indenture, unless proof satisfactory to the
Trustee is presented that any such Notes are held by a "protected purchaser"
(within the meaning of Section 8-303 of the UCC); and

 
 
(iv)
Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6;

 
provided that in determining whether the Holders of the requisite Aggregate
Outstanding Amount of the Notes have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, the following Notes shall be
disregarded and deemed not to be Outstanding:
 
 
(i)
Notes owned by the Issuer, the Co-Issuer or any other obligor in respect of the
Notes; and

 
 
(ii)
any Notes that are Portfolio Manager Securities, in the case of a vote on
(i) the termination of the Portfolio Management Agreement or removal of the
Portfolio Manager, in each case, for "cause" pursuant to the Portfolio
Management Agreement, (ii) any approval rights with respect to the replacement
of Key Persons or the effecting of a Key Persons Cure (each as defined in the
Portfolio Management Agreement) or the objection to or designation of a
successor portfolio manager under the Portfolio Management Agreement if the
Portfolio Manager (which is not the Designated Successor Manager) is being
removed under the Portfolio Management Agreement, (iii) the objection to or
designation of a successor portfolio manager under the Portfolio Management
Agreement if the Designated Successor Manager has become the Portfolio Manager
and is being removed as the Portfolio Manager pursuant to the Portfolio
Management Agreement, and (iv) the waiver of any event constituting "Cause" as a
basis for termination of the Portfolio Management Agreement and removal of the
Portfolio Manager,

 
 
- 50 -

--------------------------------------------------------------------------------

 
 
except that (1) in determining whether the Trustee shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent or
waiver, only Notes that a Trust Officer of the Trustee actually knows to be so
owned or to be Portfolio Manager Securities shall be so disregarded; and
(2) Notes so owned that have been pledged in good faith may be regarded as
Outstanding if the pledgee establishes to the satisfaction of the Trustee the
pledgee's right so to act with respect to such Notes and that the pledgee is not
one of the Persons specified above. Portfolio Manager Securities will have
voting rights with respect to all other matters as to which the Holders of such
Notes are entitled to vote.
 
"Overcollateralization Ratio":  With respect to any specified Class or Classes
of Secured Notes (other than the Class X Notes, for which no
Overcollateralization Ratio applies) as of any date of determination, the
percentage derived from:  (i) the Adjusted Collateral Principal Amount on such
date divided by (ii) the Aggregate Outstanding Amount on such date of the
Secured Notes of such Class or Classes and each Priority Class of Secured Notes
(in each case, other than the Class X Notes); provided that for the purposes of
this definition, the Class A Notes and the Class B Notes shall be treated as one
Class.
 
"Overcollateralization Ratio Test":  A test that is satisfied with respect to
any Class or Classes of Secured Notes as of any date of determination on which
such test is applicable if (i) the Overcollateralization Ratio for such Class or
Classes on such date is at least equal to the Required Overcollateralization
Ratio for such Class or Classes or (ii) such Class or Classes of Secured Notes
is no longer Outstanding.
 
"Pari Passu Class":  With respect to any specified Class of Notes, each Class of
Notes that ranks pari passu to such Class, as indicated in Section 2.3.
 
"Partial Deferrable Security":  Any Collateral Obligation with respect to which
under the related Underlying Instruments (i) a portion of the interest due
thereon is required to be paid in Cash on each payment date therefor and is not
permitted to be deferred or capitalized (which portion shall at least be equal
to LIBOR plus 1.00% per annum or the applicable index with respect to which
interest on such Collateral Obligation is calculated plus 1.00% per annum (or,
in the case of a fixed rate Collateral Obligation, at least equal to the swap
rate for a designated maturity equal to the scheduled maturity of such
Collateral Obligation)) and (ii) the issuer thereof or obligor thereon may defer
or capitalize the remaining portion of the interest due thereon.
 
"Partial Redemption Date":  Any Redemption Date on which one or more but not
every Class of Notes is being Refinanced with Refinancing Proceeds pursuant to
Section 9.2(a)(ii).
 
"Participation Interest":  A Letter of Credit Reimbursement Obligation or a
participation interest in a Loan that, at the time of acquisition or the
Issuer's commitment to acquire the same, is represented by a contractual
obligation of a Selling Institution that has at the time of such acquisition or
the Issuer's commitment to acquire the same at least both a long-term rating of
"A" and a short-term rating of "A-1" (or if no short-term rating exists, a
long-term rating of "A+") by S&P.
 
"Passing Report": The meaning set forth in Section 7.18(e).
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
"Paying Agent":  Any Person authorized by the Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer as specified in Section 7.2.
 
"Payment Account":  The payment account of the Trustee established pursuant to
Section 10.3(a).
 
"Payment Date":  The 15th day of January, April, July and October of each year
(or, if such day is not a Business Day, the next succeeding Business Day),
commencing in October 2013 except that the final Payment Date (subject to any
earlier redemption or payment of the Notes) shall be in April 2023.
 
"PBGC":  The United States Pension Benefit Guaranty Corporation.
 
"Permitted Offer":  An Offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting of (x) Cash in an amount equal to or
greater than the full face amount of the debt obligation being exchanged plus
any accrued and unpaid interest or (y) other debt obligations that rank pari
passu or senior to the debt obligations being exchanged which have a face amount
equal to or greater than the full face amount of the debt obligation being
exchanged and are eligible to be Collateral Obligations plus any accrued and
unpaid interest in Cash and (ii) as to which the Portfolio Manager has
determined in its reasonable commercial judgment that the offeror has sufficient
access to financing to consummate the Offer.
 
"Person":  An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.
 
"Placement Agent":  Natixis, in its capacity as placement agent for the Notes
(other than the Issuer Placed Notes and the Class X Notes) under the Placement
Agreement.
 
"Placement Agreement":  The agreement dated as of the Closing Date by and
between the Co-Issuers and the Placement Agent relating to the Offering of the
Notes (other than the Issuer Placed Notes and the Class X Notes), as may be
amended from time to time.
 
"Portfolio Management Agreement":  The agreement, dated as of the Closing Date,
between the Issuer and the Portfolio Manager relating to the management of the
Collateral Obligations and the other Assets by the Portfolio Manager on behalf
of the Issuer, as may be amended from time to time in accordance with the terms
hereof and thereof, or any other management agreement between the Issuer and any
successor Portfolio Manager (including, subject to the terms of the Designated
Successor Management Agreement, the Designated Successor Manager).
 
"Portfolio Manager":  JMP, until the Designated Successor Manager or another
successor Person shall have become the Portfolio Manager pursuant to the
provisions of the Portfolio Management Agreement, and thereafter "Portfolio
Manager" shall mean such successor Person.
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
"Portfolio Manager Securities":  As of any date of determination, (a) all Notes
held on such date by (i) the Portfolio Manager, (ii) any Affiliate of the
Portfolio Manager or (iii) any account, fund, client or portfolio managed or
advised on a discretionary basis by the Portfolio Manager or any of its
Affiliates and (b) all Notes as to which economic exposure is held on such date
(whether through any derivative financial transaction or otherwise) by any
Person identified in the foregoing clause (a).
 
"Post-Reinvestment Period Amendment Proceeds":  With respect to any amendment to
a Collateral Obligation (including a Maturity Amendment) that the Issuer (or the
Portfolio Manager on the Issuer's behalf) votes in favor of, Post-Reinvestment
Period Amendment Proceeds shall constitute (i) in the case of an amendment that
does not include a Maturity Amendment, any economic benefit (including, but not
limited to, a step-up in the stated coupon, an amendment fee, consent fee or
other related fees), and (ii) in the case of an amendment that includes a
Maturity Amendment, all coupon payments received in respect of such Collateral
Obligation along with any other related amendment fees.
 
"Principal Balance":  Subject to Section 1.2, with respect to (a) any Asset
other than a Revolving Collateral Obligation or Delayed Drawdown Collateral
Obligation, as of any date of determination, the outstanding principal amount of
such Asset (excluding any capitalized interest) and (b) any Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation, as of any date of
determination, the outstanding principal amount of such Revolving Collateral
Obligation or Delayed Drawdown Collateral Obligation (excluding any capitalized
interest), plus (except as expressly set forth in this Indenture) any undrawn
commitments that have not been irrevocably reduced or withdrawn with respect to
such Revolving Collateral Obligation or Delayed Drawdown Collateral Obligation;
provided that for all purposes the Principal Balance of (1) any Equity Security
or interest-only strip shall be deemed to be zero,  and (2) any Defaulted
Obligation that is not sold or terminated within three years after becoming a
Defaulted Obligation shall be deemed to be zero.
 
"Principal Collection Subaccount":  The meaning specified in Section 10.2(a).
 
"Principal Financed Accrued Interest":  With respect to any Collateral
Obligation, the amount of Principal Proceeds, if any, applied towards the
purchase of accrued interest on such Collateral Obligation.
 
"Principal Proceeds":  With respect to any Collection Period or Determination
Date, all amounts received by the Issuer during the related Collection Period
that do not constitute Interest Proceeds and any amounts that have been
designated as Principal Proceeds pursuant to the terms of this Indenture.
 
"Priority Category":  With respect to any Collateral Obligation, the applicable
category listed in the table under the heading "Priority Category" in Section
1(d) of Schedule 6.
 
"Priority Class":  With respect to any specified Class of Notes, each Class of
Notes that ranks senior to such Class, as indicated in Section 2.3.
 
"Priority of Payments":  The meaning specified in Section 11.1(a).
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
"Proceeding":  Any suit in equity, action at law or other judicial or
administrative proceeding.
 
"Proposed Portfolio":  The portfolio of Collateral Obligations and Eligible
Investments resulting from the proposed purchase, sale, maturity or other
disposition of a Collateral Obligation or a proposed reinvestment in an
additional Collateral Obligation, as the case may be.
 
"QIB/QP":  Any Person that, at the time of its acquisition, purported
acquisition or proposed acquisition of Notes is both a Qualified Institutional
Buyer and a Qualified Purchaser.
 
"Qualified Broker/Dealer":  Any of Bank of America/Merrill Lynch, Deutsche Bank,
JP Morgan, BNP Paribas, UBS, Citibank, Royal Bank of Scotland, Royal Bank of
Canada, Morgan Stanley, Goldman Sachs, Credit Suisse, Wachovia/Wells Fargo,
Barclays Bank, Imperial Capital, Toronto Dominion/TD Securities, General
Electric Capital, Canadian Imperial Bank of Commerce (CIBC), Jefferies &
Company, Société Génerale, Suntrust Bank, Macquarie Bank, Keybank, ING, Bank of
Montreal, Bank of New York Mellon, Scotia Bank, Sumitomo, PNC Bank, Bank of
Tokyo, Mizuho or Natixis.
 
"Qualified Facility Loan":  Any loan made pursuant to Underlying Instruments
governing the issuance of indebtedness having an aggregate principal amount
(whether drawn or undrawn) of at least U.S.$150,000,000 and less than
U.S.$200,000,000.
 
"Qualified Institutional Buyer":  The meaning specified in Rule 144A under the
Securities Act.
 
"Qualified Purchaser":  The meaning specified in Section 2(a)(51) of the
Investment Company Act and Rule 2a51-2 under the Investment Company Act.
 
"Ramp-Up Account":  The account established pursuant to Section 10.3(c).
 
"Rating":  The Moody's Rating and/or S&P Rating, as applicable.
 
"Rating Agency":  Each of Moody's (for so long as any Class A Notes or Class X
Notes are rated by Moody's and Outstanding) and S&P (for so long as any Class of
Secured Notes is rated by S&P and Outstanding) or, with respect to Assets
generally, if at any time Moody's or S&P ceases to provide rating services with
respect to debt obligations, any other nationally recognized investment rating
agency selected by the Issuer (or the Portfolio Manager on behalf of the
Issuer).  In the event that at any time Moody's ceases to be a Rating Agency,
references to rating categories of Moody's in this Indenture shall be deemed
instead to be references to the equivalent categories of such other rating
agency as of the most recent date on which such other rating agency and Moody's
published ratings for the type of obligation in respect of which such
alternative rating agency is used; provided that, if any S&P Rating is
determined by reference to a rating by Moody's, S&P shall be notified of such
change.  In the event that at any time S&P ceases to be a Rating Agency,
references to rating categories of S&P in this Indenture shall be deemed instead
to be references to the equivalent categories of such other rating agency as of
the most recent date on which such other rating agency and S&P published ratings
for the type of obligation in respect of which such alternative rating agency is
used.
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
"Rating Condition": The Moody's Rating Condition and the S&P Rating Condition,
as applicable.
 
"Real Estate Loan":  A loan that is secured primarily by a mortgage, deed of
trust or similar lien on commercial real estate (other than hotels and casinos)
or residential real estate.
 
"Record Date":  With respect to the Global Notes, the date one day prior to the
applicable Payment Date and, with respect to the Certificated Notes, the date 15
days prior to the applicable Payment Date.
 
"Redemption Date":  Any Business Day (including without limitation any Payment
Date) specified for a redemption of Notes pursuant to Article 9.
 
"Redemption Price": (a) For each Secured Note to be redeemed (x) 100% of the
Aggregate Outstanding Amount of such Secured Note, plus (y) accrued and unpaid
interest thereon (including interest on any accrued and unpaid Note Deferred
Interest, in the case of the Deferred Interest Notes) to the Redemption Date,
and (b) for each Subordinated Note and Reinvesting Holder Note to be redeemed,
its proportional share (based on the Aggregate Outstanding Amount of the
Subordinated Notes or Reinvesting Holder Note, as applicable) of the portion of
the proceeds of the remaining Assets (after giving effect to the Optional
Redemption, Clean-Up Call Redemption or Tax Redemption of the Secured Notes in
whole or after all of the Secured Notes have been repaid in full and payment in
full of (and/or creation of a reserve for) all expenses (including all
Management Fees and Administrative Expenses) of the Co-Issuers); provided that,
in connection with any Tax Redemption, Holders of 100% of the Aggregate
Outstanding Amount of any Class of Secured Notes may elect to receive less than
100% of the Redemption Price that would otherwise be payable to the Holders of
such Class of Secured Notes.
 
"Reference Banks":  The meaning specified in Exhibit H hereto.
 
"Refinancing":  A loan or an issuance of replacement securities, whose terms in
each case will be negotiated by the Portfolio Manager on behalf of the Issuer,
from one or more financial institutions or purchasers to refinance the Secured
Notes in connection with an Optional Redemption, it being understood that any
rating of such replacement securities by a Rating Agency will be based on a
credit analysis specific to such replacement securities and independent of the
rating of the Secured Notes being refinanced.
 
"Refinancing Proceeds":  The Cash proceeds from the Refinancing.
 
"Registered":  In registered form within the meaning of Section 881(c)(2)(B)(i)
of the Code and the United States Department of the Treasury regulations
promulgated thereunder and issued after July 18, 1984; provided that a
certificate of interest in a grantor trust shall not be treated as Registered
unless each of the obligations or securities held by the trust was issued after
that date.
 
"Registered Investment Advisor":  A Person duly registered as an investment
advisor in accordance with the United States Investment Advisers Act of 1940, as
amended.
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
"Regulation S":  Regulation S, as amended, under the Securities Act.
 
"Regulation S Global Note":  The meaning specified in Section 2.2(b)(i).
 
"Regulation S Global Subordinated Note": A Subordinated Note issued in the form
of a Regulation S Global Note.
 
"Reinvestable Obligation":  The meaning specified in Section 12.2(e).
 
"Reinvesting Holder":  Each Holder on the Closing Date of a Subordinated Note
that is a U.S. person, and such Holder's successors other than any purchaser of
all or any portion of the Subordinated Note of such Holder.
 
"Reinvesting Holder Notes":  The Reinvesting Holder Notes issued pursuant to
this Indenture and having the characteristics specified in Section 2.3.
 
"Reinvestment Agreement":  A guaranteed reinvestment agreement from a bank,
insurance company or other corporation or entity having an Eligible Investment
Required Rating; provided that such agreement provides that it is terminable by
the purchaser, without penalty, in the event that the rating assigned to such
agreement by either Rating Agency is at any time lower than such agreement's
Eligible Investment Required Rating.
 
"Reinvestment Amount":  With respect to the Subordinated Notes held by a
Reinvesting Holder, any amount that is available to be distributed on any
Payment Date during the Reinvestment Period to such Reinvesting Holder in
respect of its Subordinated Notes pursuant to clause (V) or (W) of
Section 11.1(a)(i) but is instead deposited in the Reinvestment Amount Account
on such Payment Date at the direction of such Reinvesting Holder in accordance
with Section 11.1(e).  Each Reinvestment Amount shall be deemed to be paid to
the applicable Reinvesting Holder on the Payment Date on which it is deposited
in the Reinvestment Amount Account at the direction of such Reinvesting Holder,
and each Reinvestment Amount will be actually paid to such Reinvesting Holder
after such Payment Date, without interest thereon and solely to the extent of
Principal Proceeds available therefor pursuant to clause (F) of
Section 11.1(a)(ii) or proceeds in respect of the Assets available therefor
pursuant to clause (U) of Section 11.1(a)(iii), as applicable.
 
"Reinvestment Amount Account":  The trust account established pursuant to
Section 10.3(f).
 
"Reinvestment Period":  The period from and including the Closing Date to and
including the earliest of (i) October 30, 2016 (or, if such day is not a
Business Day, the next succeeding Business Day), (ii) any date on which the
Maturity of any Class of Secured Notes is accelerated following an Event of
Default pursuant to this Indenture; provided that, if the Reinvestment Period is
terminated pursuant to this clause (ii) and such acceleration is subsequently
rescinded, then the Reinvestment Period will be reinstated, and (iii) any date
on which the Portfolio Manager, in its sole discretion, reasonably determines
that it can no longer reinvest in additional Collateral Obligations deemed
appropriate by the Portfolio Manager in accordance with this Indenture and the
Portfolio Management Agreement, provided that, in the case of this clause (iii),
the Portfolio Manager notifies the Issuer, the Trustee (who shall notify the
Noteholders) and the Collateral Administrator thereof at least five Business
Days prior to such date.
 
 
- 56 -

--------------------------------------------------------------------------------

 
 
"Reinvestment Target Par Balance":  As of any date of determination, the Target
Initial Par Amount minus (i) the amount of any reduction in the Aggregate
Outstanding Amount of the Notes through the payment of Principal Proceeds plus
(ii) the aggregate amount of Principal Proceeds that result from the issuance of
any additional notes pursuant to Sections 2.13 and 3.2 (after giving effect to
such issuance of any additional notes).
 
"Related Obligation":  An obligation issued by the Portfolio Manager, any of its
Affiliates that are collateralized debt obligation funds or any other Person
that is a collateralized debt obligation fund whose investments are primarily
managed by the Portfolio Manager or any of its Affiliates.
 
"Repack Obligation":  Any obligation of a special purpose vehicle (i)
collateralized or backed by a Structured Finance Obligation or (ii) the payments
on which depend on the cash flows from one or more credit default swaps or other
derivative financial contracts that reference a Structured Finance Obligation or
a Loan.
 
"Required Interest Coverage Ratio":  (a) For the Class A Notes and the Class B
Notes (considered as one Class for purposes of this definition), 125.00%, (b)
for the Class C Notes, 120.00%, (c) for the Class D Notes, 115.00%, (d) for the
Class E Notes, 107.50% and (e) for the Class F Notes, 100.00%.
 
"Required Interest Diversion Amount":  The lesser of (x) 75% of Available Funds
from the Collateral Interest Amount on any Payment Date after application of
such Collateral Interest Amount to the payment of amounts set forth in
clauses (A) through (R) of Section 11.1(a)(i) and (y) the minimum amount that
needs to be added to the Adjusted Collateral Principal Amount in order to cause
the Interest Diversion Test to be satisfied.
 
"Required Overcollateralization Ratio":  (a) For the Class A Notes and the Class
B Notes (considered as one Class for purposes of this definition), 120.48%, (b)
for the Class C Notes, 115.31%, (c) for the Class D Notes, 110.10%, (d) for the
Class E Notes, 104.44% and (e) for the Class F Notes, 102.12%.
 
"Restricted Trading Period":  The period during which (a) the Moody's rating or
S&P rating of the Class A Notes or Class X Notes is withdrawn (and not
reinstated) or is one or more sub-categories below its rating on the Closing
Date; (b) the S&P rating of the Class B Notes is withdrawn (and not reinstated)
or is one or more sub-categories below its rating on the Closing Date; or (c)
the S&P rating of the Class C Notes, Class D Notes, Class E Notes or Class F
Notes is withdrawn (and not reinstated) or is two or more sub-categories below
its rating on the Closing Date; provided in each case that (1) such period will
not be a Restricted Trading Period solely with respect to the definitions of
"Credit Improved Obligation" and "Credit Risk Obligation" if (i) after giving
effect to any sale of the relevant Collateral Obligations, the Aggregate
Principal Balance of the Collateral Obligations (excluding the Collateral
Obligation being sold) and Eligible Investments constituting Principal Proceeds
(including, without duplication, the anticipated net proceeds of such sale) will
be at least equal to the Reinvestment Target Par Balance, (ii) each test
specified in the definition of Collateral Quality Test is satisfied, and (iii)
each Overcollateralization Ratio Test is satisfied; (2) such period will not be
a Restricted Trading Period upon the direction of the Issuer with the consent of
a Majority of the Controlling Class, which direction shall remain in effect
until the earlier of (i) a further downgrade or withdrawal of the Moody's rating
of the Class A Notes or Class X Notes or of the S&P rating of any Class of
Secured Notes that, disregarding such direction, would cause the condition set
forth in clause (a), (b) or (c) above to be true and (ii) a subsequent direction
to the Issuer (with a copy to the Trustee and the Collateral Administrator) by a
Majority of the Controlling Class declaring the beginning of a Restricted
Trading Period; and (3) no Restricted Trading Period shall restrict any sale of
a Collateral Obligation entered into by the Issuer at a time when a Restricted
Trading Period is not in effect, regardless of whether such sale has settled.
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
"Retained Amount":  A "net economic interest" (as defined in Article 122a of the
CRD) which, in any event, shall not be less than 5% (or such higher or lower
amount as notified by the Issuer to the Retention Provider is required by
Article 122a of the CRD) of the nominal value of the Assets calculated based on
the Aggregate Principal Balance of all of the Collateral Obligations and the
outstanding principal amount of all Eligible Investments, in each case at the
time of determination without taking into account any deduction pursuant to the
proviso to the definition of "Principal Balance" of any Collateral Obligation or
any deduction or discount in respect of the purchase price paid therefor by the
Issuer.
 
"Retention of Net Economic Interest Letter":  Each letter relating to the
retention of net economic interest in substantially the form of Exhibit K
hereto, from the Retention Provider and addressed to the Issuer, the Trustee and
the Placement Agent.
 
"Retention Provider":  JMP Group LLC.
 
"Revolver Funding Account":  The account established pursuant to Section 10.4.
 
"Revolving Collateral Obligation":  Any Collateral Obligation (other than a
Delayed Drawdown Collateral Obligation) that is a Loan (including, without
limitation, revolving loans, including funded and unfunded portions of revolving
credit lines and letter of credit facilities, unfunded commitments under
specific facilities and other similar loans and investments) that by its terms
may require one or more future advances to be made to the borrower by the
Issuer; provided that any such Collateral Obligation will be a Revolving
Collateral Obligation only until all commitments to make advances to the
borrower expire or are terminated or irrevocably reduced to zero.
 
"Rule 144A":  Rule 144A, as amended, under the Securities Act.
 
"Rule 144A Global Note":  The meaning specified in Section 2.2(b)(ii).
 
"Rule 144A Information":  The meaning specified in Section 7.15.
 
"Rule 17g-5":  Rule 17g-5 under the Exchange Act.
 
"S&P":  Standard & Poor's Ratings Services, a Standard & Poor's Financial
Services LLC business, and any successor or successors thereto.
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
"S&P CDO Monitor":  Each dynamic, analytical computer model developed by S&P
used to calculate the default frequency in terms of the amount of debt assumed
to default as a percentage of the original principal amount of the Collateral
Obligations consistent with a specified benchmark rating level based upon
certain assumptions (including the applicable Weighted Average S&P Recovery
Rate) and S&P's proprietary corporate default studies, as may be amended by S&P
from time to time upon notice to the Issuer, the Portfolio Manager, the
Collateral Administrator and the Trustee.  Each S&P CDO Monitor shall be chosen
by the Portfolio Manager and associated with either (x) a Weighted Average S&P
Recovery Rate and a Weighted Average Floating Spread from Section 2 of Schedule
6 or (y) a Weighted Average S&P Recovery Rate and a Weighted Average Floating
Spread confirmed by S&P, provided that as of any date of determination the
Weighted Average S&P Recovery Rate for each Class of Secured Notes Outstanding
equals or exceeds the Weighted Average S&P Recovery Rate for such Class chosen
by the Portfolio Manager and the Weighted Average Floating Spread equals or
exceeds the Weighted Average Floating Spread chosen by the Portfolio Manager.
 
"S&P CDO Monitor Test":  A test that will be satisfied on any date of
determination on or after the Effective Date following receipt by the Issuer and
the Collateral Administrator of the requisite input files for the S&P CDO
Monitor if, after giving effect to the sale of a Collateral Obligation or the
purchase of a Collateral Obligation, each Class Default Differential of the
Proposed Portfolio is positive.  The S&P CDO Monitor Test will be considered to
be improved if each Class Default Differential of the Proposed Portfolio is
greater than the corresponding Class Default Differential of the Current
Portfolio.
 
"S&P Collateral Value":  On any date of determination, with respect to any
Defaulted Obligation or Deferring Security, the lesser of (i) the S&P Recovery
Amount of such Defaulted Obligation or Deferring Security, respectively, as of
such date and (ii) the Market Value of such Defaulted Obligation or Deferring
Security, respectively, as of such date.
 
"S&P Industry Classification":  The S&P Industry Classifications set forth in
Schedule 3 hereto, and such industry classifications shall be updated at the
option of the Portfolio Manager (on a unilateral basis) if S&P publishes revised
industry classifications (it being understood that Article 8 shall not apply to
any such update).
 
"S&P Rating":  With respect to any Collateral Obligation, as of any date of
determination, the rating determined in accordance with the following
methodology:
 
 
(i)
(A) if there is an issuer credit rating of the issuer of such Collateral
Obligation by S&P as published by S&P, or the guarantor which unconditionally
and irrevocably guarantees such Collateral Obligation pursuant to a form of
guaranty approved by S&P for use in connection with this transaction, then the
S&P Rating shall be such rating (regardless of whether there is a published
rating by S&P on the Collateral Obligations of such issuer held by the Issuer,
provided that private ratings (that is, ratings provided at the request of the
obligor) may be used for purposes of this definition if the related obligor has
consented to the disclosure thereof and a copy of such consent has been provided
to S&P) or (B) if there is no issuer credit rating of the issuer by S&P but
(1) there is a senior secured rating on any obligation or security of the
issuer, then the S&P Rating of such Collateral Obligation shall be one
sub-category below such rating; (2) if clause (1) above does not apply, but
there is a senior unsecured rating on any obligation or security of the issuer,
the S&P Rating of such Collateral Obligation shall equal such rating; and (3) if
neither clause (1) nor clause (2) above applies, but there is a subordinated
rating on any obligation or security of the issuer, then the S&P Rating of such
Collateral Obligation shall be one sub-category above such rating if such rating
is higher than "BB+", and shall be two sub-categories above such rating if such
rating is "BB+" or lower;

 
 
- 59 -

--------------------------------------------------------------------------------

 
 
 
(ii)
with respect to any Collateral Obligation that is a DIP Collateral Obligation,
the S&P Rating thereof shall be the credit rating assigned to such issue by S&P;

 
 
(iii)
if there is not a rating by S&P on the issuer or on an obligation of the issuer,
then the S&P Rating may be determined pursuant to clauses (a) through (c) below:

 
 
(a)
if an obligation of the issuer is not a DIP Collateral Obligation and is
publicly rated by Moody's, then the S&P Rating will be determined in accordance
with the methodologies for establishing the Moody's Rating set forth above
except that the S&P Rating of such obligation will be (1) one sub-category below
the S&P equivalent of the Moody's Rating if such Moody's Rating is "Baa3" or
higher and (2) two sub-categories below the S&P equivalent of the Moody's Rating
if such Moody's Rating is "Ba1" or lower;

 
 
(b)
the S&P Rating may be based on a credit estimate provided by S&P, and in
connection therewith, the Issuer, the Portfolio Manager on behalf of the Issuer
or the issuer of such Collateral Obligation shall, prior to or within 30 days
after the acquisition of such Collateral Obligation, apply (and concurrently
submit all available Information in respect of such application) to S&P for a
credit estimate which shall be its S&P Rating; provided that, if such
Information is submitted within such 30-day period, then, pending receipt from
S&P of such estimate, such Collateral Obligation shall have an S&P Rating as
determined by the Portfolio Manager in its sole discretion if the Portfolio
Manager certifies to the Trustee and the Collateral Administrator that it
believes that such S&P Rating  determined by the Portfolio Manager is
commercially reasonable and that the credit estimate provided by S&P will be at
least equal to such S&P Rating determined by the Portfolio Manager; provided
further, that if such Information is not submitted within such 30-day period,
then, pending receipt from S&P of such estimate, the Collateral Obligation shall
have (1) the S&P Rating as determined by the Portfolio Manager for a period of
up to 90 days after the acquisition of such Collateral Obligation and (2) an S&P
Rating of "CCC-" following such 90-day period; unless, during such 90-day
period, the Portfolio Manager has requested the extension of such period and
S&P, in its sole discretion, has granted such request; provided further, that if
such 90-day period (or other extended period) elapses pending S&P's decision
with respect to such application, the S&P Rating of such Collateral Obligation
shall be "CCC-"; provided further, that if the Collateral Obligation has had a
public rating by S&P that S&P has withdrawn or suspended within six months prior
to the date of such application for a credit estimate in respect of such
Collateral Obligation, the S&P Rating in respect thereof shall be "CCC-" pending
receipt from S&P of such estimate, and S&P may elect not to provide such
estimate until a period of six months have elapsed after the withdrawal or
suspension of the public rating; provided further that the S&P Rating may not be
determined pursuant to this clause (b) if the Collateral Obligation is a DIP
Collateral Obligation; provided further that such credit estimate shall expire
12 months after the acquisition of such Collateral Obligation, following which
such Collateral Obligation shall have an S&P Rating of "CCC-" unless, during
such 12-month period, the Issuer applies for renewal thereof in accordance with
Section 7.14(b), in which case such credit estimate shall continue to be the S&P
Rating of such Collateral Obligation until S&P has confirmed or revised such
credit estimate, upon which such confirmed or revised credit estimate shall be
the S&P Rating of such Collateral Obligation; provided further that such
confirmed or revised credit estimate shall expire on the next succeeding
12-month anniversary of the date of the acquisition of such Collateral
Obligation and (when renewed annually in accordance with Section 7.14(b)) on
each 12-month anniversary thereafter;

 
 
- 60 -

--------------------------------------------------------------------------------

 
 
 
(c)
with respect to a Collateral Obligation that is not a Defaulted Obligation, the
S&P Rating of such Collateral Obligation will at the election of the Issuer (at
the direction of the Portfolio Manager) be "CCC-"; provided (1) neither the
issuer of such Collateral Obligation nor any of its Affiliates are subject to
any bankruptcy or reorganization proceedings and (2) the issuer has not
defaulted on any payment obligation in respect of any debt security or other
obligation of the issuer at any time within the two year period ending on such
date of determination, all such debt securities and other obligations of the
issuer that are pari passu with or senior to the Collateral Obligation are
current and the Portfolio Manager reasonably expects them to remain
current;  provided further that the Issuer, the Portfolio Manager on behalf of
the Issuer or the issuer of such Collateral Obligation shall submit all
available Information in respect of such Collateral Obligation to S&P prior to
or within 30 days after the election of the Issuer (at the direction of the
Portfolio Manager);

 
 
(iv)
with respect to a DIP Collateral Obligation that has no issue rating by S&P or a
Current Pay Obligation that is rated "D" or "SD" by S&P, the S&P Rating of such
DIP Collateral Obligation or Current Pay Obligation, as applicable, will be, at
the election of the Issuer (at the direction of the Portfolio Manager), "CCC-"
or the S&P Rating determined pursuant to clause (iii)(b) above;

 
provided, that for purposes of the determination of the S&P Rating, (x) if the
applicable rating assigned by S&P to an obligor or its obligations is on "credit
watch positive" by S&P, such rating will be treated as being one sub-category
above such assigned rating and (y) if the applicable rating assigned by S&P to
an obligor or its obligations is on "credit watch negative" by S&P, such rating
will be treated as being one sub-category below such assigned rating.
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
"S&P Rating Condition": With respect to any action taken or to be taken by or on
behalf of the Issuer, a condition that is satisfied if S&P provides written
confirmation (which may take the form of a press release or other written
communication which may be in electronic form or posted on S&P's website) that
no immediate withdrawal or reduction with respect to its then-current rating by
S&P of any Class of Secured Notes will occur as a result of such action;
provided that the S&P Rating Condition will be deemed to be satisfied if (i) no
Class of Secured Notes then Outstanding is then rated by S&P or (ii) S&P makes a
public announcement or informs the Issuer, the Portfolio Manager or the Trustee
in writing that (A) it believes that satisfaction of the S&P Rating Condition is
not required with respect to an action or (B) its practice is not to give such
confirmations.
 
"S&P Ratings Confirmation Failure":  The meaning specified in
Section 7.18(e)(y).
 
"S&P Recovery Amount":  With respect to any Collateral Obligation, an amount
equal to:  (a) the applicable S&P Recovery Rate multiplied by (b) the Principal
Balance of such Collateral Obligation.
 
"S&P Recovery Rate":  With respect to a Collateral Obligation, the recovery rate
set forth in Section 1 of Schedule 6 using the Initial Rating of the most senior
Class of Secured Notes Outstanding at the time of determination.
 
"S&P Recovery Rating":  With respect to a Collateral Obligation for which an S&P
Recovery Rate is being determined, the "Recovery Rating" assigned by S&P to such
Collateral Obligation based upon the tables set forth in Schedule 6 hereto and
the following table:
 
Recovery Rating
 
Description of Recovery
 
Recovery Range (%)
1+
 
High expectation, full recovery
 
75-95
1
 
Very high recovery
 
65-95
2
 
Substantial recovery
 
50-85
3
 
Meaningful recovery
 
30-65
4
 
Average recovery
 
20-45
5
 
Modest recovery
 
5-25
6
 
Negligible recovery
 
2-10



 
"Sale":  The meaning specified in Section 5.17.
 
"Sale Proceeds":  All proceeds (excluding proceeds representing accrued
interest, if any) received with respect to Assets as a result of sales of such
Assets in accordance with Article 12 (or Article 5, as applicable) less any
reasonable expenses incurred by the Portfolio Manager, the Collateral
Administrator or the Trustee (other than amounts payable as Administrative
Expenses) in connection with such sales.
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
"Schedule of Collateral Obligations":  The schedule of Collateral Obligations
attached as Schedule 1 hereto, which schedule shall list each Collateral
Obligation Delivered hereunder and each Collateral Obligation with respect to
which the Portfolio Manager on behalf of the Issuer has entered into a binding
commitment to purchase or enter into and shall include, with respect to each
such Collateral Obligation, the issuer, Principal Balance, coupon/spread, the
stated maturity, the Moody's Rating, the S&P Rating (unless such rating is based
on a credit estimate or is a private or confidential rating from S&P), the
Moody's Industry Classification and the S&P Industry Classification for each
Collateral Obligation and the percentage of the aggregate commitment under each
Revolving Collateral Obligation and Delayed Drawdown Collateral Obligation that
is funded, as amended from time to time (without the consent of or any action on
the part of any Person) to reflect the release of Collateral Obligations
pursuant to Article 10 hereof, the inclusion of additional Collateral
Obligations pursuant to Section 7.18 hereof and the inclusion of additional
Collateral Obligations as provided in Section 12.2 hereof.
 
"Scheduled Distribution":  With respect to any Asset, for each Due Date, the
scheduled payment of principal and/or interest due on such Due Date with respect
to such Asset, determined in accordance with the assumptions specified in
Section 1.2 hereof.
 
"Second Lien Loan":  Any assignment of or Participation Interest in a Loan that
is a First Lien Last Out Loan or a Loan that:  (a) is not (and cannot by its
terms become) subordinate in right of payment to any other obligation of the
obligor of the Loan (other than with respect to trade claims, capitalized leases
or similar obligations) but which is subordinated (with respect to liquidation
preferences with respect to pledged collateral) to a Senior Secured Loan of the
obligor; (b) is secured by a valid second-priority perfected security interest
or lien in, to or on specified collateral (subject to customary exceptions for
permitted liens, including without limitation, tax liens) securing the obligor's
obligations under the Second Lien Loan the value of which at the time of
purchase is adequate (in the commercially reasonable judgment of the Portfolio
Manager) to repay the Loan in accordance with its terms and to repay all other
Loans of equal or higher seniority secured by a lien or security interest in the
same collateral; and (c) is not secured solely or primarily by common stock or
other equity interests; provided that the limitation set forth in this clause
(c) shall not apply with respect to a Loan made to a parent entity that is
secured solely or primarily by the stock of one or more of the subsidiaries of
such parent entity to the extent that the granting by any such subsidiary of a
lien on its own property would violate law or regulations applicable to such
subsidiary (whether the obligation secured is such Loan or any other similar
type of indebtedness owing to third parties); provided further that for a Loan
to which, due to the operation of the foregoing proviso, the limitation set
forth in this clause (c) does not apply, the S&P Recovery Rate will be
determined on a case by case basis if there is no assigned S&P Recovery Rating.
 
"Secured Note Payment Sequence": The application, in accordance with the
Priority of Payments, of Interest Proceeds or Principal Proceeds, as applicable,
in the following order:
 
 
(i)
to the payment, pro rata and pari passu, of (i) principal of the Class A Notes
and (ii) principal of the Class X Notes, until such amounts have been paid in
full;

 
 
(ii)
to the payment of principal of the Class B Notes until such amount has been paid
in full;

 
 
- 63 -

--------------------------------------------------------------------------------

 
 
 
(iii)
to the payment of principal of the Class C Notes (including any Note Deferred
Interest in respect of the Class C Notes) until the Class C Notes have been paid
in full;

 
 
(iv)
to the payment of accrued and unpaid interest (excluding Note Deferred Interest
but including any interest on Note Deferred Interest) on the Class C Notes until
such amount has been paid in full;

 
 
(v)
to the payment of principal of the Class D Notes (including any Note Deferred
Interest in respect of the Class D Notes) until the Class D Notes have been paid
in full;

 
 
(vi)
to the payment of accrued and unpaid interest (excluding Note Deferred Interest
but including any interest on Note Deferred Interest) on the Class D Notes until
such amount has been paid in full;

 
 
(vii)
to the payment of principal of the Class E Notes (including any Note Deferred
Interest in respect of the Class E Notes) until the Class E Notes have been paid
in full;

 
 
(viii)
to the payment of accrued and unpaid interest (excluding Note Deferred Interest
but including any interest on Note Deferred Interest) on the Class E Notes until
such amount has been paid in full;

 
 
(ix)
to the payment of principal of the Class F Notes (including any Note Deferred
Interest in respect of the Class F Notes) until the Class F Notes have been paid
in full; and

 
 
(x)
to the payment of accrued and unpaid interest (excluding Note Deferred Interest
but including any interest on Note Deferred Interest) on the Class F Notes until
such amount has been paid in full.

 
"Secured Notes":  Collectively, the Class A Notes, the Class X Notes, the Class
B Notes, the Class C Notes, the Class D Notes, the Class E Notes and the Class F
Notes authorized by, and authenticated and delivered under, this Indenture (as
specified in Section 2.3).
 
"Secured Parties":  The meaning specified in the Granting Clauses.
 
"Securities Account Control Agreement":  The Securities Account Control
Agreement dated as of the Closing Date among the Issuer, the Trustee and U.S.
Bank National Association, as securities intermediary.
 
"Securities Act":  The United States Securities Act of 1933, as amended.
 
"Securities Intermediary":  The meaning specified in Section 8-102(a)(14) of the
UCC.
 
"Securities Lending Agreement":  An agreement pursuant to which the Issuer
agrees to loan any securities lending counterparty one or more assets and such
securities lending counterparty agrees to post collateral with the Trustee or a
securities intermediary to secure its obligation to return such assets to the
Issuer.
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
"Security Entitlement":  The meaning specified in Section 8-102(a)(17) of the
UCC.
 
"Selling Institution":  The entity obligated to make payments to the Issuer
under the terms of a Participation Interest.
 
"Senior Management Fee":  The fee payable to the Portfolio Manager in arrears on
each Payment Date (prorated for the related Collection Period) pursuant to
Section 8(a) of the Portfolio Management Agreement and Section 11.1 of this
Indenture, in an amount equal to 0.15% per annum (calculated on the basis of a
360-day year consisting of twelve 30-day months) of the Fee Basis Amount at the
beginning of the Collection Period relating to such Payment Date; provided that
the Senior Management Fee payable on any Payment Date shall not include any such
fee (or any portion thereof) the payment of which has been irrevocably waived by
the Portfolio Manager pursuant to Section 11.1(d) no later than the
Determination Date immediately prior to such Payment Date.
 
"Senior Secured Bond":  A debt security (that is not a Loan) that (a) is issued
by a corporation, limited liability company, partnership or trust and is in the
form of, or represented by, a bond, note, certificated debt security or other
debt security (other than any of the foregoing that evidences a Loan or
Participation Interest), (b) is secured by a valid first priority perfected
security interest or lien in, to or on specified collateral securing the
obligor's obligations under such obligation but is not secured solely or
primarily by common stock or other equity interests and (c) has a rating that is
not lower than the related obligor's Moody's corporate family rating.
 
"Senior Secured Loan":  Any assignment of or Participation Interest in a Loan
that:  (a) is not (and cannot by its terms become) subordinate in right of
payment to any other obligation of the obligor of the Loan (other than with
respect to trade claims, capitalized leases or similar obligations); (b) is
secured by a valid first-priority perfected security interest or lien in, to or
on specified collateral (subject to customary exceptions for permitted liens,
including without limitation, tax liens) securing the obligor's obligations
under the Loan; (c) the value of the collateral securing the Loan at the time of
purchase together with other attributes of the obligor (including, without
limitation, its general financial condition, ability to generate cash flow
available for debt service and other demands for that cash flow) is adequate (in
the commercially reasonable judgment of the Portfolio Manager) to repay the Loan
in accordance with its terms and to repay all other Loans of equal seniority
secured by a first lien or security interest in the same collateral; and (d) is
not secured solely or primarily by common stock or other equity interests;
provided that the limitation set forth in this clause (d) shall not apply with
respect to a Loan made to an obligor that is secured solely or primarily by the
stock of, or other equity interests in, such obligor or one or more of its
subsidiaries to the extent that either (1) in the Portfolio Manager's
commercially reasonable judgment, the applicable Underlying Instruments of such
Loan limit the activities of such obligor or such subsidiary, as applicable, in
such a manner so as to provide a reasonable expectation that (x) cash flows from
such obligor or from such subsidiary and such obligor, as applicable, are
sufficient to provide debt service on such Loan and (y) assets of such obligor
or of such subsidiary and such obligor, as applicable, would be available to
repay principal of and interest on such Loan in the event of the enforcement of
such Underlying Instruments or (2) the granting by such obligor or any such
subsidiary of a lien on its own property (whether to secure such Loan or to
secure any other similar type of indebtedness owing to third parties) would
violate laws or regulations applicable to such obligor or to such subsidiary;
provided further that for obligations to which, due to the operation of the
foregoing proviso, the limitation set forth in this clause (d) does not apply,
the S&P Recovery Rate will be determined on a case by case basis if there is no
assigned S&P Recovery Rating.
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
"Similar Law":  Any federal, state, local, non-U.S. or other law or regulation
that are substantially similar to the fiduciary responsibility or prohibited
transaction provisions contained in Title I of ERISA or Section 4975 of the
Code.
 
"Special Redemption":  The meaning specified in Section 9.6.
 
"Special Redemption Amount":  The meaning specified in Section 9.6.
 
"Special Redemption Date":  The meaning specified in Section 9.6.
 
"Specified Amendment": With respect to any Collateral Obligation that is the
subject of a rating estimate or is a private or confidential rating by S&P or
Moody's, any waiver, modification, amendment or variance that:
 
 
(i)
modifies the amortization schedule with respect to such Collateral Obligation in
a manner that:

 
 
(a)
reduces the Dollar amount of any Scheduled Distribution by more than the greater
of (x) 25% and (y) $250,000; or

 
 
(b)
postpones any Scheduled Distribution by more than two payment periods or
eliminates a Scheduled Distribution;

 
 
(ii)
causes a deferral or capitalization of interest by more than 100 basis points
(excluding any increase in an interest rate arising by operation of a default or
penalty interest clause under a Collateral Obligation);

 
 
(iii)
extends the stated maturity date of such Collateral Obligation by more than 24
months; provided that (x) any such extension shall be deemed not to have been
made until the Business Day following the original stated maturity date of such
Collateral Obligation and (y) such extension shall not cause the Weighted
Average Life of such Collateral Obligation to increase by more than 25%;

 
 
(iv)
releases any party from its obligations under such Collateral Obligation, if
such release would have a material adverse effect on the Collateral Obligation;

 
 
(v)
reduces the principal amount thereof; or

 
 
(vi)
in the reasonable business judgment of the Portfolio Manager, has a material
adverse impact on the value of such Collateral Obligation.

 
 
- 66 -

--------------------------------------------------------------------------------

 
 
"Specified Event": With respect to any Collateral Obligation that is the subject
of a rating estimate, private rating or confidential rating by S&P, the
occurrence of any of the following events of which the Issuer or the Portfolio
Manager has knowledge:
 
 
(a)
the non-payment of interest or principal due and payable with respect to such
Collateral Obligation;

 
 
(b)
the rescheduling of any interest or principal in any part of the capital
structure of the related Obligor;

 
 
(c)
any restructuring of debt of the related Obligor;

 
 
(d)
any breach of a covenant by the related Obligor;

 
 
(e)
the occurrence of any significant transactions (including the sale or
acquisition of underlying assets) with respect to such Collateral Obligation; or

 
 
(f)
any changes in payment terms (including the addition of payment-in-kind terms,
changes in maturity dates, and changes in interest rates) with respect to such
Collateral Obligation.

 
"specified United States person":  The meaning specified in Section 1473(3) of
the Code.
 
"Stated Maturity":  With respect to the Notes of any Class, the date specified
as such in Section 2.3.
 
"Step-Down Obligation":  An obligation or security which by the terms of the
related Underlying Instruments provides for a decrease in the per annum interest
rate on such obligation or security (other than by reason of any change in the
applicable index or benchmark rate used to determine such interest rate) or in
the spread over the applicable index or benchmark rate, solely as a function of
the passage of time; provided that an obligation or security providing for
payment of a constant rate of interest at all times after the date of
acquisition by the Issuer shall not constitute a Step-Down Obligation.
 
"Step-Up Obligation":  An obligation or security which by the terms of the
related Underlying Instruments provides for an increase in the per annum
interest rate on such obligation or security, or in the spread over the
applicable index or benchmark rate, solely as a function of the passage of time;
provided that an obligation or security providing for payment of a constant rate
of interest at all times after the date of acquisition by the Issuer shall not
constitute a Step-Up Obligation.
 
"Structured Finance Obligation":  Any obligation issued by a special purpose
vehicle and secured directly by, referenced to, or representing ownership of, a
pool of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities (excluding, for
the avoidance of doubt, an asset based loan secured by accounts receivables of
an operating business).
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
"Subordinated Loan":  A loan obligation of any corporation, partnership, trust
or other business entity which is (whether by its terms or otherwise)
subordinate in right of payment to any other debt for borrowed money incurred by
the Obligor under such loan.
 
"Subordinated Management Fee":  The fee payable to the Portfolio Manager in
arrears on each Payment Date (prorated for the related Collection
Period) pursuant to Section 8(a) of the Portfolio Management Agreement and
Section 11.1 of this Indenture, in an amount equal to 0.35% per annum
(calculated on the basis of a 360-day year consisting of twelve 30-day
months) of the Fee Basis Amount at the beginning of the Collection Period
relating to such Payment Date; provided that the Subordinated Management Fee
payable on any Payment Date shall not include any such fee (or any portion
thereof) the payment of which has been irrevocably waived by the Portfolio
Manager pursuant to Section 11.1(d) no later than the Determination Date
immediately prior to such Payment Date.
 
"Subordinated Notes":  The subordinated notes issued pursuant to this Indenture
and having the characteristics specified in Section 2.3.
 
"Subordinated Notes Internal Rate of Return":  An annualized internal rate of
return (computed using the "XIRR" function in Microsoft® Excel 2002 or an
equivalent function in another software package), stated on a per annum basis,
for the following cash flows, assuming all Subordinated Notes were purchased on
the Closing Date for U.S.$23,800,000:
 
 
(a)
each distribution of Interest Proceeds made to the Holders of the Subordinated
Notes on any prior Payment Date and, to the extent necessary to reach the
applicable Subordinated Notes Internal Rate of Return, the current Payment Date;
and

 
 
(b)
each distribution of Principal Proceeds made to the Holders of the Subordinated
Notes on any prior Payment Date and, to the extent necessary to reach the
applicable Subordinated Notes Internal Rate of Return, the current Payment Date.

 
All Reinvestment Amounts with respect to the Subordinated Notes shall be deemed
to have been distributed to the relevant Reinvesting Holder(s) through the
applicable Payment Date for purposes of calculating the Subordinated Notes
Internal Rate of Return.
 
"Subsequent Delivery Date":  The settlement date with respect to the Issuer's
acquisition of a Collateral Obligation to be pledged to the Trustee after the
Closing Date.
 
"Substitute Obligations":  The meaning specified in Section 12.2(e).
 
"Successor Entity":  The meaning specified in Section 7.10.
 
"Synthetic Security": A security or swap transaction, other than a Participation
Interest, that has payments associated with either payments of interest on
and/or principal of a reference obligation or the credit performance of a
reference obligation.
 
"Target Initial Par Amount":  U.S.$329,400,000.
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
"Target Initial Par Condition":  A condition satisfied as of the Effective Date
if the Aggregate Principal Balance of Collateral Obligations that are held by
the Issuer and that the Issuer has committed to purchase on such date, together
with the amount of any proceeds of prepayments, maturities or redemptions of
Collateral Obligations purchased by the Issuer prior to such date (other than
any such proceeds that have been reinvested in Collateral Obligations held by
the Issuer on the Effective Date), will equal or exceed the Target Initial Par
Amount; provided that for purposes of this definition, any Collateral Obligation
that becomes a Defaulted Obligation prior to the Effective Date shall be treated
as having a Principal Balance equal to its Moody's Collateral Value.
 
"Tax":  Any present or future tax, levy, impost, duty, charge or assessment of
any nature (including interest, penalties and additions thereto) imposed by any
governmental or other taxing authority other than a stamp, registration,
documentation or similar tax.
 
"Tax Event":  An event that occurs if (a) there is a change in or the adoption
of any U.S. or foreign tax statute or treaty, or any change in or the issuance
of any regulation (whether final, temporary or proposed), rule, ruling,
practice, procedure or judicial decision or interpretation of the foregoing
after the Closing Date and (b) as a result of the foregoing or of FATCA (i) any
obligor under any Collateral Obligation is required to deduct or withhold from
any payment under such Collateral  Obligation to the Issuer for or on account of
any Tax for whatever reason (other than (x) withholding tax on (1) fees received
with respect to a Letter of Credit Reimbursement Obligation, late payment fees,
prepayment fees or other similar fees (2) amendment, waiver, consent and
extension fees and (3) commitment fees and other similar fees in respect of
Revolving Collateral Obligations and Delayed Drawdown Collateral Obligations and
(y) withholding tax imposed as a result of the failure by any Holder to comply
with its Noteholder Reporting Obligations, so long as the Issuer, within 60 days
after the imposition of such withholding tax, exercises its right to demand that
such Non-Permitted Holder transfer its interest to a Person that is not a
Non-Permitted Holder and, if such Non-Permitted Holder fails to so transfer its
Notes, the Issuer exercises its right to sell such Notes or interest therein to
a person that is not a Non-Permitted Holder) and such obligor is not required to
pay to the Issuer such additional amount as is necessary to ensure that the net
amount actually received by the Issuer (free and clear of Taxes, whether
assessed against such obligor or the Issuer) will equal the full amount that the
Issuer would have received had no such deduction or withholding occurred or
(ii) any jurisdiction imposes net income, profits or similar Tax on the Issuer.
 
"Tax Guidelines":  The requirements set forth in Annex A to the Portfolio
Management Agreement.
 
"Tax Jurisdiction":  The Bahamas, Bermuda, the British Virgin Islands, the
Cayman Islands, the Channel Islands, the Netherlands Antilles or the Marshall
Islands and any other tax advantaged jurisdiction as may be notified by Moody's
to the Portfolio Manager, with a copy to the Designated Successor Manager, from
time to time.
 
"Tax Redemption": The meaning specified in Section 9.3(a) hereof.
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
"Third Party Credit Exposure":  As of any date of determination, the Principal
Balance of each Collateral Obligation that consists of a Participation Interest
or a Letter of Credit Reimbursement Obligation.
 
"Third Party Credit Exposure Limits":  Limits that shall be satisfied if the
Third Party Credit Exposure with counterparties having the ratings below from
S&P do not exceed the percentage of the Collateral Principal Amount specified
below:
 
S&P's credit rating of Selling Institution or LOC Agent Bank
 
Aggregate
Percentage
Limit
 
Individual
Percentage
Limit
AAA
 
20%
   
20%
 
AA+
 
10%
   
10%
 
AA
 
10%
   
10%
 
AA-
 
10%
   
10%
 
A+
 
5%
   
5%
 
A
 
5%
   
5%
 
A- or lower
 
0%
   
0%
 



provided that a Selling Institution or LOC Agent Bank having an S&P credit
rating of "A" must also have a short-term S&P rating of "A-1"; otherwise its
Aggregate Percentage Limit and Individual Percentage Limit shall be 0%.
 
"Trading Plan":  The meaning specified in Section 1.2(k).
 
"Trading Plan Period":  The meaning specified in Section 1.2(k).
 
"Transaction Documents": This Indenture, the Securities Account Control
Agreement, the Portfolio Management Agreement, the Designated Successor
Management Agreement, the Collateral Administration Agreement, the
Administration Agreement, the Placement Agreement and each Retention of Net
Economic Interest Letter.
 
"Transfer Agent":  The Person or Persons authorized by the Issuer to exchange or
register the transfer of Notes.
 
"Trust Officer":  When used with respect to the Trustee, any Officer within the
Corporate Trust Office (or any successor group of the Trustee), including any
Officer to whom any corporate trust matter is referred at the Corporate Trust
Office because of such person's knowledge of and familiarity with the particular
subject and, in each case, having direct responsibility for the administration
of this transaction.
 
"Trustee":  The meaning specified in the first sentence of this Indenture.
 
"UCC":  The Uniform Commercial Code as in effect in the State of New York or, if
different, the political subdivision of the United States that governs the
perfection of the relevant security interest as amended from time to time.
 
"Uncertificated Security":  The meaning specified in Section 8-102(a)(18) of the
UCC.
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
"Underlying Instrument":  The indenture or other agreement pursuant to which an
Asset has been issued or created and each other agreement that governs the terms
of or secures the obligations represented by such Asset or of which the holders
of such Asset are the beneficiaries.
 
"United States owned foreign entity": The meaning specified in Section 2.12(c).
 
"Unpaid Class X Principal Amortization Amount":  For any Payment Date, the
aggregate amount of all or any portion of the Class X Principal Amortization
Amount for any prior Payment Dates that were not paid on such prior Payment
Dates.
 
"Unregistered Securities":  The meaning specified in Section 5.17(c).
 
"Unsalable Asset": (a) A Defaulted Obligation, Equity Security, obligation
received in connection with an Offer or a Permitted Offer, in a restructuring or
plan of reorganization with respect to the obligor, or other exchange or any
other security or debt obligation that is part of the Assets, in respect of
which the Issuer has not received a payment in Cash during the preceding 12
months or (b) any Collateral Obligation identified in a certificate of the
Portfolio Manager as having a current Market Value of less than $1,000, in each
case of (a) and (b) with respect to which the Portfolio Manager certifies to the
Trustee that (x) it has made commercially reasonable efforts to dispose of such
Collateral Obligation for at least 90 days and (y) in its commercially
reasonable judgment such Collateral Obligation is not expected to be saleable
for the foreseeable future.
 
"Unscheduled Principal Payments":  Any principal payments received with respect
to a Collateral Obligation after the Reinvestment Period as a result of
prepayment, including but not limited to, prepayments resulting from optional
redemptions, exchange offers, tender offers, consents or other prepayments made
by the obligor thereunder.
 
"U.S. Person" and "U.S. person":  The meanings specified in Section 7701(a)(30)
of the Code or in Regulation S, as the context requires.
 
"Weighted Average Coupon": As of any Measurement Date, the number obtained by
dividing:  (a) the amount equal to the Aggregate Coupon minus any amount
required to be deposited in the LC Reserve Account in accordance with
Section 10.3(h) in respect of any Fixed Rate Obligation by (b) an amount equal
to the Aggregate Principal Balance (including for this purpose any capitalized
interest) of all Fixed Rate Obligations as of such Measurement Date (excluding
any Deferrable Security and any Partial Deferrable Security to the extent of any
non-cash interest).
 
"Weighted Average Floating Spread":  As of any Measurement Date, the number
obtained by dividing: (a) the amount equal to (A) the Aggregate Funded Spread
plus (B) the Aggregate Unfunded Spread plus (C) the Aggregate Excess Funded
Spread minus any amount required to be deposited in the LC Reserve Account in
accordance with Section 10.3(h) by (b) the lesser of (A) the Reinvestment Target
Par Balance and (B) an amount equal to the Aggregate Principal Balance of all
Floating Rate Obligations as of such Measurement Date (excluding any Deferrable
Security and any Partial Deferrable Security to the extent of any non-cash
interest); provided that, for the purposes of the S&P CDO Monitor, (x) the
Aggregate Excess Funded Spread shall not be included in the calculation of the
amount described in clause (a)(C) and (y) clause (b) shall in all cases be equal
to the amount in clause (b)(B).
 
 
- 71 -

--------------------------------------------------------------------------------

 
 
"Weighted Average Life":  As of any date of determination with respect to all
Collateral Obligations other than Defaulted Obligations, the number of years
following such date obtained by summing the products obtained by multiplying:
 
(a) (i) the Average Life at such time of each such Collateral Obligation by
(ii) the outstanding Principal Balance of such Collateral Obligation,
 
and dividing such sum by:
 
(b) the aggregate remaining principal balance at such time of all Collateral
Obligations other than Defaulted Obligations.
 
For the purposes of the foregoing, the "Average Life" is, on any date of
determination with respect to any Collateral Obligation, the quotient obtained
by dividing (i) the sum of the products of (a) the number of years (rounded to
the nearest one hundredth thereof) from such date of determination to the
respective dates of each successive Scheduled Distribution of principal of such
Collateral Obligation and (b) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Obligation.
 
"Weighted Average Life Test":  A test satisfied on any date of determination if
the Weighted Average Life of all Collateral Obligations as of such date is less
than the number of years (rounded to the nearest one hundredth thereof) during
the period from such date of determination to October 30, 2020.
 
"Weighted Average Moody's Rating Factor":  The number (rounded up to the nearest
whole number) determined by:
 
 
(a)
summing the products of (i) the Principal Balance of each Collateral Obligation
(excluding Equity Securities) multiplied by (ii) the Moody's Rating Factor of
such Collateral Obligation (as described below) and

 
 
(b)
dividing such sum by the outstanding Principal Balance of all such Collateral
Obligations.

 
For purposes of the foregoing, the "Moody's Rating Factor" relating to any
Collateral Obligation is the number set forth in the table below opposite the
Moody's Default Probability Rating of such Collateral Obligation.
 
 
- 72 -

--------------------------------------------------------------------------------

 
 
Moody's Default Probability Rating
 
Moody's Rating Factor
 
Moody's Default Probability Rating
 
Moody's Rating Factor
 
Aaa
 
1
   
Ba1
   
940
   
Aa1
 
10
   
Ba2
   
1,350
   
Aa2
 
20
   
Ba3
   
1,766
   
Aa3
 
40
   
B1
   
2,220
   
A1
 
70
   
B2
   
2,720
   
A2
 
120
   
B3
   
3,490
   
A3
 
180
   
Caa1
   
4,770
   
Baa1
 
260
   
Caa2
   
6,500
   
Baa2
 
360
   
Caa3
   
8,070
   
Baa3
 
610
   
Ca or lower
 
10,000
   



 
For purposes of the Maximum Moody's Rating Factor Test, any Collateral
Obligation issued or guaranteed by the United States government or any agency or
instrumentality thereof is assigned a Moody's Rating Factor corresponding to the
then-current Moody's long-term issuer rating of the United States of America.
 
"Weighted Average Moody's Recovery Rate":  As of any date of determination, the
number, expressed as a percentage, obtained by summing the product of the
Moody's Recovery Rate on such Measurement Date of each Collateral Obligation and
the Principal Balance of such Collateral Obligation, dividing such sum by the
Aggregate Principal Balance of all such Collateral Obligations and rounding up
to the first decimal place.
 
"Weighted Average S&P Recovery Rate":  As of any date of determination, the
number, expressed as a percentage and determined separately for each Class of
Secured Notes, obtained by summing the products obtained by multiplying the
outstanding Principal Balance of each Collateral Obligation by its corresponding
recovery rate as determined in accordance with Section 1 of Schedule 6 hereto,
dividing such sum by the aggregate principal balance of all Collateral
Obligations, and rounding to the nearest tenth of a percent.
 
"Zero Coupon Bond": Any debt security that by its terms (a) does not bear
interest for all or part of the remaining period that it is outstanding,
(b) provides for periodic payments of interest in Cash less frequently than
semi-annually or (c) pays interest only at its stated maturity.
 
1.2           Assumptions as to Assets.  In connection with all calculations
required to be made pursuant to this Indenture with respect to Scheduled
Distributions on any Asset, or any payments on any other assets included in the
Assets, with respect to the sale of and reinvestment in Collateral Obligations,
and with respect to the income that can be earned on Scheduled Distributions on
such Assets and on any other amounts that may be received for deposit in the
Collection Account, the provisions set forth in this Section 1.2 shall be
applied.  The provisions of this Section 1.2 shall be applicable to any
determination or calculation that is covered by this Section 1.2, whether or not
reference is specifically made to Section 1.2, unless some other method of
calculation or determination is expressly specified in the particular provision.
 
 
- 73 -

--------------------------------------------------------------------------------

 
 
(a)           All calculations with respect to Scheduled Distributions on the
Assets shall be made on the basis of information as to the terms of each such
Asset and upon reports of payments, if any, received on such Asset that are
furnished by or on behalf of the issuer of such Asset and, to the extent they
are not manifestly in error, such information or reports may be conclusively
relied upon in making such calculations.
 
(b)           For purposes of calculating the Coverage Tests, except as
otherwise specified in the Coverage Tests, such calculations will not include
scheduled interest and principal payments on Defaulted Obligations unless or
until such payments are actually made.
 
(c)           For each Collection Period and as of any date of determination,
the Scheduled Distribution on any Asset (other than a Defaulted Obligation,
which, except as otherwise provided herein, shall be assumed to have a Scheduled
Distribution of zero, except to the extent of any payments actually
received) shall be the sum of (i) the total amount of payments and collections
to be received during such Collection Period in respect of such Asset (including
the proceeds of the sale of such Asset received and, in the case of sales which
have not yet settled, to be received during the Collection Period and not
reinvested in additional Collateral Obligations or Eligible Investments or
retained in the Collection Account for subsequent reinvestment pursuant to
Section 12.2) that, if received as scheduled, will be available in the
Collection Account at the end of the Collection Period and (ii) any such amounts
received in prior Collection Periods that were not disbursed on a previous
Payment Date, in each case net of withholding or similar taxes to be withheld
from such payments (but taking into account gross-up payments in respect of such
taxes).
 
(d)           Each Scheduled Distribution receivable with respect to an Asset
shall be assumed to be received on the applicable Due Date, and each such
Scheduled Distribution shall be assumed to be immediately deposited in the
Collection Account to earn interest at the Assumed Reinvestment Rate.  All such
funds shall be assumed to continue to earn interest until the date on which they
are required to be available in the Collection Account for application, in
accordance with the terms hereof, to payments of principal of or interest on the
Secured Notes and distributions on the Subordinated Notes, or other amounts
payable pursuant to this Indenture.  For purposes of the applicable
determinations required by Section 10.6(b)(iv), Article 12 and the definition of
"Interest Coverage Ratio", the expected interest on the Secured Notes and
Floating Rate Obligations will be calculated using the then current interest
rates applicable thereto.
 
(e)           References in Section 11.1(a) to calculations made on a "pro forma
basis" shall mean such calculations after giving effect to all payments, in
accordance with the Priority of Payments described herein, that precede (in
priority of payment) or include the clause in which such calculation is made.
 
(f)           For purposes of calculating all Concentration Limitations, in both
the numerator and the denominator of any component of the Concentration
Limitations, Defaulted Obligations will be treated as having a Principal Balance
equal to zero.
 
 
- 74 -

--------------------------------------------------------------------------------

 
 
(g)           Except where expressly referenced herein for inclusion in such
calculations, Defaulted Obligations will not be included in the calculation of
the Collateral Quality Test.
 
(h)           If a Collateral Obligation included in the Assets would be deemed
a Current Pay Obligation but for the applicable percentage limitation in the
proviso to clause (x) of the proviso to the definition of "Defaulted
Obligation", then the Current Pay Obligations with the lowest Market Value
(assuming that such Market Value is expressed as a percentage of the Principal
Balance of such Current Pay Obligations as of the date of determination) shall
be deemed Defaulted Obligations.  Each such Defaulted Obligation will be treated
as a Defaulted Obligation for all purposes until such time as the Aggregate
Principal Balance of Current Pay Obligations would not exceed, on a pro forma
basis including such Defaulted Obligation, the applicable percentage of the
Collateral Principal Amount.
 
(i)           For all purposes (including calculation of the Coverage Tests),
the Principal Balance of a Revolving Collateral Obligation or a Delayed Drawdown
Collateral Obligation will include all unfunded commitments that have not been
irrevocably reduced or withdrawn.
 
(j)           For purposes of calculating the Collateral Quality Test, DIP
Collateral Obligations will be treated as having an S&P Recovery Rate equal to
the S&P Recovery Rate for Senior Secured Loans.
 
(k)           For purposes of calculating compliance with the Investment
Criteria, at the election of the Portfolio Manager in its sole discretion, any
proposed investment (whether a single Collateral Obligation or a group of
Collateral Obligations identified by the Portfolio Manager as such at the time
when compliance with the Investment Criteria is required to be calculated (a
"Trading Plan")) may be evaluated after giving effect to all sales and
reinvestments proposed to be entered into, and all payments (including
prepayments) expected to be received, within the 10 Business Days following the
date of determination of such compliance (such period, the "Trading Plan
Period"); provided that (u) no Trading Plan may result in the purchase of
Collateral Obligations having an Aggregate Principal Balance that exceeds 5% of
the Collateral Principal Amount as of the first day of the Trading Plan Period,
(v) no Trading Plan may result in the purchase of Collateral Obligations with an
Average Life less than six months, (w) no Trading Plan may result in the
purchase of a group of Collateral Obligations if the difference between the
shortest Average Life of any Collateral Obligation in such group and the longest
Average Life of any Collateral Obligation in such group is greater than two
years, (x) no Trading Plan Period may include a Determination Date, (y) no more
than one Trading Plan may be in effect at any time during a Trading Plan Period
and (z) if the Investment Criteria are not satisfied upon the expiry of the
related Trading Plan Period, the Portfolio Manager may not elect any Trading
Plan at any time thereafter; and provided further that the Portfolio Manager
shall notify S&P, Moody's, the Trustee and the Collateral Administrator of the
commencement of any Trading Plan Period and any Collateral Obligations covered
in such Trading Plan.  The Trustee shall forward such notice to the Holders of
Notes no later than the Business Day following receipt thereof from the
Portfolio Manager.
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
(l)           For purposes of calculating compliance with the Investment
Criteria, upon the direction of the Portfolio Manager by notice to the Trustee
and the Collateral Administrator, any Eligible Investment representing Principal
Proceeds received upon the sale or other disposition of a Collateral Obligation
shall be deemed to have the characteristics of such Collateral Obligation until
reinvested in an additional Collateral Obligation.  Such calculations shall be
based upon the principal amount of such Collateral Obligation, except in the
case of Defaulted Obligations and Credit Risk Obligations, in which case the
calculations will be based upon the Principal Proceeds received on the sale or
other disposition of such Defaulted Obligation or Credit Risk Obligation.
 
(m)           For purposes of calculating the Sale Proceeds of a Collateral
Obligation in sale transactions, Sale Proceeds will include any Principal
Financed Accrued Interest received in respect of such sale.
 
(n)           For purposes of calculating clause (i) of the Concentration
Limitations, the amounts on deposit in the Collection Account, the Reinvestment
Amount Account and the Ramp-Up Account (including Eligible Investments therein)
representing Principal Proceeds shall each be deemed to be a Floating Rate
Obligation that is a Senior Secured Loan.
 
(o)           For the purposes of calculating compliance with each of the
Concentration Limitations all calculations will be rounded to the nearest
0.1%.  All other calculations, unless otherwise set forth herein or the context
otherwise requires, shall be rounded to the nearest ten-thousandth if expressed
as a percentage, and to the nearest one-hundredth if expressed otherwise.
 
(p)           Notwithstanding any other provision of this Indenture to the
contrary, all monetary calculations under this Indenture shall be in Dollars.
 
(q)           If withholding tax is imposed on (x) the fees associated with any
Letter of Credit Reimbursement Obligation, late payment fees, prepayment fees or
other similar fees, (y) any amendment, waiver, consent or extension fees or (z)
commitment fees or other similar fees in respect of Revolving Collateral
Obligations and Delayed Drawdown Collateral Obligations, the calculations of the
Weighted Average Floating Spread, the Weighted Average Coupon and the Interest
Coverage Test (and all component calculations of such calculations and tests,
including when such a component calculation is calculated independently), as
applicable, shall be made on a net basis after taking into account such
withholding, unless the Obligor is required to make "gross-up" payments to the
Issuer that cover the full amount of any such withholding tax on an after-tax
basis pursuant to the Underlying Instrument with respect thereto.
 
(r)           Any reference in this Indenture to an amount of the Trustee's or
the Collateral Administrator's fees calculated with respect to a period at a per
annum rate shall be computed on the basis of a 360-day year of twelve 30-day
months prorated for the related Collection Period and shall be based on the
aggregate face amount of the Assets.
 
 
- 76 -

--------------------------------------------------------------------------------

 
 
(s)           To the extent of any ambiguity in the interpretation of any
definition or term contained in this Indenture or to the extent more than one
methodology can be used to make any of the determinations or calculations set
forth herein, the Collateral Administrator shall request direction from the
Portfolio Manager as to the interpretation and/or methodology to be used, and
the Collateral Administrator shall follow such direction, and together with the
Trustee, shall be entitled to conclusively rely thereon without any
responsibility or liability therefor.
 
(t)           For purposes of calculating compliance with any tests hereunder
(including the Target Initial Par Condition, Collateral Quality Test and
Concentration Limitations), the trade date (and not the settlement date) with
respect to any acquisition or disposition of a Collateral Obligation or Eligible
Investment shall be used by the Collateral Administrator to determine whether
and when such acquisition or disposition has occurred.
 
(u)           The equity interest in any Blocker Subsidiary permitted under
Section 7.4(c) and each asset of any such Blocker Subsidiary shall be deemed to
constitute an Asset and be deemed to be a Collateral Obligation (or, if such
asset would constitute an Equity Security if acquired and held by the Issuer, an
Equity Security) for all purposes of this Indenture, and each reference to
Assets, Collateral Obligations and Equity Securities herein shall be construed
accordingly.
 
(v)           Any Asset with a stated maturity later than the Stated Maturity of
the Notes (other than the Class X Notes) will have a Principal Balance of zero.
 
2.           The Notes
 
2.1           Forms Generally.  The Notes and the Trustee's or Authenticating
Agent's certificate of authentication thereon (the "Certificate of
Authentication") shall be in substantially the forms required by this Article,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon, as may be consistent herewith, determined by the Authorized Officers of
the Applicable Issuers executing such Notes as evidenced by their execution of
such Notes.  Any portion of the text of any such Note may be set forth on the
reverse thereof, with an appropriate reference thereto on the face of such Note.
 
2.2           Forms of Notes.  (a) The forms of the Notes, including the forms
of Certificated Notes, Regulation S Global Notes and Rule 144A Global Notes,
shall be as set forth in the applicable part of Exhibit A hereto.
 
                                (b)           Regulation S Global Notes, Rule
144A Global Notes, Certificated Accredited Investor Notes and Certificated
Subordinated Notes.
 
(i)          The Notes of each Class sold to persons who are not U.S. persons in
offshore transactions in reliance on Regulation S shall each be issued initially
in the form of one permanent global note per Class in definitive, fully
registered form without interest coupons substantially in the form attached as
Exhibit A1 hereto (each, a "Regulation S Global Note"), and shall be deposited
on behalf of the subscribers for such Notes represented thereby with the Trustee
as custodian for, and registered in the name of a nominee of, DTC for the
respective accounts of Euroclear and Clearstream, duly executed by the
Applicable Issuers and authenticated by the Trustee as hereinafter provided.
 
 
- 77 -

--------------------------------------------------------------------------------

 
 
(ii)          The Notes of each Class (other than Subordinated Notes) sold to
persons that are QIB/QPs shall each be issued initially in the form of one
permanent global note per Class in definitive, fully registered form without
interest coupons substantially in the form attached as Exhibit A1 hereto (each,
a "Rule 144A Global Note") and shall be deposited on behalf of the subscribers
for such Notes represented thereby with the Trustee as custodian for, and
registered in the name of a nominee of, DTC, duly executed by the Applicable
Issuers and authenticated by the Trustee as hereinafter provided.  The Class C
Notes, Class D Notes, Class E Notes and Class F Notes sold to, or for the
account or benefit of, either (i) U.S. persons that are (x) Knowledgeable
Employees or an entity owned exclusively by Knowledgeable Employees that are
also (y) Accredited Investors or (ii) at the election of the Issuer, non-U.S.
purchasers in offshore transactions in reliance on Regulation S, shall be issued
in the form of definitive, fully registered notes without coupons substantially
in the form attached as Exhibit A3 hereto (each, a "Certificated Accredited
Investor Note") which shall be registered in the name of the beneficial owner or
a nominee thereof, duly executed by the Issuer and authenticated by the Trustee
as provided herein.  The Subordinated Notes (other than the Regulation S Global
Subordinated Notes) sold to, or for the account or benefit of, U.S. persons that
are either (x) QIB/QPs or (y)(1) Knowledgeable Employees or an entity owned
exclusively by Knowledgeable Employees that are also (2) Accredited Investors,
shall be issued, and the Reinvesting Holder Notes shall be evidenced, in the
form of definitive, fully registered notes without coupons substantially in the
form attached as Exhibit A4 hereto (and the Reinvesting Holder Notes in the form
attached as Exhibit A5 hereto) (each, a "Certificated Subordinated Note") which
shall be registered in the name of the beneficial owner or a nominee thereof,
duly executed by the Issuer and authenticated by the Trustee as provided herein.
 
(iii)          The aggregate principal amount of the Regulation S Global Notes
and the Rule 144A Global Notes may from time to time be increased or decreased
by adjustments made on the records of the Trustee or DTC or its nominee, as the
case may be, as hereinafter provided.
 
                                (c)           Book Entry Provisions.  This
Section 2.2(c) shall apply only to Global Notes deposited with or on behalf of
DTC.
 
The provisions of the "Operating Procedures of the Euroclear System" of
Euroclear and the "Terms and Conditions Governing Use of Participants" of
Clearstream, respectively, will be applicable to the Global Notes insofar as
interests in such Global Notes are held by the Agent Members of Euroclear or
Clearstream, as the case may be.
 
Agent Members shall have no rights under this Indenture with respect to any
Global Notes held on their behalf by the Trustee, as custodian for DTC and DTC
may be treated by the Applicable Issuer, the Trustee, and any agent of the
Applicable Issuer or the Trustee as the absolute owner of such Note for all
purposes whatsoever.  Notwithstanding the foregoing, nothing herein shall
prevent the Applicable Issuer, the Trustee, or any agent of the Applicable
Issuer or the Trustee, from giving effect to any written certification, proxy or
other authorization furnished by DTC or impair, as between DTC and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Note.
 
 
- 78 -

--------------------------------------------------------------------------------

 
 
2.3           Authorized Amount; Stated Maturity; Denominations.  The aggregate
principal amount of Notes that may be authenticated and delivered under this
Indenture is limited to U.S.$343,800,000 aggregate principal amount of Notes
(except for (i) Note Deferred Interest with respect to the Class C Notes, Class
D Notes, Class E Notes and Class F Notes, (ii) the Reinvesting Holder Notes,
(iii) Notes authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Notes pursuant to Section 2.5, Section 2.6 or
Section 8.5 of this Indenture or (iv) additional notes issued in accordance with
Sections 2.13 and 3.2).
 
Such Notes shall be divided into the Classes, having the designations, original
principal amounts and other characteristics as follows:
 
Class Designation
A
X
B
C
D
E
F
Subordinated Notes
Original Principal Amount (U.S.$)
$217,600,000
$3,800,000
$34,000,000
$17,000,000
$18,700,000
$18,700,000
$10,200,000
$23,800,000
Stated Maturity*
April 30, 2023
April 15, 2016
April 30, 2023
April 30, 2023
April 30, 2023
April 30, 2023
April 30, 2023
April 30, 2023
Fixed Rate Note
No
No
No
No
No
No
No
N/A
Interest Rate:
               
Floating Rate Note
Yes
Yes
Yes
Yes
Yes
Yes
Yes
N/A
Index
LIBOR
LIBOR
LIBOR
LIBOR
LIBOR
LIBOR
LIBOR
N/A
Index Maturity
3 month**
3 month**
3 month**
3 month**
3 month**
3 month**
3 month**
N/A
Spread
1.18%
1.00%
1.75%
2.75%
3.85%
5.25%
5.75%
N/A
Initial Rating(s):
               
S&P
AAA(sf)
AAA(sf)
AA(sf)
A(sf)
BBB(sf)
BB(sf)
B(sf)
N/A
Moody's
Aaa(sf)
Aaa(sf)
N/A
N/A
N/A
N/A
N/A
N/A
Ranking:
               
Priority Classes
None
None
A
A, B
A, B, C
A, B, C, D
A, B, C, D, E
A, B, C, D, E, F, Reinvesting Holder Notes
Pari Passu Classes
X
A
None
None
None
None
None
None
Junior Classes***
B, C, D, E, F, Reinvesting Holder Notes, Subordinated Notes
B, C, D, E, F, Reinvesting Holder Notes, Subordinated Notes
C, D, E, F, Reinvesting Holder Notes, Subordinated Notes
D, E, F, Reinvesting Holder Notes, Subordinated Notes
E, F, Reinvesting Holder Notes, Subordinated Notes
F, Reinvesting Holder Notes, Subordinated Notes
Reinvesting Holder Notes, Subordinated Notes
None
Listed Notes
Yes
No
Yes
Yes
Yes
Yes
Yes
Yes
Deferred Interest Notes
No
No
No
Yes
Yes
Yes
Yes
N/A
Applicable Issuer(s)
Co-Issuers
Co-Issuers
Co-Issuers
Co-Issuers
Co-Issuers
Issuer
Issuer
Issuer

--------------------------------------------------------------------------------

*
If any such day is not a Business Day, the next succeeding Business Day.

 
**
LIBOR shall be calculated by reference to three-month LIBOR (or the rate
representing the linear interpolation of the rates for deposits with a term of
five months and six months, in the case of the first Interest Accrual Period),
in accordance with the definition of LIBOR set forth in Exhibit H hereto.

 
***
The Reinvesting Holder Notes shall be a Class of Notes and shall have the
characteristics set forth above in respect of the Subordinated Notes, except
that (i) each Reinvesting Holder Note shall have an initial principal amount and
a minimum denomination of zero and (ii) the Reinvesting Holder Notes will be a
Priority Class in respect of the Subordinated Notes, and the Subordinated Notes
will be a Junior Class in respect of the Reinvesting Holder Notes.

 
 
- 79 -

--------------------------------------------------------------------------------

 
 
The Notes shall be issued in minimum denominations of U.S.$100,000, and integral
multiples of U.S.$1,000 in excess thereof, except for (x) the Class A Notes and
the Class X Notes, which shall be issued in minimum denominations of $250,000,
and integral multiples of U.S.$1,000 in excess thereof, (y) the Reinvesting
Holder Notes, which shall be issued in minimum denominations of $0, and integral
multiples of U.S.$1.00 in excess thereof and (z) the Subordinated Notes, which
shall be issued in minimum denominations of $25,000, and integral multiples of
U.S.$1,000 in excess thereof.  Notes shall only be transferred or resold in
compliance with the terms of this Indenture.
 
2.4           Execution, Authentication, Delivery and Dating.  The Notes shall
be executed on behalf of each of the Applicable Issuers by one of their
respective Authorized Officers.  The signature of such Authorized Officer on the
Notes may be manual or facsimile.
 
Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Applicable Issuer, shall bind the Issuer and
the Co-Issuer, as applicable, notwithstanding the fact that such individuals or
any of them have ceased to hold such offices prior to the authentication and
delivery of such Notes or did not hold such offices at the date of issuance of
such Notes.
 
At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and the Co-Issuer may deliver Notes executed by the
Applicable Issuers to the Trustee or the Authenticating Agent for authentication
and the Trustee or the Authenticating Agent, upon Issuer Order, shall
authenticate and deliver such Notes as provided in this Indenture and not
otherwise.
 
Each Note authenticated and delivered by the Trustee or the Authenticating Agent
upon Issuer Order on the Closing Date shall be dated as of the Closing
Date.  All other Notes that are authenticated and delivered after the Closing
Date for any other purpose under this Indenture shall be dated the date of their
authentication.
 
Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original Aggregate Outstanding
Amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current Outstanding principal amount of the Notes so transferred,
exchanged or replaced.  In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.
 
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
authorized signatories, and such certificate upon any Note shall be conclusive
evidence, and the only evidence, that such Note has been duly authenticated and
delivered hereunder.
 
 
- 80 -

--------------------------------------------------------------------------------

 
 
2.5           Registration, Registration of Transfer and Exchange.  (a)  The
Issuer shall cause the Notes to be Registered and shall cause to be kept a
register (the "Note Register") at the office of the Trustee in which, subject to
such reasonable regulations as it may prescribe, the Issuer shall provide for
the registration of Notes and the registration of transfers of Notes.  The
Trustee is hereby initially appointed "registrar" (the "Note Registrar") for the
purpose of registering Notes and transfers of such Notes in the Note
Register.  Upon any resignation or removal of the Note Registrar, the Issuer
shall promptly appoint a successor or, in the absence of such appointment or
until such appointment is effective, assume the duties of Note Registrar.
 
If a Person other than the Trustee is appointed by the Issuer as Note Registrar,
the Issuer will give the Trustee prompt written notice of the appointment of a
Note Registrar and of the location, and any change in the location, of the Note
Register, and the Trustee shall have the right to inspect the Note Register at
all reasonable times and to obtain copies thereof and the Trustee shall have the
right to rely upon a certificate executed on behalf of the Note Registrar by an
Officer thereof as to the names and addresses of the Holders of the Notes and
the principal or face amounts and numbers of such Notes.  Upon written request
at any time the Note Registrar shall provide to the Issuer, the Portfolio
Manager, the Placement Agent or any Holder a current list of Holders as
reflected in the Note Register.
 
Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Co-Issuers to be maintained as provided in
Section 7.2, the Applicable Issuers shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denomination and of a like
aggregate principal or face amount.
 
At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at such office or agency.  Whenever any
Note is surrendered for exchange, the Applicable Issuers shall execute, and the
Trustee shall authenticate and deliver, the Notes that the Holder making the
exchange is entitled to receive.
 
All Notes authenticated and delivered upon any registration of transfer or
exchange of Notes shall be the valid obligations of the Applicable Issuers,
evidencing the same debt (to the extent they evidence debt), and entitled to the
same benefits under this Indenture as the Notes surrendered upon such
registration of transfer or exchange.
 
Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Note Registrar duly executed by the Holder thereof or
such Holder's attorney duly authorized in writing with such signature guaranteed
by an "eligible guarantor institution" meeting the requirements of the Notes
Registrar, which requirements include membership or participation in Securities
Transfer Agents Medallion Program ("STAMP") or such other "signature guarantee
program" as may be determined by the Note Registrar in addition to, or in
substitution for, STAMP, all in accordance with the Exchange Act.
 
 
- 81 -

--------------------------------------------------------------------------------

 
 
No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Co-Issuers, the Note Registrar or the Trustee may
require payment of a sum sufficient to cover any tax or other governmental
charge payable in connection therewith.  The Trustee shall be permitted to
request such evidence reasonably satisfactory to it documenting the identity
and/or signatures of the transferor and transferee.
 
(b)           No Note may be sold or transferred (including, without limitation,
by pledge or hypothecation) unless such sale or transfer is exempt from the
registration requirements of the Securities Act, is exempt from the registration
requirements under applicable state securities laws and will not cause either of
the Co-Issuers to become subject to the requirement that it register as an
investment company under the Investment Company Act.
 
(c)           (i)           No Regulation S Global Subordinated Note may be
transferred to a Benefit Plan Investor or a Controlling Person, and the Trustee
will not recognize any such transfer.  Each initial purchaser of a Regulation S
Global Subordinated Note or an interest therein will be required to represent
and warrant, and each subsequent transferee of a Regulation S Global
Subordinated Note or an interest therein will be required or deemed to have
represented and warranted, that: (A) for so long as it holds such Regulation S
Global Subordinated Note or interest therein, it is not, and is not acting on
behalf of, a Benefit Plan Investor and is not a Controlling Person; and (B) if
such Person is a governmental, church, non-U.S. or other plan, (i) its
investment and holding of such Note or interest herein will not subject the
Issuer to any Similar Law, and (ii) its acquisition, holding and disposition of
its interest in such Note will not constitute or result in a non-exempt
violation of any Similar Law.
 
(ii)          No Class E Note or Class F Note may be transferred to a Benefit
Plan Investor, and the Trustee will not recognize any such transfer to a Person
that has represented that it is a Benefit Plan Investor.  Each initial purchaser
and each subsequent transferee of a Class E Note, a Class F Note or an interest
therein will be required or deemed to represent and warrant that: (A) it is not,
and for so long as it holds such Class E Notes, Class F Notes or interest
therein, it will not be, and will not be acting on behalf of, a Benefit Plan
Investor, and (B) if such Person is a governmental, church, non-U.S. or other
plan (i) its investment and holding of such Class E Notes, Class F Notes or
interest therein will not subject the Issuer to any Similar Law, and (ii) its
acquisition, holding and disposition of its interest in such Class E Notes or
Class F Notes will not constitute or result in a non-exempt violation of any
Similar Law.
 
(iii)          No transfer of any ERISA Restricted Note (or any interest
therein) will be effective, and the Trustee will not recognize any such
transfer, if after giving effect to such transfer 25% or more of the total value
of the relevant Class of ERISA Restricted Notes would be held by Persons who
have represented that they are Benefit Plan Investors (the "25%
Limitation").  For purposes of these calculations and all other calculations
required by this sub-section, (A) any Notes of the Issuer held by a Controlling
Person, the Trustee, the Portfolio Manager, the Placement Agent or any other
Person that has represented that it is a Controlling Person and any of their
respective affiliates shall be disregarded and not treated as Outstanding and
(B) an "affiliate" of a Person shall include any Person, directly or indirectly
through one or more intermediaries, controlling, controlled by or under common
control with the Person, and "control" with respect to a Person other than an
individual shall mean the power to exercise a controlling influence over the
management or policies of such Person.  Transfer of a Regulation S Global
Subordinated Note to a Person that is a Benefit Plan Investor or a Controlling
Person will not be permitted and the Trustee will not recognize any such
transfer.
 
 
- 82 -

--------------------------------------------------------------------------------

 
 
(iv)          Each purchaser and subsequent transferee of Global Notes will be
required or deemed to represent that such purchaser or subsequent transferee, as
applicable, is not an Affected Bank.  Each purchaser of an interest in a
Subordinated Note from the Issuer on the Closing Date will be required to
provide the Issuer with a subscription agreement containing representations
substantially similar to those set forth in Exhibit B2 hereto.  No transfer of
any Note to an Affected Bank will be effective, and the Trustee will not
recognize any such transfer, unless such transfer is specifically authorized by
the Issuer in writing; provided that the Issuer shall authorize any such
transfer if (x) such transfer would not cause an Affected Bank, directly or in
conjunction with its affiliates, to own more than 33-1/3% of the Aggregate
Outstanding Amount of any Class of Notes or (y) the transferor is an Affected
Bank previously approved by the Issuer.
 
(d)           Notwithstanding anything contained herein to the contrary, the
Trustee shall not be responsible for ascertaining whether any transfer complies
with, or for otherwise monitoring or determining compliance with, the
registration provisions of or any exemptions from the Securities Act, applicable
state securities laws or the applicable laws of any other jurisdiction, ERISA,
the Code or the Investment Company Act; provided that if a certificate is
specifically required by the terms of this Section 2.5 to be provided to the
Trustee by a prospective transferor or transferee, the Trustee shall be under a
duty to receive and examine the same to determine whether or not the certificate
substantially conforms on its face to the applicable requirements of this
Indenture and shall promptly notify the party delivering the same if such
certificate does not comply with such terms.
 
(e)           For so long as any of the Notes are Outstanding, the Issuer shall
not issue or permit the transfer of any ordinary shares of the Issuer to U.S.
persons, and the Co-Issuer shall not issue or permit the transfer of any
membership interests of the Co-Issuer to U.S. persons.
 
(f)           No Reinvesting Holder Note may be sold or transferred (including,
without limitation, by pledge or hypothecation) to any Person other than an
Affiliate of a Reinvesting Holder and otherwise in accordance with this section
2.5.
 
(g)           Transfers of Global Notes shall only be made in accordance with
Section 2.2(b) and this Section 2.5(g).
 
 
- 83 -

--------------------------------------------------------------------------------

 
 
(i)          Rule 144A Global Note to Regulation S Global Note.  If a holder of
a beneficial interest in a Rule 144A Global Note deposited with DTC wishes at
any time to exchange its interest in such Rule 144A Global Note for an interest
in the corresponding Regulation S Global Note, or to transfer its interest in
such Rule 144A Global Note to a Person who wishes to take delivery thereof in
the form of an interest in the corresponding Regulation S Global Note, such
holder (provided that such holder or, in the case of a transfer, the transferee
is not a U.S. person and is acquiring such interest in an offshore
transaction) may, subject to the immediately succeeding sentence and the rules
and procedures of DTC, exchange or transfer, or cause the exchange or transfer
of, such interest for an equivalent beneficial interest in the corresponding
Regulation S Global Note.  Upon receipt by the Note Registrar of
(A) instructions given in accordance with DTC's procedures from an Agent Member
directing the Note Registrar to credit or cause to be credited a beneficial
interest in the corresponding Regulation S Global Note, but not less than the
minimum denomination applicable to such holder's Notes, in an amount equal to
the beneficial interest in the Rule 144A Global Note to be exchanged or
transferred, (B) a written order given in accordance with DTC's procedures
containing information regarding the participant account of DTC and the
Euroclear or Clearstream account to be credited with such increase, (C) a
certificate in the form of Exhibit B1 attached hereto given by the holder of
such beneficial interest stating that the exchange or transfer of such interest
has been made in compliance with the transfer restrictions applicable to the
Global Notes, including that the holder or the transferee, as applicable, is not
a U.S. person, and in an offshore transaction pursuant to and in accordance with
Regulation S, and (D) a written certification in the form of Exhibit B6 attached
hereto given by the transferee in respect of such beneficial interest stating,
among other things, that such transferee is a non-U.S. person purchasing such
beneficial interest in an offshore transaction pursuant to Regulation S, then
the Note Registrar shall approve the instructions at DTC to reduce the principal
amount of the Rule 144A Global Note and to increase the principal amount of the
Regulation S Global Note by the aggregate principal amount of the beneficial
interest in the Rule 144A Global Note to be exchanged or transferred, and to
credit or cause to be credited to the securities account of the Person specified
in such instructions a beneficial interest in the corresponding Regulation S
Global Note equal to the reduction in the principal amount of the Rule 144A
Global Note.
 
(ii)          Regulation S Global Note (other than a Regulation S Global
Subordinated Note) to Rule 144A Global Note.  If a holder of a beneficial
interest in a Regulation S Global Note (other than an ERISA Restricted Note)
deposited with DTC wishes at any time to exchange its interest in such
Regulation S Global Note for an interest in the corresponding Rule 144A Global
Note or to transfer its interest in such Regulation S Global Note to a Person
who wishes to take delivery thereof in the form of an interest in the
corresponding Rule 144A Global Note, such holder may, subject to the immediately
succeeding sentence and the rules and procedures of Euroclear, Clearstream
and/or DTC, as the case may be, exchange or transfer, or cause the exchange or
transfer of, such interest for an equivalent beneficial interest in the
corresponding Rule 144A Global Note.  Upon receipt by the Note Registrar of
(A) instructions from Euroclear, Clearstream and/or DTC, as the case may be,
directing the Note Registrar to cause to be credited a beneficial interest in
the corresponding Rule 144A Global Note in an amount equal to the beneficial
interest in such Regulation S Global Note, but not less than the minimum
denomination applicable to such holder's Notes to be exchanged or transferred,
such instructions to contain information regarding the participant account with
DTC to be credited with such increase, (B) a certificate in the form of
Exhibit B3 attached hereto given by the holder of such beneficial interest and
stating, among other things, that, in the case of a transfer, the Person
transferring such interest in such Regulation S Global Note reasonably believes
that the Person acquiring such interest in a Rule 144A Global Note is a
Qualified Institutional Buyer and is obtaining such beneficial interest in a
transaction meeting the requirements of Rule 144A and in accordance with any
applicable securities laws of any state of the United States or any other
jurisdiction and (C) a written certification in the form of Exhibit B5 attached
hereto given by the transferee in respect of such beneficial interest stating,
among other things, that such transferee is a Qualified Institutional Buyer and
a Qualified Purchaser, then the Note Registrar will approve the instructions at
DTC to reduce, or cause to be reduced, such Regulation S Global Note by the
aggregate principal amount of the beneficial interest in such Regulation S
Global Note to be transferred or exchanged and the Note Registrar shall instruct
DTC, concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the reduction in
the principal amount of such Regulation S Global Note.
 
 
- 84 -

--------------------------------------------------------------------------------

 
 
(iii)          Regulation S Global Subordinated Note to Certificated
Subordinated Note.  If a holder of a beneficial interest in a Regulation S
Global Subordinated Note deposited with DTC wishes at any time to exchange its
interest in a Regulation S Global Subordinated Note for a Certificated
Subordinated Note or to transfer its interest in such Regulation S Global
Subordinated Note to a Person who wishes to take delivery thereof in the form of
a corresponding Certificated Subordinated Note, such Holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for a Certificated Subordinated
Note.  Upon receipt by the Note Registrar of (A) a certificate substantially in
the form of Exhibit B3 attached hereto given by the holder of such beneficial
interest and stating, among other things, that, in the case of a transfer, the
Person transferring such interest in such Regulation S Global Note reasonably
believes that the Person acquiring such interest is (x) a QIB/QP or (y)(1) a
Knowledgeable Employee or an entity owned exclusively by Knowledgeable Employees
that is also (2) an Accredited Investor, and is obtaining such beneficial
interest in a transaction meeting the requirements of Rule 144A and in
accordance with any applicable securities laws of any state of the United States
or any other jurisdiction, (B) certificates substantially in the form of
Exhibit B2 and Exhibit B4 attached hereto executed by the exchanging holder or
the transferee, as the case may be, and (C) appropriate instructions from DTC,
if required, the Note Registrar will approve the instructions at DTC to reduce,
or cause to be reduced, the Regulation S Global Subordinated Note by the
aggregate principal amount of the beneficial interest in the Regulation S Global
Subordinated Note to be transferred or exchanged, record the transfer in the
Note Register in accordance with Section 2.5(a) and upon execution by the Issuer
and authentication and delivery by the Trustee, deliver one or more applicable
Certificated Subordinated Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in such Regulation S Global
Subordinated Note transferred or exchanged by the transferor), and in authorized
denominations.
 
(iv)          Global Note to Certificated Secured Note.  In the case of the
Class A Notes, Class X Notes, Class B Notes, Class C Notes, Class D Notes, Class
E Notes and Class F Notes, if a holder of a beneficial interest in a Global Note
of any such Class deposited with DTC wishes at any time to transfer its interest
in such Global Note to a Person who wishes to take delivery thereof in the form
of a corresponding Certificated Secured Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, transfer, or cause the transfer of,
such interest for a Certificated Accredited Investor Note.  Upon receipt by the
Note Registrar of (A) certificates substantially in the form of Exhibit B2 and
(in the case of the Class E Notes and Class F Notes) Exhibit B4 attached hereto
executed by the transferee and (B) appropriate instructions from DTC, if
required, the Note Registrar will instruct DTC to reduce, or cause to be
reduced, such Global Note by the aggregate principal amount of the beneficial
interest in such Global Note to be transferred, record the transfer in the Note
Register in accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more corresponding
Certificated Accredited Investor Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in such Global Note transferred by
the transferor), and in authorized denominations.
 
 
- 85 -

--------------------------------------------------------------------------------

 
 
(h)           Transfers of Certificated Notes shall only be made in accordance
with Section 2.2(b) and this Section 2.5(h).
 
(i)          Transfer of Certificated Subordinated Notes to Regulation S Global
Subordinated Notes.  If a Holder of a Certificated Subordinated Note wishes at
any time to exchange such Certificated Subordinated Note for an interest in a
Regulation S Global Subordinated Note or to transfer its interest in such
Certificated Subordinated Note to a Person who wishes to take delivery thereof
in the form of a beneficial interest in a Regulation S Global Subordinated Note,
such Holder may, subject to the immediately succeeding sentence and the rules
and procedures of Euroclear, Clearstream and/or DTC, as the case may be,
exchange or transfer, or cause the exchange or transfer of, such Certificated
Subordinated Note for a beneficial interest in an applicable Regulation S Global
Subordinated Note.  Upon receipt by the Note Registrar of (A) a Holder's
Certificated Subordinated Note properly endorsed for assignment to the
transferee, (B) a certificate substantially in the form of Exhibit B8 attached
hereto executed by the transferor and certificates substantially in the forms of
Exhibit B4 and Exhibit B7 attached hereto executed by the transferee in respect
of such beneficial interest stating, among other things, that such transferee is
a non-U.S. person purchasing such beneficial interest in an offshore transaction
pursuant to Regulation S, (C) instructions given in accordance with Euroclear,
Clearstream or DTC's procedures, as the case may be, from an Agent Member to
instruct DTC to cause to be credited a beneficial interest in the Regulation S
Global Subordinated Notes in an amount equal to the Certificated Subordinated
Notes to be transferred or exchanged, and (D) a written order given in
accordance with DTC's procedures containing information regarding the
participant's account at DTC and/or Euroclear or Clearstream to be credited with
such increase, the Note Registrar shall cancel such Certificated Subordinated
Note in accordance with Section 2.9, record the transfer in the Note Register in
accordance with Section 2.5(a) and approve the instructions at DTC, concurrently
with such cancellation, to credit or cause to be credited to the securities
account of the Person specified in such instructions a beneficial interest in
the applicable Regulation S Global Subordinated Note equal to the principal
amount of the Certificated Subordinated Note transferred or exchanged.
 
(ii)          Transfer of Certificated Notes to Certificated Notes.  Upon
receipt by the Note Registrar of (A) a Holder's Certificated Note properly
endorsed for assignment to the transferee, and (B) a certificate substantially
in the form of Exhibit B2 (and a certificate substantially in the form of
Exhibit B4, in the case of a Certificated Subordinated Note and a Certificated
Accredited Investor Note in respect of the Class E Notes and the Class F Notes)
executed by the transferee, the Note Registrar shall cancel such Certificated
Note in accordance with Section 2.9, record the transfer in the Note Register in
accordance with Section 2.5(a) and upon execution by the Issuer and
authentication and delivery by the Trustee, deliver one or more Certificated
Notes bearing the same designation as the Certificated Note endorsed for
transfer, registered in the names specified in the assignment described in
clause (A) above, in principal amounts designated by the transferee (the
aggregate of such principal amounts being equal to the aggregate principal
amount of the Certificated Note surrendered by the transferor), and in
authorized denominations.
 
 
- 86 -

--------------------------------------------------------------------------------

 
 
(iii)          Transfer of Certificated Secured Notes to Global Notes.  If a
holder of a Certificated Secured Note wishes at any time to transfer such
Certificated Secured Note to a Person who wishes to take delivery thereof in the
form of a beneficial interest in a corresponding Global Note (in respect of the
Class A Notes, Class X Notes, Class B Notes, Class C Notes, Class D Notes, Class
E Notes or Class F Notes), such holder may, subject to the immediately
succeeding sentence and the rules and procedures of Euroclear, Clearstream
and/or DTC, as the case may be, exchange or transfer, or cause the exchange or
transfer of, such Certificated Secured Note for a beneficial interest in a
corresponding Global Note of such Class.  Upon receipt by the Note Registrar of
(A) a Holder's Certificated Secured Note properly endorsed for assignment to the
transferee, (B) a certificate substantially in the form of Exhibit B1 or Exhibit
B3 (as applicable) attached hereto executed by the transferor and certificates
substantially in the forms of Exhibit B5 or Exhibit B6 (as applicable) attached
hereto executed by the transferee, (C) instructions given in accordance with
Euroclear, Clearstream or DTC's procedures, as the case may be, from an Agent
Member to instruct DTC to cause to be credited a beneficial interest in the
applicable Global Note in an amount equal to the Certificated Accredited
Investor Note to be transferred or exchanged, and (D) a written order given in
accordance with DTC's procedures containing information regarding the
participant's account at DTC and/or Euroclear or Clearstream to be credited with
such increase, the Note Registrar shall cancel such Certificated Accredited
Investor Note in accordance with Section 2.9, record the transfer in the Note
Register in accordance with Section 2.5(a) and instruct DTC, concurrently with
such cancellation, to credit or cause to be credited to the securities account
of the Person specified in such instructions a beneficial interest in the
corresponding Global Note equal to the principal amount of the Certificated
Secured Note transferred or exchanged.
 
(i)           If Notes are issued upon the transfer, exchange or replacement of
Notes bearing the applicable legends set forth in the applicable part of
Exhibit A hereto, and if a request is made to remove such applicable legend on
such Notes, the Notes so issued shall bear such applicable legend, or such
applicable legend shall not be removed, as the case may be, unless there is
delivered to the Trustee and the Applicable Issuers such satisfactory evidence,
which may include an Opinion of Counsel acceptable to them, as may be reasonably
required by the Applicable Issuers (and which shall by its terms permit reliance
by the Trustee), to the effect that neither such applicable legend nor the
restrictions on transfer set forth therein are required to ensure that transfers
thereof comply with the provisions of the Securities Act, the Investment Company
Act, ERISA or the Code.  Upon provision of such satisfactory evidence, the
Trustee or its Authenticating Agent, at the written direction of the Applicable
Issuers shall, after due execution by the Applicable Issuers authenticate and
deliver Notes that do not bear such applicable legend.
 
 
- 87 -

--------------------------------------------------------------------------------

 
 
(j)           Each Person who becomes a beneficial owner of Notes represented by
an interest in a Global Note will be deemed to have represented and agreed as
follows:
 
(i)          In connection with the purchase of such Notes:  (A) none of the
Co-Issuers, the Portfolio Manager, the Designated Successor Manager, the
Placement Agent, the Trustee, the Collateral Administrator or any of their
respective Affiliates is acting as a fiduciary or financial or investment
advisor for such beneficial owner; (B) such beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Portfolio Manager, the Designated Successor Manager, the Trustee, the Collateral
Administrator, the Placement Agent or any of their respective Affiliates other
than any statements in the final Offering Circular for such Notes, and such
beneficial owner has read and understands such final Offering Circular; (C) such
beneficial owner has consulted with its own legal, regulatory, tax, business,
investment, financial and accounting advisors to the extent it has deemed
necessary and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to this Indenture) based
upon its own judgment and upon any advice from such advisors as it has deemed
necessary and not upon any view expressed by the Co-Issuers, the Portfolio
Manager, the Designated Successor Manager, the Trustee, the Collateral
Administrator, the Placement Agent or any of their respective Affiliates;
(D) such beneficial owner is either (1) both (a) a "qualified institutional
buyer" (as defined under Rule 144A under the Securities Act) that is not a
broker-dealer which owns and invests on a discretionary basis less than
U.S.$25,000,000 in securities of issuers that are not affiliated persons of the
dealer and is not a plan referred to in paragraph (a)(1)(i)(d) or (a)(1)(i)(e)
of Rule 144A under the Securities Act or a trust fund referred to in
paragraph (a)(1)(i)(f) of Rule 144A under the Securities Act that holds the
assets of such a plan, if investment decisions with respect to the plan are made
by beneficiaries of the plan and (b) a "qualified purchaser" for purposes of
Section 3(c)(7) of the Investment Company Act or an entity owned exclusively by
"qualified purchasers" or (2) not a "U.S. person" as defined in Regulation S and
is acquiring the Notes in an offshore transaction (as defined in
Regulation S) in reliance on the exemption from registration provided by
Regulation S; (E) such beneficial owner is acquiring its interest in such Notes
for its own account; (F) such beneficial owner was not formed for the purpose of
investing in such Notes; (G) such beneficial owner understands that the Issuer
may receive a list of participants holding interests in the Notes from one or
more book-entry depositories, (H) such beneficial owner will hold and transfer
at least the minimum denomination of such Notes, (I) such beneficial owner will
provide notice of the relevant transfer restrictions to subsequent transferees
and (J) if it is not a U.S. person, it is not acquiring any Note as part of a
plan to reduce, avoid or evade U.S. federal income tax.
 
(ii)          Each Person who purchases an interest in a Secured Note (other
than a Class E Note or a Class F Note), and each subsequent transferee, will be
required or deemed to represent, warrant and agree that (A) if such Person is,
or is acting on behalf of, a Benefit Plan Investor, its acquisition, holding and
disposition of such interest does not and will not constitute or result in a
non-exempt prohibited transaction under ERISA or Section 4975 of the Code, and
(B) if such Person is a governmental, church, non-U.S. or other plan, (1) its
investment and holding of such Note or interest therein will not subject the
Issuer to any Similar Law and (2) its acquisition, holding and disposition of
such Note will not constitute or result in a non-exempt violation of any Similar
Law.
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
(iii)          Each Person who purchases an interest in a Class E Note, a Class
F Note and each subsequent transferee, will be required or deemed to have
represented and warranted that: (A) such Person is not, and for so long as it
holds such Class E Notes, Class F Notes or interest therein, such Person will
not be and will not be acting on behalf of a Benefit Plan Investor, and (B) if
such Person is a governmental, church, non-U.S. or other plan, (1) its
investment and holding of such Class E Notes, Class F Notes or interest therein
will not subject the Issuer to any Similar Law, and (2) its acquisition, holding
and disposition of such Class E Note, Class F Note or interest therein will not
constitute or result in a non-exempt violation of any Similar Law.
 
(iv)          Each Person who purchases an interest in a Regulation S Global
Subordinated Note, and each subsequent transferee, will be required or deemed to
have represented and warranted that (A) for so long as it holds such Note or
interest therein, such Person is not, and is not acting on behalf of, a Benefit
Plan Investor and is not a Controlling Person, and (B) if such Person is a
governmental, church, non-U.S. or other plan, (1) its investment and holding of
such Regulation S Global Subordinated Notes or interest therein will not subject
the Issuer to any Similar Law, and (2) its purchase, holding and disposition of
such Note will not constitute or result in a non-exempt violation of any Similar
Law.
 
(v)          Each Person who purchases a Note hereby agrees to provide the
Issuer and Trustee (or any relevant intermediary) (i) any information as is
necessary (in the sole determination of the Issuer or the Trustee (or any
relevant intermediary), as applicable) for the Issuer and the Trustee (or any
relevant intermediary) to determine whether it is a specified United States
person as defined in Section 1473(3) of the Code (a "specified United States
person") or a United States owned foreign entity as described in
Section 1471(d)(3) of the Code (a "United States owned foreign entity") and (ii)
any additional information that the Issuer or its agent (or any relevant
intermediary) requests in connection with FATCA.  If it is a specified United
States person or a United States owned foreign entity, it also hereby agrees to
(x) provide the Issuer and Trustee (or any relevant intermediary) its name,
address, U.S. taxpayer identification number, if it is a United States owned
foreign entity, the name, address and taxpayer identification number of each of
its "substantial United States owners" (as defined in Section 1473(2) of the
Code) and any other information requested by the Issuer or its agent (or any
relevant intermediary) upon request and (y) update any such information provided
in clause (x) promptly upon learning that any such information previously
provided has become obsolete or incorrect or is otherwise required.  It
understands and acknowledges that, in the event that it fails to provide such
information or take such actions, (A) the Issuer is authorized to withhold on
"passthru payments" (as defined in the Code) and to withhold on amounts
otherwise distributable to any Holder as compensation for any amount withheld
from payments to the Issuer or the underlying issuer as a result of such
failure, and (B) notwithstanding anything to the contrary, to the extent
necessary to avoid an adverse effect on the Issuer or any Holder of Notes as a
result of such failure, the Issuer will have the right to compel the Holder to
sell its Notes or, if the Holder does not sell its Notes within 10 Business Days
after notice from the Issuer or an authorized delegate acting on its behalf, to
sell such Notes at a public or private sale called and conducted in any manner
permitted by law, and to remit the net proceeds of such sale (taking into
account any taxes incurred by the Issuer in connection with such sale) to the
Holder as payment in full for such Notes (subject to the indemnity described in
Section 7.17(j)).  The Issuer may also assign all or a portion of each such Note
a separate CUSIP number or numbers in the Issuer's sole discretion.  It
understands and acknowledges that the Issuer or its agents (or any relevant
intermediary) on its behalf may provide such information and any other
information concerning its investment in the Notes to the IRS.
 
 
- 89 -

--------------------------------------------------------------------------------

 
 
(vi)          Such beneficial owner understands that such Notes are being
offered only in a transaction not involving any public offering in the United
States within the meaning of the Securities Act, such Notes have not been and
will not be registered under the Securities Act, and, if in the future such
beneficial owner decides to offer, resell, pledge or otherwise transfer such
Notes, such Notes may be offered, resold, pledged or otherwise transferred only
in accordance with the provisions of this Indenture and the legend on such
Notes.  Such beneficial owner acknowledges that no representation has been made
as to the availability of any exemption under the Securities Act or any state
securities laws for resale of such Notes.  Such beneficial owner understands
that neither of the Co-Issuers has been registered under the Investment Company
Act, and that the Co-Issuers are exempt from registration as such by virtue of
Section 3(c)(7) of the Investment Company Act.
 
(vii)          Such beneficial owner is aware that, except as otherwise provided
in this Indenture, any Notes being sold to it in reliance on Regulation S will
be represented by one or more Regulation S Global Notes and that beneficial
interests therein may be held only through DTC for the respective accounts of
Euroclear or Clearstream.
 
(viii)          Such beneficial owner will provide notice to each person to whom
it proposes to transfer any interest in the Notes of the transfer restrictions
and representations set forth in this Section 2.5, including the Exhibits
referenced herein.
 
(k)           Each Person who becomes an owner of a Certificated Note will be
required to make the representations and agreements set forth in Exhibit B2.
 
(l)           Any purported transfer of a Note not in accordance with this
Section 2.5 shall be null and void and shall not be given effect for any purpose
whatsoever.
 
(m)           To the extent required by the Issuer, as determined by the Issuer
or the Portfolio Manager on behalf of the Issuer, the Issuer may (without the
consent of or any action on the part of any Person), upon notice to the Trustee,
impose additional transfer restrictions on the Notes to comply with the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001 (the "USA Patriot Act") and other similar
laws or regulations, including, without limitation, requiring each transferee of
a Note to make representations to the Issuer in connection with such compliance.
 
(n)           The Note Registrar, the Trustee and the Issuer shall be entitled
to conclusively rely on any transferor and transferee certificate delivered
pursuant to this Section 2.5 and shall be able to presume conclusively the
continuing accuracy thereof, in each case without further inquiry or
investigation.
 
2.6           Mutilated, Defaced, Destroyed, Lost or Stolen Note.  If (a) any
mutilated or defaced Note is surrendered to a Transfer Agent, or if there shall
be delivered to the Applicable Issuers, the Trustee and the relevant Transfer
Agent evidence to their reasonable satisfaction of the destruction, loss or
theft of any Note, and (b) there is delivered to the Applicable Issuers, the
Trustee and such Transfer Agent such security or indemnity as may be required by
them to save each of them harmless, then, in the absence of notice to the
Applicable Issuers, the Trustee or such Transfer Agent that such Note has been
acquired by a protected purchaser, the Applicable Issuers shall execute and,
upon Issuer Order, the Trustee shall authenticate and deliver to the Holder, in
lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new Note,
of like tenor (including the same date of issuance) and equal principal or face
amount, registered in the same manner, dated the date of its authentication,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.
 
 
- 90 -

--------------------------------------------------------------------------------

 
 
If, after delivery of such new Note, a protected purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, the
Applicable Issuers, the Transfer Agent and the Trustee shall be entitled to
recover such new Note from the Person to whom it was delivered or any Person
taking therefrom, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Applicable Issuers, the Trustee and the Transfer Agent in
connection therewith.
 
In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Applicable Issuers in their discretion may, instead of
issuing a new Note pay such Note without requiring surrender thereof except that
any mutilated or defaced Note shall be surrendered.
 
Upon the issuance of any new Note under this Section 2.6, the Applicable Issuers
may require the payment by the Holder thereof of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee) connected
therewith.
 
Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Applicable Issuers and such new Note shall be
entitled, subject to the second paragraph of this Section 2.6, to all the
benefits of this Indenture equally and proportionately with any and all other
Notes of the same Class duly issued hereunder.
 
The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.
 
2.7           Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved.  (a) The Secured Notes of each Class shall accrue
interest during each Interest Accrual Period at the applicable Interest Rate and
such interest will be payable in arrears on each Payment Date on the Aggregate
Outstanding Amount thereof on the first day of the related Interest Accrual
Period (after giving effect to payments of principal thereof on such date),
except as otherwise set forth below.  Payment of interest on each Class of
Secured Notes and payments of available Interest Proceeds to the Holders of the
Subordinated Notes will be subordinated to the payment of interest on each
related Priority Class.  Any payment of interest due on a Class of Deferred
Interest Notes on any Payment Date to the extent sufficient funds are not
available to make such payment in accordance with the Priority of Payments on
such Payment Date, but only if one or more Priority Classes is Outstanding with
respect to such Class of Deferred Interest Notes, shall constitute "Note
Deferred Interest" with respect to such Class and shall not be considered "due
and payable" for the purposes of Section 5.1(a) (and the failure to pay such
interest shall not be an Event of Default) until the earliest of (i) the Payment
Date on which funds are available to pay such Note Deferred Interest in
accordance with the Priority of Payments, (ii) the Redemption Date with respect
to such Class of Deferred Interest Notes and (iii) the Stated Maturity (or the
earlier date of acceleration) of such Class of Deferred Interest Notes.  Note
Deferred Interest on any Class of Deferred Interest Notes shall be added to the
principal balance of such Class of Deferred Interest Notes and shall be payable
on the first Payment Date on which funds are available to be used for such
purpose in accordance with the Priority of Payments, but in any event no later
than the earlier of the Payment Date (A) which is the Redemption Date with
respect to such Class of Deferred Interest Notes and (B) which is the Stated
Maturity (or the earlier date of acceleration) of such Class of Deferred
Interest Notes.  Regardless of whether any Priority Class is Outstanding with
respect to any Class of Deferred Interest Notes, to the extent that funds are
not available on any Payment Date (other than the Redemption Date with respect
to, or Stated Maturity of, such Class of Deferred Interest Notes) to pay
previously accrued Note Deferred Interest, such previously accrued Note Deferred
Interest will not be due and payable on such Payment Date and any failure to pay
such previously accrued Note Deferred Interest on such Payment Date will not be
an Event of Default.  Interest will cease to accrue on each Secured Note, or in
the case of a partial repayment, on such repaid part, from the date of
repayment.  To the extent lawful and enforceable, interest on any interest that
is not paid when due on any Class A Notes, Class X Notes or Class B Notes or, if
no Class A Notes, Class X Notes or Class B Notes are Outstanding, any Class C
Notes or, if no Class C Notes are Outstanding, any Class D Notes or, if no Class
D Notes are Outstanding, any Class E Note or, if no Class E Notes are
Outstanding, any Class F Notes, shall accrue at the Interest Rate for such Class
until paid as provided herein.
 
 
- 91 -

--------------------------------------------------------------------------------

 
 
(b)           The Subordinated Notes will receive on each Payment Date available
Interest Proceeds, if any, pursuant to Section 11.1(a)(i) and Principal
Proceeds, if any, pursuant to Section 11.1(a)(ii) and Interest and Principal
Proceeds, if any, pursuant to Section 11.1(a)(iii), in each case, in accordance
with the Priority of Payments; provided that to the extent Interest Proceeds or
Principal Proceeds are not so available for such purpose on any Payment Date,
the payment that would otherwise have been paid on the Subordinated Notes, if
Interest Proceeds or Principal Proceeds had been available on such date, shall
cease to be payable on such date or on any other date.  Each Reinvestment Amount
deposited in the Reinvestment Amount Account by a Reinvesting Holder shall be
added to the principal balance of the Reinvesting Holder Note registered in the
name of such Reinvesting Holder.  Each Reinvesting Holder will receive
distributions in respect of its Reinvesting Holder Notes pursuant to Sections
11.1(a)(i), 11.1(a)(ii) and 11.1(a)(iii) in accordance with the Priority of
Payments.
 
(c)           The principal of each Note of each Class matures at par and is due
and payable on the date of the Stated Maturity for such Class, unless such
principal has been previously repaid or unless the unpaid principal of such Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise.  Notwithstanding the foregoing, the payment of
principal of each Class of Notes may only occur in accordance with the Priority
of Payments.  Payments of principal on any Class of Secured Notes, which are not
paid, in accordance with the Priority of Payments, on any Payment Date (other
than the Payment Date which is the Stated Maturity (or the earlier date of
Maturity) of such Class of Notes or any Redemption Date), because of
insufficient funds therefor shall not be considered "due and payable" for
purposes of Section 5.1(a) until the Payment Date on which such principal may be
paid in accordance with the Priority of Payments or all Priority Classes with
respect to such Class have been paid in full.
 
 
- 92 -

--------------------------------------------------------------------------------

 
 
(d)           Principal payments on the Notes will be made in accordance with
the Priority of Payments and Section 9.1.
 
(e)           As a condition to the payment of principal of and interest on any
Note without the imposition of U.S. withholding tax, the Paying Agent shall
require the previous delivery of:
 
(i)          appropriate properly completed and signed United States federal
income tax certifications (generally, an Internal Revenue Service Form W-9 (or
applicable successor form) in the case of a person that is a "United States
person" within the meaning of Section 7701(a)(30) of the Code or an appropriate
Internal Revenue Service Form W-8 (or applicable successor form) in the case of
a person that is not a "United States person" within the meaning of
Section 7701(a)(30) of the Code) or any other certification acceptable to it to
enable the Issuer, the Co-Issuer, the Trustee, and any Paying Agent to determine
their duties and liabilities with respect to any taxes or other charges that
they may be required to deduct or withhold from payments on the Note under any
present or future law of the United States or any present or future law of any
political subdivision of the United States or taxing authority in the United
States or to comply with any reporting or other requirements under any such law;
and
 
(ii)          (1) any information as is necessary (in the sole determination of
the Issuer, the Trustee or the Paying Agent (or any relevant intermediary), as
applicable) for the Issuer, the Trustee and the Paying Agent (or any relevant
intermediary) to determine whether such Holder, purchaser, beneficial owner or
transferee is a "specified United States person" (as defined in Section 1473(3)
of the Code) or a "United States owned foreign entity" (as described in
Section 1471(d)(3) of the Code) and (ii) any additional information that the
Issuer or its agent (or any relevant intermediary) requests in connection with
FATCA and (2) if it is a "specified United States person" or a "United States
owned foreign entity" (as described in Sections 1473(3) and 1471(d)(3) of the
Code respectively) that is a Holder or beneficial owner of Notes or an interest
therein or that acquires an interest in the Notes, (x) to provide the Issuer,
the Trustee and the Paying Agent (or any relevant intermediary) with its name,
address, U.S. taxpayer identification number and any other information requested
by the Issuer or its agent upon request and, if it is a United States owned
foreign entity, the name, address and taxpayer identification number of each of
its "substantial United States owners" (as defined in Section 1473(2) of the
Code and (y) to update any such information provided in clause (x) promptly upon
learning that any such information previously provided has become obsolete or
incorrect or is otherwise required (such obligations, the "Noteholder Reporting
Obligations").
 
 
- 93 -

--------------------------------------------------------------------------------

 
 
The Issuer or its agents on its behalf may provide the information described in
the previous sentence (and any other related information) to the IRS.  The
Co-Issuers shall not be obligated to pay any additional amounts to any person
(including the Holders or beneficial owners of the Notes) as a result of
deduction or withholding for or on account of any present or future Taxes with
respect to the Notes.
 
(f)           Payments in respect of interest on and principal of any Secured
Note and distributions on the Subordinated Notes shall be made by the Trustee,
in Dollars to DTC or its nominee with respect to a Global Note and to the Holder
or its nominee with respect to a Certificated Note, by wire transfer, as
directed by the Holder, in immediately available funds to a Dollar account
maintained by DTC or its nominee with respect to a Global Note, and to the
Holder or its nominee with respect to a Certificated Note; provided that (1) in
the case of a Certificated Note, the Holder thereof shall have provided written
wiring instructions to the Trustee on or before the related Record Date and
(2) if appropriate instructions for any such wire transfer are not received by
the related Record Date, then such payment shall be made by check drawn on a
U.S. bank mailed to the address of the Holder specified in the Note
Register.  Upon final payment due on the Maturity of a Note, the Holder thereof
shall present and surrender such Note at the Corporate Trust Office of the
Trustee or at the office of any Paying Agent on or prior to such Maturity;
provided that in the absence of notice to the Applicable Issuers or the Trustee
that the applicable Note has been acquired by a protected purchaser, such final
payment shall be made without presentation or surrender, if the Trustee and the
Applicable Issuers shall have been furnished such security or indemnity as may
be required by them to save each of them harmless and an undertaking thereafter
to surrender such certificate.  None of the Co-Issuers, the Trustee, the
Portfolio Manager, or any Paying Agent will have any responsibility or liability
for any aspects of the records maintained by DTC, Euroclear, Clearstream or any
of the Agent Members relating to or for payments made thereby on account of
beneficial interests in a Global Note.  In the case where any final payment of
principal and interest is to be made on any Note (other than on the Stated
Maturity thereof), the Trustee, in the name and at the expense of the Applicable
Issuers shall, not more than 30 nor less than 10 days prior to the date on which
such payment is to be made, mail (by first class mail, postage prepaid) to the
Persons entitled thereto at their addresses appearing on the Note Register a
notice which shall specify the date on which such payment will be made, the
amount of such payment per U.S.$1,000 original principal amount of Notes and the
place where Notes may be presented and surrendered for such payment.
 
(g)           Payments to Holders of the Notes of each Class shall be made
ratably among the Holders of the Notes of such Class in the proportion that the
Aggregate Outstanding Amount of the Notes of such Class registered in the name
of each such Holder on the applicable Record Date bears to the Aggregate
Outstanding Amount of all Notes of such Class on such Record Date.
 
(h)           Interest accrued with respect to any Secured Note shall be
calculated on the basis of the actual number of days elapsed in the applicable
Interest Accrual Period divided by 360.
 
(i)           All reductions in the principal amount of a Note (or one or more
predecessor Notes) effected by payments of installments of principal made on any
Payment Date or Redemption Date shall be binding upon all future Holders of such
Note and of any Note issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.
 
 
- 94 -

--------------------------------------------------------------------------------

 
 
(j)           Notwithstanding any other provision of this Indenture, the
obligations of the Applicable Issuers under the Notes and this Indenture are
limited recourse obligations of the Applicable Issuers payable solely from the
Assets and following realization of the Assets, and application of the proceeds
thereof in accordance with this Indenture, all obligations of and any claims
against the Co-Issuers hereunder or in connection herewith after such
realization shall be extinguished and shall not thereafter revive.  No recourse
shall be had against any Officer, director, employee, shareholder, member or
incorporator of the Co-Issuers, the Trustee, the Portfolio Manager, the
Placement Agent or their respective Affiliates, successors or assigns for any
amounts payable under the Notes or this Indenture.  It is understood that the
foregoing provisions of this paragraph (j) shall not (i) prevent recourse to the
Assets for the sums due or to become due under any security, instrument or
agreement which is part of the Assets or (ii) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Notes or secured by
this Indenture until such Assets have been realized.  It is further understood
that the foregoing provisions of this paragraph (j) shall not limit the right of
any Person to name the Issuer or the Co-Issuer as a party defendant in any
Proceeding or in the exercise of any other remedy under the Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person or entity.  The Subordinated Notes and the Reinvesting Holder
Notes are not secured hereunder.
 
(k)           Subject to the foregoing provisions of this Section 2.7, each Note
delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Note shall carry the rights to unpaid
interest and principal (or other applicable amount) that were carried by such
other Note.
 
2.8           Persons Deemed Owners.  The Issuer, the Co-Issuer, the Trustee,
and any agent of the Issuer, the Co-Issuer or the Trustee shall treat as the
owner of each Note the Person in whose name such Note is registered on the Note
Register on the applicable Record Date for the purpose of receiving payments on
such Note and on any other date for all other purposes whatsoever (whether or
not such Note is overdue), and none of the Issuer, the Co-Issuers, the Trustee
or any agent of the Issuer, the Co-Issuer or the Trustee shall be affected by
notice to the contrary.
 
2.9           Cancellation.  All Notes surrendered for payment, registration of
transfer, exchange or redemption, or mutilated, defaced or deemed lost or stolen
shall be promptly canceled by the Trustee and may not be reissued or resold.  No
Note may be surrendered (including any surrender in connection with any
abandonment, donation, gift, contribution or other event or circumstance) except
for payment as provided herein, or for registration of transfer, exchange or
redemption, or for replacement in connection with any Note mutilated, defaced or
deemed lost or stolen.  Any such Notes shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee.  No Notes shall be authenticated
or registered in lieu of or in exchange for any Notes canceled as provided in
this Section 2.9, except as expressly permitted by this Indenture.  All canceled
Notes held by the Trustee shall be destroyed or held by the Trustee in
accordance with its standard retention policy unless the Issuer shall direct by
an Issuer Order received prior to destruction that they be returned to it.
 
 
- 95 -

--------------------------------------------------------------------------------

 
 
2.10           DTC Ceases to be Depository.  (a)  A Global Note deposited with
DTC pursuant to Section 2.2 shall be transferred in the form of a corresponding
Certificated Note to the beneficial owners thereof only if (A) such transfer
complies with Section 2.5 of this Indenture and (B) either (x) (i) DTC notifies
the Co-Issuers that it is unwilling or unable to continue as depository for such
Global Note or (ii) DTC ceases to be a Clearing Agency registered under the
Exchange Act and, in each case, a successor depository is not appointed by the
Co-Issuers within 90 days after such event or (y) an Event of Default has
occurred and is continuing and such transfer is requested by the Holder of such
Global Note.
 
(b)           Any Global Note that is transferable in the form of a
corresponding Certificated Note to the beneficial owner thereof pursuant to this
Section 2.10 shall be surrendered by DTC to the Trustee's office located in the
Borough of Manhattan, the City of New York to be so transferred, in whole or
from time to time in part, without charge, and the Applicable Issuers shall
execute and the Trustee shall authenticate and deliver, upon such transfer of
each portion of such Global Note, an equal aggregate principal amount of
definitive physical certificates (pursuant to the instructions of DTC) in
authorized denominations.  Any Certificated Note delivered in exchange for an
interest in a Global Note shall, except as otherwise provided by Section 2.5,
bear the legends set forth in the applicable Exhibit A and shall be subject to
the transfer restrictions referred to in such legends.
 
(c)           Subject to the provisions of paragraph (b) of this Section 2.10,
the Holder of a Global Note may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which such Holder is entitled to take under
this Indenture or the Notes.
 
(d)           In the event of the occurrence of either of the events specified
in sub-Section (a) of this Section 2.10, the Co-Issuers will promptly make
available to the Trustee a reasonable supply of Certificated Notes.
 
(e)           In the event that Certificated Notes are not so issued by the
Applicable Issuers to such beneficial owners of interests in Global Notes as
required by sub-Section (a) of this Section 2.10, the Issuer expressly
acknowledges that the beneficial owners shall be entitled to pursue any remedy
that the Holders of a Global Note would be entitled to pursue in accordance with
Article 5 of this Indenture (but only to the extent of such beneficial owner's
interest in the Global Note) as if corresponding Certificated Notes had been
issued; provided that the Trustee shall be entitled to rely upon any certificate
of ownership provided by such beneficial owners (including a certificate in the
form of Exhibit I) and/or other forms of reasonable evidence of such ownership.
 
2.11           Notes Beneficially Owned by Persons Not QIB/QPs or Knowledgeable
Employees that are also Accredited Investors, or in Violation of ERISA
Representations or Noteholder Reporting Obligations.   (a)  Notwithstanding
anything to the contrary elsewhere in this Indenture, (i) any transfer of a
beneficial interest in any Secured Note (other than, subject to clause (ii)
below, a Class C Note, Class D Note, Class E Note or Class F Note) to a U.S.
person that is not a QIB/QP and that is not made pursuant to an applicable
exemption under the Securities Act and the Investment Company Act, (ii) any
transfer of a beneficial interest in any Class C Note, Class D Note, Class E
Note or Class F Note to a U.S. person that is not either (x) a QIB/QP or (y)(I)
a Knowledgeable Employee or an entity owned exclusively by Knowledgeable
Employees that is also (II) an Accredited Investor, and that is not made
pursuant to an applicable exemption under the Securities Act and the Investment
Company Act and (iii) any transfer of a beneficial interest in any Subordinated
Note to a U.S. person that is not either (x) a QIB/QP or (y)(I) a Knowledgeable
Employee or an entity owned exclusively by Knowledgeable Employees that is also
(II) an Accredited Investor, and that is not made pursuant to an applicable
exemption under the Securities Act and the Investment Company Act, in each case
shall be null and void and any such purported transfer of which the Issuer, the
Co-Issuer or the Trustee shall have notice may be disregarded by the Issuer, the
Co-Issuer and the Trustee for all purposes.
 
 
- 96 -

--------------------------------------------------------------------------------

 
 
                                (b)           If (i) any U.S. person that is not
a QIB/QP or that does not have an exemption available under the Securities Act
and the Investment Company Act shall become the beneficial owner of an interest
in any Secured Note (other than, subject to clause (ii) below, a Class C Note,
Class D Note, Class E Note or Class F Note), (ii) any U.S. person that is not
(x) a QIB/QP or (y)(I) a Knowledgeable Employee or an entity owned exclusively
by Knowledgeable Employees that is also (II) an Accredited Investor, or that
does not have an exemption available under the Securities Act and the Investment
Company Act, shall become the beneficial owner of an interest in a Class C Note,
Class D Note, Class E Note or Class F Note, (iii) any U.S. person that is not
either (x) a QIB/QP or (y)(I) a Knowledgeable Employee or an entity owned
exclusively by Knowledgeable Employees that is also (II) an Accredited Investor,
or that does not have an exemption available under the Securities Act and the
Investment Company Act, shall become the beneficial owner of an interest in a
Subordinated Note or (iv) any Holder of Notes (or intermediary acting on such
Holder's behalf) shall fail to comply with the Noteholder Reporting Obligations
(any such person a "Non-Permitted Holder"), the Issuer shall, promptly after
discovery that such person is a Non-Permitted Holder by the Issuer, the
Co-Issuer or the Trustee (or upon notice by the Trustee (if a Trust Officer of
the Trustee obtains actual knowledge), or the Co-Issuer to the Issuer, if any of
them makes the discovery), send notice to such Non-Permitted Holder demanding
that such Non-Permitted Holder transfer its Notes or interest in the Notes to a
Person that is not a Non-Permitted Holder within 30 days after the date of such
notice.  If such Non-Permitted Holder fails to so transfer such Notes or
interest therein, the Issuer or the Portfolio Manager on behalf of the Issuer
shall have the right, without further notice to the Non-Permitted Holder, to
sell such Notes or interest in such Notes to a purchaser selected by the Issuer
that is not a Non-Permitted Holder on such terms as the Issuer may choose.  The
Issuer, or the Portfolio Manager acting on behalf of the Issuer, may select the
purchaser by soliciting one or more bids from one or more brokers or other
market professionals that regularly deal in securities similar to the Notes and
sell such Notes to the highest such bidder, provided that the Portfolio Manager,
its Affiliates and accounts, funds, clients or portfolios established and
controlled by the Portfolio Manager shall be entitled to bid in any such
sale.  However, the Issuer or the Portfolio Manager acting on behalf of the
Issuer may select a purchaser by any other means determined by it in its sole
discretion.  The Holder of each Note, the Non-Permitted Holder and each other
Person in the chain of title from the Holder to the Non-Permitted Holder, by its
acceptance of an interest in the Notes, agrees to cooperate with the Issuer, the
Portfolio Manager and the Trustee to effect such transfers.  The proceeds of
such sale, net of any commissions, expenses and taxes due in connection with
such sale shall be remitted to the Non-Permitted Holder.  The terms and
conditions of any sale under this sub-Section shall be determined in the sole
discretion of the Issuer, and the Issuer shall not be liable to any Person
having an interest in the Notes sold as a result of any such sale or the
exercise of such discretion.
 
 
- 97 -

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding anything to the contrary elsewhere in this
Indenture, any transfer of a beneficial interest in any ERISA Restricted Note to
a Person who has made or is deemed to have made an ERISA-related representation
required by Section 2.5 that is subsequently shown to be false or misleading or
would otherwise cause the 25% Limitation to be exceeded shall be null and void
and any such purported transfer of which the Issuer, the Co-Issuer or the
Trustee shall have notice may be disregarded by the Issuer, the Co-Issuer and
the Trustee for all purposes.
 
(d)           If any Person shall become the beneficial owner of an interest in
any Note who has made or is deemed to have made a prohibited transaction
representation or a Benefit Plan Investor, Controlling Person or Similar Law
representation required by Section 2.5 that is subsequently shown to be false or
misleading or, with respect to the ERISA Restricted Notes, whose beneficial
ownership otherwise causes a violation of the 25% Limitation (any such person a
"Non-Permitted ERISA Holder"), such holding shall be void and the Issuer shall,
promptly after discovery that such person is a Non-Permitted ERISA Holder by the
Issuer or upon notice from the Trustee (if a Trust Officer of the Trustee
obtains actual knowledge), or the Co-Issuer to the Issuer, if any of them makes
the discovery and who, in each case, agree to notify the Issuer of such
discovery, send notice to such Non-Permitted ERISA Holder demanding that such
Non-Permitted ERISA Holder transfer all or any portion of the Notes held by such
Person to a Person that is not a Non-Permitted ERISA Holder (and that is
otherwise eligible to hold such Notes or an interest therein) within 7 days
after the date of such notice.  If such Non-Permitted ERISA Holder fails to so
transfer such Notes the Issuer shall have the right, without further notice to
the Non-Permitted ERISA Holder, to sell such Notes or interest in such Notes to
a purchaser selected by the Issuer that is not a Non-Permitted ERISA Holder (and
that is otherwise eligible to hold such Notes or an interest therein) on such
terms as the Issuer may choose.  The Issuer may select the purchaser by
soliciting one or more bids from one or more brokers or other market
professionals that regularly deal in securities similar to the Notes and sell
such Notes to the highest such bidder.  The Holder of each Note, the
Non-Permitted ERISA Holder and each other Person in the chain of title from the
Holder to the Non-Permitted ERISA Holder, by its acceptance of an interest in
the Notes agrees to cooperate with the Issuer, the Portfolio Manager and the
Trustee to effect such transfers.  The proceeds of such sale, net of any
commissions, expenses and Taxes due in connection with such sale shall be
remitted to the Non-Permitted ERISA Holder.  The terms and conditions of any
sale under this sub-Section shall be determined in the sole discretion of the
Issuer, and the Issuer shall not be liable to any Person having an interest in
the Notes sold as a result of any such sale or the exercise of such discretion.
 
2.12           Treatment and Tax Certification.  (a)  The Issuer, the Co-Issuer
and the Trustee agree, and each Holder and each beneficial owner of a Secured
Note, by acceptance of such Secured Note or an interest in such Secured Note
shall be deemed to have agreed, to treat, and shall treat the Secured Notes as
debt of the Issuer for United States federal, and, to the extent permitted by
law, state and local income and franchise tax purposes and shall take no action
inconsistent with such treatment unless required by any relevant taxing
authority.  The Issuer will also treat the Secured Notes as debt for legal,
accounting and ratings purposes. The Issuer and the Trustee agree, and each
Holder and each beneficial owner of a Subordinated Note, by acceptance of such
Subordinated Note or an interest in such Subordinated Note shall be deemed to
have agreed, to treat, and shall treat, the Subordinated Notes as equity in the
Issuer for United States federal and, to the extent permitted by law, state and
local income and franchise tax purposes and shall take no action inconsistent
with such treatment unless required by any relevant taxing authority.
 
 
- 98 -

--------------------------------------------------------------------------------

 
 
(b)           Each Holder and beneficial owner of a Note, by acceptance of such
Note or an interest in such Note, shall be deemed to understand and acknowledge
that failure to provide the Issuer, the Trustee or any Paying Agent with the
properly completed and signed applicable Tax certifications (generally, in the
case of U.S. federal income tax, an Internal Revenue Service Form W-9 (or
applicable successor form) in the case of a U.S. Person or the applicable
Internal Revenue Service Form W-8 (or applicable successor form) in the case of
a Person that is not a U.S. Person) or the failure to meet its Noteholder
Reporting Obligations may result in withholding from payments in respect of such
Note, including U.S. federal withholding or back-up withholding.
 
(c)           Each purchaser, beneficial owner and subsequent transferee of a
Note or interest therein, by acceptance of such Note or an interest in such
Note, shall be deemed to have agreed to provide the Issuer and Trustee (i) any
information as is necessary (in the sole determination of the Issuer or the
Trustee, as applicable) for the Issuer and the Trustee to determine whether it
is a specified United States person as defined in Section 1473(3) of the Code (a
"specified United States person") or a United States owned foreign entity as
described in Section 1471(d)(3) of the Code (a "United States owned foreign
entity") and (ii) any additional information that the Issuer or its agent
requests in connection with FATCA.  If it is a specified United States person or
a United States owned foreign entity, it also hereby agrees to (x) provide the
Issuer and Trustee its name, address, U.S. taxpayer identification number, if it
is a United States owned foreign entity, the name, address and taxpayer
identification number of each of its "substantial United States owners" (as
defined in Section 1473(2) of the Code) and any other information requested by
the Issuer or its agent upon request and (y) update any such information
provided in clause (x) promptly upon learning that any such information
previously provided has become obsolete or incorrect or is otherwise
required.  It understands and acknowledges that the Issuer has the right to
compel the sale of any Notes held by a Noteholder that fails to comply with the
foregoing requirements (such obligations, the "Noteholder Reporting
Obligations").  It understands and acknowledges that, in the event that it fails
to provide such information or take such actions, (A) the Issuer is authorized
to withhold on "passthru payments" (as defined in the Code) and to withhold on
amounts otherwise distributable to any Holder as compensation for any amount
withheld from payments to the Issuer or the underlying issuer as a result of
such failure, and (B) notwithstanding anything to the contrary, to the extent
necessary to avoid an adverse effect on the Issuer or any Holder of Notes as a
result of such failure, the Issuer will have the right to compel the Holder to
sell its Notes or, if the Holder does not sell its Notes within 10 Business Days
after notice from the Issuer or an authorized delegate acting on its behalf, to
sell such Notes at a public or private sale called and conducted in any manner
permitted by law, and to remit the net proceeds of such sale (taking into
account any taxes incurred by the Issuer in connection with such sale) to the
Holder as payment in full for such Notes (subject to the indemnity described in
Section 7.17(j)).  The Issuer may also assign all or a portion of each such Note
a separate CUSIP number or numbers in the Issuer's sole discretion.  It
understands and acknowledges that the Issuer or its agents (or any relevant
intermediary) on its behalf may provide such information and any other
information concerning its investment in the Notes to the IRS.
 
 
- 99 -

--------------------------------------------------------------------------------

 
 
2.13           Additional Issuance.  (a)  At any time during the Reinvestment
Period, the Co-Issuers may issue and sell additional notes of any one or more
new classes of notes that are fully subordinated to the existing Notes (or to
the most junior class of securities of the Issuer (other than the Subordinated
Notes and the Reinvesting Holder Notes) issued pursuant to this Indenture, if
any class of securities issued pursuant to this Indenture other than the Notes
is then Outstanding) and/or additional notes of any one or more existing Classes
(other than the Class X Notes and the Reinvesting Holder Notes and subject, in
the case of additional notes of an existing Class of Secured Notes, to
Section 2.13(a)(v)) and use the proceeds to purchase additional Collateral
Obligations or as otherwise permitted under this Indenture, provided that the
following conditions are met:
 
(i)          such issuance is consented to by (A) the Portfolio Manager and a
Majority of the Subordinated Notes and (B) except in the case of the first
additional issuance of Subordinated Notes, a Majority of the Controlling Class;
 
(ii)          in the case of additional notes of any one or more existing
Classes, the aggregate principal amount of Notes of such Class issued in all
additional issuances shall not exceed 100% of the respective original
outstanding principal amount of the Notes of such Class;
 
(iii)          in the case of additional notes of any one or more existing
Classes, the terms of the notes issued must be identical to the respective terms
of previously issued Notes of the applicable Class (except that the interest due
on additional notes will accrue from the issue date of such additional notes and
the interest rate and price of such notes do not have to be identical to those
of the initial Notes of that Class, provided that the interest rate on such
notes may not exceed the interest rate applicable to the initial Notes of that
Class);
 
(iv)          such additional notes must be issued at a Cash sales price equal
to or greater than the principal amount thereof;
 
(v)          in the case of additional securities of any one or more existing
Classes, unless only additional Subordinated Notes are being issued, additional
securities of all Classes must be issued and such issuance of additional
securities must be proportional across all Classes of Notes, provided that the
principal amount of Subordinated Notes issued in any such issuance may exceed
the proportion otherwise applicable to the Subordinated Notes;
 
(vi)          unless only additional Subordinated Notes are being issued, the
Rating Condition shall have been satisfied (or deemed inapplicable pursuant to
Section 14.16); provided that if only additional Subordinated Notes are being
issued, the Issuer notifies each Rating Agency of such issuance prior to the
issuance date;
 
(vii)          the proceeds of any additional notes (net of fees and expenses
incurred in connection with such issuance) shall be treated as Principal
Proceeds and used to purchase additional Collateral Obligations, to invest in
Eligible Investments or to apply pursuant to the Priority of Payments;
 
 
- 100 -

--------------------------------------------------------------------------------

 
 
(viii)          unless only additional Subordinated Notes are being issued,
immediately prior to, and after giving effect to, such issuance and the
application of the proceeds thereof, each Coverage Test is satisfied and the
Collateral Quality Test is satisfied (or, only with respect to the Collateral
Quality Test, if not satisfied, maintained or improved);
 
(ix)          unless only additional Subordinated Notes are being issued, an
opinion of tax counsel of nationally recognized standing in the United States
experienced in such matters shall be delivered to the Trustee to the effect that
(A) in the case of additional notes of any one or more existing Classes, such
issuance would not cause the Holders or beneficial owners of previously issued
Notes of such Class to be deemed to have sold or exchanged such Notes under
Section 1001 of the Code, and the Treasury regulations promulgated thereunder
and (B) any additional Class A Notes, Class B Notes, Class C Notes or Class D
Notes will be, and the Class E Notes should be, treated as debt for U.S. federal
income tax purposes;
 
(x)          all fees and expenses in connection with such additional issuance
have been paid; and
 
(xi)          immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing.
 
(b)           Any additional notes of an existing Class issued as described
above will, to the extent reasonably practicable, be offered first to Holders of
that Class in such amounts as are necessary to preserve their pro rata holdings
of Notes of such Class.  The Issuer may not issue additional Class X Notes or
Reinvesting Holder Notes.
 
(c)           Notwithstanding the foregoing, the Issuer may not, following the
Closing Date, issue any additional Reinvesting Holder Notes (but may increase
the principal amount of any Outstanding Reinvesting Holder Notes in accordance
with Section 11.1(e)).
 
3.           Conditions Precedent
 
3.1           Conditions to Issuance of Notes on Closing Date.  The Notes to be
issued on the Closing Date may be registered in the names of the respective
Holders thereof and may be executed by the Applicable Issuers and delivered to
the Trustee for authentication and thereupon the same shall be authenticated and
delivered by the Trustee upon Issuer Order and upon receipt by the Trustee of
the following:
 
(i)          Officers' Certificates of the Co-Issuers Regarding Corporate
Matters.  An Officer's certificate of each of the Co-Issuers (A) evidencing the
authorization by Board Resolution of the execution and delivery of this
Indenture, and, in the case of the Issuer, the Portfolio Management Agreement,
the Collateral Administration Agreement, and related transaction documents, the
execution, authentication and delivery of the Notes applied for by it and
specifying the Stated Maturity, principal amount and (in the case of the Secured
Notes) Interest Rate of each Class of Notes applied for by it and (B) certifying
that (1) the attached copy of the Board Resolution is a true and complete copy
thereof, (2) such resolutions have not been rescinded and are in full force and
effect on and as of the Closing Date and (3) the Officers authorized to execute
and deliver such documents hold the offices and have the signatures indicated
thereon.
 
 
- 101 -

--------------------------------------------------------------------------------

 
 
(ii)          Governmental Approvals.  From each of the Co-Issuers either (A) a
certificate of the Applicable Issuer or other official document evidencing the
due authorization, approval or consent of any governmental body or bodies, at
the time having jurisdiction in the premises, together with an Opinion of
Counsel of such Applicable Issuer that no other authorization, approval or
consent of any governmental body is required for the valid issuance of the Notes
or (B) an Opinion of Counsel of the Applicable Issuer that no such
authorization, approval or consent of any governmental body is required for the
valid issuance of such Notes except as has been given.
 
(iii)          U.S. Counsel Opinions.  Opinions of (A) Milbank, Tweed, Hadley &
McCloy, special U.S. counsel to the Co-Issuers and the Placement Agent,
(B) Katten Muchin Rosenman LLP, counsel to the Portfolio Manager, (C) Alston &
Bird LLP, counsel to the Trustee and the Collateral Administrator, and (D)
Gibbons P.C., counsel to the Designated Successor Manager, each dated the
Closing Date, substantially in the respective forms of Exhibit C, Exhibit D,
Exhibit E and Exhibit F attached hereto.
 
(iv)          Cayman Counsel Opinion.  An opinion of Appleby (Cayman) Ltd.,
counsel to the Issuer, dated the Closing Date, substantially in the form of
Exhibit G attached hereto.
 
(v)          Officers' Certificates of Co-Issuers Regarding Indenture.  An
Officer's certificate of each of the Co-Issuers stating that, to the best of the
signing Officer's knowledge, the Applicable Issuer is not in default under this
Indenture and that the issuance of the Notes applied for by it will not result
in a default or a breach of any of the terms, conditions or provisions of, or
constitute a default under, its organizational documents, any indenture or other
agreement or instrument to which it is a party or by which it is bound, or any
order of any court or administrative agency entered in any Proceeding to which
it is a party or by which it may be bound or to which it may be subject; that
all conditions precedent provided in this Indenture relating to the
authentication and delivery of the Notes applied for by it have been complied
with; and that all expenses due or accrued with respect to the Offering of such
Notes or relating to actions taken on or in connection with the Closing Date
have been paid or reserves therefor have been made.  The Officer's certificate
of the Issuer shall also state that all of its representations and warranties
contained herein are true and correct as of the Closing Date.
 
(vi)          Portfolio Management Agreement, Designated Successor Management
Agreement, Collateral Administration Agreement, Securities Account Control
Agreement and Retention of Net Economic Interest Letter.  An executed
counterpart of the Portfolio Management Agreement, the Designated Successor
Management Agreement, the Collateral Administration Agreement, the Securities
Account Control Agreement and the Retention of Net Economic Interest Letter.
 
 
- 102 -

--------------------------------------------------------------------------------

 
 
(vii)          Certificate of the Portfolio Manager.  An Officer's certificate
of the Portfolio Manager, dated as of the Closing Date, to the effect that each
Collateral Obligation to be Delivered by the Issuer on the Closing Date and each
Collateral Obligation with respect to which the Portfolio Manager on behalf of
the Issuer has entered into a binding commitment to purchase or enter into, is
listed in the Schedule of Collateral Obligations and:
 
(A)           in the case of each such Collateral Obligation in the Schedule of
Collateral Obligations, immediately prior to the Delivery of any Collateral
Obligations on the Closing Date, the information with respect to each such
Collateral Obligation in the Schedule of Collateral Obligations is complete and
correct;
 
(B)           in the case of (x) each such Collateral Obligation in the Schedule
of Collateral Obligations to be Delivered on the Closing Date, immediately prior
to the Delivery thereof on the Closing Date, it satisfies, and (y) each
Collateral Obligation that the Portfolio Manager on behalf of the Issuer
committed to purchase on or prior to the Closing Date, each such Collateral
Obligation, upon its acquisition, will satisfy, the requirements of the
definition of "Collateral Obligation" in this Indenture, assuming for this
purpose that compliance with the Tax Guidelines ensures that its acquisition
(including the manner of acquisition), ownership, enforcement and disposition
will not cause the Issuer to be treated as engaged in a U.S. trade or business
for U.S. federal income tax purposes or otherwise to be subject to U.S. federal
income tax on a net income basis;
 
(C)           in the case of each such Collateral Obligation in the Schedule of
Collateral Obligations to be Delivered on the Closing Date, the Issuer purchased
or entered into, or committed to purchase or enter into, each such Collateral
Obligation in compliance with the Tax Guidelines; and
 
(D)           the Aggregate Principal Balance of the Collateral Obligations
which the Issuer will purchase on the Closing Date or has entered into binding
commitments to purchase on or prior to the Closing Date is at least
U.S.$185,000,000.
 
(viii)       Grant of Collateral Obligations.  The Grant pursuant to the
Granting Clauses of this Indenture of all of the Issuer's right, title and
interest in and to the Collateral Obligations pledged to the Trustee for
inclusion in the Assets on the Closing Date shall be effective, and Delivery of
such Collateral Obligations (including any promissory note and all other
Underlying Instruments related thereto to the extent received by the Issuer) as
contemplated by Section 3.3 shall have been effected.
 
(ix)          Certificate of the Issuer Regarding Assets.  A certificate of an
Authorized Officer of the Issuer, dated as of the Closing Date, to the effect
that:
 
(A)           in the case of each Collateral Obligation pledged to the Trustee
for inclusion in the Assets, on the Closing Date and immediately prior to the
Delivery thereof (or immediately after Delivery thereof, in the case of
clause (6)(ii) below) on the Closing Date;
 
 
- 103 -

--------------------------------------------------------------------------------

 
 
(1)           the Issuer is the owner of such Collateral Obligation free and
clear of any liens, claims or encumbrances of any nature whatsoever except for
(i) those which are being released on the Closing Date and (ii) those Granted
pursuant to this Indenture;
 
(2)           the Issuer has acquired its ownership in such Collateral
Obligation in good faith without notice of any adverse claim, except as
described in paragraph (1)above;
 
(3)           the Issuer has not assigned, pledged or otherwise encumbered any
interest in such Collateral Obligation (or, if any such interest has been
assigned, pledged or otherwise encumbered, it has been released) other than
interests Granted pursuant to this Indenture;
 
(4)           the Issuer has full right to Grant a security interest in and
assign and pledge such Collateral Obligation to the Trustee;
 
(5)           based on the certificate of the Portfolio Manager delivered
pursuant to Section 3.1(vii), the information set forth with respect to such
Collateral Obligation in the Schedule of Collateral Obligations is correct;
 
(6)           (i) based on the certificate of the Portfolio Manager delivered
pursuant to Section 3.1(vii) and subject to the assumptions set forth in such
certificate, each Collateral Obligation included in the Assets satisfies the
requirements of the definition of "Collateral Obligation" and (ii) the
requirements of Section 3.1(vii) have been satisfied; and
 
(7)           upon Grant by the Issuer, the Trustee has a first priority
perfected security interest in the Collateral Obligations and other Assets,
except as permitted by this Indenture;
 
(B)           based on the certificate of the Portfolio Manager delivered
pursuant to Section 3.1(vii) and subject to the assumptions set forth in such
certificate, each Collateral Obligation that the Portfolio Manager on behalf of
the Issuer purchased or committed to purchase on or prior to the Closing Date
satisfies, or will upon its acquisition satisfy, the requirements of the
definition of "Collateral Obligation"; and
 
(C)           based on the certificate of the Portfolio Manager delivered
pursuant to Section 3.1(vii), the Aggregate Principal Balance of the Collateral
Obligations which the Issuer will purchase on the Closing Date or has entered
into binding commitments to purchase on or prior to the Closing Date is at least
U.S.$185,000,000.
 
(x)          Rating Letters.  An Officer's certificate of the Issuer to the
effect that attached thereto with respect to the applicable Class of Secured
Notes is a true and correct copy of a letter signed by Moody's (in respect of
the Class A Notes and the Class X Notes) and a copy of a letter signed by S&P
(in respect of each Class of Secured Notes) confirming that such Class of
Secured Notes has been assigned the applicable Initial Rating and that such
ratings are in effect on the date on which the Secured Notes are delivered.
 
 
- 104 -

--------------------------------------------------------------------------------

 
 
(xi)          Accounts.  Evidence of the establishment of each of the Accounts.
 
(xii)          Issuer Order for Deposit of Funds into Accounts.  An Issuer Order
signed in the name of the Issuer by an Authorized Officer of the Issuer, dated
as of the Closing Date, authorizing the deposit of (A) U.S.$331,612,350 from the
proceeds of the issuance of the Notes into the Ramp-Up Account as Principal
Proceeds for use pursuant to Section 10.3(c), (B) U.S.$3,100,000 from the
proceeds of the issuance of the Notes into the Closing Expense Account for use
pursuant to Section 10.3(d), (C) U.S.$350,000 (the "Interest Reserve Amount")
from the proceeds of the issuance of the Notes into the Interest Reserve Account
for use pursuant to Section 10.3(e) and (D) U.S.$0 into the Revolver Funding
Account for use pursuant to Section 10.4.
 
(xiii)          Other Documents.  Such other documents as the Trustee may
reasonably require; provided that nothing in this clause (xiii) shall imply or
impose a duty on the part of the Trustee to require any other documents.
 
3.2           Conditions to Additional Issuance.  Any additional notes to be
issued during the Reinvestment Period in accordance with Section 2.13 may be
executed by the Applicable Issuers and delivered to the Trustee for
authentication and thereupon the same shall be authenticated and delivered by
the Trustee upon Issuer Order and upon receipt by the Trustee of the following:
 
(i)          Officers' Certificates of the Applicable Issuers Regarding
Corporate Matters.  An Officer's certificate of each of the Applicable Issuers
(A) evidencing the authorization by Board Resolution of the execution,
authentication and delivery of the notes applied for by it and specifying the
stated maturity, principal amount and interest rate (if applicable) of the notes
applied for by it and (B) certifying that (1) the attached copy of the Board
Resolution is a true and complete copy thereof, (2) such resolutions have not
been rescinded and are in full force and effect on and as of the date of
issuance, and (3) the Officers authorized to execute and deliver such documents
hold the offices and have the signatures indicated thereon.
 
(ii)          Governmental Approvals.  From each of the Applicable Issuers
either (A) a certificate of the Applicable Issuer or other official document
evidencing the due authorization, approval or consent of any governmental body
or bodies, at the time having jurisdiction in the premises, together with an
Opinion of Counsel of such Applicable Issuer that no other authorization,
approval or consent of any governmental body is required for the valid issuance
of the additional notes or (B) an Opinion of Counsel of the Applicable Issuer
that no such authorization, approval or consent of any governmental body is
required for the valid issuance of such additional notes except as has been
given.
 
 
- 105 -

--------------------------------------------------------------------------------

 
 
(iii)          Officers' Certificates of Applicable Issuers Regarding
Indenture.  An Officer's certificate of each of the Applicable Issuers stating
that, to the best of the signing Officer's knowledge, such Applicable Issuer is
not in default under this Indenture and that the issuance of the additional
notes applied for by it will not result in a default or a breach of any of the
terms, conditions or provisions of, or constitute a default under, its
organizational documents, any indenture or other agreement or instrument to
which it is a party or by which it is bound, or any order of any court or
administrative agency entered in any Proceeding to which it is a party or by
which it may be bound or to which it may be subject; that the provisions of
Section 2.13 and all conditions precedent provided in this Indenture relating to
the authentication and delivery of the additional notes applied for by it have
been complied with; and that all expenses due or accrued with respect to the
offering of such notes or relating to actions taken on or in connection with the
additional issuance have been paid or reserves therefor have been made.  The
Officer's certificate of the Issuer shall also state that all of its
representations and warranties contained herein are true and correct as of the
date of additional issuance.
 
(iv)          Supplemental Indenture.  A fully executed counterpart of the
supplemental indenture making such changes to this Indenture as shall be
necessary to permit such additional issuance.
 
(v)          Rating Agency Condition.  An Officer's certificate of the Issuer
confirming that Moody's and S&P shall have been notified of such additional
issuance and, unless only additional Subordinated Notes are being issued, the
Rating Condition shall have been satisfied (or deemed inapplicable pursuant to
Section 14.16).
 
(vi)          Issuer Order for Deposit of Funds into Accounts.  An Issuer Order
signed in the name of the Issuer by an Authorized Officer of the Issuer, dated
as of the date of the additional issuance, authorizing the deposit of the net
proceeds of the issuance into the Principal Proceeds Subaccount for use pursuant
to Section 10.2.
 
(vii)          Evidence of Required Consents.  (A) A certificate of the
Portfolio Manager consenting to such additional issuance and (B) except in the
case of the first additional issuance of Subordinated Notes, satisfactory
evidence of the consent of a Majority of the Controlling Class (or, if only
additional Subordinated Notes are being issued, a Majority of the Subordinated
Notes) to such issuance (which may be in the form of an Officer's certificate of
the Issuer).
 
(viii)          Issuer Order for Deposit of Funds into Closing Expense
Account.  An Issuer Order signed in the name of the Issuer by an Authorized
Officer of the Issuer, dated as of the date of the additional issuance,
authorizing the deposit of approximately 1% of the proceeds of such additional
issuance into the Closing Expense Account for use pursuant to Section 10.3(d).
 
(ix)          Article 122a Risk Retention Requirements.  An executed Retention
of Net Economic Interest Letter, evidencing compliance with the risk retention
requirements of Article 122a of the CRD after giving effect to the additional
issuance.
 
(x)          Other Documents.  Such other documents as the Trustee may
reasonably require; provided that nothing in this clause (x) shall imply or
impose a duty on the part of the Trustee to require any other documents.
 
3.3           Custodianship; Delivery of Collateral Obligations and Eligible
Investments.  (a)  The Portfolio Manager, on behalf of the Issuer, shall deliver
or cause to be delivered to a custodian appointed by the Issuer, which shall be
a Securities Intermediary (the "Custodian"), all Assets in accordance with the
definition of "Deliver".  Initially, the Custodian shall be the Bank.  Any
successor custodian shall be (x) an Independent organization or entity organized
and doing business under the laws of the United States of America or of any
state thereof, authorized under such laws to exercise corporate trust powers,
having a combined capital and surplus of at least U.S.$200,000,000, subject to
supervision or examination by federal or state authority, having (i) a long-term
debt rating of at least "Baa1" by Moody's and (ii) a short-term debt rating of
at least "A-1" and a long-term debt rating of at least "A" by S&P (or, if no
short-term debt rating exists, a long-term debt rating of at least "A+" by S&P)
and having an office within the United States and (y) a Securities
Intermediary.  If at any time the Custodian shall cease to be eligible in
accordance with the provisions of this Section 3.3(a), the Custodian shall give
notice to the Co-Issuers, the Trustee and the Portfolio Manager. The Issuer
shall appoint a successor Custodian satisfying the requirements of this
Section 3.3(a) within 30 days of receiving such notice. No resignation or
removal of the Custodian shall be effective until the acceptance of appointment
by a successor Custodian under this Section 3.3(a).  Subject to the limited
right to relocate Assets as provided in Section 7.5(b), the Trustee or the
Custodian, as applicable, shall hold (i) all Collateral Obligations, Eligible
Investments, Cash and other investments purchased in accordance with this
Indenture and (ii) any other property of the Issuer otherwise Delivered to the
Trustee or the Custodian, as applicable, by or on behalf of the Issuer, in the
relevant Account established and maintained pursuant to Article 10; as to which
in each case the Trustee shall have entered into the Securities Account Control
Agreement (or an agreement substantially in the form thereof, in the case of a
successor custodian) providing, inter alia, that the establishment and
maintenance of such Account will be governed by New York law or a law of a
jurisdiction satisfactory to the Issuer.
 
 
- 106 -

--------------------------------------------------------------------------------

 
 
(b)           Each time that the Portfolio Manager on behalf of the Issuer
directs or causes the acquisition of any Collateral Obligation, Eligible
Investment or other investment, the Portfolio Manager (on behalf of the
Issuer) shall, if the Collateral Obligation, Eligible Investment or other
investment is required to be, but has not already been, transferred to the
relevant Account, cause the Collateral Obligation, Eligible Investment or other
investment to be Delivered to the Custodian to be held in the Custodial Account
(or in the case of any such investment that is not a Collateral Obligation, in
the Account in which the funds used to purchase the investment are held in
accordance with Article 10) for the benefit of the Trustee in accordance with
this Indenture.  The security interest of the Trustee in the funds or other
property used in connection with the acquisition shall, immediately and without
further action on the part of the Trustee, be released.  The security interest
of the Trustee shall nevertheless come into existence and continue in the
Collateral Obligation, Eligible Investment or other investment so acquired,
including all interests of the Issuer in any contracts related to and proceeds
of such Collateral Obligation, Eligible Investment or other investment.
 
4.           Satisfaction And Discharge
 
4.1           Satisfaction and Discharge of Indenture.  This Indenture shall be
discharged and shall cease to be of further effect except as to (i) rights of
registration of transfer and exchange, (ii) substitution of mutilated, defaced,
destroyed, lost or stolen Notes, (iii) rights of Holders of Notes to receive
payments of principal thereof and interest that accrued prior to Maturity (and
to the extent lawful and enforceable, interest on due and unpaid accrued
interest) and distributions thereon subject to Section 2.7(j), (iv) the rights,
obligations and immunities of the Trustee hereunder, (v) the rights, obligations
and immunities of the Portfolio Manager hereunder and under the Portfolio
Management Agreement, (vi) the rights, obligations and immunities of the
Collateral Administrator hereunder and under the Collateral Administration
Agreement and (vii) the rights of Holders as beneficiaries hereof with respect
to the property deposited with the Trustee and payable to all or any of them
(and the Trustee, on demand of and at the expense of the Issuer, shall execute
proper instruments acknowledging satisfaction and discharge of this
Indenture) when:
 
 
- 107 -

--------------------------------------------------------------------------------

 
 
(a)           (i) either:
 
(A)           all Notes theretofore authenticated and delivered to Holders
(other than (x) Notes which have been mutilated, defaced, destroyed, lost or
stolen and which have been replaced or paid as provided in Section 2.6 and
(y) Notes for whose payment Money has theretofore irrevocably been deposited in
trust and thereafter repaid to the Issuer or discharged from such trust, as
provided in Section 7.3) have been delivered to the Trustee for cancellation; or
 
(B)           all Notes not theretofore delivered to the Trustee for
cancellation (x) have become due and payable, or (y) will become due and payable
at their Stated Maturity within one year, or (z) are to be called for redemption
pursuant to Article 9 under an arrangement satisfactory to the Trustee for the
giving of notice of redemption by the Applicable Issuers pursuant to Section 9.5
and, in each case, the Issuer has irrevocably deposited or caused to be
deposited with the Trustee, in trust for such purpose, Cash or non-callable
direct obligations of the United States of America; provided that the
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated "Aaa" by Moody's and "AAA" by
S&P, in an amount sufficient, as recalculated in an agreed-upon procedures
report by a firm of Independent certified public accountants which are
nationally recognized, to pay and discharge the entire indebtedness on such
Notes, for principal and interest to the date of such deposit (in the case of
Notes which have become due and payable), or to their Stated Maturity or
Redemption Date, as the case may be, and shall have Granted to the Trustee a
valid perfected security interest in such Cash or obligations that is of first
priority or free of any adverse claim, as applicable, and shall have furnished
an Opinion of Counsel with respect thereto; provided that this sub-Section (B)
shall not apply if an election to act in accordance with the provisions of
Section 5.5(a) shall have been made and not rescinded; and
 
(ii)          the Issuer has paid or caused to be paid all other sums then due
and payable hereunder (including, without limitation, any amounts then due and
payable pursuant to the Collateral Administration Agreement and the Portfolio
Management Agreement without regard to the Administrative Expense Cap) by the
Issuer and no other amounts are scheduled to be due and payable by the Issuer;
or
 
(b)           all Assets of the Issuer that are subject to the lien of this
Indenture have been realized and the proceeds thereof have been distributed, in
each case in accordance with this Indenture, and the Accounts have been closed;
 
 
- 108 -

--------------------------------------------------------------------------------

 
 
and, in each case, the Co-Issuers have delivered to the Trustee Officers'
certificates and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the satisfaction and discharge of this
Indenture have been complied with.
 
In connection with delivery by each of the Co-Issuers of the Officer's
certificate referred to above, the Trustee will confirm to the Co-Issuers that
(i) there are no pledged Collateral Obligations that remain subject to the lien
of this Indenture and (ii) all funds on deposit in the Accounts have been
distributed in accordance with the terms of this Indenture (including the
Priority of Payments) or have otherwise been irrevocably deposited in trust with
the Trustee for such purpose.
 
In connection with such discharge, upon receipt of the Officer's certificates
and the Opinion of Counsel referred to above, the Trustee shall notify all
Holders of Outstanding Notes that (i) there are no pledged Collateral
Obligations that remain subject to the lien of this Indenture, (ii) all proceeds
thereof have been distributed in accordance with the terms of this Indenture
(including the Priority of Payments) or are otherwise held in trust by the
Trustee for such purpose and (iii) the Indenture has been discharged.  Upon the
discharge of this Indenture, the Trustee shall provide such information to the
Issuer or the Administrator as may be reasonably required by the Issuer or the
Administrator in order for the liquidation of the Issuer to be completed.
 
Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Co-Issuers, the Trustee, the Portfolio Manager and, if
applicable, the Holders, as the case may be, under Sections 2.7, 4.2, 5.4(d),
5.9, 5.18, 6.6, 6.7, 7.1, 7.3, 13.1 and 14.15 shall survive.
 
4.2           Application of Trust Money.  All Cash and obligations deposited
with the Trustee pursuant to Section 4.1 shall be held in trust and applied by
it in accordance with the provisions of the Notes and this Indenture, including,
without limitation, the Priority of Payments, to the payment of principal and
interest (or other amounts with respect to the Subordinated Notes), either
directly or through any Paying Agent, as the Trustee may determine; and such
Cash and obligations shall be held in a segregated account satisfying the
requirements of Section 10.1 and identified as being held in trust for the
benefit of the Secured Parties.
 
4.3           Repayment of Monies Held by Paying Agent.  In connection with the
satisfaction and discharge of this Indenture with respect to the Notes, all
Monies then held by any Paying Agent other than the Trustee under the provisions
of this Indenture shall, upon demand of the Co-Issuers, be paid to the Trustee
to be held and applied pursuant to Section 7.3 hereof and in accordance with the
Priority of Payments and thereupon such Paying Agent shall be released from all
further liability with respect to such Monies.
 
5.           Remedies
 
5.1           Events of Default.
 
"Event of Default", wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):
 
 
- 109 -

--------------------------------------------------------------------------------

 
 
(a)           a default in the payment, when due and payable, of (i) any
interest on any Class A Note, Class X Note or any Class B Note, or, if there are
no Class A Notes, Class X Notes or Class B Notes Outstanding, any Class C Note,
or, if there are no Class A Notes, Class X Notes, Class B Notes or Class C Notes
Outstanding, any Class D Note, or, if there are no Class A Notes, Class X Notes,
Class B Notes, Class C Notes or Class D Notes Outstanding, any Class E Note, or
if there are no Class A Notes, Class X Notes, Class B Notes, Class C Notes,
Class D Notes or Class E Notes Outstanding, any Class F Note, and, in each case,
the continuation of any such default for five Business Days or (ii) any
principal of, or interest or Note Deferred Interest on, or any Redemption Price
in respect of, any Secured Note at its Stated Maturity or on any Redemption
Date; provided that, in the case of a default resulting from a failure to
disburse due to an administrative error or omission by the Trustee, the Note
Registrar or any Paying Agent, such default will not be an Event of Default
unless such failure continues for five Business Days after a Trust Officer of
the Trustee, such Paying Agent or Note Registrar receives written notice or has
actual knowledge of such administrative error or omission;
 
(b)           the failure on any Payment Date to disburse amounts available in
the Payment Account (other than a default in payment described in clause (a)
above) in accordance with the Priority of Payments, and continuation of such
failure for a period of five Business Days; provided that, in the case of a
default resulting from a failure to disburse due to an administrative error or
omission by the Trustee, the Note Registrar or any Paying Agent, such default
will not be an Event of Default unless such failure continues for five Business
Days after a Trust Officer of the Trustee, such Paying Agent or Note Registrar
receives written notice or has actual knowledge of such administrative error or
omission;
 
(c)           either of the Co-Issuers or the Assets becomes an investment
company required to be registered under the Investment Company Act and such
requirement has not been eliminated after a period of 30 days;
 
(d)           except as otherwise provided in this Section 5.1, a default in a
material respect in the performance, or the breach in a material respect, of any
other covenant or other agreement of the Issuer or the Co-Issuer in this
Indenture (it being understood, without limiting the generality of the
foregoing, that any failure to meet any Concentration Limitation, Collateral
Quality Test, Interest Diversion Test or Coverage Test or any other covenants or
agreements for which a specific remedy has been provided hereunder is not an
Event of Default, and any failure to satisfy the requirements of Section 7.18 is
not an Event of Default, except in any such case to the extent provided in
clause (g) below), or the failure of any representation or warranty of the
Issuer or the Co-Issuer made in this Indenture or in any certificate or other
writing delivered pursuant hereto or in connection herewith to be correct in
each case in all material respects when the same shall have been made, and the
continuation of such default, breach or failure for a period of 30 days after
either of the Co-Issuers has actual knowledge of it or after notice to the
Issuer, the Co-Issuer and the Portfolio Manager by the Trustee or to the Issuer,
the Co-Issuer, the Portfolio Manager and the Trustee by a Majority of the
Controlling Class by registered or certified mail or overnight courier
specifying the breach or failure and requiring it to be remedied and stating
that the notice is a "Notice of Default" hereunder;
 
 
- 110 -

--------------------------------------------------------------------------------

 
 
(e)           the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Issuer or the Co-Issuer under
the Bankruptcy Law or any other applicable law, or appointing a receiver,
liquidator, assignee, or sequestrator (or other similar official) of the Issuer
or the Co-Issuer or of any substantial part of its property, respectively, or
ordering the winding up or liquidation of its affairs, respectively, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days;
 
(f)           the institution by the Issuer or the Co-Issuer of Proceedings to
have the Issuer or Co-Issuer, as the case may be, adjudicated as bankrupt or
insolvent, or the consent of the Issuer or the Co-Issuer to the institution of
bankruptcy or insolvency Proceedings against the Issuer or Co-Issuer, as the
case may be, or the filing by the Issuer or the Co-Issuer of a petition or
answer or consent seeking reorganization or relief under the Bankruptcy Law or
any other similar applicable law, or the consent by the Issuer or the Co-Issuer
to the filing of any such petition or to the appointment in a Proceeding of a
receiver, liquidator, assignee, trustee or sequestrator (or other similar
official) of the Issuer or the Co-Issuer or of any substantial part of its
property, respectively, or the making by the Issuer or the Co-Issuer of an
assignment for the benefit of creditors, or the admission by the Issuer or the
Co-Issuer in writing of its inability to pay its debts generally as they become
due, or the taking of any action by the Issuer or the Co-Issuer in furtherance
of any such action; or
 
(g)           on any Measurement Date, if the Class A Notes are Outstanding,
failure of the percentage equivalent of a fraction, (i) the numerator of which
is equal to (1) the sum of (a) the Aggregate Principal Balance of the Collateral
Obligations, excluding Defaulted Obligations and (b) without duplication, the
amounts on deposit in the Collection Account, the Reinvestment Amount Account
and the Ramp-Up Account (including Eligible Investments therein) representing
Principal Proceeds plus (2) the aggregate Market Value of all Defaulted
Obligations on such date and (ii) the denominator of which is equal to the
Aggregate Outstanding Amount of the Class A Notes, to equal or exceed 102.50%.
 
Upon obtaining knowledge of the occurrence of an Event of Default, each of
(i) the Co-Issuers, (ii) the Trustee and (iii) the Portfolio Manager shall
notify each other.  Upon the occurrence of an Event of Default known to a Trust
Officer of the Trustee, the Trustee shall notify the Noteholders (as their names
appear on the Note Register), each Paying Agent, DTC, each of the Rating
Agencies, the Irish Stock Exchange (for so long as any Class of Notes is listed
on the Global Exchange Market of the Irish Stock Exchange and so long as the
guidelines of such exchange so require) and the Co-Issuers of such Event of
Default in writing pursuant to Section 6.2 hereof (unless such Event of Default
has been waived as provided in Section 5.14).
 
5.2           Acceleration of Maturity; Rescission and Annulment.  (a) If an
Event of Default occurs and is continuing (other than an Event of Default
specified in Section 5.1(e) or (f)), the Trustee may (with the written consent
of a Majority of the Controlling Class), and shall (upon the written direction
of a Majority of the Controlling Class), by notice to the Co-Issuers and each
Rating Agency, declare the principal of all the Secured Notes to be immediately
due and payable (the principal of the Secured Notes becoming immediately due and
payable, whether by such a declaration or automatically as described in the
following sentence, an "acceleration"), and upon any such declaration the
principal, together with all accrued and unpaid interest thereon (including, in
the case of the Class C Notes, Class D Notes, Class E Notes and Class F Notes,
any Note Deferred Interest), and other amounts payable hereunder, through the
date of acceleration, shall become immediately due and payable.  If an Event of
Default specified in Section 5.1(e) or (f) occurs, such an acceleration will
occur, and other amounts payable hereunder shall automatically become due and
payable without any declaration or other act on the part of the Trustee or any
Noteholder.
 
 
- 111 -

--------------------------------------------------------------------------------

 
 
(b)           At any time after such a declaration of acceleration of maturity
has been made and before a judgment or decree for payment of the Money due has
been obtained by the Trustee as hereinafter provided in this Article 5, a
Majority of the Controlling Class by written notice to the Issuer and the
Trustee, may rescind and annul such declaration and its consequences if:
 
(i)          The Issuer or the Co-Issuer has paid or deposited with the Trustee
a sum sufficient to pay:
 
(A)           all unpaid installments of interest and principal then due on the
Secured Notes (other than any principal amounts due to the occurrence of an
acceleration);
 
(B)           to the extent that the payment of such interest is lawful,
interest upon any Note Deferred Interest at the applicable Interest Rate; and
 
(C)           all unpaid Taxes and Administrative Expenses of the Co-Issuers and
other sums paid or advanced by the Trustee hereunder or by the Collateral
Administrator under the Collateral Administration Agreement or hereunder,
accrued and unpaid Senior Management Fees and any other amounts then payable by
the Co-Issuers hereunder prior to such Administrative Expenses and such Senior
Management Fees; and
 
(ii)          It has been determined that all Events of Default, other than the
nonpayment of the interest on or principal of the Secured Notes that has become
due solely by such acceleration, have (A) been cured, and a Majority of the
Controlling Class by written notice to the Trustee has agreed with such
determination (which agreement shall not be unreasonably withheld, qualified or
delayed), or (B) been waived as provided in Section 5.14.
 
No such rescission shall affect any subsequent Default or impair any right
consequent thereon.
 
(c)           Notwithstanding anything in this Section 5.2 to the contrary, the
Secured Notes will not be subject to acceleration by the Trustee or the Holders
of a Majority of the Controlling Class solely as a result of the failure to pay
any amount due on the Notes that are not of the Controlling Class.
 
5.3           Collection of Indebtedness and Suits for Enforcement by
Trustee.  The Applicable Issuers covenant that if a default shall occur in
respect of the payment of any principal of or interest when due and payable on
any Secured Note, the Applicable Issuers will, upon demand of the Trustee, pay
to the Trustee, for the benefit of the Holder of such Secured Note, the whole
amount, if any, then due and payable on such Secured Note for principal and
interest with interest upon the overdue principal and, to the extent that
payments of such interest shall be legally enforceable, upon overdue
installments of interest, at the applicable Interest Rate, and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, out-of-pocket
expenses, disbursements and advances of the Trustee and its agents and counsel.
 
 
- 112 -

--------------------------------------------------------------------------------

 
 
If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as trustee of an express trust, may,
and shall upon direction of a Majority of the Controlling Class, institute a
Proceeding for the collection of the sums so due and unpaid, may prosecute such
Proceeding to judgment or final decree, and may enforce the same against the
Applicable Issuers or any other obligor upon the Secured Notes and collect the
Monies adjudged or decreed to be payable in the manner provided by law out of
the Assets.
 
If an Event of Default occurs and is continuing, the Trustee may in its
discretion, and shall upon written direction of the Majority of the Controlling
Class, proceed to protect and enforce its rights and the rights of the Secured
Parties by such appropriate Proceedings as the Trustee shall deem most effectual
(if no such direction is received by the Trustee) or as the Trustee may be
directed by the Majority of the Controlling Class, to protect and enforce any
such rights, whether for the specific enforcement of any covenant or agreement
in this Indenture or in aid of the exercise of any power granted herein, or to
enforce any other proper remedy or legal or equitable right vested in the
Trustee by this Indenture or by law.
 
In case there shall be pending Proceedings relative to the Issuer or the
Co-Issuer or any other obligor upon the Secured Notes under the Bankruptcy Law
or any other applicable bankruptcy, insolvency or other similar law, or in case
a receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer, the Co-Issuer or their respective property or such
other obligor or its property, or in case of any other comparable Proceedings
relative to the Issuer, the Co-Issuer or other obligor upon the Secured Notes,
or the creditors or property of the Issuer, the Co-Issuer or such other obligor,
the Trustee, regardless of whether the principal of any Secured Note shall then
be due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 5.3, shall be entitled and empowered, by intervention
in such Proceedings or otherwise:
 
(a)           to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Secured Notes upon
direction by a Majority of the Controlling Class and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all reasonable out-of-pocket expenses and liabilities incurred,
and all advances made, by the Trustee and each predecessor Trustee, except as a
result of negligence or bad faith) and of the Noteholders allowed in any
Proceedings relative to the Issuer, the Co-Issuer or other obligor upon the
Notes or to the creditors or property of the Issuer, the Co-Issuer or such other
obligor;
 
(b)           unless prohibited by applicable law and regulations, to vote on
behalf of the Noteholders upon the direction of a Majority of the Controlling
Class, in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency Proceedings or
person performing similar functions in comparable Proceedings; and
 
 
- 113 -

--------------------------------------------------------------------------------

 
 
(c)           to collect and receive any Monies or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Noteholders and of the Trustee on their behalf; and
any trustee, receiver or liquidator, custodian or other similar official is
hereby authorized by each of the Secured Noteholders to make payments to the
Trustee, and, in the event that the Trustee shall consent to the making of
payments directly to the Secured Noteholders to pay to the Trustee such amounts
as shall be sufficient to cover reasonable compensation to the Trustee, each
predecessor Trustee and their respective agents, attorneys and counsel, and all
other reasonable out-of-pocket expenses and liabilities incurred, and all
advances made, by the Trustee and each predecessor Trustee except as a result of
negligence or bad faith.
 
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Noteholders, any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes or any Holder thereof, or to authorize the Trustee to vote in respect of
the claim of any Noteholders, as applicable, in any such Proceeding except, as
aforesaid, to vote for the election of a trustee in bankruptcy or similar
person.
 
In any Proceedings brought by the Trustee on behalf of the Holders of the
Secured Notes (and any such Proceedings involving the interpretation of any
provision of this Indenture to which the Trustee shall be a party), the Trustee
shall be held to represent all the Holders of the Secured Notes.
 
Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Assets or institute Proceedings in furtherance thereof
pursuant to this Section 5.3 except according to the provisions specified in
Section 5.5(a).
 
5.4           Remedies.  i) If an Event of Default shall have occurred and be
continuing, and the Secured Notes have been declared or have become due and
payable (an "Acceleration Event") and such Acceleration Event and its
consequences have not been rescinded and annulled, the Co-Issuers agree that the
Trustee may, and shall, upon written direction of a Majority of the Controlling
Class, to the extent permitted by applicable law, exercise one or more of the
following rights, privileges and remedies:
 
(i)          institute Proceedings for the collection of all amounts then
payable on the Secured Notes or otherwise payable under this Indenture, whether
by declaration or otherwise, enforce any judgment obtained, and collect from the
Assets any Monies adjudged due;
 
(ii)         sell or cause the sale of all or a portion of the Assets or rights
or interests therein, at one or more public or private sales called and
conducted in any manner permitted by law and in accordance with Section 5.17
hereof;
 
(iii)        institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Assets;
 
 
- 114 -

--------------------------------------------------------------------------------

 
 
(iv)        exercise any remedies of a secured party under the UCC and take any
other appropriate action to protect and enforce the rights and remedies of the
Trustee and the Holders of the Secured Notes hereunder (including exercising all
rights of the Trustee under the Securities Account Control Agreement); and
 
(v)         exercise any other rights and remedies that may be available at law
or in equity;
 
provided that the Trustee may not sell or liquidate the Assets or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except according
to the provisions of Section 5.5(a).
 
The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation (the cost of which shall be
payable as an Administrative Expense) in structuring and distributing securities
similar to the Notes, which may be the Placement Agent, as to the feasibility of
any action proposed to be taken in accordance with this Section 5.4 and as to
the sufficiency of the proceeds and other amounts receivable with respect to the
Assets to make the required payments of principal of and interest on the Secured
Notes which opinion shall be conclusive evidence as to such feasibility or
sufficiency.
 
(b)           If an Event of Default as described in Section 5.1(d) hereof shall
have occurred and be continuing the Trustee may, and at the direction of the
Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class shall, institute a Proceeding solely to compel performance of
the covenant or agreement or to cure the representation or warranty, the breach
of which gave rise to the Event of Default under such Section, and enforce any
equitable decree or order arising from such Proceeding.
 
(c)           Upon any sale, whether made under the power of sale hereby given
or by virtue of judicial Proceedings, any Secured Party or Holder may bid for
and purchase the Assets or any part thereof and, upon compliance with the terms
of sale, may hold, retain, possess or dispose of such property in its or their
own absolute right without accountability.
 
Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial Proceedings, the receipt of the Trustee, or of the Officer making a
sale under judicial Proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase Money, and such
purchaser or purchasers shall not be obliged to see to the application thereof.
 
Any such sale, whether under any power of sale hereby given or by virtue of
judicial Proceedings, shall bind the Co-Issuers, the Trustee and the Holders,
shall operate to divest all right, title and interest whatsoever, either at law
or in equity, of each of them in and to the property sold, and shall be a
perpetual bar, both at law and in equity, against each of them and their
successors and assigns, and against any and all Persons claiming through or
under them.
 
 
- 115 -

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding any other provision of this Indenture, none of the
Trustee, the Secured Parties or the Holders may (and the Holders of each Class
of Notes agree, for the benefit of all Holders of each Class of Notes, that they
shall not), prior to the date which is one year and one day (or if longer, the
applicable preference period then in effect plus one day) after the payment in
full of all Notes and any other debt obligations of the Issuer that have been
rated upon issuance by any rating agency at the request of the Issuer, institute
against, or join any other Person in instituting against, the Issuer, the
Co-Issuer or any Blocker Subsidiary any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation Proceedings, or other Proceedings under
Cayman Islands, U.S. federal or state bankruptcy or similar laws of any
jurisdiction.  Nothing in this Section 5.4 shall preclude, or be deemed to
estop, the Trustee, any Secured Party or any Holder (i) from taking any action
prior to the expiration of the aforementioned period in (A) any case or
Proceeding voluntarily filed or commenced by the Issuer, the Co-Issuer or any
Blocker Subsidiary or (B) any involuntary insolvency Proceeding filed or
commenced by a Person other than the Trustee, such Secured Party or such
Noteholder, respectively, or (ii) from commencing against the Issuer, the
Co-Issuer or any Blocker Subsidiary or any of their respective properties any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation Proceeding.
 
(e)           In the event one or more Holders of Notes cause the filing of a
petition in bankruptcy against the Issuer, the Co-Issuer or any Blocker
Subsidiary prior to the expiration of the period described in Section 5.4(d),
any claim that such Holder(s) have against the Issuer (including under all Notes
of any Class held by such Holder(s)) or with respect to any Assets (including
any proceeds thereof) shall, notwithstanding anything to the contrary in the
Priority of Payments set forth in Section 11.1 and notwithstanding any objection
to, or rescission of, such filing, be fully subordinate in right of payment to
the claims of each Holder of any Secured Note (and each other Secured Party)
that does not seek to cause any such filing, with such subordination being
effective until each Secured Note held by each Holder of any Secured Note (and
each claim of each other Secured Party) that does not seek to cause any such
filing is paid in full in accordance with the Priority of Payments described in
Section 11.1(a)(iii) (after giving effect to such subordination). The foregoing
agreement will constitute a "subordination agreement" within the meaning of
Section 510(a) of the United States Bankruptcy Code. The Issuer shall direct the
Trustee to segregate payments and take other reasonable steps to effect the
foregoing, including obtaining a separate CUSIP for the Notes of each Class held
by such Holder(s).
 
5.5           Optional Preservation of Assets.  (a)  Notwithstanding anything to
the contrary herein, if an Event of Default shall have occurred and be
continuing, the Trustee shall retain the Assets securing the Secured Notes
intact (provided, however, that certain types of Collateral Obligations (other
than Unsalable Assets) may continue to be sold by the Trustee  at the direction
of the Portfolio Manager pursuant to Sections 12.1(a), (b), (c), (d), (h) and
(i)), collect all payments in respect of the Assets and make and apply all
payments and deposits and maintain all accounts in respect of the Assets and the
Notes in accordance with the Priority of Payments and the provisions of
Article 10, Article 12 and Article 13 unless:
 
(i)          the Trustee, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Assets (after deducting the
reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due (or, in the case of interest,
accrued) and unpaid on the Secured Notes for principal and interest (including
accrued and unpaid Note Deferred Interest), and all other amounts that, pursuant
to the Priority of Payments, are required to be paid prior to such payments on
such Secured Notes (including any amounts due and owing, and anticipated to be
due and owing, as Administrative Expenses (without regard to the Administrative
Expense Cap) and any due and unpaid Senior Management Fee) and a Majority of the
Controlling Class agrees with such determination; or
 
 
- 116 -

--------------------------------------------------------------------------------

 
 
(ii)          (x) if the Class A Notes are outstanding and an Event of Default
referred to in clause (a), clause (e) or (f) (provided that such Event of
Default referred to in clause (e) or (f) applies in respect of the Issuer) or
clause (g) of the definition thereof (without regard to the occurrence of any
other Event of Default prior or subsequent to the occurrence of such Event of
Default, unless such Event of Default occurred solely as a result of
acceleration and application of Section 11.1(a)(iii)) has occurred and is
continuing, a Majority of the Class A Notes may direct the sale and liquidation
of the Assets or (y) if any other Event of Default has occurred and is
continuing, a Majority of each Class of the Secured Notes (voting separately by
Class) may direct the sale and liquidation of the Assets.
 
The Trustee shall give written notice of the retention of the Assets to the
Issuer with a copy to the Co-Issuer, the Portfolio Manager and the Designated
Successor Manager.  So long as such Event of Default is continuing, any such
retention pursuant to this Section 5.5(a) may be rescinded at any time when the
conditions specified in clause (i) or (ii) exist.
 
(b)           Nothing contained in Section 5.5(a) shall be construed to require
the Trustee to sell the Assets securing the Secured Notes if the conditions set
forth in clause (i) or (ii) of Section 5.5(a) are not satisfied.  Nothing
contained in Section 5.5(a) shall be construed to require the Trustee to
preserve the Assets securing the Secured Notes if prohibited by applicable law.
 
(c)           In determining whether the condition specified in
Section 5.5(a)(i) exists, the Trustee shall obtain, with the cooperation of the
Portfolio Manager (on behalf of the Issuer), bid prices with respect to each
security contained in the Assets from two nationally recognized dealers (as
specified by the Portfolio Manager in writing) at the time making a market in
such securities and shall compute the anticipated proceeds of sale or
liquidation on the basis of the lower of such bid prices for each such
security.  In addition, for the purposes of determining issues relating to the
execution of a sale or liquidation of the Assets and the execution of a sale or
other liquidation thereof in connection with a determination whether the
condition specified in Section 5.5(a)(i) exists, the Trustee may retain and rely
on an opinion of an Independent investment banking firm of national reputation
(the cost of which shall be payable as an Administrative Expense).
 
The Trustee shall deliver to the Noteholders and the Portfolio Manager a report
stating the results of any determination required pursuant to Section 5.5(a)(i)
no later than 10 days after such determination is made.  The Trustee shall make
the determinations required by Section 5.5(a)(i) at the request of a Majority of
the Controlling Class at any time during which the Trustee retains the Assets
pursuant to Section 5.5(a)(i).
 
 
- 117 -

--------------------------------------------------------------------------------

 
 
5.6           Trustee May Enforce Claims Without Possession of Notes.  All
rights of action and claims under this Indenture or under any of the Secured
Notes may be prosecuted and enforced by the Trustee without the possession of
any of the Notes or the production thereof in any trial or other Proceeding
relating thereto, and any such action or Proceeding instituted by the Trustee
shall be brought in its own name as trustee of an express trust, and any
recovery of judgment shall be applied as set forth in Section 5.7 hereof.
 
5.7           Application of Money Collected.  Any Money collected by the
Trustee with respect to the Notes pursuant to this Article 5 and any Money that
may then be held or thereafter received by the Trustee with respect to the Notes
hereunder shall be applied, subject to Section 13.1 and in accordance with the
provisions of Section 11.1(a)(iii), at the date or dates fixed by the
Trustee.  Upon the final distribution of all proceeds of any liquidation
effected hereunder, the provisions of Section 4.1(a)(ii) shall be deemed
satisfied for the purposes of discharging this Indenture pursuant to Article 4.
 
5.8           Limitation on Suits.  No Holder of any Note shall have any right
to institute any Proceedings, judicial or otherwise, with respect to this
Indenture, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:
 
(a)           such Holder has previously given to the Trustee written notice of
an Event of Default;
 
(b)           the Holders of not less than 25% of the Aggregate Outstanding
Amount of the Controlling Class shall have made a written request to the Trustee
to institute Proceedings in respect of such Event of Default in its own name as
Trustee hereunder and such Holder or Holders have provided the Trustee indemnity
reasonably satisfactory to the Trustee against the costs, expenses (including
reasonable attorneys' fees and expenses) and liabilities to be incurred in
compliance with such request;
 
(c)           the Trustee, for 30 days after its receipt of such notice, request
and provision of such indemnity, has failed to institute any such Proceeding;
and
 
(d)           no direction inconsistent with such written request has been given
to the Trustee during such 30-day period by a Majority of the Controlling Class;
it being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes of the same Class or to obtain or to seek to obtain
priority or preference over any other Holders of the Notes of the same Class or
to enforce any right under this Indenture, except in the manner herein provided
and for the equal and ratable benefit of all the Holders of Notes of the same
Class subject to and in accordance with Section 13.1 and the Priority of
Payments.
 
In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee shall
act in accordance with the request specified by the group of Holders with the
greatest percentage of the Aggregate Outstanding Amount of the Controlling
Class, notwithstanding any other provisions of this Indenture.  If all such
groups represent the same percentage, the Trustee, in its sole discretion, may
determine what action, if any, shall be taken.
 
 
- 118 -

--------------------------------------------------------------------------------

 
 
5.9           Unconditional Rights of Secured Noteholders to Receive Principal
and Interest.
 
(a)           Subject to Section 2.7(j), but notwithstanding any other provision
of this Indenture, the Holder of any Secured Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
on such Secured Note, as such principal, interest and other amounts become due
and payable in accordance with the Priority of Payments and Section 13.1, as the
case may be, and, subject to the provisions of Section 5.8, to institute
proceedings for the enforcement of any such payment, and such right shall not be
impaired without the consent of such Holder.  Holders of Secured Notes ranking
junior to Notes still Outstanding shall have no right to institute Proceedings
for the enforcement of any such payment until such time as no Note ranking
senior to such Secured Note remains Outstanding, which right shall be subject to
the provisions of Section 5.8, and shall not be impaired without the consent of
any such Holder.
 
(b)           Subject to Section 2.7(j), but notwithstanding any other provision
in this Indenture, the Holder of any Reinvesting Holder Notes shall have the
right, which is absolute and unconditional, to receive payment of the principal
of such Reinvesting Holder Notes, as such principal becomes due and payable
pursuant to Section ‎11.1(a)(i)) in accordance with the Priority of
Payments.  Holders of Reinvesting Holder Notes shall have no right to institute
proceedings for the enforcement of any such payment until such time as no
Secured Note remains Outstanding, which right shall be subject to the provisions
of Sections 5.4(d) and 5.8 to institute proceedings for the enforcement of any
such payment, and such right shall not be impaired without the consent of such
Holder.
 
5.10           Restoration of Rights and Remedies.  If the Trustee or any
Noteholder has instituted any Proceeding to enforce any right or remedy under
this Indenture and such Proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such Noteholder,
then and in every such case the Co-Issuers, the Trustee and the Noteholder
shall, subject to any determination in such Proceeding, be restored severally
and respectively to their former positions hereunder, and thereafter all rights
and remedies of the Trustee and the Noteholder shall continue as though no such
Proceeding had been instituted.
 
5.11           Rights and Remedies Cumulative.  No right or remedy herein
conferred upon or reserved to the Trustee or to the Noteholders is intended to
be exclusive of any other right or remedy, and every right and remedy shall, to
the extent permitted by law, be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.
 
 
- 119 -

--------------------------------------------------------------------------------

 
 
5.12           Delay or Omission Not Waiver.  No delay or omission of the
Trustee or any Holder of Notes to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein or of a subsequent Event of
Default.  Every right and remedy given by this Article 5 or by law to the
Trustee or to the Holders of the Notes may be exercised from time to time, and
as often as may be deemed expedient, by the Trustee or by the Holders of the
Notes.
 
5.13           Control by Majority of Controlling Class.  Notwithstanding any
other provision of this Indenture, a Majority of the Controlling Class shall
have the right following the occurrence, and during the continuance of, an Event
of Default to cause the institution of and direct the time, method and place of
conducting any Proceeding for any remedy available to the Trustee or exercising
any trust of power conferred upon the Trustee; provided that:
 
(a)           such direction shall not conflict with any rule of law or with any
express provision of this Indenture;
 
(b)           the Trustee may take any other action deemed proper by the Trustee
that is not inconsistent with such direction;
 
(c)           the Trustee shall have been provided with indemnity reasonably
satisfactory to it; and
 
(d)           notwithstanding the foregoing, any direction to the Trustee to
undertake a Sale of the Assets must also satisfy the requirements of
Section 5.5.
 
5.14           Waiver of Past Defaults.  Prior to the time a judgment or decree
for payment of the Money due has been obtained by the Trustee, as provided in
this Article 5, a Majority of the Controlling Class may on behalf of the Holders
of all the Notes waive any past Event of Default or any occurrence that is, or
with notice or the lapse of time or both would become, an Event of Default and
its consequences, except any such Event of Default or occurrence:
 
(a)           in the payment of the principal of or interest on any Secured Note
(which may be waived only with the consent of the Holder of such Secured Note);
 
(b)           in the payment of interest on the Secured Notes of the Controlling
Class (which may be waived only with the consent of the Holders of 100% of the
Controlling Class);
 
(c)           in respect of a covenant or provision hereof that under
Section 8.2 cannot be modified or amended without the waiver or consent of the
Holder of each Outstanding Note materially and adversely affected thereby (which
may be waived only with the consent of each such Holder); or
 
(d)           in respect of a representation contained in Section 7.19.
 
In the case of any such waiver, the Co-Issuers, the Trustee and the Holders of
the Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto.  The Trustee shall promptly give written
notice of any such waiver to each Rating Agency, the Portfolio Manager, and each
Holder.
 
 
- 120 -

--------------------------------------------------------------------------------

 
 
Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.
 
5.15           Undertaking for Costs.  All parties to this Indenture agree, and
each Holder of any Note by such Holder's acceptance thereof shall be deemed to
have agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee, Collateral Administrator or Portfolio Manager for any action taken
or omitted by it as Trustee, Collateral Administrator or Portfolio Manager, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys' fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section 5.15 shall not apply to
any suit instituted by the Trustee, to any suit instituted by any Noteholder, or
group of Noteholders, holding in the aggregate more than 10% in Aggregate
Outstanding Amount of the Controlling Class, or to any suit instituted by any
Noteholder for the enforcement of the payment of the principal of or interest on
any Note on or after the applicable Stated Maturity (or, in the case of
redemption, on or after the applicable Redemption Date).
 
5.16           Waiver of Stay or Extension Laws.  The Co-Issuers covenant (to
the extent that they may lawfully do so) that they will not at any time insist
upon, or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law or any valuation, appraisement,
redemption or marshalling law or rights, in each case wherever enacted, now or
at any time hereafter in force, which may affect the covenants, the performance
of or any remedies under this Indenture; and the Co-Issuers (to the extent that
they may lawfully do so) hereby expressly waive all benefit or advantage of any
such law or rights, and covenant that they will not hinder, delay or impede the
execution of any power herein granted to the Trustee, but will suffer and permit
the execution of every such power as though no such law had been enacted or
rights created.
 
5.17           Sale of Assets.  (a)  The power to effect any sale (a "Sale") of
any portion of the Assets pursuant to Sections 5.4 and 5.5 shall not be
exhausted by any one or more Sales as to any portion of such Assets remaining
unsold, but shall continue unimpaired until the entire Assets shall have been
sold or all amounts secured by the Assets shall have been paid.  The Trustee may
upon notice to the Noteholders, and shall, upon direction of a Majority of the
Controlling Class, from time to time postpone any Sale by public announcement
made at the time and place of such Sale.  The Trustee hereby expressly waives
its rights to any amount fixed by law as compensation for any Sale; provided
that the Trustee shall be authorized to deduct the reasonable and documented
out-of-pocket costs, charges and expenses incurred by it in connection with such
Sale from the proceeds thereof notwithstanding the provisions of Section 6.7.
 
(b)           Subject to Article 13, the Trustee may bid for and acquire any
portion of the Assets in connection with a public Sale thereof, and may pay all
or part of the purchase price by crediting against amounts owing on the Secured
Notes in the case of the Assets or other amounts secured by the Assets, all or
part of the net proceeds of such Sale after deducting the reasonable costs,
charges and expenses incurred by the Trustee in connection with such Sale
notwithstanding the provisions of Section 6.7 hereof.  The Secured Notes need
not be produced in order to complete any such Sale, or in order for the net
proceeds of such Sale to be credited against amounts owing on the Notes.  The
Trustee may hold, lease, operate, manage or otherwise deal with any property so
acquired in any manner permitted by law in accordance with this Indenture.
 
 
- 121 -

--------------------------------------------------------------------------------

 
 
(c)           If any portion of the Assets consists of securities issued without
registration under the Securities Act ("Unregistered Securities"), the Trustee
may seek an Opinion of Counsel, or, if no such Opinion of Counsel can be
obtained and with the consent of a Majority of the Controlling Class, seek a no
action position from the Securities and Exchange Commission or any other
relevant federal or State regulatory authorities, regarding the legality of a
public or private Sale of such Unregistered Securities.
 
(d)           The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Assets in connection
with a Sale thereof without recourse, representation or warranty.  In addition,
the Trustee is hereby irrevocably appointed the agent and attorney-in-fact of
the Issuer to transfer and convey its interest in any portion of the Assets in
connection with a Sale thereof, and to take all action necessary to effect such
Sale.  No purchaser or transferee at such a sale shall be bound to ascertain the
Trustee's authority, to inquire into the satisfaction of any conditions
precedent or to see to the application of any Monies.
 
5.18           Action on the Notes.  The Trustee's right to seek and recover
judgment on the Notes or under this Indenture shall not be affected by the
seeking or obtaining of or application for any other relief under or with
respect to this Indenture.  Neither the lien of this Indenture nor any rights or
remedies of the Trustee or the Noteholders shall be impaired by the recovery of
any judgment by the Trustee against the Issuer or by the levy of any execution
under such judgment upon any portion of the Assets or upon any of the assets of
the Issuer or the Co-Issuer.
 
6.           The Trustee
 
6.1           Certain Duties and Responsibilities
 
(a)           Except during the continuance of an Event of Default:
 
(i)          the Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
 
(ii)          in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates, advice or opinions furnished to
the Trustee and conforming to the requirements of this Indenture; provided that
in the case of any such certificates, advice or opinions which by any provision
hereof are specifically required to be furnished to the Trustee, the Trustee
shall be under a duty to examine the same to determine whether or not they
substantially conform on their face to the requirements of this Indenture and
shall promptly, but in any event within three Business Days in the case of an
Officer's certificate furnished by the Portfolio Manager, notify the party
delivering the same if such certificate or opinion does not conform.  If a
corrected form shall not have been delivered to the Trustee within 15 days after
such notice from the Trustee, the Trustee shall so notify the Noteholders.
 
 
- 122 -

--------------------------------------------------------------------------------

 
 
(b)           In case an Event of Default known to the Trustee has occurred and
is continuing, the Trustee shall, prior to the receipt of written directions, if
any, from a Majority of the Controlling Class, or such other percentage as
permitted by this Indenture, exercise such of the rights and powers vested in it
by this Indenture, and use the same degree of care and skill in its exercise, as
a prudent person would exercise or use under the circumstances in the conduct of
such person's own affairs.
 
(c)           No provision of this Indenture shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:
 
(i)          this sub-Section shall not be construed to limit the effect of
sub-Section (a) of this Section 6.1;
 
(ii)          the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;
 
(iii)          the Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Issuer or the Co-Issuer or the Portfolio Manager in accordance with this
Indenture and/or a Majority (or such other percentage as may be required by the
terms hereof) of the Controlling Class (or other Class if required or permitted
by the terms hereof), relating to the time, method and place of conducting any
Proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee, under this Indenture;
 
(iv)          no provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it  (if the amount
of such funds or risk or liability is reasonably expected (as determined by the
Trustee) not to exceed the amount payable to the Trustee pursuant to Section
11.1(a)(i)(A) on the immediately succeeding Payment Date net of the amounts
specified in Section 6.7(a), the Trustee shall be deemed to be reasonably
assured of such repayment) unless such risk or liability relates to the
performance of its ordinary services, including mailing of notices under
Article 5, under this Indenture (and it is hereby expressly acknowledged and
agreed for the purposes of this sub-clause only, without implied limitation,
that the enforcement or exercise of rights and remedies under Article 5 and/or
the commencement of or participation in any legal proceeding does not constitute
"ordinary services"); and
 
(v)          in no event shall the Trustee be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including lost
profits) even if the Trustee has been advised of the likelihood of such damages
and regardless of the form of such action.
 
 
- 123 -

--------------------------------------------------------------------------------

 
 
(d)           For all purposes under this Indenture, the Trustee shall not be
deemed to have notice or knowledge of any Default or Event of Default described
in Section 5.1(c), (d), (e), or (f) or any other matter unless a Trust Officer
assigned to and working in the Corporate Trust Office has actual knowledge
thereof or unless written notice of any event which is in fact such an Event of
Default or Default or other matter, as the case may be, is received by the
Trustee at the Corporate Trust Office, and such notice references the Notes
generally, the Issuer, the Co-Issuer, the Assets or this Indenture.  For
purposes of determining the Trustee's responsibility and liability hereunder,
whenever reference is made in this Indenture to such an Event of Default or a
Default, such reference shall be construed to refer only to such an Event of
Default or Default of which the Trustee is deemed to have notice as described in
this Section 6.1.
 
(e)           Upon the Trustee receiving written notice from the Portfolio
Manager that an event constituting "Cause" as defined in the Portfolio
Management Agreement has occurred, the Trustee shall, not later than one
Business Day thereafter, notify the Noteholders (as their names appear in the
Note Register).  In addition, the Trustee shall deliver all notices to the
Noteholders forwarded to the Trustee by the Issuer, the Collateral Administrator
or the Portfolio Manager for the purpose of delivery to the Noteholders.
 
(f)           Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section 6.1.
 
6.2           Notice of Default.  Promptly (and in no event later than three
Business Days) after the occurrence of any Default actually known to a Trust
Officer of the Trustee or after any declaration of acceleration has been made or
delivered to the Trustee pursuant to Section 5.2, the Trustee shall transmit by
mail to the Portfolio Manager, the Designated Successor Manager, each Rating
Agency, the Co-Issuers, all Holders, as their names and addresses appear on the
Note Register, and the Irish Stock Exchange, for so long as any Class of Notes
is listed on the Irish Stock Exchange and so long as the guidelines of such
exchange so require, notice of all Defaults hereunder known to the Trustee,
unless such Default shall have been cured or waived.
 
6.3           Certain Rights of Trustee.  Except as otherwise provided in
Section 6.1:
 
(a)           the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;
 
(b)           any request or direction of the Issuer or the Co-Issuer mentioned
herein shall be sufficiently evidenced by an Issuer Request or Issuer Order, as
the case may be;
 
(c)           whenever in the administration of this Indenture the Trustee shall
(i) deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer's certificate or Issuer Order or (ii) be required to
determine the value of any Assets or funds hereunder or the cash flows projected
to be received therefrom, the Trustee may, in the absence of bad faith on its
part, rely on reports of nationally recognized accountants (which may or may not
be the Independent certified public accountants appointed by the Issuer pursuant
to Section 10.8), investment bankers or other persons qualified to provide the
information required to make such determination, including nationally recognized
dealers in securities of the type being valued and securities quotation
services;
 
 
- 124 -

--------------------------------------------------------------------------------

 
 
(d)           as a condition to the taking or omitting of any action by it
hereunder, the Trustee may consult with counsel and the advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance thereon;
 
(e)           the Trustee shall be under no obligation to exercise, enforce or
honor any of the rights or powers vested in it by this Indenture at the request
or direction of any of the Holders pursuant to this Indenture, unless such
Holders shall have provided to the Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses (including reasonable attorneys'
fees and expenses) and liabilities which might reasonably be incurred by it in
compliance with such request or direction;
 
(f)           the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, note or other paper
or document, but the Trustee, in its discretion, may, and upon the written
direction of a Majority of the Controlling Class or of a Rating Agency shall,
make such further inquiry or investigation into such facts or matters as it may
see fit or as it shall be directed, and the Trustee shall be entitled, on
reasonable prior notice to the Co-Issuers and the Portfolio Manager, to examine
the books and records relating to the Notes and the Assets, personally or by
agent or attorney, during the Co-Issuers' or the Portfolio Manager's normal
business hours; provided that the Trustee shall, and shall cause its agents to,
hold in confidence all such information, except (i) to the extent disclosure may
be required by law by any regulatory or governmental authority and (ii) to the
extent that the Trustee, in its sole discretion, may determine that such
disclosure is consistent with its obligations hereunder; provided, further, that
the Trustee may disclose on a confidential basis any such information to its
agents, attorneys and auditors in connection with the performance of its
responsibilities hereunder;
 
(g)           the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys; provided that the Trustee shall not be responsible for any misconduct
or negligence on the part of any non-Affiliated agent or non-Affiliated attorney
appointed with due care by it hereunder;
 
(h)           the Trustee shall not be liable for any action it takes or omits
to take in good faith that it reasonably believes to be authorized or within its
rights or powers hereunder;
 
 
- 125 -

--------------------------------------------------------------------------------

 
 
(i)           nothing herein shall be construed to impose an obligation on the
part of the Trustee to recalculate, evaluate or verify or independently
determine the accuracy of any report, certificate or information received from
the Issuer or Portfolio Manager (unless and except to the extent otherwise
expressly set forth herein) and the Trustee shall not be liable for actions or
omissions of, or any inaccuracies in the records of, the Co-Issuers, the
Portfolio Manager, DTC, Euroclear or Clearstream (other than any actions,
omissions or inaccuracies in the records thereof made by the Trustee);
 
(j)           to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee hereunder, is dependent upon or
defined by reference to generally accepted accounting principles (as in effect
in the United States) ("GAAP"), the Trustee shall be entitled to request and
receive (and conclusively rely upon) instruction from the Issuer or a firm of
nationally recognized accountants which may or may not be the Independent
certified public accountants appointed by the Issuer pursuant to Section 10.8
(and in the absence of its receipt of timely instruction therefrom, shall be
entitled to obtain from an Independent certified public accountant at the
expense of the Issuer) as to the application of GAAP in such connection, in any
instance;
 
(k)           the Trustee shall not be liable for the actions or omissions of
the Portfolio Manager, the Issuer, the Co-Issuer or any Paying Agent (other than
the Trustee) and without limiting the foregoing, the Trustee shall not be under
any obligation to monitor, evaluate or verify compliance by the Portfolio
Manager with the terms hereof or of the Portfolio Management Agreement, or to
verify or independently determine the accuracy of information received by the
Trustee from the Portfolio Manager (or from any selling institution, agent bank,
trustee or similar source) with respect to the Assets;
 
(l)           notwithstanding any term hereof (or any term of the UCC that might
otherwise be construed to be applicable to a "securities intermediary" as
defined in the UCC) to the contrary, none of the Trustee, the Custodian or the
Securities Intermediary shall be under a duty or obligation in connection with
the acquisition or Grant by the Issuer to the Trustee of any item constituting
the Assets, or to evaluate the sufficiency of the documents or instruments
delivered to it by or on behalf of the Issuer in connection with its Grant or
otherwise, or in that regard to examine any Underlying Instrument, in each case,
in order to determine compliance with applicable requirements of and
restrictions on transfer in respect of such Assets;
 
(m)           in the event the Bank is also acting in the capacity of Paying
Agent, Note Registrar, Transfer Agent, Custodian, Calculation Agent, Securities
Intermediary or the Information Agent, the rights, protections, benefits,
immunities and indemnities afforded to the Trustee pursuant to this Article 6
shall also be afforded to the Bank acting in such capacities;
 
(n)           any permissive right of the Trustee to take or refrain from taking
actions enumerated in this Indenture shall not be construed as a duty;
 
(o)           to the extent permitted by applicable law, the Trustee shall not
be required to give any bond or surety in respect of the execution of this
Indenture or otherwise;
 
(p)           the Trustee shall not be deemed to have notice or knowledge of any
matter unless a Trust Officer has actual knowledge thereof or unless written
notice thereof is received by the Trustee at the Corporate Trust Office and such
notice references the Notes generally, the Issuer, the Co-Issuer or this
Indenture.  Whenever reference is made in this Indenture to a Default or an
Event of Default such reference shall, insofar as determining any liability on
the part of the Trustee is concerned, be construed to refer only to a Default or
an Event of Default of which the Trustee is deemed to have knowledge in
accordance with this paragraph;
 
 
- 126 -

--------------------------------------------------------------------------------

 
 
(q)           the Trustee shall not be responsible for delays or failures in
performance resulting from acts beyond its control;
 
(r)           to help fight the funding of terrorism and money laundering
activities, the Trustee will obtain, verify, and record information that
identifies individuals or entities that establish a relationship or open an
account with the Trustee.  The Trustee will ask for the name, address, tax
identification number and other information that will allow the Trustee to
identify the individual or entity who is establishing the relationship or
opening the account.  The Trustee may also ask for formation documents such as
articles of incorporation, an offering memorandum, or other identifying
documents to be provided;
 
(s)           notwithstanding anything to the contrary herein, any and all
communications (both text and attachments) by or from the Trustee that the
Trustee in its sole discretion deems to contain confidential, proprietary,
and/or sensitive information and sent by electronic mail will be encrypted;
 
(t)           to the extent not inconsistent herewith, the rights, protections
and immunities afforded to the Trustee pursuant to this Indenture also shall be
afforded to the Collateral Administrator;
 
(u)           in making or disposing of any investment permitted by this
Indenture, the Trustee is authorized to deal with itself (in its individual
capacity) or with any one or more of its Affiliates, in each case on an
arm's-length basis, whether it or such Affiliate is acting as a subagent of the
Trustee or for any third person or dealing as principal for its own account.  If
otherwise qualified, obligations of the Bank or any of its Affiliates shall
qualify as Eligible Investments hereunder;
 
(v)           the Trustee or its Affiliates are permitted to receive additional
compensation that could be deemed to be in the Trustee's economic self-interest
for (i) serving as investment adviser, administrator, shareholder, servicing
agent, custodian or subcustodian with respect to certain of the Eligible
Investments, (ii) using Affiliates to effect transactions in certain Eligible
Investments and (iii) effecting transactions in certain Eligible
Investments.  Such compensation is not payable or reimbursable under Section 6.7
of this Indenture;
 
(w)           except as provided in Section 7.5, the Trustee shall have no duty
(i) to see to any recording, filing, or depositing of this Indenture or any
supplemental indenture, or to see to the maintenance of any such recording,
filing or depositing or to any rerecording, refiling or redepositing of any
thereof or (ii) to maintain any insurance; and
 
(x)           the Trustee and the Collateral Administrator shall be entitled to
conclusively rely on the Portfolio Manager with respect to whether or not a
Collateral Obligation meets the criteria specified in the definition thereof and
for the characterization, classification, designation or categorization of each
Collateral Obligation to the extent such characterization, classification,
designation or categorization is subjective or judgmental in nature or based on
information not readily available to the Trustee and Collateral Administrator.
 
 
- 127 -

--------------------------------------------------------------------------------

 
 
6.4           Not Responsible for Recitals or Issuance of Notes.  The recitals
contained herein and in the Notes, other than the Certificate of Authentication
thereon, shall be taken as the statements of the Applicable Issuers; and the
Trustee assumes no responsibility for their correctness.  The Trustee makes no
representation as to the validity or sufficiency of this Indenture (except as
may be made with respect to the validity of the Trustee's obligations
hereunder), the Assets or the Notes.  The Trustee shall not be accountable for
the use or application by the Co-Issuers of the Notes or the proceeds thereof or
any Money paid to the Co-Issuers pursuant to the provisions hereof.
 
6.5           May Hold Notes.  The Trustee, any Paying Agent, Note Registrar, or
any other agent of the Co-Issuers, in its individual or any other capacity, may
become the owner or pledgee of Notes and may otherwise deal with the Co-Issuers
or any of their Affiliates with the same rights it would have if it were not
Trustee, Paying Agent, Note Registrar or such other agent.
 
6.6           Money Held in Trust.  Money held by the Trustee hereunder shall be
held in trust to the extent required herein.  The Trustee shall be under no
liability for interest on any Money received by it hereunder except to the
extent of income or other gain actually received by the Trustee on Eligible
Investments.
 
6.7           Compensation and Reimbursement.  ii) The Issuer agrees:
 
(i)          to pay the Trustee on each Payment Date reasonable compensation, as
set forth in a separate fee schedule dated on or about the Closing Date, for all
services rendered by it hereunder (which compensation shall not be limited by
any provision of law in regard to the compensation of a trustee of an express
trust);
 
(ii)          except as otherwise expressly provided herein, to reimburse the
Trustee in a timely manner upon its request for all out-of-pocket reasonable
expenses, disbursements and advances incurred or made by the Trustee in
accordance with any provision of this Indenture or other Transaction Document
(including, without limitation, securities transaction charges, any
out-of-pocket expenses incurred in order to comply with any requirements of the
Code, including FATCA, and the reasonable compensation and out-of-pocket
expenses and disbursements of its agents and legal counsel and of any accounting
firm or investment banking firm employed by the Trustee pursuant to Section 5.4,
5.5, 6.3(c) or 10.6, except any such expense, disbursement or advance as may be
attributable to its negligence, willful misconduct or bad faith) but with
respect to securities transaction charges, only to the extent any such charges
have not been waived during a Collection Period due to the Trustee's receipt of
a payment from a financial institution with respect to certain Eligible
Investments, as specified by the Portfolio Manager;
 
 
- 128 -

--------------------------------------------------------------------------------

 
 
(iii)          to indemnify the Trustee and its Officers, directors, employees
and agents for, and to hold them harmless against, any loss, liability or
documented out-of-pocket expense (including reasonable attorney's fees and costs
of outside counsel) incurred without negligence, willful misconduct or bad faith
on their part, arising out of or in connection with the acceptance or
administration of this Indenture and the transactions contemplated hereby,
including the out-of-pocket costs and expenses of defending themselves against
any claim or liability in connection with the exercise or performance of any of
their powers or duties hereunder and under any other agreement or instrument
related hereto; and
 
(iv)          to pay the Trustee reasonable additional compensation together
with its out-of-pocket expenses (including reasonable outside counsel fees) for
any collection action taken pursuant to Section 6.13.
 
(b)           The Trustee shall receive amounts pursuant to this Section 6.7 and
any other amounts payable to it under this Indenture only as provided in the
Priority of Payments and only to the extent that funds are available for the
payment thereof.  Subject to Section 6.9, the Trustee shall continue to serve as
Trustee under this Indenture notwithstanding the fact that the Trustee shall not
have received amounts due to it hereunder; provided that nothing herein shall
impair or affect the Trustee's rights under Section 6.9.  No direction by the
Noteholders shall affect the right of the Trustee to collect amounts owed to it
under this Indenture.  If on any date when a fee or expense shall be payable to
the Trustee pursuant to this Indenture insufficient funds are available for the
payment thereof, any portion of a fee or expense not so paid shall be deferred
and payable on such later date on which a fee or expense shall be payable and
sufficient funds are available therefor.
 
(c)           The Trustee hereby agrees not to cause the filing of a petition in
bankruptcy with respect to the Issuer, Co-Issuer or any Blocker Subsidiary until
at least one year and one day, or if longer the applicable preference period
then in effect plus one day, after the payment in full of all Notes (and any
other debt obligations of the Issuer that have been rated upon issuance by any
rating agency at the request of the Issuer) issued under this Indenture.
 
(d)           The Issuer's payment obligations to the Trustee under this
Section 6.7 shall be secured by the lien of this Indenture, and shall survive
the discharge of this Indenture and the resignation or removal of the
Trustee.  When the Trustee incurs expenses after the occurrence of a Default or
an Event of Default under Section 5.1(e) or (f), the expenses are intended to
constitute expenses of administration under the Bankruptcy Code or any other
applicable federal or state bankruptcy, insolvency or similar law.
 
6.8           Corporate Trustee Required; Eligibility.  There shall at all times
be a Trustee hereunder which shall be an Independent organization or entity
organized and doing business under the laws of the United States of America or
of any state thereof, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least U.S.$200,000,000,
subject to supervision or examination by federal or state authority, having (a)
a long-term debt rating of at least "Baa1" by Moody's and (b) a short-term debt
rating of at least "A-1" and a long-term debt rating of at least "A" by S&P (or,
if no short-term debt rating exists, a long-term debt rating of at least "A+" by
S&P) and having an office within the United States.  If such organization or
entity publishes reports of condition at least annually, pursuant to law or to
the requirements of the aforesaid supervising or examining authority, then for
the purposes of this Section 6.8, the combined capital and surplus of such
organization or entity shall be deemed to be its combined capital and surplus as
set forth in its most recent published report of condition.  If at any time the
Trustee shall cease to be eligible in accordance with the provisions of this
Section 6.8, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article 6.
 
 
- 129 -

--------------------------------------------------------------------------------

 
 
6.9           Resignation and Removal; Appointment of Successor.  (a) No
resignation or removal of the Trustee and no appointment of a successor Trustee
pursuant to this Article 6 shall become effective until the acceptance of
appointment by the successor Trustee under Section 6.10.
 
(b)           The Trustee may resign at any time by giving not less than
30 days' written notice thereof to the Co-Issuers, the Portfolio Manager, the
Holders of the Notes and each Rating Agency.  Upon receiving such notice of
resignation, the Co-Issuers shall promptly appoint a successor trustee or
trustees satisfying the requirements of Section 6.8 by written instrument, in
duplicate, executed by an Authorized Officer of the Issuer and an Authorized
Officer of the Co-Issuer, one copy of which shall be delivered to the Trustee so
resigning and one copy to the successor Trustee or Trustees, together with a
copy to each Holder, the Portfolio Manager and the Designated Successor Manager;
provided that such successor Trustee shall be appointed only upon the written
consent of a Majority of the Notes of each Class (other than the Class X Notes)
or, at any time when an Event of Default shall have occurred and be continuing
or when a successor Trustee has been appointed pursuant to Section 6.9(e), by an
Act of a Majority of the Controlling Class.  If no successor Trustee shall have
been appointed and an instrument of acceptance by a successor Trustee shall not
have been delivered to the Trustee within 30 days after the giving of such
notice of resignation, the resigning Trustee or any Holder, on behalf of itself
and all others similarly situated, may petition any court of competent
jurisdiction for the appointment of a successor Trustee satisfying the
requirements of Section 6.8.
 
(c)           The Trustee may be removed at any time by Act of a Majority of
each Class of Secured Notes other than the Class X Notes (voting separately by
Class) and the consent of the Issuer or, at any time when an Event of Default
shall have occurred and be continuing, by an Act of a Majority of the
Controlling Class, delivered to the Trustee and to the Co-Issuers.
 
(d)           If at any time:
 
(i)          the Trustee shall cease to be eligible under Section 6.8 and shall
fail to resign after written request therefor by the Co-Issuers or by a Majority
of the Controlling Class; or
 
(ii)          the Trustee shall become incapable of acting or shall be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation;
 
then, in any such case (subject to Section 6.9(a)), (A) the Co-Issuers, by
Issuer Order, may remove the Trustee, or (B) subject to Section 5.15, any
Noteholder may, on behalf of itself and all others similarly situated, petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.
 
 
- 130 -

--------------------------------------------------------------------------------

 
 
(e)           If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of the Trustee for any reason
(other than resignation), the Co-Issuers, by Issuer Order, shall promptly
appoint a successor Trustee.  If the Co-Issuers shall fail to appoint a
successor Trustee within 60 days after such resignation, removal or incapability
or the occurrence of such vacancy, a successor Trustee may be appointed by a
Majority of the Controlling Class by written instrument delivered to the Issuer
and the retiring Trustee.  The successor Trustee so appointed shall, forthwith
upon its acceptance of such appointment, become the successor Trustee and
supersede any successor Trustee proposed by the Co-Issuers.  If no successor
Trustee shall have been so appointed by the Co-Issuers or a Majority of the
Controlling Class and shall have accepted appointment in the manner hereinafter
provided, subject to Section 5.15, any Noteholder may, on behalf of itself and
all others similarly situated, petition any court of competent jurisdiction for
the appointment of a successor Trustee.
 
(f)           The Co-Issuers shall give prompt notice of each resignation and
each removal of the Trustee and each appointment of a successor Trustee by
mailing written notice of such event by first class mail, postage prepaid, to
the Portfolio Manager, to the Designated Successor Manager, to each Rating
Agency and to the Holders of the Notes, as their names and addresses appear in
the Note Register.  Each notice shall include the name of the successor Trustee
and the address of its Corporate Trust Office.  If the Co-Issuers fail to mail
such notice within ten days after acceptance of appointment by the successor
Trustee, the successor Trustee shall cause such notice to be given at the
expense of the Co-Issuers.
 
(g)           If the Bank shall resign or be removed as Trustee, the Bank shall
also resign or be removed as Note Registrar, Paying Agent, Calculation Agent,
Custodian, Securities Intermediary, Collateral Administrator and any other
capacity in which the Bank is then acting pursuant to this Indenture or any
other Transaction Document.
 
6.10           Acceptance of Appointment by Successor.  Every successor Trustee
appointed hereunder shall meet the requirements of Section 6.8 and shall
execute, acknowledge and deliver to the Co-Issuers and the retiring Trustee an
instrument accepting such appointment.  Upon delivery of the required
instruments, the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts, duties and
obligations of the retiring Trustee; but, on request of the Co-Issuers or a
Majority of any Class of Secured Notes or the successor Trustee, such retiring
Trustee shall, upon payment of its charges then unpaid, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and Money held by such retiring Trustee
hereunder.  Upon request of any such successor Trustee, the Co-Issuers shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all such rights, powers and trusts.
 
 
- 131 -

--------------------------------------------------------------------------------

 
 
6.11           Merger, Conversion, Consolidation or Succession to Business of
Trustee.  Any organization or entity into which the Trustee may be merged or
converted or with which it may be consolidated, or any organization or entity
resulting from any merger, conversion or consolidation to which the Trustee
shall be a party, or any organization or entity succeeding to all or
substantially all of the corporate trust business of the Trustee, shall be the
successor of the Trustee hereunder, provided that such organization or entity
shall be otherwise qualified and eligible under this Article 6, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto.  In case any of the Notes has been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation to such authenticating Trustee may adopt such authentication and
deliver the Notes so authenticated with the same effect as if such successor
Trustee had itself authenticated such Notes.
 
6.12           Co-Trustees.  At any time or times, for the purpose of meeting
the legal requirements of any jurisdiction in which any part of the Assets may
at the time be located, the Co-Issuers and the Trustee shall have power to
appoint one or more Persons meeting the eligibility requirements set forth in
Section 6.8 to act as co-trustee (subject to the written approval of S&P and
written notice thereof to Moody's), jointly with the Trustee, of all or any part
of the Assets, with the power to file such proofs of claim and take such other
actions pursuant to Section 5.6 herein and to make such claims and enforce such
rights of action on behalf of the Holders, as such Holders themselves may have
the right to do, subject to the other provisions of this Section 6.12.
 
The Co-Issuers shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee.  If the Co-Issuers do not join in such appointment within 15 days
after the receipt by them of a request to do so, the Trustee shall have the
power to make such appointment.
 
Should any written instrument from the Co-Issuers be required by any co-trustee
so appointed, more fully confirming to such co-trustee such property, title,
right or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Co-Issuers.  The Co-Issuers agree to pay as
Administrative Expenses, to the extent funds are available therefor under the
Priority of Payments, for any reasonable fees and expenses in connection with
such appointment.
 
Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:
 
(a)           the Notes shall be authenticated and delivered, and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, Cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised, solely by
the Trustee;
 
(b)           the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such co-trustee jointly as shall be provided
in the instrument appointing such co-trustee;
 
 
- 132 -

--------------------------------------------------------------------------------

 
 
(c)           the Trustee at any time, by an instrument in writing executed by
it, with the concurrence of the Co-Issuers evidenced by an Issuer Order, may
accept the resignation of or remove any co-trustee appointed under this
Section 6.12, and in case an Event of Default has occurred and is continuing,
the Trustee shall have the power to accept the resignation of, or remove, any
such co-trustee without the concurrence of the Co-Issuers.  A successor to any
co-trustee so resigned or removed may be appointed in the manner provided in
this Section 6.12;
 
(d)           no co-trustee hereunder shall be personally liable by reason of
any act or omission of the Trustee hereunder;
 
(e)           the Trustee shall not be liable by reason of any act or omission
of a co-trustee; and
 
(f)           any Act of Holders delivered to the Trustee shall be deemed to
have been delivered to each co-trustee.
 
The Issuer shall notify each Rating Agency of the appointment of a co-trustee
hereunder.
 
6.13           Certain Duties of Trustee Related to Delayed Payment of
Proceeds.  In the event that the Trustee shall not have received a payment with
respect to any Asset on its Due Date, (a) the Trustee shall promptly notify the
Issuer and the Portfolio Manager in writing and (b) unless within three Business
Days (or the end of the applicable grace period for such payment, if any) after
such notice (x) such payment shall have been received by the Trustee or (y) the
Issuer, in its absolute discretion (but only to the extent permitted by Section
10.2(a)), shall have made provision for such payment satisfactory to the Trustee
in accordance with Section 10.2(a), the Trustee shall, not later than the
Business Day immediately following the last day of such period and in any case
upon request by the Portfolio Manager (on behalf of the Issuer), request the
issuer of such Asset, the trustee under the related Underlying Instrument or
paying agent designated by either of them, as the case may be, to make such
payment not later than three Business Days after the date of such request.  In
the event that such payment is not made within such time period, the Trustee,
subject to the provisions of clause (iv) of Section 6.1(c), shall take such
action as the Portfolio Manager (on behalf of the Issuer) shall direct in
writing.  Any such action shall be without prejudice to any right to claim a
Default or Event of Default under this Indenture.  In the event that the Issuer
or the Portfolio Manager (on behalf of the Issuer) requests a release of an
Asset and/or delivers an additional Collateral Obligation in connection with any
such action under the Portfolio Management Agreement, such release and/or
substitution shall be subject to Section 10.7 and Article 12 of this Indenture,
as the case may be.  Notwithstanding any other provision hereof, the Trustee
shall deliver to the Issuer or its designee any payment with respect to any
Asset or any additional Collateral Obligation received after the Due Date
thereof to the extent the Issuer previously made provisions for such payment
satisfactory to the Trustee in accordance with this Section 6.13 and such
payment shall not be deemed part of the Assets.
 
 
- 133 -

--------------------------------------------------------------------------------

 
 
6.14           Authenticating Agents.  Upon the request of the Co-Issuers, the
Trustee shall, and if the Trustee so chooses the Trustee may, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5, as fully to all intents and
purposes as though each such Authenticating Agent had been expressly authorized
by such Sections to authenticate such Notes.  For all purposes of this
Indenture, the authentication of Notes by an Authenticating Agent pursuant to
this Section 6.14 shall be deemed to be the authentication of Notes by the
Trustee.
 
Any corporation into which any Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, consolidation or conversion to which any Authenticating Agent shall be a
party, or any corporation succeeding to the corporate trust business of any
Authenticating Agent, shall be the successor of such Authenticating Agent
hereunder, without the execution or filing of any further act on the part of the
parties hereto or such Authenticating Agent or such successor corporation.
 
Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer.  The Trustee may at any time
terminate the agency of any Authenticating Agent by giving written notice of
termination to such Authenticating Agent and the Co-Issuers.  Upon receiving
such notice of resignation or upon such a termination, the Trustee, upon the
written request of the Issuer, shall promptly appoint a successor Authenticating
Agent and shall give written notice of such appointment to the Co-Issuers.
 
Unless the Authenticating Agent is also the same entity as the Trustee, the
Issuer agrees to pay to each Authenticating Agent from time to time reasonable
compensation for its services, and reimbursement for its reasonable expenses
relating thereto as an Administrative Expense.  The provisions of Sections 2.8,
6.4 and 6.5 shall be applicable to any Authenticating Agent.
 
6.15           Withholding.  If any withholding Tax is imposed on the Issuer's
payment (or allocations of income) under the Notes by law or pursuant to the
Issuer's agreement with a governmental authority, such Tax shall reduce the
amount otherwise distributable to the relevant Holder.  The Trustee is hereby
authorized and directed to retain from amounts otherwise distributable to any
Holder sufficient funds for the payment of any Tax that is legally owed or
required to be withheld by the Issuer by law or pursuant to the Issuer's
agreement with a governmental authority (but such authorization shall not
prevent the Trustee from contesting any such Tax in appropriate proceedings and
withholding payment of such Tax, if permitted by law, pending the outcome of
such proceedings) and to timely remit such amounts to the appropriate taxing
authority.  The amount of any withholding Tax imposed by law or pursuant to the
Issuer's agreement with a governmental authority with respect to any Note shall
be treated as Cash distributed to the relevant Holder at the time it is withheld
by the Trustee.  If there is a possibility that withholding Tax is payable with
respect to a distribution, the Paying Agent or the Trustee may, in its sole
discretion, withhold such amounts in accordance with this Section 6.15.  If any
Holder or beneficial owner wishes to apply for a refund of any such withholding
Tax, the Trustee shall reasonably cooperate with such Person in providing
readily available information so long as such Person agrees to reimburse the
Trustee for any out-of-pocket expenses incurred.  Nothing herein shall impose an
obligation on the part of the Trustee to determine the amount of any Tax or
withholding obligation on the part of the Issuer or in respect of the Notes.
 
 
 
- 134 -

--------------------------------------------------------------------------------

 
 
6.16           Representative for Secured Noteholders Only; Agent for each other
Secured Party.  With respect to the security interest created hereunder, the
delivery of any Asset to the Trustee is to the Trustee as representative of the
Secured Noteholders and agent for each other Secured Party and the Holders of
the Subordinated Notes.  In furtherance of the foregoing, the possession by the
Trustee of any Asset and the endorsement to or registration in the name of the
Trustee of any Asset (including without limitation as entitlement holder of the
Custodial Account) are all undertaken by the Trustee in its capacity as
representative of the Secured Noteholders and agent for each other Secured Party
and the Holders of the Subordinated Notes.
 
6.17           Representations and Warranties of U.S. Bank National Association
 
U.S. Bank National Association ("U.S. Bank") hereby represents and warrants as
follows:
 
(a)           Organization.  It has been duly organized and is validly existing
as a national banking association with trust powers under the laws of the United
States and has the power to conduct its business and affairs as a trustee,
paying agent, registrar, transfer agent, custodian, calculation agent and
securities intermediary.
 
(b)           Authorization; Binding Obligations.  It has the corporate power
and authority to perform the duties and obligations of Trustee, Paying Agent,
Note Registrar, Transfer Agent, Custodian, Calculation Agent and Securities
Intermediary under this Indenture.  It has taken all necessary corporate action
to authorize the execution, delivery and performance of this Indenture, and all
of the documents required to be executed by it pursuant hereto.  This Indenture
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation enforceable in accordance with its terms
subject, as to enforcement, (i) to the effect of bankruptcy, insolvency or
similar laws affecting generally the enforcement of creditors' rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to it and (ii) to general equitable principles (whether
enforcement is considered in a proceeding at law or in equity).
 
(c)           Eligibility.  The Bank is eligible under Section 6.8 to serve as
Trustee hereunder.
 
(d)           No Conflict.  Neither the execution, delivery and performance of
this Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by, or requires it to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation, judgment, order, writ, injunction or decree that is binding upon it
or any of its properties or assets, or (ii) will violate any provision of,
result in any default or acceleration of any obligations under, result in the
creation or imposition of any lien pursuant to, or require any consent under,
any material agreement to which it is a party or by which it or any of its
property is bound.
 
7.           Covenants
 
7.1           Payment of Principal and Interest.  The Applicable Issuers will
duly and punctually pay the principal of and interest on the Secured Notes, in
accordance with the terms of such Notes and this Indenture pursuant to the
Priority of Payments.  The Issuer will, to the extent funds are available
pursuant to the Priority of Payments, duly and punctually pay all required
distributions on the Subordinated Notes and Reinvesting Holder Notes, in
accordance with the Subordinated Notes and Reinvesting Holder Notes, as
applicable, and this Indenture.
 
 
- 135 -

--------------------------------------------------------------------------------

 
 
The Issuer shall, subject to the Priority of Payments, reimburse the Co-Issuer
for any amounts paid by the Co-Issuer pursuant to the terms of the Notes or this
Indenture.  The Co-Issuer shall not reimburse the Issuer for any amounts paid by
the Issuer pursuant to the terms of the Notes or this Indenture.
 
Amounts properly withheld under the Code, and the Treasury regulations
promulgated thereunder, or other applicable law or pursuant to the Issuer's
agreement with a governmental authority by any Person from a payment under a
Note shall be considered as having been paid by the Issuer to the relevant
Holder for all purposes of this Indenture.
 
7.2           Maintenance of Office or Agency.  The Co-Issuers hereby appoint
the Trustee as a Paying Agent for payments on the Notes and the Co-Issuers
hereby appoint the Trustee at its applicable Corporate Trust Office, as the
Co-Issuers' agent where Notes may be surrendered for registration of transfer or
exchange.  The Co-Issuers may at any time and from time to time appoint
additional paying agents; provided that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding Tax solely as a
result of such Paying Agent's activities.  If at any time the Co-Issuers shall
fail to maintain the appointment of a paying agent, or shall fail to furnish the
Trustee with the address thereof, presentations and surrenders may be made
(subject to the limitations described in the preceding sentence), and Notes may
be presented and surrendered for payment, to the Trustee at its Corporate Trust
Office.
 
The Co-Issuers hereby appoint Corporation Service Company (the "Process Agent"),
as their agent upon whom process or demands may be served in any action arising
out of or based on this Indenture or the transactions contemplated hereby.  The
Co-Issuers may at any time and from time to time vary or terminate the
appointment of such process agent or appoint an additional process agent;
provided that the Co-Issuers will maintain in the Borough of Manhattan, The City
of New York, an office or agency where notices and demands to or upon the
Co-Issuers in respect of such Notes and this Indenture may be served.  If at any
time the Co-Issuers shall fail to maintain any required office or agency in the
Borough of Manhattan, The City of New York, or shall fail to furnish the Trustee
with the address thereof, notices and demands may be served on the Issuer or the
Co-Issuer by mailing a copy thereof by registered or certified mail or by
overnight courier, postage prepaid, to the Issuer or the Co-Issuer,
respectively, at its address specified in Section 14.3 for notices.
 
The Co-Issuers shall at all times maintain a duplicate copy of the Note Register
at the Corporate Trust Office.  The Co-Issuers shall give prompt written notice
to the Trustee, each Rating Agency and the Holders of the appointment or
termination of any such agent and of the location and any change in the location
of any such office or agency.
 
7.3           Money for Note Payments to be Held in Trust.  All payments of
amounts due and payable with respect to any Notes that are to be made from
amounts withdrawn from the Payment Account shall be made on behalf of the Issuer
by the Trustee or a Paying Agent with respect to payments on the Notes.
 
When the Applicable Issuers shall have a Paying Agent that is not also the Note
Registrar, they shall furnish, or cause the Note Registrar to furnish, no later
than the fifth calendar day after each Record Date a list, if necessary, in such
form as such Paying Agent may reasonably request, of the names and addresses of
the Holders and of the certificate numbers of individual Notes held by each such
Holder.
 
 
- 136 -

--------------------------------------------------------------------------------

 
 
Whenever the Applicable Issuers shall have a Paying Agent other than the
Trustee, they shall, on or before the Business Day next preceding each Payment
Date and any Redemption Date, as the case may be, direct the Trustee to deposit
on such Payment Date or such Redemption Date, as the case may be, with such
Paying Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account), such sum to be held in trust for the benefit of the Persons
entitled thereto and (unless such Paying Agent is the Trustee) the Applicable
Issuers shall promptly notify the Trustee of its action or failure so to
act.  Any Monies deposited with a Paying Agent (other than the Trustee) in
excess of an amount sufficient to pay the amounts then becoming due on the Notes
with respect to which such deposit was made shall be paid over by such Paying
Agent to the Trustee for application in accordance with Article 10.
 
The initial Paying Agent shall be as set forth in Section 7.2.  Any additional
or successor Paying Agents shall be appointed by Issuer Order with written
notice thereof to the Trustee; provided that so long as the Notes of any Class
are rated by a Rating Agency, with respect to any additional or successor Paying
Agent, such Paying Agent has a long-term debt rating of "A+" or higher by S&P
and "A1" or higher by Moody's or a short-term debt rating of "P-1" by Moody's
and "A-1" by S&P.  If such successor Paying Agent ceases to have a long-term
debt rating of "A+" or higher by S&P and "A1" or higher by Moody's or a
short-term debt rating of "P-1" by Moody's and "A-1" by S&P, the Co-Issuers
shall promptly remove such Paying Agent and appoint a successor Paying
Agent.  The Co-Issuers shall not appoint any Paying Agent that is not, at the
time of such appointment, a depository institution or trust company subject to
supervision and examination by federal and/or state and/or national banking
authorities.  The Co-Issuers shall cause each Paying Agent other than the
Trustee to execute and deliver to the Trustee an instrument in which such Paying
Agent shall agree with the Trustee (and if the Trustee acts as Paying Agent, it
hereby so agrees), subject to the provisions of this Section 7.3, that such
Paying Agent will:
 
(a)           allocate all sums received for payment to the Holders of Notes for
which it acts as Paying Agent on each Payment Date and any Redemption Date among
such Holders in the proportion specified in the applicable Distribution Report
to the extent permitted by applicable law;
 
(b)           hold all sums held by it for the payment of amounts due with
respect to the Notes in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as herein
provided and pay such sums to such Persons as herein provided;
 
(c)           if such Paying Agent is not the Trustee, immediately resign as a
Paying Agent and forthwith pay to the Trustee all sums held by it in trust for
the payment of Notes if at any time it ceases to meet the standards set forth
above required to be met by a Paying Agent at the time of its appointment;
 
 
- 137 -

--------------------------------------------------------------------------------

 
 
(d)           if such Paying Agent is not the Trustee, immediately give the
Trustee notice of any default by the Issuer or the Co-Issuer (or any other
obligor upon the Notes) in the making of any payment required to be made; and
 
(e)           if such Paying Agent is not the Trustee, during the continuance of
any such default, upon the written request of the Trustee, forthwith pay to the
Trustee all sums so held in trust by such Paying Agent.
 
The Co-Issuers may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Issuer
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Co-Issuers or such Paying Agent, such sums to be held by the Trustee upon
the same trusts as those upon which such sums were held by the Co-Issuers or
such Paying Agent; and, upon such payment by any Paying Agent to the Trustee,
such Paying Agent shall be released from all further liability with respect to
such Money.
 
Except as otherwise required by applicable law, any Money deposited with the
Trustee or any Paying Agent in trust for any payment on any Note and remaining
unclaimed for two years after such amount has become due and payable shall be
paid to the Issuer on Issuer Order; and the Holder of such Note shall
thereafter, as an unsecured general creditor, look only to the Issuer for
payment of such amounts (but only to the extent of the amounts so paid to the
Issuer) and all liability of the Trustee or such Paying Agent with respect to
such trust Money shall thereupon cease.  The Trustee or such Paying Agent,
before being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Issuer any reasonable means
of notification of such release of payment, including, but not limited to,
mailing notice of such release to Holders whose Notes have been called but have
not been surrendered for redemption or whose right to or interest in Monies due
and payable but not claimed is determinable from the records of any Paying
Agent, at the last address of record of each such Holder.
 
7.4           Existence of Co-Issuers.  (a)  The Issuer and the Co-Issuer shall,
to the maximum extent permitted by applicable law, maintain in full force and
effect their existence and rights as companies incorporated or organized under
the laws of the Cayman Islands and the State of Delaware, respectively, and
shall obtain and preserve their qualification to do business as foreign
corporations in each jurisdiction in which such qualifications are or shall be
necessary to protect the validity and enforceability of this Indenture, the
Notes or any of the Assets; provided that (x) the Issuer shall be entitled to
change its jurisdiction of incorporation from the Cayman Islands to any other
jurisdiction reasonably selected by the Issuer so long as (i) the Issuer has
received a legal opinion (upon which the Trustee may conclusively rely) to the
effect that such change is not disadvantageous in any material respect to the
Holders, (ii) written notice of such change shall have been given by the Trustee
to the Holders, the Portfolio Manager and each Rating Agency and (iii) on or
prior to the 15th Business Day following receipt of such notice the Trustee
shall not have received written notice from a Majority of the Controlling Class
objecting to such change; and (y) the Issuer shall be entitled to take any
action required by this Indenture within the United States notwithstanding any
provision of this Indenture requiring the Issuer to take such action outside of
the United States so long as prior to taking any such action the Issuer receives
a legal opinion from nationally recognized legal counsel to the effect that it
is not necessary to take such action outside of the United States or any
political subdivision thereof in order to prevent the Issuer from becoming
subject to United States federal, state or local income taxes on a net income
basis or any material other taxes to which the Issuer would not otherwise be
subject.
 
 
- 138 -

--------------------------------------------------------------------------------

 
 
(b)           The Issuer and the Co-Issuer shall ensure that all corporate or
other formalities regarding their respective existences (including, to the
extent required, holding regular board of directors', board of members',
shareholders' and members', or other similar, meetings) are followed.  Neither
the Issuer nor the Co-Issuer shall take any action, or conduct its affairs in a
manner, that is likely to result in its separate existence being ignored or in
its assets and liabilities being substantively consolidated with any other
Person in a bankruptcy, reorganization or other insolvency proceeding.  Without
limiting the foregoing, (i) the Issuer shall not have any subsidiaries (other
than the Co-Issuer and any Blocker Subsidiaries), (ii) the Co-Issuer shall not
have any subsidiaries and (iii) except to the extent contemplated in the
Administration Agreement or the Issuer's declaration of trust by Appleby Trust
(Cayman) Ltd., (x) the Issuer and the Co-Issuer shall not (A) have any employees
(other than their respective directors) or (B) except as contemplated by the
Portfolio Management Agreement, the Memorandum and Articles or the
Administration Agreement, engage in any transaction with any shareholder or
member (as applicable) that would constitute a conflict of interest and (y) the
Issuer shall (A) maintain books and records separate from any other Person,
(B) maintain its accounts separate from those of any other Person, (C) not
commingle its assets with those of any other Person, (D) conduct its own
business in its own name, (E) maintain separate financial records, (F) pay its
own liabilities out of its own funds, (G) maintain an arm's length relationship
with its Affiliates, (H) use separate stationery, invoices and checks, (I) hold
itself out as a separate Person and (J) correct any known misunderstanding
regarding its separate identity.
 
(c)           With respect to any Blocker Subsidiary:
 
(i)          the Issuer shall not permit such Blocker Subsidiary to incur any
indebtedness (other than the guarantee and grant of security interest in favor
of the Trustee described in Section 7.4(c)(vii) below);
 
(ii)          the constitutive documents of such Blocker Subsidiary shall
provide that (A) recourse with respect to the costs, expenses or other
liabilities of such Blocker Subsidiary shall be solely to the assets of such
Blocker Subsidiary and no creditor of such Blocker Subsidiary shall have any
recourse whatsoever to the Issuer or its assets except to the extent otherwise
required under applicable law, (B) the activities and business purposes of such
Blocker Subsidiary shall be limited to holding securities or obligations in
accordance with Section 12.1(j) that are otherwise required to be sold pursuant
to Section 12.1(i) and activities reasonably incidental thereto (including
holding interests in other Blocker Subsidiaries), (C) such Blocker Subsidiary
will not incur any indebtedness (other than the guarantee and grant of security
interest in favor of the Trustee described in Section 7.4(c)(vii) below), (D)
except as expressly permitted under this Indenture, such Blocker Subsidiary will
not create, incur, assume or permit to exist any lien (other than a lien arising
by operation of law and the grant of security interest in favor of the Trustee
described in Section 7.4(c)(vii) below), charge or other encumbrance on any of
its assets, or sell, transfer, exchange or otherwise dispose of any of its
assets, or assign or sell any income or revenues or rights in respect thereof,
(E) such Blocker Subsidiary will be subject to the limitations on powers set
forth in the organizational documents of the Issuer, (F) if such Blocker
Subsidiary is a foreign corporation for U.S. Federal income tax purposes, such
Blocker Subsidiary shall file a US federal income tax return reporting all
effectively connected income, if any, arising as a result of owning the
permitted assets of such Blocker Subsidiary, (G) after paying Taxes and expenses
payable by such Blocker Subsidiary or setting aside adequate reserves for the
payment of such Taxes and expenses, such Blocker Subsidiary will promptly
distribute 100% of the Cash proceeds of the assets acquired by it (net of such
Taxes, expenses and reserves) to the Issuer or another Blocker Subsidiary,
(H) such Blocker Subsidiary will not form or own any subsidiary or any interest
in any other entity other than interests in another Blocker Subsidiary or
securities or obligations held in accordance with Section 12.1(j) that would
otherwise be required to be sold by the Issuer pursuant to Section 12.1(i) and
(I) such Blocker Subsidiary will not acquire or hold title to any real property
or  a controlling interest in any entity that owns real property;
 
 
- 139 -

--------------------------------------------------------------------------------

 
 
(iii)          the constitutive documents of such Blocker Subsidiary shall
provide that such Blocker Subsidiary will (A) maintain books and records
separate from any other Person, (B) maintain its accounts separate from those of
any other Person, (C) not commingle its assets with those of any other Person,
(D) conduct its own business in its own name, (E) maintain separate financial
statements (if any), (F) pay its own liabilities out of its own funds; provided
that the Issuer may pay expenses of such Blocker Subsidiary to the extent that
collections on the assets held by such Blocker Subsidiary are insufficient for
such purpose, (G) observe all corporate formalities and other formalities in its
by-laws and its certificate of incorporation, (H) maintain an arm's length
relationship with its Affiliates, (I) not have any employees, (J) not guarantee
or become obligated for the debts of any other person (other than the Issuer) or
hold out its credit as being available to satisfy the obligations of others
(other than the Issuer), (K) not acquire obligations or securities of the
Issuer, (L) allocate fairly and reasonably any overhead for shared office space,
(M) use separate stationery, invoices and checks, (N) not pledge its assets for
the benefit of any other Person (other than the Trustee) or make any loans or
advance to any Person, (O) hold itself out as a separate Person, (P) correct any
known misunderstanding regarding its separate identity and (Q) maintain adequate
capital in light of its contemplated business operations;
 
(iv)          the constitutive documents of such Blocker Subsidiary shall
provide that the business of such Blocker Subsidiary shall be managed by or
under the direction of a board of at least one director and that at least one
such director shall be a person who is not at the time of appointment and for
the five years prior thereto has not been (A) a direct or indirect legal or
beneficial owner of the Portfolio Manager, such Blocker Subsidiary or any of
their respective Affiliates (excluding de minimis ownership), (B) a creditor,
supplier, officer, manager or contractor of the Portfolio Manager, such Blocker
Subsidiary or any of their respective Affiliates or (C) a person who controls
(whether directly, indirectly or otherwise) the Portfolio Manager, such Blocker
Subsidiary or any of their respective Affiliates or any creditor, supplier,
officer, manager or contractor of the Portfolio Manager, such Blocker Subsidiary
or any of their respective Affiliates;
 
 
- 140 -

--------------------------------------------------------------------------------

 
 
(v)          the constitutive documents of such Blocker Subsidiary shall provide
that, so long as the Blocker Subsidiary is owned directly or indirectly by the
Issuer, upon the occurrence of the earliest of the date on which the Aggregate
Outstanding Amount of each Class of Secured Notes is paid in full or the date of
any voluntary or involuntary dissolution, liquidation or winding-up of the
Issuer or the Co-Issuer, (x) the Issuer shall sell or otherwise dispose of all
of its equity interests in such Blocker Subsidiary within a reasonable time or
(y) such Blocker Subsidiary shall (A) sell or otherwise dispose of all of its
property or, to the extent such Blocker Subsidiary is unable to sell or
otherwise dispose of such property within a reasonable time, distribute such
property in kind to its stockholders, (B) make provision for the filing of a Tax
return and a return for stamp, registration, documentation or similar taxes and
any action required in connection with winding up such Blocker Subsidiary,
(C) liquidate and (D) distribute the proceeds of liquidation to its
stockholders;
 
(vi)          to the extent payable by the Issuer, with respect to any Blocker
Subsidiary, any expenses related to such Blocker Subsidiary will be considered
Administrative Expenses pursuant to subclause (v) of clause third of the
definition thereof and will be payable as Administrative Expenses pursuant to
Section 11.1(a); and
 
(vii)          the Issuer shall cause each Blocker Subsidiary (x) to give a
guarantee in favor of the Trustee pursuant to which such Blocker Subsidiary
absolutely and unconditionally guarantees, to the Trustee for the benefit of the
Secured Parties, the Secured Obligations (subject to limited recourse provisions
equivalent (mutatis mutandis) to those contained in this Indenture) and (y) to
enter into a security agreement between such Blocker Subsidiary and the Trustee
pursuant to which such Blocker Subsidiary grants a perfected,
first-priority  continuing security interest in all of its property to secure
its obligations under such guarantee.
 
(d)           The Co-Issuers and the Trustee agree, for the benefit of all
Holders of each Class of Notes, not to institute against any Blocker Subsidiary
any proceeding seeking a judgment of insolvency or bankruptcy or any other
relief under any bankruptcy or insolvency law or other similar law, or a
petition for its winding-up or liquidation (other than, in the case of the
Issuer, a winding-up or liquidation of a Blocker Subsidiary that no longer holds
any assets), until the payment in full of all Notes (and any other debt
obligations of the Issuer that have been rated upon issuance by any rating
agency at the request of the Issuer) and the expiration of a period equal to one
year and one day or, if longer, the applicable preference period then in effect
plus one day, following such payment in full.
 
7.5           Protection of Assets.  iii) The Issuer (or the Portfolio Manager
on behalf of the Issuer) will cause the taking of such action as is reasonably
necessary in order to maintain the perfection and priority of the security
interest of the Trustee in the Assets; provided that the Issuer (or the
Portfolio Manager on its behalf) shall be entitled to rely on any Opinion of
Counsel delivered pursuant to Section 7.6 and any Opinion of Counsel with
respect to the same subject matter delivered pursuant to Sections 3.1(iii) and
(iv) to determine what actions are reasonably necessary, and shall be fully
protected in so relying on such an Opinion of Counsel, unless the Issuer (or the
Portfolio Manager on its behalf) has actual knowledge that the procedures
described in any such Opinion of Counsel are no longer adequate to maintain such
perfection and priority.  The Issuer shall from time to time execute and deliver
all such supplements and amendments hereto and file or authorize the filing of
all such Financing Statements, continuation statements, instruments of further
assurance and other instruments, and shall take such other action as may be
necessary or advisable or desirable to secure the rights and remedies of the
Holders of the Secured Notes hereunder and to:
 
 
- 141 -

--------------------------------------------------------------------------------

 
 
(i)          Grant more effectively all or any portion of the Assets;
 
(ii)          maintain, preserve and perfect any Grant made or to be made by
this Indenture including, without limitation, the first priority nature of the
lien or carry out more effectively the purposes hereof;
 
(iii)          perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including, without limitation, any and all
actions necessary or desirable as a result of changes in law or regulations);
 
(iv)          enforce any of the Assets or other instruments or property
included in the Assets;
 
(v)          preserve and defend title to the Assets and the rights therein of
the Trustee and the Holders of the Secured Notes in the Assets against the
claims of all Persons and parties; or
 
(vi)          pay or cause to be paid any and all Taxes and all stamp,
registration, documentation or similar taxes levied or assessed upon all or any
part of the Assets and, if required to avoid or reduce the withholding,
deduction, or imposition of United States income or withholding tax, and if
reasonably and legally able to do so, deliver or cause to be delivered a United
States Internal Revenue Service Form W-8BEN or successor applicable form and
other properly completed and executed documentation, agreements, and
certifications to each issuer, counterparty, paying agent, and/or any applicable
taxing authority or other governmental authority as necessary to permit the
Issuer to receive payments without withholding or deduction or at a reduced rate
of withholding or deduction and to otherwise pay or cause to be paid any and all
taxes levied or assessed upon all or any part of the Assets.
 
The Issuer hereby designates the Trustee as its agent and attorney-in-fact to
prepare and file any Financing Statement, continuation statement and all other
instruments, and take all other actions, required pursuant to this
Section 7.5.  Such designation shall not impose upon the Trustee, or release or
diminish, the Issuer's and the Portfolio Manager's obligations under this
Section 7.5.  The Issuer further authorizes and shall cause the Issuer's United
States counsel to file without the Issuer's signature a Financing Statement that
names the Issuer as debtor and the Trustee, on behalf of the Secured Parties, as
secured party and that describes "all assets" as the Assets in which the Trustee
has a Grant.
 
(b)           The Trustee shall not, except in accordance with Section 5.5 or
Sections 10.7(a), (b) and (c), as applicable, permit the removal of any portion
of the Assets or transfer any such Assets from the Account to which it is
credited, or cause or permit any change in the Delivery made pursuant to
Section 3.3 with respect to any Assets, if, after giving effect thereto, the
jurisdiction governing the perfection of the Trustee's security interest in such
Assets is different from the jurisdiction governing the perfection at the time
of delivery of the most recent Opinion of Counsel pursuant to Section 7.6 (or,
if no Opinion of Counsel has yet been delivered pursuant to Section 7.6, the
Opinion of Counsel delivered at the Closing Date pursuant to Section 3.1(iii))
unless the Trustee shall have received an Opinion of Counsel to the effect that
the lien and security interest created by this Indenture with respect to such
property and the priority thereof will continue to be maintained after giving
effect to such action or actions.
 
 
- 142 -

--------------------------------------------------------------------------------

 
 
7.6           Opinions as to Assets.  On or before March 31 in each calendar
year, commencing in 2014, the Issuer shall furnish to the Trustee and Moody's an
Opinion of Counsel relating to the security interest granted by the Issuer to
the Trustee, stating that, as for the date of such opinion, the lien and
security interest created by this Indenture with respect to the Assets remain in
effect and that no further action (other than as specified in such opinion)
needs to be taken to ensure the continued effectiveness of such lien over the
next year.
 
7.7           Performance of Obligations.  (a)  The Co-Issuers, each as to
itself, shall not take any action, and will use their best efforts not to permit
any action to be taken by others, that would release any Person from any of such
Person's covenants or obligations under any instrument included in the Assets,
except in the case of enforcement action taken with respect to any Defaulted
Obligation in accordance with the provisions hereof and actions by the Portfolio
Manager under the Portfolio Management Agreement and in conformity with this
Indenture or as otherwise required hereby.
 
(b)           The Applicable Issuers may, with the prior written consent of a
Majority of each Class of Notes other than the Class X Notes (except in the case
of the Portfolio Management Agreement and the Collateral Administration
Agreement, in which case no consent shall be required), contract with other
Persons, including the Portfolio Manager, the Trustee and the Collateral
Administrator, for the performance of actions and obligations to be performed by
the Applicable Issuers hereunder and under the Portfolio Management Agreement by
such Persons.  Notwithstanding any such arrangement, the Applicable Issuers
shall remain primarily liable with respect thereto.  In the event of such
contract, the performance of such actions and obligations by such Persons shall
be deemed to be performance of such actions and obligations by the Applicable
Issuers; and the Applicable Issuers will punctually perform, and use their best
efforts to cause the Portfolio Manager, the Trustee, the Collateral
Administrator and such other Person to perform, all of their obligations and
agreements contained in the Portfolio Management Agreement, this Indenture, the
Collateral Administration Agreement or any such other agreement.
 
(c)           The Issuer shall notify each Rating Agency within 10 Business Days
after receipt of notice, or otherwise obtaining actual knowledge, of any
material breach of any Transaction Document, following any applicable cure
period for such breach.
 
7.8           Negative Covenants.  (a)  The Issuer will not and, with respect to
clauses (ii), (iii), (iv), (vi), (vii), (viii), (ix) and (x) the Co-Issuer will
not, in each case from and after the Closing Date:
 
(i)          sell, transfer, exchange or otherwise dispose of, or pledge,
mortgage, hypothecate or otherwise encumber (or permit such to occur or suffer
such to exist), any part of the Assets, except as expressly permitted by this
Indenture and the Portfolio Management Agreement;
 
(ii)          claim any credit on, make any deduction from, or dispute the
enforceability of payment of the principal or interest payable (or any other
amount) in respect of the Notes (other than amounts withheld or deducted in
accordance with the Code, and the Treasury regulations promulgated thereunder,
or any applicable laws of the Cayman Islands or other applicable jurisdiction);
 
 
- 143 -

--------------------------------------------------------------------------------

 
 
(iii)          (A) incur or assume or guarantee any indebtedness, other than the
Notes, this Indenture and the transactions contemplated hereby, or (B)(1) issue
any additional class of securities except in accordance with Sections 2.13 and
3.2 or (2) issue any additional shares;
 
(iv)          (A) permit the validity or effectiveness of this Indenture or any
Grant hereunder to be impaired, or permit the lien of this Indenture to be
amended, hypothecated, subordinated, terminated or discharged, or permit any
Person to be released from any covenants or obligations with respect to this
Indenture or the Notes except as may be permitted hereby or by the Portfolio
Management Agreement, (B) except as permitted by this Indenture, permit any
lien, charge, adverse claim, security interest, mortgage or other encumbrance
(other than the lien of this Indenture) to be created on or extend to or
otherwise arise upon or burden any part of the Assets, any interest therein or
the proceeds thereof, or (C) except as permitted by this Indenture, take any
action that would permit the lien of this Indenture not to constitute a valid
first priority security interest in the Assets;
 
(v)          amend the Portfolio Management Agreement or the Designated
Successor Management Agreement except pursuant to the terms thereof and
Article 15 of this Indenture;
 
(vi)         dissolve or liquidate in whole or in part, except as permitted
hereunder or required by applicable law;
 
(vii)        other than as otherwise expressly provided herein, pay any
distributions other than in accordance with the Priority of Payments;
 
(viii)       permit the formation of any subsidiaries (other than, in the case
of the Issuer, the Co-Issuer and any Blocker Subsidiaries);
 
(ix)          conduct business under any name other than its own;
 
(x)           have any employees (other than directors or managers to the extent
they are employees);
 
(xi)          sell, transfer, exchange or otherwise dispose of Assets, or enter
into an agreement or commitment to do so or enter into or engage in any business
with respect to any part of the Assets, except as expressly permitted by both
this Indenture and the Portfolio Management Agreement;
 
(xii)          enter into any Hedge Agreements except as permitted hereunder;
 
 
- 144 -

--------------------------------------------------------------------------------

 
 
(xiii)          operate so as to be treated as engaged in a trade or business
within the United States for U.S. federal income tax purposes or otherwise
subject to tax on a net income basis in any jurisdiction outside its
jurisdiction of incorporation;
 
(xiv)          knowingly take any action that would reasonably be expected to
cause it to be treated as a bank, insurance company or finance company for
purposes of (a) any tax, securities law or other filing or submission made to
any governmental authority, (b) any application made to a rating agency or (c)
qualification for any exemption from tax, securities law or any other legal
requirements; and
 
(xv)          conduct any purchases of the Secured Notes, in whole or in part,
other than in connection with a Refinancing, Optional Redemption, Special
Redemption, Tax Redemption or Clean-Up Call Redemption or otherwise in
accordance with the Priority of Payments.
 
(b)           The Co-Issuer will not invest any of its assets in "securities" as
such term is defined in the Investment Company Act, and will keep all of its
assets in Cash.
 
(c)           Notwithstanding anything to the contrary contained herein, the
Issuer shall not acquire any Collateral Obligation, Eligible Investment or other
asset, conduct any activity or take any action if the acquisition (including the
manner of acquisition), ownership, enforcement or disposition of such Collateral
Obligation, Eligible Investment or other asset, the conduct of such activity or
the taking of such action, as the case may be, would cause the Issuer to be
engaged, or deemed to be engaged, in a trade or business within the United
States for United States federal income tax purposes or otherwise to be subject
to United States federal income tax on a net basis or income tax on a net income
basis in any other jurisdiction except that the Issuer may hold Equity
Securities, Defaulted Obligations and securities or other consideration received
in an Offer pending their sale or transfer in accordance with Section 12.1(i) or
Section 12.1(j), as applicable.
 
(d)           The Issuer and the Co-Issuer shall not be party to any
agreements without including customary "non-petition" and "limited recourse"
provisions therein (and shall not amend or eliminate such provisions in any
agreement to which it is party), except for any agreements related to the
purchase and sale of any Collateral Obligations or Eligible Investments which
contain customary (as determined by the Portfolio Manager in its sole
discretion) purchase or sale terms or which are documented using customary (as
determined by the Portfolio Manager in its sole discretion) loan trading
documentation.
 
(e)           The Issuer shall not enter into any agreement amending, modifying
or terminating any Transaction Document or its Memorandum and Articles without
(in each case) the satisfaction of the Moody's Rating Condition if any Notes
rated by Moody's are then Outstanding and prior written notice being provided to
S&P and the Designated Successor Manager.  The Co-Issuer shall not enter into
any agreement amending, modifying or terminating its limited liability agreement
without (in each case) the satisfaction of the Moody's Rating Condition if any
Notes rated by Moody's are then Outstanding and prior written notice being
provided to S&P and the Designated Successor Manager.
 
 
- 145 -

--------------------------------------------------------------------------------

 
 
(f)           The Issuer may not acquire any of the Notes (including any Notes
surrendered or abandoned).  This Section 7.8(f) shall not be deemed to limit an
optional or mandatory redemption pursuant to the terms of this Indenture.
 
(g)           The Issuer shall not fail to maintain an independent manager of
the Co-Issuer under the Co-Issuer's organizational documents.
 
(h)           The Issuer shall not transfer its membership interest in the
Co-Issuer so long as any Notes are Outstanding and the Co-Issuer shall not
permit the transfer of its membership interest so long as any Notes are
Outstanding.
 
(i)           The Issuer shall not acquire or hold title to any real property or
a controlling interest in any entity that owns real property.
 
7.9           Statement as to Compliance.  On or before March 31 in each
calendar year commencing in 2014, or immediately if there has been a Default
under this Indenture and prior to the issuance of any additional notes pursuant
to Section 2.13, the Issuer shall deliver to the Trustee and the Administrator
(to be forwarded by the Trustee or the Administrator, as applicable, to the
Portfolio Manager, the Designated Successor Manager, each Noteholder making a
written request therefor and each Rating Agency) an Officer's certificate of the
Issuer that, having made reasonable inquiries of the Portfolio Manager, and to
the best of the knowledge, information and belief of the Issuer, there did not
exist, as at a date not more than five days prior to the date of the
certificate, nor had there existed at any time prior thereto since the date of
the last certificate (if any), any Default hereunder or, if such Default did
then exist or had existed, specifying the same and the nature and status
thereof, including actions undertaken to remedy the same, and that the Issuer
has complied with all of its obligations under this Indenture or, if such is not
the case, specifying those obligations with which it has not complied.
 
7.10           Co-Issuers May Consolidate, etc., Only on Certain Terms.  Neither
the Issuer nor the Co-Issuer (the "Merging Entity") shall consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its assets to any Person, unless permitted by Cayman Islands law (in the case of
the Issuer) or United States and Delaware law (in the case of the Co-Issuer) and
unless:
 
(a)           the Merging Entity shall be the surviving corporation, or the
Person (if other than the Merging Entity) formed by such consolidation or into
which the Merging Entity is merged or to which all or substantially all of the
assets of the Merging Entity are transferred (the "Successor Entity") (A) if the
Merging Entity is the Issuer, shall be a company organized and existing under
the laws of the Cayman Islands or such other jurisdiction approved by a Majority
of the Controlling Class (provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of incorporation pursuant to Section 7.4), and (B) in any case
shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee and each Holder, the due and punctual payment of the
principal of and interest on all Secured Notes and the performance and
observance of every covenant of this Indenture on its part to be performed or
observed, all as provided herein;
 
 
- 146 -

--------------------------------------------------------------------------------

 
 
(b)           each Rating Agency shall have been notified in writing of such
consolidation or merger and the Trustee shall have received written confirmation
from each Rating Agency that its ratings issued with respect to the Secured
Notes then rated by such Rating Agency will not be reduced or withdrawn as a
result of the consummation of such transaction;
 
(c)           if the Merging Entity is not the Successor Entity, the Successor
Entity shall have agreed with the Trustee (i) to observe the same legal
requirements for the recognition of such formed or surviving corporation as a
legal entity separate and apart from any of its Affiliates as are applicable to
the Merging Entity with respect to its Affiliates and (ii) not to consolidate or
merge with or into any other Person or transfer or convey the Assets or all or
substantially all of its assets to any other Person except in accordance with
the provisions of this Section 7.10;
 
(d)           if the Merging Entity is not the Successor Entity, the Successor
Entity shall have delivered to the Trustee and each Rating Agency an Officer's
certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and in good standing in the jurisdiction in which
such Person is organized; that such Person has sufficient power and authority to
assume the obligations set forth in sub-Section (a) above and to execute and
deliver an indenture supplemental hereto for the purpose of assuming such
obligations; that such Person has duly authorized the execution, delivery and
performance of an indenture supplemental hereto for the purpose of assuming such
obligations and that such supplemental indenture is a valid, legal and binding
obligation of such Person, enforceable in accordance with its terms, subject
only to bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the enforcement of creditors' rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); if the Merging Entity is the Issuer, that,
immediately following the event which causes such Successor Entity to become the
successor to the Issuer, (i) such Successor Entity has title, free and clear of
any lien, security interest or charge, other than the lien and security interest
of this Indenture, to the Assets, (ii) the Trustee continues to have a valid
perfected first priority security interest in the Assets and (iii) such
Successor Entity will not be subject to U.S. net income tax, foreign corporate
tax, be treated as engaged in a  trade or business within the United States for
U.S. federal income tax purposes or otherwise subject to tax on a net income
basis in any jurisdiction outside its jurisdiction of incorporation; and in each
case as to such other matters as the Trustee or any Noteholder may reasonably
require at its option (and without obligation hereunder);
 
(e)           immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing;
 
(f)           the Merging Entity shall have notified each Rating Agency of such
consolidation, merger, transfer or conveyance and shall have delivered to the
Trustee and each Noteholder an Officer's certificate and an Opinion of Counsel
each stating that such consolidation, merger, transfer or conveyance and such
supplemental indenture comply with this Article 7 and that all conditions
precedent in this Article 7 relating to such transaction have been complied with
and that such consolidation, merger, transfer or conveyance will not cause the
Issuer to be treated as engaged in a trade or business within the United States
for federal income tax purposes or otherwise subject to tax on a net income
basis in any jurisdiction outside its jurisdiction of incorporation and will not
cause any Class of Notes to be deemed retired and reissued;
 
 
- 147 -

--------------------------------------------------------------------------------

 
 
(g)           the Merging Entity shall have delivered to the Trustee an Opinion
of Counsel stating that after giving effect to such transaction, neither of the
Co-Issuers (or, if applicable, the Successor Entity) will be required to
register as an investment company under the Investment Company Act; and
 
(h)           after giving effect to such transaction, the outstanding stock of
the Merging Entity (or, if applicable, the Successor Entity) will not be
beneficially owned within the meaning of the Investment Company Act by any U.S.
Person.
 
7.11           Successor Substituted.  Upon any consolidation or merger, or
transfer or conveyance of all or substantially all of the assets of the Issuer
or the Co-Issuer, in accordance with Section 7.10 in which the Merging Entity is
not the surviving corporation, the Successor Entity shall succeed to, and be
substituted for, and may exercise every right and power of, the Merging Entity
under this Indenture with the same effect as if such Person had been named as
the Issuer or the Co-Issuer, as the case may be, herein.  In the event of any
such consolidation, merger, transfer or conveyance, the Person named as the
"Issuer" or the "Co-Issuer" in the first paragraph of this Indenture or any
successor which shall theretofore have become such in the manner prescribed in
this Article 7 may be dissolved, wound up and liquidated at any time thereafter,
and such Person thereafter shall be released from its liabilities as obligor and
maker on all the Notes and from its obligations under this Indenture.
 
7.12           No Other Business.  The Issuer shall not have any employees and
shall not engage in any business or activity other than issuing, paying and
redeeming the Notes and any additional notes issued pursuant to this Indenture,
forming the Co-Issuer, acquiring, holding, selling, exchanging, redeeming and
pledging, solely for its own account, Collateral Obligations and Eligible
Investments, acquiring, holding, selling, exchanging, redeeming and pledging
shares in Blocker Subsidiaries and other activities incidental thereto,
including entering into the Transaction Documents to which it is a party.  The
Co-Issuer shall not engage in any business or activity other than issuing and
selling the Notes (other than the Class E Notes, the Class F Notes, the
Reinvesting Holder Notes and the Subordinated Notes) and any additional rated
notes issued pursuant to this Indenture, and other activities incidental
thereto, including entering into the Transaction Documents to which it is a
party.
 
7.13           Maintenance of Listing.  So long as any Listed Notes remain
Outstanding, the Co-Issuers shall use all reasonable efforts to maintain the
listing of such Notes on the Irish Stock Exchange.
 
7.14           Annual Rating Review; Review of Credit Estimates.  (a)  So long
as any of the Secured Notes of any Class remain Outstanding, on or before March
31 in each year commencing in 2014, the Applicable Issuers shall obtain and pay
for an annual review of the rating of each Class of the Secured Notes from S&P
and the Class A Notes and the Class X Notes from Moody's.  The Applicable
Issuers shall promptly notify the Trustee and the Portfolio Manager in writing
(and the Trustee shall promptly provide the Holders and the Designated Successor
Manager with a copy of such notice) if at any time the rating of any such Class
of Secured Notes has been, or is known will be, changed or withdrawn.
 
 
- 148 -

--------------------------------------------------------------------------------

 
 
(b)           The Issuer shall obtain and pay for (i) an annual review of any
Collateral Obligation which has a Moody's Rating derived (under clause (d) of
the definition thereof in Schedule 5) as set forth in clause (e)(ii) of the
definition of the term "Moody's Derived Rating" in Schedule 6 and any DIP
Collateral Obligation that is not publicly rated by Moody's,  (ii) upon the
occurrence of a Specified Amendment, a review of any Collateral Obligation with
a credit estimate from Moody's and (iii) an annual review of any Collateral
Obligation which has a S&P Rating derived as set forth in clause (iii)(b) of the
part of the definition of the term "S&P Rating".
 
7.15           Reporting.  At any time when the Co-Issuers are not subject to
Section 13 or 15(d) of the Exchange Act and are not exempt from reporting
pursuant to Rule 12g3-2(b) under the Exchange Act, upon the request of a Holder
or beneficial owner of a Note, the Co-Issuers shall promptly furnish or cause to
be furnished Rule 144A Information to such Holder or beneficial owner, to a
prospective purchaser of such Note designated by such Holder or beneficial owner
or to the Trustee for delivery to such Holder or beneficial owner or a
prospective purchaser designated by such Holder or beneficial owner, as the case
may be, in order to permit compliance by such Holder or beneficial owner with
Rule 144A under the Securities Act in connection with the resale of such
Note.  "Rule 144A Information" shall be such information as is specified
pursuant to Rule 144A(d)(4) under the Securities Act (or any successor provision
thereto).
 
7.16           Calculation Agent.  (a)  The Issuer hereby agrees that for so
long as any Notes remain Outstanding there will at all times be an agent
appointed (which does not control or is not controlled or under common control
with the Issuer or its Affiliates or the Portfolio Manager or its Affiliates) to
calculate LIBOR in respect of each Interest Accrual Period in accordance with
the terms of Exhibit H hereto (the "Calculation Agent").  The Issuer hereby
appoints the Trustee as Calculation Agent.  The Calculation Agent may be removed
by the Issuer or the Portfolio Manager, on behalf of the Issuer, at any
time.  If the Calculation Agent is unable or unwilling to act as such or is
removed by the Issuer or the Portfolio Manager, on behalf of the Issuer, or if
the Calculation Agent fails to determine any of the information required to be
published on the Irish Stock Exchange via the Companies Announcement Office, as
described in sub-section (b), in respect of any Interest Accrual Period, the
Issuer or the Portfolio Manager, on behalf of the Issuer, will promptly appoint
a replacement Calculation Agent which does not control or is not controlled by
or under common control with the Issuer, the Portfolio Manager or their
respective Affiliates.  The Calculation Agent may not resign its duties or be
removed without a successor having been duly appointed.
 
 
- 149 -

--------------------------------------------------------------------------------

 
 
(b)           The Calculation Agent shall be required to agree (and the Trustee
as Calculation Agent does hereby agree) that, as soon as possible after 11:00
a.m. London time on each Interest Determination Date, but in no event later than
11:00 a.m. New York time on the London Banking Day immediately following each
Interest Determination Date, the Calculation Agent will calculate the Interest
Rate applicable to each Class of Notes during the related Interest Accrual
Period and the Note Interest Amount (in each case, rounded to the nearest cent,
with half a cent being rounded upward) payable on the related Payment Date in
respect of such Class of Notes in respect of the related Interest Accrual
Period.  At such time, the Calculation Agent will communicate such rates and
amounts to the Co-Issuers, the Trustee, any Paying Agent, the Portfolio Manager,
Euroclear, Clearstream and, for so long as any Class of Notes is listed on the
Irish Stock Exchange and so long as the guidelines of such exchange so require,
the Irish Stock Exchange.  The Calculation Agent will also specify to the
Co-Issuers the quotations upon which the foregoing rates and amounts are based,
and in any event the Calculation Agent shall notify the Co-Issuers before 5:00
p.m. (New York time) on every Interest Determination Date if it has not
determined and is not in the process of determining any such Interest Rate or
Note Interest Amount together with its reasons therefor.  The Calculation
Agent's determination of the foregoing rates and amounts for any Interest
Accrual Period will (in the absence of manifest error) be final and binding upon
all parties.
 
7.17           Certain Tax Matters.  (a)  The Issuer will not elect to be
treated as other than a corporation for U.S. federal income tax purposes.
 
(b)           The Issuer and Co-Issuer shall file, or cause to be filed, any Tax
returns, including information Tax returns, required by any governmental
authority.
 
(c)           The Issuer shall provide to any Holder of Subordinated Notes or
Reinvesting Holder Notes in a timely manner upon request therefor in the form of
Exhibit I, (i) all information that a person making a "qualified electing fund"
election (as defined in the Code) is required to obtain for U.S. federal income
tax purposes, (ii) a "PFIC Annual Information Statement" as described in U.S.
Treasury Regulations Section 1.1295-1 (or any successor Internal Revenue Service
release or U.S. Treasury Regulation), including all representations and
statements required by such statement, and will take any other steps reasonably
necessary to facilitate such election by a Holder of Subordinated Notes or
Reinvesting Holder Notes or beneficial owner, (iii) information required by a
Holder of Subordinated Notes or Reinvesting Holder Notes to satisfy its
obligations, if any, under U.S. Treasury Regulations Section 1.6011-4 with
respect to transactions undertaken by the Issuer, (iv) a U.S. Internal Revenue
Service Form 5471 (or successor form) containing such information as a U.S.
shareholder of the Issuer may require and any other information that such Holder
reasonably requests to assist such Holder with respect to any information return
filing requirements the Holder may have under the Code, and the Treasury
regulations promulgated thereunder as a result of owning Subordinated Notes or
Reinvesting Holder Notes, and (v) information about distributions from or
dispositions of Equity Securities issued by any entity that is not a U.S.
person.  The Trustee will promptly provide the Independent certified public
accountants with any information requested in writing by such Independent
certified public accountants that is in possession of the Trustee and that is
necessary to prepare the "PFIC Annual Information Statement".
 
(d)           The Issuer shall provide, or cause its Independent certified
public accountants to provide, upon the request of a Holder or beneficial owner
of a Subordinated Note or Reinvesting Holder Note who makes a written request
therefor in the form of Exhibit J, any information that such Holder or
beneficial owner reasonably requests to assist such Holder or beneficial owner
with regard to filing requirements that such Holder or beneficial owner is
required to satisfy as a result of the passive foreign investment company or the
controlled foreign corporation rules under the Code, including but not limited
to, (i) any Holder's or beneficial owner's share of subpart F income and (ii)
the Issuer's calculation of its earnings and profits as determined for U.S.
federal income tax purposes for purposes of Section 1248 of the Code.
 
 
- 150 -

--------------------------------------------------------------------------------

 
 
(e)           The Issuer and Co-Issuer shall prepare and file, and the Issuer
shall cause each Blocker Subsidiary to prepare and file, or in each case shall
hire Independent certified public accountants and such Independent certified
public accountants shall cause to be prepared and filed (and, where applicable,
delivered to the Issuer or holders of beneficial interests in the Notes (or any
interest therein)) for each taxable year of the Issuer, the Co-Issuer and the
Blocker Subsidiary the federal, state and local income tax returns and reports
as required under the Code, or any tax returns or information tax returns
required by any governmental authority which the Issuer, the Co-Issuer or the
Blocker Subsidiary are required to file (and, where applicable, deliver).
 
(f)           Notwithstanding anything herein to the contrary, the Portfolio
Manager, the Designated Successor Manager, the Co-Issuers, the Trustee, the
Collateral Administrator, the Placement Agent, the Holders and beneficial owners
of the Notes and each employee, representative or other agent of those Persons,
may disclose to any and all Persons, without limitation of any kind, the U.S.
tax treatment and tax structure of the transactions contemplated by this
Indenture and all materials of any kind, including opinions or other tax
analyses, that are provided to those Persons.  This authorization to disclose
the U.S. tax treatment and tax structure does not permit disclosure of
information identifying the Portfolio Manager, the Designated Successor Manager,
the Co-Issuers, the Trustee, the Collateral Administrator, the Placement Agent
or any other party to the transactions contemplated by this Indenture, the
Offering or the pricing (except to the extent such information is relevant to
U.S. tax structure or tax treatment of such transactions).
 
(g)           The Co-Issuers will, and each holder of a beneficial interest in a
Note (or any interest therein) (including, for purposes of this Section 7.17,
any Holder) will be deemed to have represented and agreed to, treat the Secured
Notes as debt of the Issuer only and the Subordinated Notes as equity of the
Issuer for all United States federal and, to the extent permitted by law, state
and local income and franchise tax purposes and to take no action inconsistent
with such treatment unless otherwise required by any relevant taxing authority.
 
(h)           Each holder of a beneficial interest in a Note (or any interest
therein) will timely furnish the Issuer or its agents any U.S. federal income
tax forms or certifications (such as IRS Form W-8BEN (Certification of Foreign
Status of Beneficial Owner), Form W-8IMY (Certification of Foreign Intermediary
Status), IRS Form W-9 (Request for Taxpayer Identification Number and
Certification), or any successors to such IRS forms) that the Issuer or its
agents may reasonably request, and any documentation, agreements, certifications
or information that is reasonably requested by the Issuer or its agents (A) to
permit the Issuer or its agents to make payments to it without, or at a reduced
rate of, deduction or withholding, (B) to enable the Issuer or its agents to
qualify for a reduced rate of withholding or deduction in any jurisdiction from
or through which the Issuer or its agents receive payments, and (C) to enable
the Issuer or its agents to satisfy reporting and other obligations under the
Code and Treasury Regulations, and shall update or replace such documentation
and information in accordance with its terms or subsequent amendments, and
acknowledges that the failure to provide, update or replace any such
documentation or information may result in the imposition of withholding or
back-up withholding upon payments to such holder.  Amounts withheld pursuant to
applicable tax laws will be treated as having been paid to a holder by the
Issuer.
 
 
- 151 -

--------------------------------------------------------------------------------

 
 
(i)           Each holder of a beneficial interest in a Note (or any interest
therein) will provide the Issuer and its authorized delegates with any correct,
complete and accurate information that may be required for the Issuer to achieve
FATCA Compliance and will take any other actions necessary for the Issuer to
achieve FATCA Compliance.  It understands and acknowledges that, in the event
that it fails to provide such information or take such actions, (A) the Issuer
is authorized to withhold on "passthru payments" (as defined in the Code) and to
withhold on amounts otherwise distributable to any Holder as compensation for
any amount withheld from payments to the Issuer or the underlying issuer as a
result of such failure, and (B) notwithstanding anything to the contrary, to the
extent necessary to avoid an adverse effect on the Issuer or any Holder of Notes
as a result of such failure, the Issuer will have the right to compel the Holder
to sell its Notes or, if the Holder does not sell its Notes within 10 Business
Days after notice from the Issuer or an authorized delegate acting on its
behalf, to sell such Notes at a public or private sale called and conducted in
any manner permitted by law, and to remit the net proceeds of such sale (taking
into account any taxes incurred by the Issuer in connection with such sale) to
the Holder as payment in full for such Notes (subject to the indemnity described
in Section 7.17(j)).  The Issuer may also assign all or a portion of each such
Note a separate CUSIP number or numbers in the Issuer's sole discretion.  It
understands and acknowledges that the Issuer or its agents (or any relevant
intermediary) on its behalf may provide such information and any other
information concerning its investment in the Notes to the IRS.
 
(j)           Each holder of a beneficial interest in a Note (or any interest
therein) will indemnify the Issuer, any other authorized delegate acting on
behalf of the Issuer in connection with the Issuer's FATCA obligations and
achieving FATCA Compliance, and each of the other holders of Notes from any and
all damages, costs and expenses (including any amounts of taxes, fees, interest,
additions to tax, or penalties) resulting from the failure by such holder to
provide, update or replace any information described in Section 7.17(h) or (i)
above, or to take any other action described in Section 7.17(i) above.  This
indemnification will continue with respect to any period during which the holder
held a Note, notwithstanding the holder ceasing to be a holder of the Note.
 
(k)           Notwithstanding any provision herein to the contrary, the Issuer
shall take, and shall cause each Blocker Subsidiary to take, any and all actions
that may be necessary or appropriate to ensure that the Issuer and such Blocker
Subsidiary satisfy any and all withholding and tax payment obligations under
Code Sections 1441, 1445, 1446, and any other provision of the Code or other
applicable law, and to achieve FATCA Compliance.  Without limiting the
generality of the foregoing, each of the Issuer and any Blocker Subsidiary may
withhold any amount that it or any advisor retained by the Trustee on its behalf
determines is required to be withheld from any amounts otherwise distributable
to any Person.
 
(l)           Each holder of a beneficial interest in a Note (or any interest
therein), if not a "United States person" (as defined in Section 7701(a)(30) of
the Code), either: (A) is not a bank (within the meaning of Section 881(c)(3)(A)
of the Code); (B) if a bank (within the meaning of Section 881(c)(3)(A) of the
Code), after giving effect to its purchase of Notes, (x) will not directly or
indirectly own more than 33-1/3%, by number or value, of the Aggregate
Outstanding Amount of the Notes within such Class and any other Notes
subordinated to such Notes, and will not otherwise be related to the Issuer
(within the meaning of section 267(b) of the Code) and (y) has not purchased the
Notes in whole or in part to avoid any U.S. federal tax liability (including,
without limitation, any U.S. withholding tax that would be imposed on the Notes
with respect to the Collateral Obligations if held directly by the holder); (C)
has provided an IRS Form W-8ECI representing that all payments received or to be
received by it from the Issuer are effectively connected with the conduct of a
trade or business in the United States; or (D) is eligible for benefits under an
income tax treaty with the United States that eliminates U.S. federal income
taxation of U.S.-source interest not attributable to a permanent establishment
in the United States and the Issuer is treated as a fiscally transparent entity
(as defined in Treasury regulations section 1.894-1(d)(3)(iii)) under the laws
of beneficial owner's jurisdiction with respect to payments made on the
Collateral Obligations held by the Issuer.
 
 
- 152 -

--------------------------------------------------------------------------------

 
 
(m)           It is the intention of the parties hereto and, by its acceptance
of a Note, each Holder and each beneficial owner of a Note shall be deemed to
have agreed not to treat any income generated by a Note as derived in connection
with the Issuer's active conduct of a banking, financing, insurance, or other
similar business for purposes of Section 954(h)(2) of the Code.
 
(n)           Upon the Trustee's receipt of a request by a Holder or by a Person
certifying that it is an owner of a beneficial interest in a Class C Note, Class
D Note, Class E Note or Class F Note for the information described in United
States Treasury Regulations Section 1.1275-3(b)(i) that is applicable to such
Holder or beneficial owner, the Issuer shall cause its Independent certified
public accountants to provide promptly to the Trustee and such requesting Holder
or owner of a beneficial interest in such a Note all of such information.  Any
additional issuance of the Additional Notes shall be accomplished in a manner
that shall allow the Independent certified public accountants of the Issuer to
accurately calculate original issue discount income to Holders of the Additional
Notes.
 
7.18           Effective Date; Purchase of Additional Collateral
Obligations.  (a)  The Issuer will use commercially reasonable efforts to
purchase (or enter into commitments to purchase), on or before September 5,
2013, Collateral Obligations, such that the Target Initial Par Condition is
satisfied.
 
In addition, the Issuer (or the Portfolio Manager on its behalf) shall prepare a
written report, determined as of August 5, 2013, (the "Interim Report Date"),
setting forth the Aggregate Principal Balance of the Collateral Obligations, the
Diversity Score, the Weighted Average Moody's Rating Factor, the Weighted
Average Floating Spread and the Weighted Average Moody's Recovery Rate.  Such
written report shall be delivered to the Trustee and Moody's no later than 15
Business Days after the Interim Report Date.  The Issuer will use commercially
reasonable efforts to meet the following measures as of the Interim Report
Date:  the Aggregate Principal Balance of the Collateral Obligations: greater
than or equal to U.S.$265,000,000; the Diversity Score: greater than or equal to
60; the Weighted Average Moody's Rating Factor: less than or equal to 2500; the
Weighted Average Floating Spread: greater than or equal to 3.75%%; and the
Weighted Average Moody's Recovery Rate: greater than or equal to 44.0%.  Failure
to meet any of the foregoing measures shall not constitute an Event of Default
under this Indenture.
 
 
- 153 -

--------------------------------------------------------------------------------

 
 
(b)           During the period from the Closing Date to and including the
Effective Date, the Issuer will use the following funds to purchase additional
Collateral Obligations in the following order:  (i) to pay for the principal
portion of any Collateral Obligation, first, any amounts on deposit in the
Ramp-Up Account, and second, any Principal Proceeds on deposit in the Collection
Account and (ii) to pay for accrued interest on any such Collateral Obligation,
any amounts on deposit in the Ramp-Up Account.  In addition, the Issuer will use
commercially reasonable efforts to acquire such Collateral Obligations that will
satisfy, on the Effective Date, the Concentration Limitations, the Collateral
Quality Test and the Overcollateralization Ratio Test.
 
(c)           Within 20 Business Days after the Effective Date, the Issuer shall
provide, or cause the Portfolio Manager on behalf of the Issuer to provide, to
S&P a Microsoft Excel file ("Excel Default Model Input File") that provides all
of the inputs required to determine whether the S&P CDO Monitor Test has been
satisfied and the Portfolio Manager on behalf of the Issuer shall provide a
Microsoft Excel file including, at a minimum, the following data with respect to
each Collateral Obligation:  CUSIP number (if any), LoanX identification or LIN
# (if any), name of Obligor, coupon, spread (if applicable), LIBOR floor (if
applicable), legal final maturity date, average life, principal balance,
identification as a Cov-Lite Loan, First Lien Last Out Loan or otherwise,
settlement date, S&P Industry Classification and S&P Recovery Rate.
 
(d)           Unless clause (e) below is applicable, within 20 Business Days
after the Effective Date, the Issuer shall provide, or cause the Portfolio
Manager on behalf of the Issuer to provide, the following documents: (i) to each
Rating Agency, a report (which the Issuer shall cause the Collateral
Administrator to prepare on its behalf in accordance with, and subject to the
terms of, the Collateral Administration Agreement) identifying the Collateral
Obligations and requesting that S&P reaffirm its Initial Ratings of the Secured
Notes; (ii) to the Trustee and each Rating Agency, (x) a report (which the
Issuer shall cause the Collateral Administrator to prepare on its behalf in
accordance with, and subject to the terms of, the Collateral Administration
Agreement) stating the following information (the "Effective Date Report"):  (A)
the Obligor, principal balance, coupon/spread, stated maturity, Moody's Default
Probability Rating, Moody's Industry Classification, S&P Rating and country of
Domicile with respect to each Collateral Obligation as of the Effective Date and
substantially similar information provided by the Issuer with respect to every
other asset included in the Assets (to the extent such asset is a security or a
loan), by reference to such sources as shall be specified therein and (B) as of
the Effective Date, the level of compliance with, and satisfaction or
non-satisfaction of, (1) the Target Initial Par Condition, (2) each
Overcollateralization Ratio Test, (3) the Concentration Limitations and (4) the
Collateral Quality Test (excluding the S&P CDO Monitor Test) and (y) a
certificate of the Issuer (such certificate, the "Effective Date Issuer
Certificate"), certifying that the Issuer has received an Accountants' Report
that recalculates and compares the information set forth in the Effective Date
Report (such Accountants' Report, the "Effective Date Accountants' Report");
(iii) to the Trustee, the Effective Date Accountants' Report; and (iv) to the
Trustee an Opinion of Counsel confirming the matters set forth in the Opinion of
Counsel regarding perfection of security interests furnished on the Closing Date
with respect to the Assets Granted to the Trustee after the Closing Date.
 
 
- 154 -

--------------------------------------------------------------------------------

 
 
Upon receipt of the Effective Date Report, the Trustee (if different from the
Collateral Administrator) shall compare the information contained in such
Effective Date Report to the information contained in its records with respect
to the Assets and shall, within three Business Days after receipt of such
Effective Date Report, notify the Issuer, the Collateral Administrator, the
Rating Agencies and the Portfolio Manager if the information contained in the
Effective Date Report does not conform to the information maintained by the
Trustee with respect to the Assets.  In the event that any discrepancy exists,
the Trustee and the Issuer, or the Portfolio Manager on behalf of the Issuer,
shall attempt to resolve the discrepancy.  If such discrepancy cannot be
resolved within five Business Days after the delivery of such a notice of
discrepancy, the Portfolio Manager shall, on behalf of the Issuer, request that
the Independent certified public accountants selected by the Issuer pursuant to
Section 10.8 perform agreed-upon procedures on the Effective Date Report and the
Trustee's records to determine the cause of such discrepancy.  If such
procedures reveal an error in the Effective Date Report or the Trustee's
records, the Effective Date Report or the Trustee's records shall be revised
accordingly and notice of any error in the Effective Date Report shall be sent
as soon as practicable by the Issuer to all recipients of such report. For the
avoidance of doubt, neither the Effective Date Report nor the Effective Date
Issuer Certificate shall contain or include the Effective Date Accountants'
Report. The Trustee shall not disclose any Effective Date Accountants' Report it
receives from such firm of Independent certified public accountants.
 
(e)           (x) If (1) the Issuer or the Portfolio Manager (on behalf of the
Issuer), as the case may be, has not provided to Moody's both (A) an Effective
Date Report described in Section 7.18(d)(ii) that shows that the Target Initial
Par Condition was satisfied, each Overcollateralization Ratio Test was
satisfied, the Concentration Limitations were complied with and the Collateral
Quality Test (excluding the S&P CDO Monitor Test) was satisfied and (B) the
Effective Date Issuer Certificate (such an Effective Date Report, together with
such Effective Date Issuer Certificate, a "Passing Report") prior to the date 20
Business Days after the Effective Date or (2) any of the tests referred to in
Section 7.18(d)(ii)(x)(B) above are not satisfied ((1) or (2) constituting a
"Moody's Ramp-Up Failure"), then (A) the Issuer (or the Portfolio Manager on the
Issuer's behalf) shall either (i) provide a Passing Report to Moody's within 35
Business Days following the Effective Date or (ii) satisfy the Moody's Rating
Condition within 35 Business Days following the Effective Date and (B) if, by
the 35th Business Day following the Effective Date, the Issuer (or the Portfolio
Manager on the Issuer's behalf) has not provided a Passing Report to Moody's or
satisfied the Moody's Rating Condition, each as described in the preceding
clause (A) of this paragraph, the Issuer (or the Portfolio Manager on the
Issuer's behalf) shall instruct the Trustee to transfer amounts from the
Interest Collection Subaccount to the Principal Collection Subaccount (and may,
prior to the first Payment Date, purchase additional Collateral Obligations) in
an amount sufficient to enable the Issuer (or the Portfolio Manager on the
Issuer's behalf) to (i) provide a Passing Report  to Moody's or (ii) satisfy the
Moody's Rating Condition; provided that, in lieu of complying with the preceding
clauses (A) and (B), the Issuer (or the Portfolio Manager on the Issuer's
behalf) may take such action, including, but not limited to, a Special
Redemption and/or transferring amounts from the Interest Collection Subaccount
to the Principal Collection Subaccount as Principal Proceeds (for use in a
Special Redemption), sufficient to enable the Issuer (or the Portfolio Manager
on the Issuer's behalf) to (1) provide to Moody's a Passing Report  or
(2) satisfy the Moody's Rating Condition; and (y) if S&P (which must receive the
report described in Section 7.18(d)(ii) to provide written confirmation of its
Initial Ratings of the Secured Notes) does not provide written confirmation
(which may take the form of a press release or other written communication) of
its Initial Ratings of the Secured Notes (such event, an "S&P Rating
Confirmation Failure") within 35 Business Days after the Effective Date, then
the Issuer (or the Portfolio Manager on the Issuer's behalf) will instruct the
Trustee to transfer amounts from the Interest Collection Subaccount to the
Principal Collection Subaccount and may, prior to the first Payment Date, use
such funds on behalf of the Issuer for the purchase of additional Collateral
Obligations until such time as S&P has provided written confirmation (which may
take the form of a press release or other written communication) of its Initial
Ratings of the Secured Notes; provided that, in lieu of complying with this
clause (y), the Issuer (or the Portfolio Manager on the Issuer's behalf) may
take such action, including, but not limited to, a Special Redemption and/or
transferring amounts from the Interest Collection Subaccount to the Principal
Collection Subaccount as Principal Proceeds (for use in a Special Redemption),
sufficient to enable the Issuer (or the Portfolio Manager on the Issuer's
behalf) to obtain written confirmation (which may take the form of a press
release or other written communication) from S&P of its Initial Ratings of the
Secured Notes; it being understood that, if the events specified in both of
clauses (x) and (y) occur, the Issuer (or the Portfolio Manager on the Issuer's
behalf) will be required to satisfy the requirements of both clause (x) and
clause (y); provided further that, in the case of each of the foregoing
clauses (x) and (y), amounts may not be transferred from the Interest Collection
Subaccount to the Principal Collection Subaccount if, after giving effect to
such transfer, (I) the amounts available pursuant to the Priority of Payments on
the next succeeding Payment Date would be insufficient to pay the full amount of
the accrued and unpaid interest on any Class of Secured Notes on such next
succeeding Payment Date or (II) such transfer would result in a deferral of
interest with respect to the Class C Notes or Class D Notes on the next
succeeding Payment Date.
 
 
- 155 -

--------------------------------------------------------------------------------

 
 
(f)           The failure of the Issuer to satisfy the requirements of this
Section 7.18 will not constitute an Event of Default unless such failure
constitutes an Event of Default under Section 5.1(d) hereof and the Issuer, or
the Portfolio Manager acting on behalf of the Issuer, has acted in bad
faith.  Of the proceeds of the issuance of the Notes which are not applied to
pay for the purchase of Collateral Obligations purchased by the Issuer on or
before the Closing Date or to pay other applicable fees and expenses,
U.S.$$331,612,350 will be deposited in the Ramp-Up Account on the Closing
Date.  At the direction of the Issuer (or the Portfolio Manager on behalf of the
Issuer), the Trustee shall apply amounts held in the Ramp-Up Account to purchase
additional Collateral Obligations from the Closing Date to and including the
Effective Date as described in clause (b) above.  If on the Effective Date, any
amounts on deposit in the Ramp-Up Account have not been applied to purchase
Collateral Obligations, such amounts shall be applied as described in
Section 10.3(c).
 
(g)           Minimum Diversity Score/Maximum Rating/Minimum Spread Matrix.  On
or prior to the Effective Date, the Portfolio Manager shall elect the
"row/column combination" of the Minimum Diversity Score/Maximum Rating/Minimum
Spread Matrix that shall on and after the Effective Date apply to the Collateral
Obligations for purposes of determining compliance with the Moody's Diversity
Test, the Maximum Moody's Rating Factor Test and the Minimum Floating Spread
Test, and if such "row/column combination" differs from the "row/column
combination" chosen to apply as of the Closing Date, the Portfolio Manager will
so notify the Trustee.  Thereafter, at any time on written notice of one
Business Day to the Trustee and the Rating Agencies, the Portfolio Manager may
elect a different "row/column combination" to apply to the Collateral
Obligations; provided that if:  (i) the Collateral Obligations are currently in
compliance with the Minimum Diversity Score/Maximum Rating/Minimum Spread Matrix
case then applicable to the Collateral Obligations, the Collateral Obligations
must comply with the Minimum Diversity Score/Maximum Rating/Minimum Spread
Matrix case to which the Portfolio Manager desires to change, or (ii) the
Collateral Obligations are not currently in compliance with the Minimum
Diversity Score/Maximum Rating/Minimum Spread Matrix case then applicable to the
Collateral Obligations or would not be in compliance with any other Minimum
Diversity Score/Maximum Rating/Minimum Spread Matrix case, the Collateral
Obligations need not comply with the Minimum Diversity Score/Maximum
Rating/Minimum Spread Matrix case to which the Portfolio Manager desires to
change, so long as the level of compliance with such Minimum Diversity
Score/Maximum Rating/Minimum Spread Matrix case maintains or improves the level
of compliance with the Minimum Diversity Score/Maximum Rating/Minimum Spread
Matrix case in effect immediately prior to such change; provided that if
subsequent to such election the Collateral Obligations comply with any Minimum
Diversity Score/Maximum Rating/Minimum Spread Matrix case, the Portfolio Manager
shall elect a "row/column combination" that corresponds to a Minimum Diversity
Score/Maximum Rating/Minimum Spread Matrix case in which the Collateral
Obligations are in compliance.  If the Portfolio Manager does not notify the
Trustee and the Collateral Administrator that it will alter the "row/column
combination" of the Minimum Diversity Score/Maximum Rating/Minimum Spread Matrix
chosen on the Effective Date in the manner set forth above, the "row/column
combination" of the Minimum Diversity Score/Maximum Rating/Minimum Spread Matrix
chosen on or prior to the Effective Date shall continue to
apply.  Notwithstanding the foregoing, the Portfolio Manager may elect at any
time after the Effective Date, in lieu of selecting a "row/column combination"
of the Minimum Diversity Score/Maximum Rating/Minimum Spread Matrix, to
interpolate between two adjacent rows and/or two adjacent columns, as
applicable, on a straight-line basis and round the results to two decimal
points.
 
 
- 156 -

--------------------------------------------------------------------------------

 
 
(h)           Weighted Average S&P Recovery Rate.  On or prior to the Effective
Date, the Portfolio Manager shall elect the Weighted Average S&P Recovery Rate
that shall on and after the Effective Date apply to the Collateral Obligations
for purposes of determining compliance with the Minimum Weighted Average S&P
Recovery Rate Test, and if such Weighted Average S&P Recovery Rate differs from
the Weighted Average S&P Recovery Rate chosen to apply as of the Closing Date,
the Portfolio Manager will so notify the Trustee and the Collateral
Administrator.  Thereafter, at any time on written notice to the Trustee, the
Collateral Administrator and S&P, the Portfolio Manager may elect a different
Weighted Average S&P Recovery Rate to apply to the Collateral Obligations;
provided that, if:  (i) the Collateral Obligations are currently in compliance
with the Weighted Average S&P Recovery Rate case then applicable to the
Collateral Obligations, the Collateral Obligations must comply with the Weighted
Average S&P Recovery Rate case to which the Portfolio Manager desires to change,
or (ii) the Collateral Obligations are not currently in compliance with the
Weighted Average S&P Recovery Rate case then applicable to the Collateral
Obligations and would not be in compliance with any other Weighted Average S&P
Recovery Rate case, the Weighted Average S&P Recovery Rate to apply to the
Collateral Obligations shall be the lowest Weighted Average S&P Recovery Rate in
Section 2 of Schedule 6.  If the Portfolio Manager does not notify the Trustee
and the Collateral Administrator that it will alter the Weighted Average S&P
Recovery Rate chosen on or prior to the Effective Date in the manner set forth
above, the Weighted Average S&P Recovery Rate chosen on or prior to the
Effective Date shall continue to apply.
 
 
- 157 -

--------------------------------------------------------------------------------

 
 
7.19           Representations Relating to Security Interests in the
Assets.  (a)  The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder):
 
(i)          The Issuer owns such Asset free and clear of any lien, claim or
encumbrance of any person, other than such as are created under, or permitted
by, this Indenture.
 
(ii)          Other than the security interest Granted to the Trustee pursuant
to this Indenture, except as permitted by this Indenture, the Issuer has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Assets.  The Issuer has not authorized the filing of and is not aware
of any Financing Statements against the Issuer that include a description of
collateral covering the Assets other than any Financing Statement relating to
the security interest granted to the Trustee hereunder or that has been
terminated; the Issuer is not aware of any judgment, PBGC liens or Tax lien
filings against the Issuer.
 
(iii)          All Assets constitute Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), uncertificated securities (as defined in
Section 8-102(a)(18) of the UCC), Certificated Securities or security
entitlements to financial assets resulting from the crediting of financial
assets to a "securities account" (as defined in Section 8-501(a) of the UCC).
 
(iv)          All Accounts constitute "securities accounts" under
Section 8-501(a) of the UCC.
 
(v)          This Indenture creates a valid and continuing security interest (as
defined in Section 1-201(37) of the UCC) in such Assets in favor of the Trustee,
for the benefit and security of the Secured Parties, which security interest is
prior to all other liens, claims and encumbrances (except as permitted otherwise
in this Indenture), and is enforceable as such against creditors of and
purchasers from the Issuer.
 
(b)           The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute Instruments:
 
(i)          Either (x) the Issuer has caused or will have caused, within ten
days after the Closing Date, the filing of all appropriate Financing Statements
in the proper office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Instruments granted to the
Trustee, for the benefit and security of the Secured Parties or (y) (A) all
original executed copies of each promissory note or mortgage note that
constitutes or evidences the Instruments have been delivered to the Trustee or
the Issuer has received written acknowledgement from a custodian that such
custodian is holding the mortgage notes or promissory notes that constitute
evidence of the Instruments solely on behalf of the Trustee and for the benefit
of the Secured Parties and (B) none of the Instruments that constitute or
evidence the Assets has any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Trustee,
for the benefit of the Secured Parties.
 
 
- 158 -

--------------------------------------------------------------------------------

 
 
(ii)          The Issuer has received all consents and approvals required by the
terms of the Assets to the pledge hereunder to the Trustee of its interest and
rights in the Assets.
 
(c)           The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to the Assets that constitute Security
Entitlements:
 
(i)          All of such Assets have been and will have been credited to one of
the Accounts which are securities accounts within the meaning of
Section 8-501(a) of the UCC.  The Securities Intermediary for each Account has
agreed to treat all assets credited to such Accounts as "financial assets"
within the meaning of Section 8-102(a)(9) of the UCC.
 
(ii)          The Issuer has received all consents and approvals required by the
terms of the Assets to the pledge hereunder to the Trustee of its interest and
rights in the Assets.
 
(iii)          (x) The Issuer has caused or will have caused, within ten days
after the Closing Date, the filing of all appropriate Financing Statements in
the proper office in the appropriate jurisdictions under applicable law in order
to perfect the security interest granted to the Trustee, for the benefit and
security of the Secured Parties, hereunder and (y) (A) the Issuer has delivered
to the Trustee a fully executed Securities Account Control Agreement pursuant to
which the Custodian has agreed to comply with all instructions originated by the
Trustee relating to the Accounts without further consent by the Issuer or
(B) the Issuer has taken all steps necessary to cause the Custodian to identify
in its records the Trustee as the person having a security entitlement against
the Custodian in each of the Accounts.
 
(iv)          The Accounts are not in the name of any Person other than the
Issuer or the Trustee.  The Issuer has not consented to the Custodian to comply
with the entitlement order of any Person other than the Trustee (and the Issuer
prior to a notice of exclusive control being provided by the Trustee).
 
(d)           The Issuer hereby represents and warrants that, as of the Closing
Date (which representations and warranties shall survive the execution of this
Indenture and be deemed to be repeated on each date on which an Asset is Granted
to the Trustee hereunder), with respect to Assets that constitute general
intangibles:
 
(i)           The Issuer has caused or will have caused, within ten days after
the Closing Date, the filing of all appropriate Financing Statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the Assets granted to the Trustee, for
the benefit and security of the Secured Parties, hereunder.
 
 
- 159 -

--------------------------------------------------------------------------------

 
 
(ii)          The Issuer has received, or will receive, all consents and
approvals required by the terms of the Assets to the pledge hereunder to the
Trustee of its interest and rights in the Assets.
 
(e)           The Co-Issuers agree to notify the Rating Agencies promptly if
they become aware of the breach of any of the representations and warranties
contained in this Section 7.19 and shall not, without notice to S&P, waive any
of the representations and warranties in this Section 7.19 or any breach
thereof.
 
7.20           Rule 17g-5 Compliance.  (a)  To enable the Rating Agencies to
comply with their obligations under Rule 17g-5, the Information Agent shall post
on a password-protected internet website, in accordance with the provisions
hereof and of the Portfolio Management Agreement, all information (which shall
not include any Accountants' Report) the Issuer provides to the Rating Agencies
for the purposes of determining the initial credit rating of the Notes or
undertaking credit rating surveillance of the Notes.  In the case of information
provided for the purposes of undertaking credit rating surveillance of the
Notes, such information shall be posted on a password protected internet website
in accordance with the procedures set forth in Section 7.20(b).  The Issuer
shall appoint the Portfolio Manager as the Information Agent pursuant to the
Portfolio Management Agreement and the sole duty of the Information Agent shall
be to post such information to the 17g-5 Website in accordance with the terms of
the Portfolio Management Agreement.
 
(b)               (i)           To the extent that a Rating Agency makes an
inquiry or initiates communications with the Issuer, the Collateral
Administrator, the Trustee or the Portfolio Manager that is relevant to such
Rating Agency's credit rating surveillance of the Notes, all responses to such
inquiries or communications from such Rating Agency shall be formulated in
writing by the responding party or its representative or advisor and shall be
provided to the Information Agent who shall promptly post such written response
to the 17g-5 Website in accordance with the procedures set forth in Section
7.20(b)(iv) and the Portfolio Management Agreement.
 
(ii)          To the extent that any of the Issuer, the Portfolio Manager, the
Collateral Administrator or the Trustee is required to provide any information
to, or communicate with, any Rating Agency in accordance with its obligations
under this Indenture or the Portfolio Management Agreement, the Issuer, the
Portfolio Manager, the Collateral Administrator or the Trustee, as applicable
(or their respective representatives or advisors), shall provide such
information or communication to the Information Agent by e-mail at
JMPCACLOII@JMPCredit.com, which the Information Agent shall promptly post to the
17g-5 Website in accordance with the procedures set forth in Section 7.20(b)(iv)
and the Portfolio Management Agreement.
 
(iii)          The Issuer and the Portfolio Manager (and their respective
representatives and advisors) shall be permitted (but shall not be required) to
orally communicate with the Rating Agencies regarding any Collateral Obligation
or the Notes; provided that such party summarizes the information provided to
the Rating Agencies in such communication and provides the Information Agent
with such summary in accordance with the procedures set forth in this
Section 7.20 within one Business Day of such communication taking place.  The
Information Agent shall post such summary on the 17g-5 Website in accordance
with the procedures set forth in Section 7.20(b)(iv) and the Portfolio
Management Agreement.  For the avoidance of doubt, neither audio nor video
recordings shall be delivered to the Information Agent and if such recordings
are delivered to the Information Agent, the Information Agent is not required to
post such recordings on the 17g-5 Website unless it otherwise consents.
 
 
- 160 -

--------------------------------------------------------------------------------

 
 
(iv)         All information to be made available to the Rating Agencies
pursuant to this Section 7.20(b) shall be made available on the 17g-5
Website.  Information will be posted by the Information Agent on the same
Business Day of receipt provided that such information is received by the
Information Agent by 12:00 p.m. (Eastern time) or, if received after 12:00 p.m.
(Eastern time), on the next Business Day in accordance with Portfolio Management
Agreement.  The Information Agent shall have no obligation or duty to verify,
confirm or otherwise determine whether the information being delivered is
accurate, complete, conforms to the transaction or otherwise is or is not
anything other than what it purports to be.  In the event that any information
is delivered or posted in error, the Portfolio Manager on the Issuer's behalf
may cause it to be removed from the 17g-5 Website.  None of the Trustee, the
Portfolio Manager, the Collateral Administrator or the Information Agent shall
have obtained or shall be deemed to have obtained actual knowledge of any
information solely due to receipt and posting to the 17g-5 Website.  Access will
be provided by the Issuer or the Portfolio Manager (on the Issuer's behalf) to
(A) any NRSRO (other than the Rating Agencies) upon receipt by the Issuer and
the Portfolio Manager of an NRSRO Certification from such NRSRO (which may be
submitted electronically via the 17g-5 Website) and (B) the Rating Agencies,
without submission of an NRSRO Certification.  Questions regarding delivery of
information to the Information Agent may be directed to the Information Agent.
 
(v)          In connection with providing access to the 17g-5 Website, the
Issuer and/or the Portfolio Manager may require registration and the acceptance
of a disclaimer.  The Information Agent, the Issuer and the Portfolio Manager
shall not be liable for unauthorized disclosure of any information that it
disseminates in accordance with this Section 7.20(b) and solely in respect of
the Information Agent, the Portfolio Management Agreement and makes no
representations or warranties as to the accuracy or completeness of information
made available on the 17g-5 Website.  The Information Agent shall not be liable
for its failure to make any information available to the Rating Agencies or
NRSROs unless such information was delivered to the Information Agent at the
email address set forth in Section 7.20(b)(ii) and in accordance with the
Portfolio Management Agreement.
 
(vi)          For the avoidance of doubt, no report of Independent certified
public accountants (including, without limitation, any Effective Date
Accountants' Report) shall be provided to or otherwise shared with any Rating
Agency and under no circumstances shall any such report be posted to the 17g-5
Website.
 
(vii)         The Trustee shall have no obligation to engage in or respond to
any oral communications with respect to the transactions contemplated hereby,
any transaction documents relating hereto or in any way relating to the Notes or
for the purposes of determining the initial credit rating of the Secured Notes
or undertaking credit rating surveillance of the Secured Notes with any Rating
Agency or any of its respective officers, directors or employees.
 
 
- 161 -

--------------------------------------------------------------------------------

 
 
(viii)        The Trustee will not be responsible for creating the 17g-5
Website, posting any information to the 17g-5 Website or assuring that the 17g-5
Website complies with the requirements of this Indenture, Rule 17g-5 or any
other law or regulation.  In no event shall the Trustee be deemed to make any
representation in respect of the content of the 17g-5 Website or compliance by
the 17g-5 Website with this Indenture, Rule 17g-5 or any other law or
regulation.
 
(ix)          The Information Agent and the Trustee shall not be responsible or
liable for the dissemination of any identification numbers or passwords for the
17g-5 Website, including by the Co-Issuers, the Rating Agencies, an NRSRO, any
of their respective agents or any other party.  None of the Information Agent,
the Portfolio Manager or the Trustee shall be liable for the use of the
information posted on the 17g-5 Website, whether by the Co-Issuers, the Rating
Agencies, an NRSRO or any other third party that may gain access to the 17g5
Website or the information posted thereon.
 
(x)          Notwithstanding anything therein to the contrary, the maintenance
by the Trustee of the Trustee's Website described in Article 10 shall not be
deemed as compliance by or on behalf of the Issuer with Rule 17g-5 or any other
law or regulation related thereto.
 
7.21           Filings.  The Issuer, the Co-Issuer or any Blocker Subsidiary, as
applicable, shall, upon receipt of written notice of any Bankruptcy Filing, to
the extent funds are available for such purpose, timely file an answer and any
other appropriate pleading objecting to any such Bankruptcy Filing.  The
reasonable fees, costs, charges and expenses incurred by the Issuer, Co-Issuer
or any Blocker Subsidiary (including reasonable attorneys' fees and expenses) in
connection with taking any such action shall be paid as "Administrative
Expenses".
 
7.22           Article 122a of the CRD.  The Issuer shall ensure (by obtaining a
signed Retention of Net Economic Interest Letter from the Retention Provider on
each date that a Monthly Report is delivered pursuant to Section 10.6)
compliance by the Retention Provider with its obligations under the Retention of
Net Economic Interest Letter to (i) at all times hold or have one of its
wholly-owned subsidiaries (provided that any such subsidiary shall be
consolidated at the group level) hold the Retained Amount in accordance with
option (d) of paragraph 1 of Article 122a of the CRD, (ii) not change the manner
in which it or its wholly-owned subsidiary (provided that any such subsidiary
shall be consolidated at the group level) retain the Retained Amount, except to
the extent permitted under Article 122a of the CRD and (iii) not enter into any
credit risk mitigation, short position or any other credit risk hedge or credit
risk hedging arrangement of any kind with respect to the Retained Amount, except
to the extent permitted under Article 122a of the CRD.
 
 
- 162 -

--------------------------------------------------------------------------------

 
 
8.           Supplemental Indentures
 
8.1           Supplemental Indentures Without Consent of
Noteholders.  (a)  Without the consent of the Holders of any Notes (except any
consent required by clause (iii), (viii), (x), (xi) or (xvi) below) the
Co-Issuers, when authorized by Board Resolutions, at any time and from time to
time, may, without an Opinion of Counsel being provided to the Co-Issuers or the
Trustee as to whether or not any Class of Notes would be materially and
adversely affected thereby (except in the case of clause (iii) or (xi) below),
enter into one or more indentures supplemental hereto, in form satisfactory to
the Trustee, for any of the following purposes; provided that with respect to
any proposed supplemental indenture described in clauses (i) through (xvi)
below, so long as the Designated Class A Voting Condition is satisfied, if the
Designated Class A Owner determines in good faith and has provided written
notice to the Trustee at least 3 Business Days prior to the execution of such
supplemental indenture that the Designated Class A Owner would be materially and
adversely affected thereby, the Trustee and the Co-Issuers shall not enter into
such supplemental indenture without the consent of the Designated Class A Owner:
 
(i)           to evidence the succession of another Person to the Issuer or the
Co-Issuer and the assumption by any such successor Person of the covenants of
the Issuer or the Co-Issuer herein and in the Notes;
 
(ii)          to add to the covenants of the Co-Issuers or the Trustee for the
benefit of the Secured Parties;
 
(iii)          to convey, transfer, assign, mortgage or pledge any property to
or with the Trustee or add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Notes; provided, that, if the Holders of any Class of Notes would be
materially and adversely affected by such supplemental indenture entered into
pursuant to this clause (iii), the consent to such supplemental indenture has
been obtained from a Majority of each such Class (other than the Class X Notes);
 
(iv)          to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee and to add to or change any of the provisions
of this Indenture as shall be necessary to facilitate the administration of the
trusts hereunder by more than one Trustee, pursuant to the requirements of
Sections 6.9, 6.10 and 6.12 hereof;
 
(v)          to correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Trustee any property subject or required to be subjected to the lien of
this Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations, whether pursuant to
Section 7.5 or otherwise) or to subject to the lien of this Indenture any
additional property;
 
(vi)          to modify the restrictions on and procedures for resales and other
transfers of Notes to reflect any changes in ERISA or other applicable law or
regulation (or the interpretation thereof) or to enable the Co-Issuers to rely
upon any exemption from registration under the Securities Act or the Investment
Company Act or to remove restrictions on resale and transfer to the extent not
required thereunder; provided that the Trustee receives an Opinion of Counsel
that such modifications accurately reflect changes in ERISA or other applicable
law or regulation or enable the Co-Issuers to rely upon an exemption from
registration under the Securities Act or the Investment Company Act;
 
 
- 163 -

--------------------------------------------------------------------------------

 
 
(vii)         to make such changes as shall be necessary or advisable in order
for the Listed Notes to be or remain listed on an exchange, including the Irish
Stock Exchange;
 
(viii)        otherwise to correct any inconsistency or cure any ambiguity,
omission or manifest errors in this Indenture with the consent of the Designated
Class A Owner for so long as the Designated Class A Voting Condition is
satisfied (but without the consent of the holders of any other Class of Secured
Notes), or to conform the provisions of this Indenture to the Offering Circular;
 
(ix)          to take any action advisable to prevent the Issuer, any Blocker
Subsidiary or the Holders of any Class of Notes from becoming subject to (or to
otherwise minimize) withholding or other Taxes, fees or assessments, including
by achieving FATCA Compliance, or to prevent the Issuer from being treated, or
to reduce the risk of being treated, as engaged in a trade or business within
the United States for United States federal income tax purposes or otherwise
being subject to tax on a net income basis in any jurisdiction outside its
jurisdiction of incorporation;
 
(x)           at any time during the Reinvestment Period, subject to the consent
of a Majority of the Subordinated Notes and the Portfolio Manager and, unless
only additional Subordinated Notes are being issued, a Majority of the
Controlling Class, to make changes to facilitate (A) issuance by the Co-Issuers
of additional securities of any one or more new classes that are fully
subordinated to the existing Secured Notes (or to the most junior class of
securities of the Issuer (other than the Reinvesting Holder Notes and the
Subordinated Notes) issued pursuant to this Indenture, if any class of
securities issued pursuant to this Indenture other than the Notes is then
Outstanding), provided that any such additional issuance of securities shall be
issued in accordance with this Indenture, including Sections 2.13 and 3.2;
(B) issuance by the Co-Issuers of additional securities of any one or more
existing Classes (other than the Class X Notes and the Reinvesting Holder
Notes), provided that any such additional issuance of securities shall be issued
in accordance with this Indenture, including Sections 2.13 and 3.2; or
(C) issuance by the Co-Issuers of replacement securities in connection with a
Refinancing in accordance with this Indenture;
 
(xi)          to evidence any waiver by any Rating Agency as to any requirement
in this Indenture that such Rating Agency confirm (or to evidence any other
elimination of any requirement in this Indenture that any Rating Agency confirm)
that an action or inaction by the Issuer or any other Person will not result in
a reduction or withdrawal of its then-current rating of any Class of Secured
Notes as a condition to such action or inaction; provided that with respect to
any proposed supplemental indenture pursuant to this clause, if a Majority of
the Controlling Class has provided written notice to the Trustee at least one
Business Day prior to the execution of such supplemental indenture that the
Controlling Class would be materially and adversely affected thereby, the
Trustee and the Co-Issuers shall not enter into such supplemental indenture
without the consent of a Majority of the Controlling Class and a Majority of
each other Class of Secured Notes (other than the Class X Notes) materially and
adversely affected thereby and, if the Subordinated Notes are materially and
adversely affected thereby, a Majority of the Subordinated Notes;
 
 
- 164 -

--------------------------------------------------------------------------------

 
 
(xii)         to modify the procedures in this Indenture relating to compliance
with Rule 17g-5;
 
(xiii)        to change the name of the Issuer or the Co-Issuer;
 
(xiv)        to accommodate the settlement of the Notes in book-entry form
through the facilities of DTC or otherwise;
 
(xv)         to authorize the appointment of any listing agent, transfer agent,
paying agent or additional registrar for any Class of Notes required or
advisable in connection with the listing of any Class of Notes on the Irish
Stock Exchange or any other stock exchange, and otherwise to amend this
Indenture to incorporate any changes required or requested by any governmental
authority, stock exchange authority, listing agent, transfer agent, paying agent
or additional registrar for any Class of Notes in connection therewith; or
 
(xvi)        subject to the consent of a Majority of the Subordinated Notes (but
without the consent of the Holders of any Class of Secured Notes), (x) in
connection with an Optional Redemption by Refinancing involving the issuance of
additional securities, to accommodate the issuance of such additional securities
and to establish the terms thereof or (y) in connection with an Optional
Redemption by Refinancing involving secured loans, to accommodate borrowings
under such secured loans and to establish the terms thereof.
 
(b)           With the consent of a Majority of the Controlling Class (in the
sole discretion of the Holders of the Controlling Class of Notes) (but without
the consent of the Holders of any other Class of Notes) and the Portfolio
Manager, the Trustee and the Co-Issuers may enter into one or more indentures
supplemental hereto:
 
(i)           to conform to ratings criteria and other guidelines (including any
alternative methodology published by either of the Rating Agencies) relating to
collateral debt obligations in general published by either of the Rating
Agencies;
 
(ii)          to amend, modify or otherwise accommodate changes to this
Indenture relating to the administrative procedures necessary (in accordance
with the then current Rating Agency policy) to satisfy the Moody's Rating
Condition;
 
(iii)          to modify the definition of "Credit Improved Obligation",
"Defaulted Obligation", "Equity Security" or "Credit Risk Obligation" in a
manner not materially adverse to any Holders of any Class of Notes as evidenced
by an officer's certificate of the Portfolio Manager to the effect that such
modification would not be materially adverse to the Holders of any Class of
Notes; or
 
(iv)          to make any other change that does not materially and adversely
affect the rights of the Holders.
 
 
- 165 -

--------------------------------------------------------------------------------

 
 
(c)              (i) If any Class A Notes are then Outstanding and are rated by
Moody's and if any supplemental indenture modifies or amends any component of
the Minimum Diversity Score/Maximum Rating/Minimum Spread Matrix or the
definitions related thereto, such supplemental indenture shall be subject to (i)
the consent of the Designated Class A Owner so long as the Designated Class A
Voting Condition is satisfied, and (ii) either (x) satisfaction of the Moody's
Rating Condition (or deemed inapplicability thereof pursuant to Section 14.16)
or (y) the consent of each Holder of a Class A Note to such supplemental
indenture following notice to each such Holder that the then-current rating of
the Class A Notes may be reduced or withdrawn as a result of such supplemental
indenture.  For the avoidance of doubt, the satisfaction, or deemed
inapplicability pursuant to Section 14.16 of the Moody's Rating Condition shall
not imply that the Holders are not materially and adversely affected by such
supplemental indenture; and
 
(ii)          if any supplemental indenture permits the Issuer to enter into a
Synthetic Security or other hedge, swap or derivative transaction (each, a
"Hedge Agreement"), the consent of a Majority of the Controlling Class and the
consent of a Majority of the Subordinated Notes to such supplemental indenture
must be obtained and such supplemental indenture shall require that, before
entering into any such Hedge Agreement, the following additional conditions must
be satisfied: (A) the Issuer's entry into such Hedge Agreement or Synthetic
Security will not cause it to be considered a "commodity pool" as defined in
Section 1a(10) of the Commodity Exchange Act, as amended, (B) the Issuer
receives an Opinion of Counsel that the Issuer's entering into such Hedge
Agreement or Synthetic Security will not, in and of itself, cause the Issuer to
become a "hedge fund or a private equity fund" as defined for the purposes of
Section 13 of the Bank Holding Company Act, as amended, and (C) the Moody's
Rating Condition is satisfied (or deemed inapplicable pursuant to Section 14.16)
and S&P has been notified with respect to the Issuer's entering into such Hedge
Agreement or Synthetic Security and such Hedge Agreement or Synthetic Security
shall comply with S&P's then-current criteria with respect to hedge
counterparties.
 
8.2           Supplemental Indentures With Consent of Noteholders.  With the
consent of the Portfolio Manager and a Majority of each Class of Notes (other
than the Class X Notes) materially and adversely affected thereby, if any, by
Act of the Holders of such Majority of each Class of Notes materially and
adversely affected thereby delivered to the Trustee and the Co-Issuers, the
Trustee and the Co-Issuers may, subject to the requirement provided below in
Section 8.3 with respect to the ratings of each Class of Secured Notes, execute
one or more indentures supplemental hereto to add any provisions to, or change
in any manner or eliminate any of the provisions of, this Indenture or modify in
any manner the rights of the Holders of the Notes of any Class under this
Indenture; provided that (x) a supplemental indenture amending or modifying the
Weighted Average Life Test shall require the consent of a Majority of the
Controlling Class in addition to the consent of a Majority of the Notes of each
other Class materially and adversely affected thereby and (y) notwithstanding
anything in this Indenture to the contrary (including as provided in Section
8.1(c)), no such supplemental indenture shall, without the consent of the
Portfolio Manager and each Holder of each Outstanding Note of each Class
(including, for the avoidance of doubt, the Class X Notes) materially and
adversely affected thereby:
 
 
- 166 -

--------------------------------------------------------------------------------

 
 
(i)          change the Stated Maturity of the principal of or the due date of
any installment of interest on any Note, reduce the principal amount thereof or
the rate of interest thereon or the Redemption Price with respect to any Note,
or change the earliest date on which Notes of any Class may be redeemed, change
the provisions of this Indenture relating to the application of proceeds of any
Assets to the payment of principal of or interest on the Secured Notes or
distributions on the Subordinated Notes or change any place where, or the coin
or currency in which, Notes or the principal thereof or interest or any
distribution thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity thereof (or, in
the case of redemption, on or after the applicable Redemption Date);
 
(ii)          reduce or increase the percentage of the Aggregate Outstanding
Amount of Holders of each Class of Notes whose consent is required for the
authorization of any such supplemental indenture or for any waiver of compliance
with certain provisions of this Indenture or certain defaults hereunder or their
consequences provided for in this Indenture;
 
(iii)          impair or adversely affect the Assets except as otherwise
permitted in this Indenture;
 
(iv)          except as otherwise permitted by this Indenture, permit the
creation of any lien ranking prior to or on a parity with the lien of this
Indenture with respect to any part of the Assets or terminate such lien on any
property at any time subject hereto or deprive the Holder of any Secured Note of
the security afforded by the lien of this Indenture;
 
(v)          reduce or increase the percentage of the Aggregate Outstanding
Amount of Holders of any Class of Secured Notes whose consent is required to
request the Trustee to preserve the Assets or rescind the Trustee's election to
preserve the Assets pursuant to Section 5.5 or to sell or liquidate the Assets
pursuant to Section 5.4 or 5.5;
 
(vi)          modify any of the provisions of this Indenture with respect to
entering into supplemental indentures, except to increase the percentage of
Outstanding Notes the consent of the Holders of which is required for any such
action or to provide that certain other provisions of this Indenture cannot be
modified or waived without the consent of the Holder of each Note Outstanding
affected thereby;
 
(vii)          modify the definition of the term "Controlling Class", the
definition of the term "Outstanding" or the Priority of Payments set forth in
Section 11.1(a); or
 
(viii)          modify any of the provisions of this Indenture in such a manner
as to affect the calculation of the amount of any payment of interest or
principal on any Note, or the calculation of the amount of distributions payable
to the Subordinated Notes, or to affect the rights of the Holders of any Notes
to the benefit of any provisions for the redemption of such Notes contained
herein.
 
 
- 167 -

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provision relating to supplemental indentures in this
Section 8, after the expiration of the Non-Call Period, no consent to a
supplemental indenture will be required from any Holder of any Class of Secured
Notes that, upon giving effect to such supplemental indenture, will be fully
redeemed; provided that (i) such supplemental indenture will not result in a
reduction of the Redemption Price required to effect such redemption, as set
forth herein prior to such supplement or amendment and (ii) such supplement or
amendment is solely for the purpose of effecting the foregoing redemption.
 
8.3           Execution of Supplemental Indentures.  (a)  The Trustee shall join
in the execution of any such supplemental indenture and make any further
appropriate agreements and stipulations which may be therein contained, but the
Trustee shall not be obligated to enter into any such supplemental indenture
which, as reasonably determined by the Trustee, affects the Trustee's own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.
 
(b)           With respect to any supplemental indenture permitted by
Section 8.1 or 8.2 the consent to which is expressly required pursuant to such
Section from all or a Majority of Holders of each, or any specified, Class of
Notes materially and adversely affected thereby, the Trustee shall be entitled
to conclusively rely upon an Opinion of Counsel as to matters of law (which may
be supported as to factual (including financial and capital markets) matters by
any relevant certificates and other documents necessary or advisable in the
judgment of counsel delivering such Opinion of Counsel) or, solely with respect
to any supplemental indenture permitted by Sections 8.1(a) or (b) the consent to
which is expressly required pursuant to such Section from all or a Majority of
Holders of each Class of Notes (other than the Class X Notes in the case of a
vote that requires Majority consent) materially and adversely affected thereby,
an Officer's certificate of the Portfolio Manager, as to whether or not the
Holders of any Class of Notes would be materially and adversely affected by a
supplemental indenture, provided that if the Holders of 33-1/3% in Aggregate
Outstanding Amount of the Notes of such Class have provided written notice to
the Trustee at least one Business Day prior to the execution of such
supplemental indenture that such Class would be materially and adversely
affected thereby, the Trustee shall not be entitled so to rely upon an Opinion
of Counsel or Officer's certificate of the Portfolio Manager as to whether or
not the Holders of such Class would be materially and adversely affected by such
supplemental indenture and the Trustee shall not enter into such supplemental
indenture without the consent of a Majority of such Class (excluding the Class X
Notes) (or the consent of all Holders of such Class (including the Class X
Notes), in the case of a supplemental indenture listed in the proviso to Section
8.2(a)).  Such determination shall be conclusive and binding on all present and
future Holders of the Notes.  In executing or accepting the additional trusts
created by any supplemental indenture permitted by this Article 8 or the
modifications thereby of the trusts created by this Indenture, the Trustee shall
be entitled to receive, and (subject to Sections 6.1 and 6.3) shall be fully
protected in relying upon, an Opinion of Counsel stating that the execution of
such supplemental indenture is authorized or permitted by this Indenture and
that all conditions precedent thereto have been satisfied.  The Trustee shall
not be liable for any reliance made in good faith upon such an Opinion of
Counsel or an Officer's certificate of the Portfolio Manager.
 
 
- 168 -

--------------------------------------------------------------------------------

 
 
(c)           At the cost of the Co-Issuers, for so long as any Notes shall
remain Outstanding, not later than 20 Business Days prior to the execution of
any proposed supplemental indenture pursuant to Section 8.1 or 8.2, the Trustee
shall deliver to the Portfolio Manager, the Designated Successor Manager, the
Collateral Administrator, the Rating Agencies and the Noteholders a notice
attaching a copy of such supplemental indenture and indicating the proposed date
of execution of such supplemental indenture.  Following such delivery by the
Trustee, if any changes are made to such supplemental indenture other than to
correct typographical errors or to adjust formatting, then at the cost of the
Co-Issuers, for so long as any Notes shall remain Outstanding, not later than 10
Business Days prior to the execution of such proposed supplemental indenture
(provided that the execution of such proposed supplemental indenture shall not
in any case occur earlier than the date 20 Business Days after the initial
distribution of such proposed supplemental indenture pursuant to the first
sentence of this Section 8.3(c)), the Trustee shall deliver to the Portfolio
Manager, the Designated Successor Manager, the Collateral Administrator, the
Rating Agencies and the Noteholders a copy of such supplemental indenture as
revised, indicating the changes that were made.  At the cost of the Co-Issuers,
the Trustee shall provide to the Noteholders (in the manner described in
Section 14.4) a copy of the executed supplemental indenture after its
execution.  Any failure of the Trustee to publish or deliver such notice, or any
defect therein, shall not in any way impair or affect the validity of any such
supplemental indenture.
 
(d)           It shall not be necessary for any Act of Noteholders to approve
the particular form of any proposed supplemental indenture, but it shall be
sufficient, if the consent of any Noteholders to such proposed supplemental
indenture is required, that such Act shall approve the substance thereof.
 
(e)           The Portfolio Manager shall not be bound to comply with any
amendment or supplement to this Indenture until it has received written notice
of such amendment or supplement and a copy of any such amendment or supplement
from the Issuer or the Trustee.  The Issuer agrees that it will not execute,
deliver or permit to become effective any supplement or amendment to this
Indenture which would (i) increase the existing, or impose additional duties,
services or liabilities of, reduce or eliminate any right or privilege of
(including as a result of an effect on the amount or priority of any fees or
other amounts payable to the Portfolio Manager), or materially or adversely
change the economic consequences to, the Portfolio Manager, (ii) modify the
restrictions on the Sales of Collateral Obligations or (iii) expand or restrict
the Portfolio Manager's discretion, and the Portfolio Manager shall not be bound
thereby unless the Portfolio Manager shall have consented in advance thereto in
writing.  No amendment to this Indenture will be effective against the
Collateral Administrator if such amendment would adversely affect the Collateral
Administrator, including, without limitation, any amendment or supplement that
would increase the duties or liabilities of, or adversely change the economic
consequences to, the Collateral Administrator, unless the Collateral
Administrator otherwise consents in writing.  No amendment to this Indenture
will be effective against the Designated Successor Manager if such amendment
would adversely affect the Designated Successor Manager, including, without
limitation, any amendment or supplement that would increase the duties or
liabilities of, or adversely change the economic consequences to, the Designated
Successor Manager, unless the Designated Successor Manager otherwise consents in
writing.
 
(f)           For so long as any Notes are listed on the Irish Stock Exchange
and the guidelines of such exchange shall so require, the Issuer shall notify
the Irish Stock Exchange of any material modification to this Indenture.
 
 
- 169 -

--------------------------------------------------------------------------------

 
 
8.4           Effect of Supplemental Indentures.  Upon the execution of any
supplemental indenture under this Article 8, this Indenture shall be modified in
accordance therewith, and such supplemental indenture shall form a part of this
Indenture for all purposes; and every Holder of Notes theretofore and thereafter
authenticated and delivered hereunder shall be bound thereby.
 
8.5           Reference in Notes to Supplemental Indentures.  Notes
authenticated and delivered, including as part of a transfer, exchange or
replacement pursuant to Article 2 of Notes originally issued hereunder, after
the execution of any supplemental indenture pursuant to this Article 8 may, and
if required by the Issuer shall, bear a notice in form approved by the Trustee
as to any matter provided for in such supplemental indenture.  If the Applicable
Issuers shall so determine, new Notes, so modified as to conform in the opinion
of the Co-Issuers to any such supplemental indenture, may be prepared and
executed by the Applicable Issuers and authenticated and delivered by the
Trustee in exchange for Outstanding Notes.
 
9.           Redemption Of Notes
 
9.1           Mandatory Redemption.  If a Coverage Test is not met on any
Determination Date on which such Coverage Test is applicable, the Issuer shall
apply available amounts in the Payment Account pursuant to the Priority of
Payments on the related Payment Date to make payments on the Notes.
 
9.2           Optional Redemption.  (a)  The Secured Notes shall be redeemable
by the Applicable Issuers, on any Business Day after the Non-Call Period, at the
written direction of a Majority of the Subordinated Notes, as follows: based
upon such written direction, (i) the Secured Notes shall be redeemed in whole
(with respect to all Classes of Secured Notes) but not in part from Sale
Proceeds and/or Refinancing Proceeds or other Available Funds; or (ii) the
Secured Notes shall be redeemed in part by Class from Refinancing Proceeds or
other Available Funds (so long as any Class of Secured Notes to be redeemed
represents not less than the entire Class of such Secured Notes); provided that
any redemption from Refinancing Proceeds shall require the consent of the
Portfolio Manager, which consent shall not be unreasonably withheld.  In
connection with any redemption of the Secured Notes, the Secured Notes shall be
redeemed at the applicable Redemption Prices.  To effect an Optional Redemption
pursuant to this clause (a), a Majority of Subordinated Notes must provide the
above described written direction to the Issuer and the Trustee not later than
45 days prior to the Redemption Date (or such shorter term as agreed to by the
Issuer and Trustee) on which such redemption is to be made; provided that all
Secured Notes to be redeemed must be redeemed simultaneously. Any supplemental
indentures required in connection with such a redemption using Refinancing
Proceeds shall require the consent of a Majority of the Subordinated Notes in
accordance with Section 8.1(a)(xvi).
 
 
- 170 -

--------------------------------------------------------------------------------

 
 
(b)           Upon receipt of a notice of redemption of the Secured Notes in
whole but not in part pursuant to Section 9.2(a)(i) (subject to Sections 9.2(d)
and 9.2(e) with respect to a redemption from proceeds that include Refinancing
Proceeds), the Portfolio Manager in its sole discretion shall direct the sale
(and the manner thereof) of all or part of the Collateral Obligations and other
Assets such that the proceeds from such sale and all other funds available for
such purpose in the Collection Account and the Payment Account will be at least
sufficient to pay the Redemption Prices of the Secured Notes to be redeemed and
to pay all Administrative Expenses (regardless of the Administrative Expense
Cap) payable under the Priority of Payments, including the reasonable fees,
costs, charges and expenses incurred by the Co-Issuers, the Trustee and the
Collateral Administrator (including reasonable attorneys' fees and expenses) in
connection with such redemption.  If such proceeds of such sale and all other
funds available for such purpose in the Collection Account and the Payment
Account would not be sufficient to redeem all Secured Notes and to pay such fees
and expenses, the Secured Notes may not be redeemed.  The Portfolio Manager, in
its sole discretion, may effect the sale of all or any part of the Collateral
Obligations or other Assets through the direct sale of such Collateral
Obligations or other Assets or by participation or other arrangement.  In
connection with any Optional Redemption, Holders of 100% of the Aggregate
Outstanding Amount of any Class of Secured Notes may elect to receive less than
100% of the Redemption Price that would otherwise be payable to the Holders of
such Class of Secured Notes.
 
(c)           The Subordinated Notes and the Reinvesting Holder Notes may be
redeemed, in whole but not in part, on any Business Day on or after the
redemption or repayment in full of the Secured Notes, at the direction of either
(i) the Portfolio Manager (only so long as JMP or any of its Affiliates is the
Portfolio Manager) or (ii) a Majority of the Subordinated Notes.
 
(d)           In addition to (or in lieu of) a sale of Collateral Obligations
and/or Eligible Investments in the manner provided in Section 9.2(b), the
Secured Notes may, after the Non-Call Period, be redeemed in whole from
Refinancing Proceeds and Sale Proceeds or in part by Class from Refinancing
Proceeds as provided in Section 9.2(a)(ii) by a Refinancing; provided that the
terms of such Refinancing and any financial institutions acting as lenders
thereunder or purchasers thereof must be acceptable to a Majority of the
Subordinated Notes and such Refinancing otherwise satisfies the conditions
described below.
 
(e)           In the case of a Refinancing upon a redemption of the Secured
Notes in whole but not in part pursuant to Section 9.2(d), such Refinancing will
only be effective if (i) the Refinancing Proceeds, all Sale Proceeds from the
sale of Collateral Obligations and Eligible Investments in accordance with the
procedures set forth herein, and all other available funds will be at least
sufficient to redeem simultaneously the Secured Notes, in whole but not in part,
and to pay the other amounts included in the aggregate Redemption Prices and all
accrued and unpaid Administrative Expenses (regardless of the Administrative
Expense Cap), including the reasonable fees, costs, charges and expenses
incurred by the Co-Issuers, the Trustee and the Collateral Administrator
(including reasonable attorneys' fees and expenses) in connection with such
Refinancing, (ii) the Sale Proceeds, Refinancing Proceeds and other Available
Funds are used (to the extent necessary) to make such redemption and (iii) the
agreements relating to the Refinancing contain limited recourse and non-petition
provisions equivalent (mutatis mutandis) to those contained in Section 13.1(d)
and Section 2.7(j).
 
 
- 171 -

--------------------------------------------------------------------------------

 
 
(f)           In the case of a Refinancing upon a redemption of the Secured
Notes in part by Class pursuant to Section 9.2(d), such Refinancing will only be
effective if: (i) the Moody's Rating Condition has been satisfied (or deemed
inapplicable pursuant to Section 14.16) with respect to any remaining Class A
Notes or Class X Notes that were not the subject of the Refinancing and S&P has
been notified with respect to any remaining Secured Notes that were not the
subject of such Refinancing, (ii) the Refinancing Proceeds will be at least
sufficient to pay in full the aggregate Redemption Prices of the entire Class or
Classes of Secured Notes subject to Refinancing, (iii) the Refinancing Proceeds
are used (to the extent necessary) to make such redemption, (iv) the agreements
relating to the Refinancing contain limited recourse and non-petition provisions
equivalent (mutatis mutandis) to those contained in the Section 13.1(d) and
Section 2.7(j), (v) the aggregate principal amount of any obligations providing
the Refinancing is no greater than the Aggregate Outstanding Amount of the
Secured Notes being redeemed with the proceeds of such obligations, (vi) the
stated maturity of each class of obligations providing the Refinancing is no
earlier than the corresponding Stated Maturity of each Class of Secured Notes
being refinanced, (vii) the reasonable fees, costs, charges and expenses
incurred in connection with such Refinancing have been paid or will be
adequately provided for from the Refinancing Proceeds (except for expenses owed
to persons that the Portfolio Manager informs the Trustee will be paid solely as
Administrative Expenses payable in accordance with the Priority of Payments),
(viii) the interest rate of any obligations providing the Refinancing will not
be greater than the interest rate of the Secured Notes subject to such
Refinancing, (ix) the obligations providing the Refinancing are subject to the
Priority of Payments and do not rank higher in priority pursuant to the Priority
of Payments than the Class of Secured Notes being refinanced, (x) the voting
rights, consent rights, redemption rights and all other rights of the
obligations providing the Refinancing are the same as the rights of the
corresponding Class of Secured Notes being refinanced and (xi) an opinion of tax
counsel of nationally recognized standing in the United States experienced in
such matters shall be delivered to the Trustee to the effect that (A) any
remaining Class A Notes, Class X Notes, Class B Notes, Class C Notes or Class D
Notes that were not the subject of the Refinancing will, and any remaining Class
E Notes that were not the subject of Refinancing should, be treated as debt for
U.S. federal income tax purposes and (B) any obligations providing the
refinancing will be treated as debt (or, in the case of any obligations
providing refinancing for the Class E Notes, to the effect that such obligations
should be treated as debt) for U.S. federal income tax purposes.
 
(g)           The Holders of the Subordinated Notes will not have any cause of
action against any of the Co-Issuers, the Portfolio Manager, the Designated
Successor Manager,  the Collateral Administrator or the Trustee for any failure
to obtain a Refinancing.  If a Refinancing is obtained meeting the requirements
specified above as certified by the Portfolio Manager, the Issuer and the
Trustee shall amend this Indenture to the extent necessary to reflect the terms
of the Refinancing and no further consent for such amendments shall be required
from the Holders of Notes (other than a Majority of the Subordinated
Notes).  The Trustee shall not be obligated to enter into any amendment that, in
its view, adversely affects its duties, obligations, liabilities or protections
hereunder, and the Trustee shall be entitled to conclusively rely upon an
Officer's certificate and/or Opinion of Counsel as to matters of law (which may
be supported as to factual (including financial and capital markets) matters by
any relevant certificates and other documents necessary or advisable in the
judgment of counsel delivering such opinion of counsel) provided by the Issuer
to the effect that such amendment meets the requirements specified above and is
permitted under this Indenture (except that such Officer or counsel shall have
no obligation to certify or opine as to the sufficiency of the Refinancing
Proceeds).
 
(h)           In the event of any redemption pursuant to this Section 9.2, the
Issuer shall, at least 45 days prior to the Redemption Date (or such shorter
time period as agreed to by the Trustee), notify the Trustee in writing of such
Redemption Date, the applicable Record Date, the principal amount of Notes to be
redeemed on such Redemption Date and the applicable Redemption Prices.
 
 
- 172 -

--------------------------------------------------------------------------------

 
 
9.3           Tax Redemption.  (a)  The Notes shall be redeemed in whole but not
in part (any such redemption, a "Tax Redemption") at the written direction
(delivered to the Trustee at least 30 days prior to the proposed redemption date
(unless the Trustee and the Portfolio Manager agree to a shorter notice period))
of (x) a Majority of any Affected Class or (y) a Majority of the Subordinated
Notes, in either case, following (I) the occurrence and continuation of a Tax
Event with respect to payments under one or more Collateral Obligations forming
part of the Assets which results in a payment by, or charge or Tax burden to,
the Issuer that results or will result in the withholding of 5% or more of
scheduled distributions for any Collection Period or (II) the occurrence and
continuation of a Tax Event resulting in a Tax burden on the Issuer in an
aggregate amount in any Collection Period in excess of U.S.$1,000,000.
 
(b)           In connection with any Tax Redemption, Holders of 100% of the
Aggregate Outstanding Amount of any Class of Secured Notes may elect to receive
less than 100% of the Redemption Price that would otherwise be payable to the
Holders of such Class of Secured Notes.
 
(c)           Upon its receipt of such written direction directing a Tax
Redemption, the Trustee shall promptly notify the Portfolio Manager, the Holders
and each Rating Agency thereof.
 
(d)           Upon receipt of a notice of a Tax Redemption of the Notes, the
Portfolio Manager (in its sole discretion) will direct the sale (and the manner
thereof) in accordance with the provisions of the Portfolio Management Agreement
of all or part of the Collateral Obligations and other Assets in an amount
sufficient to pay, together with all other funds available for such purpose in
the Collection Account and the Payment Account, the Redemption Prices of the
Notes to be redeemed (or with respect to any Class of Notes the Holders of which
have elected to receive less than 100% of the Redemption Price that would
otherwise be payable to the holders of such Class, such lesser amount that the
holders of such Class have elected to receive) and to pay all Administrative
Expenses (regardless of the Administrative Expense Cap) payable under the
Priority of Payments. If the proceeds of such sale and all other funds available
for such purpose in the Collection Account and the Payment Account would not be
sufficient to redeem all Notes and to pay such fees and expenses, the Notes may
not be redeemed. The Portfolio Manager, in its sole discretion, may effect the
sale of all or any part of the Collateral Obligations or other Assets through
the direct sale of such Collateral Obligations or other Assets or by
participation or other arrangement.
 
(e)           If an Officer of the Portfolio Manager obtains actual knowledge of
the occurrence of a Tax Event, the Portfolio Manager shall promptly notify the
Issuer, the Collateral Administrator and the Trustee thereof, and upon receipt
of such notice the Trustee shall promptly notify the Holders of the Notes and
each Rating Agency thereof.
 
 
- 173 -

--------------------------------------------------------------------------------

 
 
9.4           Redemption Procedures.  (a)  In the event of any redemption
pursuant to Section 9.2, the written direction of a Majority of the Subordinated
Notes and/or, if applicable, the Portfolio Manager, to the extent required
thereby, shall be provided to the Issuer, the Trustee and (if such redemption is
pursuant to Section 9.2(c) and is not being directed by the Portfolio Manager)
the Portfolio Manager not later than 45 days prior to the Redemption Date (or
such shorter term as agreed to by the Issuer and the Trustee) on which such
redemption is to be made (which date shall be designated in such direction).  In
the event of any Tax Redemption pursuant to Section 9.3, the written direction
of the relevant Affected Class(es) or Majority of the Subordinated Notes shall
be provided to the Issuer, the Trustee and the Portfolio Manager not later than
30 days prior to the Payment Date on which such redemption is to be made (which
date shall be designated in such direction).  In the event of any redemption
pursuant to Section 9.2, 9.3 or 9.7, a notice of redemption shall be given by
first class mail, postage prepaid, mailed not later than nine Business Days
prior to the applicable Redemption Date, to each Holder of Notes, at such
Holder's address in the Note Register and each Rating Agency.  So long as any
Notes are listed on the Irish Stock Exchange and so long as the guidelines of
such exchange so require, notice of redemption pursuant to Section 9.2 or 9.3
shall also be given to the Holders thereof by publication on the Irish Stock
Exchange via the Companies Announcement Office.
 
(b)           All notices of redemption delivered pursuant to Section 9.4(a)
shall state:
 
(i)          the applicable Redemption Date;
 
(ii)         the Redemption Prices of the Notes to be redeemed;
 
(iii)        that all of the Notes to be redeemed are to be redeemed in full and
that interest on such Notes shall cease to accrue on the Redemption Date
specified in the notice;
 
(iv)        the place or places where Notes are to be surrendered for payment of
the Redemption Prices, which shall be the office or agency of the Co-Issuers to
be maintained as provided in Section 7.2; and
 
(v)         if all Secured Notes are being redeemed, whether the Subordinated
Notes are to be redeemed in full on such Redemption Date.
 
The Co-Issuers may withdraw any notice of redemption delivered pursuant to
Section 9.2 (or any notice of redemption delivered pursuant to Section 9.3, if
proceeds of the Assets will be insufficient to pay, together with other required
amounts, the Redemption Price of any Class of Secured Notes, and Holders of such
Class have not elected to receive the lesser amount that will be available),
following good faith efforts by the Issuer and the Portfolio Manager to
facilitate such redemption, (x) if Sale Proceeds are being used to redeem the
Secured Notes, on any day up to and including the day on which the Portfolio
Manager is required to deliver to the Trustee the sale agreement or agreements
or certifications as described in Section 9.4(c), and (y) if Refinancing
Proceeds (but not Sale Proceeds) are being used to redeem the Secured Notes, on
any day up to and including the day on which the Secured Notes are scheduled to
be so redeemed.  Any withdrawal of such notice of an Optional Redemption will be
made by written notice to the Trustee and the Portfolio Manager and any
withdrawal after the day on which the Holders of the Notes were notified of such
redemption in accordance with this Section 9.4 will be made only if the
Portfolio Manager will be unable to deliver the sale agreement or agreements or
certifications described in Section 9.4(c) and Sections 12.1(e) and 12.1(f).  If
the Co-Issuers so withdraw any notice of an Optional Redemption or Tax
Redemption or are otherwise unable to complete a redemption of the Notes
pursuant to Section 9.2 or 9.3, the proceeds received from the sale of any
Collateral Obligations and other Assets sold in contemplation of such redemption
may be reinvested in accordance with the Investment Criteria during the
Reinvestment Period at the Portfolio Manager's sole discretion (on behalf of the
Issuer).
 
 
- 174 -

--------------------------------------------------------------------------------

 
 
Notice of redemption pursuant to Section 9.2, 9.3 or 9.4 shall be given by the
Co-Issuers or, upon an Issuer Order, by the Trustee in the name and at the
expense of the Co-Issuers.  Failure to give notice of redemption, or any defect
therein, to any Holder of any Note selected for redemption shall not impair or
affect the validity of the redemption of any other Notes.
 
(c)           Unless Refinancing Proceeds are being used to redeem the Secured
Notes in whole or in part, in the event of any redemption pursuant to
Section 9.2 or 9.3, no Secured Notes may be optionally redeemed unless (i) at
least five Business Days before the scheduled Redemption Date the Portfolio
Manager shall have furnished to the Trustee evidence, in a form reasonably
satisfactory to the Trustee, that the Portfolio Manager on behalf of the Issuer
has entered into a binding agreement or agreements with a financial or other
institution or institutions whose short-term unsecured debt obligations (other
than such obligations whose rating is based on the credit of a person other than
such institution) are rated, or guaranteed by a Person whose short-term
unsecured debt obligations are rated, at least "A-1" by S&P and at least "P-1"
by Moody's to purchase (directly or by participation or other arrangement), not
later than the Business Day immediately preceding the scheduled Redemption Date
in immediately available funds, all or part of the Assets at a purchase price at
least sufficient, together with the Eligible Investments maturing, redeemable or
putable to the issuer thereof at par on or prior to the scheduled Redemption
Date, to pay all Administrative Expenses (regardless of the Administrative
Expense Cap) and any accrued and unpaid Senior Management Fees, in each case,
payable in accordance with the Priority of Payments and redeem all of the
Secured Notes on the scheduled Redemption Date at the applicable Redemption
Prices (or in the case of any Class of Secured Notes, such lesser amount that
the Holders of such Class have elected to receive, in the case of a Tax
Redemption where Holders of such Class have elected to receive less than 100% of
the Redemption Price that would otherwise be payable to the Holders of such
Class), or (ii) prior to selling any Collateral Obligations and/or Eligible
Investments, the Portfolio Manager shall certify to the Trustee that, in its
judgment, the aggregate sum of (A) expected proceeds from the sale of Eligible
Investments, and (B) for each Collateral Obligation, the product of its
Principal Balance and its Market Value and its Applicable Advance Rate, shall
exceed the sum of (x) the aggregate Redemption Prices (or in the case of any
Class of Secured Notes, such other amount that the Holders of such Class have
elected to receive, in the case of a Tax Redemption where Holders of such Class
have elected to receive less than 100% of the Redemption Price that would
otherwise be payable to the Holders of such Class) of the Outstanding Secured
Notes and (y) all Administrative Expenses (regardless of the Administrative
Expense Cap) and any accrued and unpaid Senior Management Fees, in each case,
payable under the Priority of Payments.  Any certification delivered by the
Portfolio Manager pursuant to this Section 9.4(c) shall include (1) the prices
of, and expected proceeds from, the sale (directly or by participation or other
arrangement) of any Collateral Obligations and/or Eligible Investments and
(2) all calculations required by this Section 9.4(c).  Any Holder of Notes, the
Portfolio Manager or any of the Portfolio Manager's Affiliates shall have the
right, subject to the same terms and conditions afforded to other bidders, to
bid on Assets to be sold as part of an Optional Redemption or Tax Redemption.
 
 
- 175 -

--------------------------------------------------------------------------------

 
 
9.5           Notes Payable on Redemption Date.  (a) Notice of redemption
pursuant to Section 9.4 having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, subject to Section 9.4(c) and the Co-Issuers'
right to withdraw any notice of redemption pursuant to Section 9.4(b), become
due and payable at the Redemption Prices therein specified, and from and after
the Redemption Date (unless the Issuer shall default in the payment of the
Redemption Prices and accrued interest) all such Notes shall cease to bear
interest on the Redemption Date.  Upon final payment on a Note to be so
redeemed, the Holder shall present and surrender such Note at the place
specified in the notice of redemption on or prior to such Redemption Date;
provided that in the absence of notice to the Applicable Issuers or the Trustee
that the applicable Note has been acquired by a protected purchaser, such final
payment shall be made without presentation or surrender, if the Trustee and the
Applicable Issuers shall have been furnished such security or indemnity as may
be required by them to save each of them harmless and an undertaking thereafter
to surrender such certificate.  Payments of interest on Notes so to be redeemed
which are payable on or prior to the Redemption Date shall be payable to the
Holders of such Notes, or one or more predecessor Notes, registered as such at
the close of business on the relevant Record Date according to the terms and
provisions of Section 2.7(f).
 
(b)           If any Note called for redemption shall not be paid upon surrender
thereof for redemption, the principal thereof shall, until paid, bear interest
from the Redemption Date at the applicable Interest Rate for each successive
Interest Accrual Period such Note remains Outstanding; provided that the reason
for such non-payment is not the fault of such Noteholder.
 
9.6           Special Redemption.  Principal payments on the Secured Notes shall
be made, in whole or in part, on any Payment Date in accordance with the
Priority of Payments (whether during or after the Non-Call Period) if, after the
Effective Date the Portfolio Manager, at its sole discretion, notifies the
Trustee that a redemption is required pursuant to Section 7.18 in order to
satisfy the Moody's Rating Condition and/or to cause S&P to provide written
confirmation (which may take the form of a press release or other written
communication) of its Initial Ratings of the Secured Notes (a "Special
Redemption").  On the first Payment Date (and all subsequent Payment Dates)
following the Collection Period in which such notice is given (a "Special
Redemption Date") the amount in the Collection Account representing all Interest
Proceeds and all other Principal Proceeds available in accordance with the
Priority of Payments for application in accordance with the Secured Note Payment
Sequence in an amount sufficient to satisfy the Moody's Rating Condition and/or
to cause S&P to provide written confirmation (which may take the form of a press
release or other written communication) of its Initial Ratings of the Secured
Notes pursuant to Section 7.18(e) (a "Special Redemption Amount"), as
applicable, will be applied in accordance with the Priority of Payments.  Notice
of a Special Redemption shall be given by the Trustee not less than one Business
Day prior to the applicable Special Redemption Date by facsimile, email
transmission or first class mail, postage prepaid and to each Holder of Notes
affected thereby at such Holder's facsimile number, email address or mailing
address in the Note Register and to both Rating Agencies.  In addition, for so
long as any Listed Notes are listed on the Irish Stock Exchange and so long as
the guidelines of such exchange so require, notice of Special Redemption to the
Holders of such Listed Notes shall also be given by the Issuer or, upon Issuer
Order, in the name and at the expense of the Co-Issuers, to Noteholders by
publication on the Irish Stock Exchange via the Companies Announcement Office.
 
 
- 176 -

--------------------------------------------------------------------------------

 
 
9.7           Clean-Up Call Redemption.  (a) At the written direction of the
Portfolio Manager (which direction shall be given so as to be received by the
Issuer, the Trustee and the Rating Agencies not later than twenty-five (25)
Business Days prior to the proposed Redemption Date), the Secured Notes will be
subject to redemption by the Issuer, in whole but not in part (a "Clean-Up Call
Redemption"), at the Redemption Price therefor, on any Business Day after the
Non-Call Period on which the Collateral Principal Amount is less than 10% of the
Target Initial Par Amount.
 
(b)           Any Clean-Up Call Redemption is subject to (i) the purchase of the
Assets (other than Eligible Investments referred to in clause (d) of this
sentence) by the Portfolio Manager or any other Person from the Issuer, on or
prior to the fifth Business Day immediately preceding the related Redemption
Date, for a purchase price in Cash (the "Clean-Up Call Redemption Price") at
least equal to the greater of (1) the sum of (a) the Aggregate Outstanding
Amount of the Secured Notes, plus (b) all unpaid interest on the Secured Notes
accrued to the date of such redemption (including any Note Deferred Interest),
plus (c) the aggregate of all other amounts owing by the Issuer on the date of
such redemption that are payable in accordance with the Priority of Payments
prior to distributions in respect of the Subordinated Notes and the Reinvesting
Holder Notes (including, for the avoidance of doubt, all outstanding
Administrative Expenses), minus (d) the balance of the Eligible Investments in
the Collection Account and (2) the Market Value of such Assets being purchased,
and (ii) the receipt by the Trustee from the Portfolio Manager, prior to such
purchase, of certification from the Portfolio Manager that the sum so received
satisfies clause (i).  Upon receipt by the Trustee of the certification referred
to in the preceding sentence, the Trustee (pursuant to written direction from
the Issuer) and the Issuer shall take all actions necessary to sell, assign and
transfer the Assets to the Portfolio Manager or such other Person upon payment
in immediately available funds of the Clean-Up Call Redemption Price.  The
Trustee shall deposit such payment into the applicable sub-account of the
Collection Account in accordance with the instructions of the Portfolio Manager.
 
(c)           Upon receipt from the Portfolio Manager of a direction in writing
to effect a Clean-Up Call Redemption, the Issuer shall set the related
Redemption Date and the Record Date and give written notice thereof to the
Trustee, the Collateral Administrator, the Portfolio Manager, the Designated
Successor Manager and the Rating Agencies not later than fifteen (15) Business
Days prior to the proposed Redemption Date.  Notice of such Clean-Up Call
Redemption shall be given by the Trustee at the expense of the Issuer to each
Holder of Notes to be redeemed at such Holder's address in the Note Register, by
overnight courier guaranteeing next day delivery not later than nine (9)
Business Days prior to the proposed Redemption Date. The Trustee shall also
arrange for notice of such Clean-Up Call Redemption to be delivered to the Irish
Stock Exchange so long as any Notes are listed thereon and so long as the
guidelines of such exchange so require.
 
(d)           Any notice of Clean-Up Call Redemption may be withdrawn by the
Issuer up to the fourth Business Day prior to the related scheduled Redemption
Date by written notice to the Trustee, the Rating Agencies, the Portfolio
Manager and the Designated Successor Manager only if amounts equal to the
Clean-Up Call Redemption Price are not received in full in immediately available
funds by the fifth Business Day immediately preceding such Redemption
Date.  Notice of any such withdrawal of a notice of Clean-Up Call Redemption
shall be given by the Trustee at the expense of the Issuer to each Holder of
Notes to be redeemed at such Holder's address in the Note Register, by overnight
courier guaranteeing next day delivery not later than the third Business Day
prior to the related scheduled Redemption Date.  The Trustee shall also arrange
for notice of such withdrawal to be delivered to the Irish Stock Exchange so
long as any Notes are listed thereon and so long as the guidelines of such
exchange so require.
 
 
- 177 -

--------------------------------------------------------------------------------

 
 
(e)           On the Redemption Date related to any Clean-Up Call Redemption,
the Clean-Up Call Redemption Price shall be distributed pursuant to the Priority
of Payments.
 
10.           Accounts, Accountings And Releases
 
10.1           Collection of Money.   Except as otherwise expressly provided
herein, the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all Money and other property payable to or receivable by the
Trustee pursuant to this Indenture, including all payments due on the Assets, in
accordance with the terms and conditions of such Assets.  The Trustee shall
segregate and hold all such Money and property received by it in trust for the
Holders of the Notes and shall apply it as provided in this Indenture.  Each
Account shall be established and maintained with (a) a federal or
state-chartered depository institution (1) with a short-term rating of at least
"A-1" and a long-term rating of at least "A" by S&P (or a long-term rating of at
least "A+" by S&P if such institution has no short-term rating by S&P) and if
such institution's short-term or long-term rating by S&P falls below "A-1" or
"A", respectively (or if such institution's long-term rating by S&P falls below
"A+" if such institution has no short-term rating by S&P), the assets held in
such Account shall be moved within 30 calendar days to another institution that
has a short-term rating of at least "A-1" and a long-term rating of at least "A"
by S&P (or a long-term rating of at least "A+" by S&P if such institution has no
short-term rating by S&P) and (2) rated at least "P-1" (short-term) and "A1"
(long-term) by Moody's and if such institution's rating falls below "P-1"
(short-term) or "A1" (long-term) by Moody's, the assets held in such Account
shall be moved within 30 calendar days to another institution that is rated at
least "P-1" (short-term) and "A1" (long-term) by Moody's or (b) other than in
the case of Accounts to which Cash is credited, in segregated trust accounts
with the corporate trust department of a federal or state-chartered deposit
institution that is subject to regulations regarding fiduciary funds on deposit
similar to Title 12 of the Code of Federal Regulation Section 9.10(b) and if
such institution ceases to be eligible in accordance with this Section 10.1(b),
the assets held in such Account shall be moved within 30 calendar days to
another institution that meets the requirements of this Section 10.1.  Such
institution shall have a combined capital and surplus of at least
U.S.$200,000,000.  All Cash deposited in the Accounts shall be invested only in
Eligible Investments or Collateral Obligations in accordance with the terms of
this Indenture.  To avoid the consolidation of the Assets of the Issuer with the
general assets of the Bank under any circumstances, the Trustee shall comply,
and shall cause the Custodian to comply, with all law applicable to it as a
national bank with trust powers holding segregated trust assets in a fiduciary
capacity; provided that the foregoing shall not be construed to prevent the
Trustee or Custodian from investing the Assets of the Issuer in Eligible
Investments described in clause (ii) of the definition thereof that are
obligations of the Bank.
 
 
- 178 -

--------------------------------------------------------------------------------

 
 
10.2           Collection Account.  (a) In accordance with this Indenture and
the Securities Account Control Agreement, the Trustee shall, prior to the
Closing Date, establish at the Custodian two segregated trust accounts, one of
which will be designated the "Interest Collection Subaccount" and one of which
will be designated the "Principal Collection Subaccount" (and which together
comprise the Collection Account), each of which shall be held in the name of
U.S. Bank National Association, as Trustee, for the benefit of the Secured
Parties and each of which shall be maintained with the Custodian in accordance
with the Securities Account Control Agreement.  The Trustee shall from time to
time deposit into the Interest Collection Subaccount, in addition to the
deposits required pursuant to Section 10.5(a), immediately upon receipt thereof
or upon transfer from the Closing Expense Account, the LC Reserve Account or the
Payment Account, all Interest Proceeds (unless simultaneously reinvested in
additional Collateral Obligations in accordance with Article 12).  The Trustee
shall deposit immediately upon receipt thereof or upon transfer from the Closing
Expense Account, the Revolver Funding Account or the LC Reserve Account all
other amounts remitted to the Collection Account into the Principal Collection
Subaccount, including in addition to the deposits required pursuant to
Section 10.5(a), (i) any funds designated as Principal Proceeds by the Portfolio
Manager in accordance with this Indenture and (ii) all other Principal Proceeds
(unless simultaneously reinvested in additional Collateral Obligations in
accordance with Article 12 or in Eligible Investments).  The Issuer may, but
under no circumstances shall be required to, deposit from time to time into the
Collection Account, in addition to any amount required hereunder to be deposited
therein, such Monies received from external sources for the benefit of the
Secured Parties (other than payments on or in respect of the Collateral
Obligations, Eligible Investments or other existing Assets) as the Issuer deems,
in its sole discretion, to be advisable and to designate them as Interest
Proceeds or Principal Proceeds.  All Monies deposited from time to time in the
Collection Account pursuant to this Indenture shall be held by the Trustee as
part of the Assets and shall be applied to the purposes herein
provided.  Subject to Section 10.2(d), amounts in the Collection Account shall
be reinvested pursuant to Section 10.5(a).
 
(b)           The Trustee, within one Business Day after receipt of any
distribution or other proceeds in respect of the Assets which are not Cash,
shall so notify the Issuer and the Issuer shall use its commercially reasonable
efforts to, within five Business Days after receipt of such notice from the
Trustee (or as soon as practicable thereafter), sell such distribution or other
proceeds for Cash in an arm's length transaction and deposit the proceeds
thereof in the Collection Account; provided that the Issuer (i) need not sell
such distributions or other proceeds if it delivers an Issuer Order or an
Officer's certificate to the Trustee certifying that such distributions or other
proceeds constitute Collateral Obligations or Eligible Investments or (ii) may
otherwise retain such distribution or other proceeds for up to two years from
the date of receipt thereof if it delivers an Officer's certificate to the
Trustee certifying that (x) it will sell such distribution within such two-year
period and (y) retaining such distribution is not otherwise prohibited by this
Indenture.
 
(c)           At any time when reinvestment is permitted pursuant to Article 12,
the Portfolio Manager on behalf of the Issuer may by Issuer Order direct the
Trustee to, and upon receipt of such Issuer Order the Trustee shall, withdraw
funds on deposit in the Principal Collection Subaccount representing Principal
Proceeds (together with Interest Proceeds but only to the extent used to pay for
accrued interest on an additional Collateral Obligation) and reinvest (or
invest, in the case of funds referred to in Section 7.18) such funds in
additional Collateral Obligations or exercise a warrant held in the Assets, in
each case in accordance with the requirements of Article 12 and such Issuer
Order.  At any time, the Portfolio Manager on behalf of the Issuer may by Issuer
Order direct the Trustee to, and upon receipt of such Issuer Order the Trustee
shall (x) withdraw funds on deposit in the Principal Collection Subaccount
representing Principal Proceeds and deposit such funds in the Revolver Funding
Account to meet funding requirements with respect to Delayed Drawdown Collateral
Obligations or Revolving Collateral Obligations and (y) withdraw funds on
deposit in the Interest Collection Subaccount representing Interest Proceeds and
deposit such funds into the LC Reserve Account in order to satisfy obligations
(if any) arising under Section 10.3(h).
 
 
- 179 -

--------------------------------------------------------------------------------

 
 
(d)           The Portfolio Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
pay from amounts on deposit in the Collection Account on any Business Day during
any Interest Accrual Period (i) any amount required to exercise a warrant or
right to acquire securities held in the Assets in accordance with the
requirements of Article 12 and such Issuer Order, and (ii) from Interest
Proceeds only, any Administrative Expenses (such payments to be counted against
the Administrative Expense Cap for the applicable period and to be subject to
the order of priority as stated in the definition of Administrative Expenses);
provided that the aggregate Administrative Expenses paid pursuant to this
Section 10.2(d) during any Collection Period shall not exceed the Administrative
Expense Cap for the related Payment Date; provided further that the Trustee
shall be entitled (but not required), without liability on its part, to refrain
from making any such payment of an Administrative Expense on any day other than
a Payment Date if, in its reasonable determination, taking into account the
Administrative Expense Cap, the payment of such amount is likely to leave
insufficient funds available to pay in full each of the items described in
Section 11.1(a)(i)(A) as reasonably anticipated to be or become due and payable
on the next Payment Date and having priority over the payment to be made on such
day in accordance with such Section 11.1(a)(i)(A) and the definition of
"Administrative Expenses".
 
(e)           The Trustee shall transfer to the Payment Account, from the
Collection Account for application pursuant to Section 11.1(a), on the Business
Day immediately preceding each Payment Date, the amount set forth to be so
transferred in the Distribution Report for such Payment Date.
 
(f)           The Portfolio Manager on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of such Issuer Order the Trustee shall,
transfer from amounts on deposit in the Interest Collection Subaccount to the
Principal Collection Subaccount, amounts necessary for application pursuant to
Section 7.18(e)(x)(B), the proviso to Section 7.18(e)(x), Section 7.18(e)(y) or
the proviso thereto.
 
 
- 180 -

--------------------------------------------------------------------------------

 
 
10.3           Transaction Accounts.
 
(a)           Payment Account.  In accordance with this Indenture and the
Securities Account Control Agreement, the Trustee shall, prior to the Closing
Date, establish at the Custodian a single, segregated trust account which shall
be held in the name of U.S. Bank National Association, as Trustee, for the
benefit of the Secured Parties, which shall be designated as the Payment
Account, which shall be maintained with the Custodian in accordance with the
Securities Account Control Agreement.  Except as provided in Section 11.1(a),
the only permitted withdrawal from or application of funds on deposit in, or
otherwise to the credit of, the Payment Account shall be to pay amounts due and
payable on the Secured Notes and distributions due on the Subordinated Notes in
accordance with their terms and the provisions of this Indenture and, upon
Issuer Order, to pay Administrative Expenses, Management Fees and other amounts
specified herein, each in accordance with the Priority of Payments.  The
Co-Issuers shall not have any legal, equitable or beneficial interest in the
Payment Account other than in accordance with this Indenture and the Priority of
Payments.  Amounts in the Payment Account shall remain uninvested.
 
(b)           Custodial Account.  In accordance with this Indenture and the
Securities Account Control Agreement, the Trustee shall, prior to the Closing
Date, establish at the Custodian a single, segregated trust account which shall
be held in the name of U.S. Bank National Association, as Trustee, for the
benefit of the Secured Parties, which shall be designated as the Custodial
Account, which shall be maintained with the Custodian in accordance with the
Securities Account Control Agreement.  All Collateral Obligations, Equity
Securities and equity interests in Blocker Subsidiaries shall be credited to the
Custodial Account.  The only permitted withdrawals from the Custodial Account
shall be in accordance with the provisions of this Indenture.  The Trustee
agrees to give the Co-Issuers immediate notice if (to the actual knowledge of a
Trust Officer of the Trustee) the Custodial Account or any assets or securities
on deposit therein, or otherwise to the credit of the Custodial Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process.  The Co-Issuers shall not have any legal, equitable or
beneficial interest in the Custodial Account other than in accordance with this
Indenture and the Priority of Payments.
 
(c)           Ramp-Up Account.  The Trustee shall, prior to the Closing Date,
establish at the Custodian a single, segregated trust account which shall be
held in the name of U.S. Bank National Association, as Trustee, for the benefit
of the Secured Parties, which shall be designated as the Ramp-Up Account, which
shall be maintained with the Custodian in accordance with the Securities Account
Control Agreement.  The Issuer shall direct the Trustee to deposit the amount
specified in Section 3.1(xii)(A) to the Ramp-Up Account.  In connection with any
purchase of an additional Collateral Obligation, the Trustee will apply amounts
held in the Ramp-Up Account as provided by Section 7.18(b).  On the first
Business Day after a Trust Officer of the Trustee has received written notice
from the Portfolio Manager that both (i) the Moody's Rating Condition has been
satisfied pursuant to Section 7.18(e) (or the Issuer or the Portfolio Manager on
behalf of the Issuer has provided a Passing Report to Moody's) and (ii) S&P has
confirmed its Initial Ratings of the Secured Notes pursuant to Section 7.18(e),
or upon the occurrence of an Event of Default, the Trustee will deposit any
remaining amounts in the Ramp-Up Account (excluding any proceeds that will be
used to settle binding commitments entered into prior to such date) into the
Principal Collection Subaccount as Principal Proceeds.  Any income earned on
amounts deposited in the Ramp-Up Account will be deposited, as it is paid, in
the Interest Collection Subaccount.
 
 
- 181 -

--------------------------------------------------------------------------------

 
 
(d)           Closing Expense Account.  In accordance with this Indenture and
the Securities Account Control Agreement, the Trustee shall, prior to the
Closing Date, establish at the Custodian a single, segregated trust account
which shall be held in the name of U.S. Bank National Association, as Trustee,
for the benefit of the Secured Parties, which shall be designated as the Closing
Expense Account, which shall be maintained with the Custodian in accordance with
the Securities Account Control Agreement.  The Issuer shall direct the Trustee
to deposit in the Closing Expense Account (i) on the Closing Date, the amount
specified in Section 3.1(xii)(A) and (ii) in connection with any additional
issuance of notes permitted by the terms of this Indenture, the amount specified
in Section 3.2(viii).  On any Business Day from the Closing Date to and
including the Determination Date relating to the first Payment Date following
the Closing Date (the "Initial Determination Date"), the Trustee shall apply
funds from the Closing Expense Account, as directed by the Portfolio Manager, to
pay expenses of the Co-Issuers incurred in connection with the establishment of
the Co-Issuers and fees and expenses incurred in connection with the structuring
and consummation of the Offering and the issuance of the Notes.  On the Initial
Determination Date, all funds in the Closing Expense Account (after deducting
any expenses paid or payable on the Initial Determination Date) will be
deposited in the Collection Account as Interest Proceeds and/or Principal
Proceeds (in the respective amounts directed by the Portfolio Manager in its
sole discretion).  On the date of any additional issuance of notes permitted by
the terms of this Indenture and following the deposit of funds into the Closing
Expense Account pursuant to Section 3.2(viii), the Trustee shall apply funds
from the Closing Expense Account, as directed by the Portfolio Manager, to pay
fees and expenses incurred in connection with such additional issuance of
notes.  On the first Payment Date following any additional issuance of notes
hereunder, all funds in the Closing Expense Account (after deducting any
expenses paid or payable on such Payment Date) will be deposited in the
Collection Account as Interest Proceeds and/or Principal Proceeds (in the
respective amounts directed by the Portfolio Manager in its sole
discretion).  Any income earned on amounts deposited in the Closing Expense
Account will be deposited in the Interest Collection Subaccount as Interest
Proceeds as it is received.
 
(e)           Interest Reserve Account.  In accordance with this Indenture and
the Securities Account Control Agreement, the Trustee shall, prior to the
Closing Date, establish at the Custodian a single, segregated trust account
which shall be established in the name of U.S. Bank National Association, as
Trustee for the benefit of the Secured Parties, which shall be designated as the
Interest Reserve Account and maintained with the Custodian in accordance with
the Securities Account Control Agreement.  On the Closing Date, the Issuer shall
direct the Trustee to deposit the Interest Reserve Amount into the Interest
Reserve Account.  On or before the Determination Date in the first Collection
Period, at the direction of the Portfolio Manager, the Issuer shall direct that
any portion of the then remaining Interest Reserve Amount be transferred to the
Collection Account and included as Interest Proceeds or Principal Proceeds for
such Collection Period. On the Payment Date relating to the first Collection
Period, all amounts on deposit in the Interest Reserve Account shall be
transferred to the Payment Account and applied as Interest Proceeds or Principal
Proceeds (as directed by the Portfolio Manager) in accordance with the Priority
of Payments, and the Trustee shall close the Interest Reserve Account.  Amounts
credited to the Interest Reserve Account shall be reinvested pursuant to Section
10.5(a).  Any income earned on amounts deposited in the Interest Reserve Account
will be deposited in the Interest Reserve Account.
 
(f)           Reinvestment Amount Account.  In accordance with this Indenture
and the Securities Account Control Agreement, the Trustee shall, prior to the
Closing Date, establish at the Custodian a single, segregated trust account
which shall be held in the name of U.S. Bank National Association, as Trustee,
for the benefit of the Secured Parties which will be designated as the
Reinvestment Amount Account, which shall be maintained with the Custodian in
accordance with the Securities Account Control Agreement.  Reinvestment Amounts
deposited in the Reinvestment Amount Account will be withdrawn, not later than
the Business Day after the Payment Date on which such Reinvestment Amounts are
deposited in the Reinvestment Amount Account, solely to be transferred to the
Collection Account as Principal Proceeds to purchase additional Collateral
Obligations in accordance with Section 12.2.  Amounts in the Reinvestment Amount
Account shall remain uninvested.
 
 
- 182 -

--------------------------------------------------------------------------------

 
 
(g)           Expense Reimbursement Account.  In accordance with this Indenture
and the Securities Account Control Agreement, the Trustee shall, prior to the
Closing Date, establish at the Custodian a single, segregated trust account
which shall be held in the name of U.S. Bank National Association, as Trustee,
for the benefit of the Secured Parties, which shall be designated as the Expense
Reimbursement Account, which shall be maintained with the Custodian in
accordance with the Securities Account Control Agreement.  On any such date
between Payment Dates and on each Payment Date, the Trustee will apply amounts,
if any, in the Expense Reimbursement Account to the payment of expenses and fees
that must be paid between Payment Dates or that are due on that Payment Date
under clauses (1) and (2) of Section 11.1(a)(i)(A), provided that the Trustee
shall be entitled (but not required) without liability on its part, to refrain
from making any such payment of an Administrative Expense on any day other than
a Payment Date if, in its reasonable determination, taking into account the
Administrative Expense Cap, the payment of such amount is likely to leave
insufficient funds available to pay in full each of the items described in
Section 11.1(a)(i)(A) of the Priority of Payments as reasonably anticipated to
be or become due and payable on the next Payment Date, and having priority over
the payment to be made on such day in accordance with such Section 11.1(a)(i)(A)
and the definition of "Administrative Expenses".  On each Payment Date, the
Trustee shall, if so directed by the Portfolio Manager in its sole discretion,
transfer an amount equal to the excess, if any, of the Administrative Expense
Cap over the amounts due under clauses (1) and (2) of Section 11.1(a)(i)(A) (up
to U.S.$50,000) on such Payment Date, to the Expense Reimbursement Account in
accordance with Section 11.1(a)(i)(A)(3).  Funds in the Expense Reimbursement
Account shall be invested in accordance with Section 10.5(a).
 
(h)           LC Reserve Account.  If an LOC Agent Bank does not withhold on
payments of fee income in respect of any Collateral Obligation that is a Letter
of Credit Reimbursement Obligation and the Issuer has not received an opinion of
nationally recognized external legal counsel to the effect that such withholding
should or will not be required, the Portfolio Manager will advise the Issuer and
the Issuer shall deposit an amount equal to 30% of all of the fees received in
respect of such Letter of Credit Reimbursement Obligation into a single,
segregated trust account established at the Custodian and held in the name of
U.S. Bank National Association, as Trustee, for the benefit of the Secured
Parties (the "LC Reserve Account").  Amounts deposited into the LC Reserve
Account will be invested by the Trustee in Eligible Investments as directed by
the Portfolio Manager.  The Issuer shall withdraw funds from the LC Reserve
Account to pay (or to provide for the payments of) the related withholding Taxes
when due.  The Issuer may also withdraw funds from the LC Reserve Account and
apply them as Interest Proceeds (i) if the Issuer receives an opinion of
nationally recognized U.S. federal income tax counsel to the effect that the
Issuer should or will not be subject to U.S. withholding tax with respect to the
letter of credit fees from which such funds were reserved, (ii) at Stated
Maturity or (iii) on a Redemption Date in connection with an Optional Redemption
(other than pursuant to a Refinancing) or a Tax Redemption.  The Issuer shall
provide to S&P a copy of any opinion obtained pursuant to clause (i) of the
preceding sentence of this Section 10.3(h).
 
 
- 183 -

--------------------------------------------------------------------------------

 
 
10.4           The Revolver Funding Account.  Upon the purchase of any Delayed
Drawdown Collateral Obligation or Revolving Collateral Obligation, funds in an
amount equal to the undrawn portion of such obligation shall be withdrawn first
from the Ramp-Up Account and, if necessary, from the Principal Collection
Subaccount, and deposited by the Trustee in a single, segregated trust account
established at the Custodian and which shall be held in the name of U.S. Bank
National Association, as Trustee, for the benefit of the Secured Parties (the
"Revolver Funding Account"); provided that, if such Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation is a Participation Interest with
respect to which the Selling Institution requires funds to be deposited with the
Selling Institution or its custodian in an amount equal to any portion of the
undrawn amount of such obligation as collateral for the funding obligations
under such obligation (such funds, the "Selling Institution Collateral"), the
Issuer shall deposit the Selling Institution Collateral with such Selling
Institution or custodian rather than in the Revolver Funding Account, subject to
the following sentence.  Any such deposit of Selling Institution Collateral
shall satisfy the following requirement: either (1) the aggregate amount of
Selling Institution Collateral deposited with such Selling Institution or its
custodian (other than an Eligible Custodian) under all Participation Interests
shall not have an Aggregate Principal Balance in excess of 5% of the Collateral
Principal Amount and shall not remain on deposit with such Selling Institution
or custodian for more than 30 calendar days after such Selling Institution first
fails to satisfy the rating requirements set out in the Third Party Credit
Exposure Limits (and the terms of each such deposit shall permit the Issuer to
withdraw the Selling Institution Collateral if such Selling Institution fails at
any time to satisfy the rating requirements set out in the Third Party Credit
Exposure Limits); or (2) such Selling Institution Collateral shall be deposited
with an Eligible Custodian.
 
Upon initial purchase of any Delayed Drawdown Collateral Obligation or Revolving
Collateral Obligation, funds deposited in the Revolver Funding Account in
respect of such Collateral Obligation and Selling Institution Collateral
deposited with the Selling Institution in respect of such Collateral Obligation
will be treated as part of the purchase price therefor.  Amounts on deposit in
the Revolver Funding Account will be invested in overnight funds that are
Eligible Investments selected by the Portfolio Manager pursuant to Section 10.5
and earnings from all such investments will be deposited in the Interest
Collection Subaccount as Interest Proceeds.
 
Funds shall be deposited in the Revolver Funding Account upon the purchase of
any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
and upon the receipt by the Issuer of any Principal Proceeds with respect to a
Revolving Collateral Obligation as directed by the Portfolio Manager such that
the amount of funds on deposit in the Revolver Funding Account shall be equal to
or greater than the aggregate amount of unfunded funding obligations
(disregarding the portion, if any, of any such unfunded funding obligations that
is collateralized by Selling Institution Collateral) under all such Delayed
Drawdown Collateral Obligations and Revolving Collateral Obligations then
included in the Assets.
 
 
- 184 -

--------------------------------------------------------------------------------

 
 
Any funds in the Revolver Funding Account (other than earnings from Eligible
Investments therein) will be available solely to cover any drawdowns on the
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations;
provided that any excess of (A) the amounts on deposit in the Revolver Funding
Account over (B) the sum of the unfunded funding obligations (disregarding the
portion, if any, of any such unfunded funding obligations that is collateralized
by Selling Institution Collateral) under all Delayed Drawdown Collateral
Obligations and Revolving Collateral Obligations (which excess may occur for any
reason, including upon (i) the sale or maturity of a Delayed Drawdown Collateral
Obligation or Revolving Collateral Obligation, (ii) the occurrence of an event
of default with respect to any such Delayed Drawdown Collateral Obligation or
Revolving Collateral Obligation or (iii) any other event or circumstance which
results in the irrevocable reduction of the undrawn commitments under such
Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation) may
be transferred by the Trustee (at the written direction of the Portfolio Manager
on behalf of the Issuer) from time to time as Principal Proceeds to the
Principal Collection Subaccount.
 
10.5           Reinvestment of Funds in Accounts; Reports by Trustee.  (a)  By
Issuer Order (which may be in the form of standing instructions), the Issuer (or
the Portfolio Manager on behalf of the Issuer) shall at all times direct the
Trustee to, and, upon receipt of such Issuer Order, the Trustee shall, invest
all funds on deposit in the Collection Account, the Ramp-Up Account, the
Revolver Funding Account, the Closing Expense Account, the Expense Reimbursement
Account and the Interest Reserve Account, as so directed in Eligible Investments
having stated maturities no later than the Business Day preceding the next
Payment Date (or such shorter maturities expressly provided herein) unless
issued by the Bank pursuant to the definition of "Eligible Investments".  If
prior to the occurrence of an Event of Default, the Issuer shall not have given
any such investment directions, the Trustee shall seek instructions from the
Portfolio Manager within three Business Days after transfer of any funds to such
accounts.  If the Trustee does not thereafter receive written instructions from
the Portfolio Manager within five Business Days after transfer of such funds to
such accounts, it shall invest and reinvest the funds held in such accounts, as
fully as practicable, but only in one or more Eligible Investments of the type
described in clause (vii) of the definition of "Eligible Investments" maturing
no later than the Business Day immediately preceding the next Payment Date (or
such shorter maturities expressly provided herein) unless issued by the Bank
pursuant to the definition of "Eligible Investments".  If after the occurrence
of an Event of Default, the Issuer shall not have given such investment
directions to the Trustee for three consecutive days, the Trustee shall invest
and reinvest such Monies as fully as practicable in Eligible Investments of the
type described in clause (ii) of the definition of "Eligible Investments"
maturing not later than the earlier of (i) 30 days after the date of such
investment (unless putable at par to the issuer thereof) or (ii) the Business
Day immediately preceding the next Payment Date (or such shorter maturities
expressly provided herein) unless issued by the Bank pursuant to the definition
of "Eligible Investments".  Except to the extent expressly provided otherwise
herein, all interest and other income from such investments shall be deposited
in the Interest Collection Subaccount, any gain realized from such investments
shall be credited to the Principal Collection Subaccount upon receipt, and any
loss resulting from such investments shall be charged to the Principal
Collection Subaccount.  The Trustee shall not in any way be held liable by
reason of any insufficiency of such accounts which results from any loss
relating to any such investment, provided that nothing herein shall relieve the
Bank of (i) its obligations or liabilities under any security or obligation
issued by the Bank or any Affiliate thereof or (ii) liability for any loss
resulting from negligence, willful misconduct or fraud on the part of the Bank
or any Affiliate thereof.
 
 
- 185 -

--------------------------------------------------------------------------------

 
 
(b)           The Trustee agrees to give the Issuer immediate notice if any
Account or any funds on deposit in any Account, or otherwise to the credit of an
Account, shall become subject to any writ, order, judgment, warrant of
attachment, execution or similar process.
 
(c)           The Trustee shall supply, in a timely fashion, to the Co-Issuers,
each Rating Agency and the Portfolio Manager any information regularly
maintained by the Trustee that the Co-Issuers, the Rating Agencies or the
Portfolio Manager may from time to time reasonably request with respect to the
Assets and the Accounts and provide any other requested information reasonably
available to the Trustee by reason of its acting as Trustee hereunder and
required to be provided by Section 10.6 or to permit the Portfolio Manager to
perform its obligations under the Portfolio Management Agreement or the Issuer's
obligations hereunder that have been delegated to the Portfolio Manager.  The
Trustee shall promptly forward to the Portfolio Manager and the Designated
Successor Manager copies of notices and other writings received by it from the
issuer of any Collateral Obligation or from any Clearing Agency with respect to
any Collateral Obligation which notices or writings advise the holders of such
Collateral Obligation of any rights that the holders might have with respect
thereto (including, without limitation, requests to vote with respect to
amendments or waivers and notices of prepayments and redemptions) as well as all
periodic financial reports received from such issuer and Clearing Agencies with
respect to such issuer.
 
(d)           In addition to any credit, withdrawal, transfer or other
application of funds with respect to any Account set forth in Article 10, any
credit, withdrawal, transfer or other application of funds with respect to any
Account authorized elsewhere in this Indenture is hereby authorized.
 
(e)           Any account established under this Indenture may include any
number of subaccounts deemed necessary or advisable by the Trustee in the
administration of the accounts.
 
10.6           Accountings.
 
(a)           Monthly.  Not later than the 15th calendar day (or, if such day is
not a Business Day, on the next succeeding Business Day) of each calendar month
(other than, after the Effective Date, January, April, July and October  in each
year) and commencing in June 2013, the Issuer shall compile and make available
(or cause to be compiled and made available) to each Rating Agency, the Trustee,
the Portfolio Manager, the Designated Successor Manager, the Placement Agent,
the CLO Information Service and, upon written request therefor, to any Holder of
Notes and, upon written notice to the Trustee in the form of Exhibit I, any
beneficial owner of a Note, a monthly report on a trade date basis (each such
report a "Monthly Report").  As used herein, the "Monthly Report Determination
Date" with respect to any calendar month will be the 8th Business Day prior to
the 15th day of such calendar month.  For the avoidance of doubt, the first
Monthly Report shall be delivered in June 2013 as described above and shall be
determined with respect to the Monthly Report Determination Date that is the 8th
Business Day prior to the 15th calendar day of June 2013.  The Monthly Report
for a calendar month shall contain the following information with respect to the
Collateral Obligations and Eligible Investments included in the Assets, and
shall be determined as of the Monthly Report Determination Date for such
calendar month; provided that the Monthly Report delivered in the calendar
months prior to the Effective Date shall contain only the information described
in clauses (iii), (iv)(A), (iv)(C), (iv)(D) and (ix) below:
 
 
- 186 -

--------------------------------------------------------------------------------

 
 
(i)        Aggregate Principal Balance of Collateral Obligations and Eligible
Investments representing Principal Proceeds.
 
(ii)       Adjusted Collateral Principal Amount of Collateral Obligations.
 
(iii)      Collateral Principal Amount of Collateral Obligations.
 
(iv)      A list of Collateral Obligations, including, with respect to each such
Collateral Obligation, the following information:
 
(A)           The obligor thereon (including the issuer ticker, if any);
 
(B)           The CUSIP or security identifier thereof;
 
(C)           The Principal Balance thereof (other than any accrued interest
that was purchased with Principal Proceeds (but excluding any capitalized
interest));
 
(D)           The percentage of the aggregate Collateral Principal Amount
represented by such Collateral Obligation;
 
(E)           The related interest rate or spread;
 
(F)           The LIBOR floor, if any;
 
(G)           The stated maturity thereof;
 
(H)           The related Moody's Industry Classification;
 
(I)            The related S&P Industry Classification;
 
(J)            The Moody's Rating, unless such rating is based on a credit
estimate unpublished by Moody's (and, in the event of a downgrade or withdrawal
of the applicable Moody's Rating, the prior rating and the date such Moody's
Rating was changed), and whether such Moody's Rating is derived from an S&P
Rating as provided in clause (e)(i)(A) or (B) of the definition of the term
"Moody's Derived Rating";
 
(K)           The Moody's Default Probability Rating, and whether such Moody's
Default Probability Rating is derived from a public rating, a rating estimate, a
private rating or an S&P Rating as provided in clause (e)(i)(A) or (B) of the
definition of the term "Moody's Derived Rating";
 
(L)           The S&P Rating, unless such rating is based on a credit estimate
or is a private or confidential rating from S&P;
 
 
- 187 -

--------------------------------------------------------------------------------

 
 
(M)           The country of Domicile;
 
(N)           An indication as to whether each such Collateral Obligation is
(1) a Senior Secured Loan, (2) a Second Lien Loan, (3) a Defaulted Obligation,
(4) a Delayed Drawdown Collateral Obligation, (5) a Revolving Collateral
Obligation, (6) a Participation Interest (indicating the related Selling
Institution and its ratings by each Rating Agency), (7) a Partial Deferrable
Security, (8) a Current Pay Obligation, (9) a DIP Collateral Obligation, (10) a
Discount Obligation, (11) a Cov-Lite Loan, (12) a Senior Secured Bond, (13)
excluded from constituting a Cov-Lite Loan if such Collateral Obligation falls
within clause (b) of the definition of "Cov-Lite Loan") or (14) a Letter of
Credit Reimbursement Obligation (indicating the LC Commitment Amount thereunder,
the related LOC Agent Bank and its ratings by each Rating Agency);
 
(O)           The Aggregate Principal Balance of all Cov-Lite Loans;
 
(P)           The Moody's Recovery Rate;
 
(Q)           The S&P Recovery Rate;
 
(R)           (I) Whether the settlement date with respect to such Collateral
Obligation has occurred and (II) such settlement date, if it has occurred; and
 
(S)           The identity and Principal Balance (other than any accrued
interest that is expected to be purchased with Principal Proceeds (but excluding
any capitalized interest)) of each Collateral Obligation that the Issuer has
committed to purchase (and the date of such commitment to purchase) for which
the settlement date has not yet occurred.
 
(v)       If the Monthly Report Determination Date occurs on or after the
Effective Date, for each of the limitations and tests specified in the
definitions of Concentration Limitations and Collateral Quality Test, (1) the
result, (2) the related minimum or maximum test level (including any Moody's
Weighted Average Recovery Adjustment, if applicable, indicating to which test
such Moody's Weighted Average Recovery Adjustment was allocated) and (3) a
determination as to whether such result satisfies the related test.
 
(vi)      If the Monthly Report Determination Date occurs after the Reinvestment
Period, the stated maturity of each Reinvestable Obligation and the stated
maturity of each Substitute Obligation (which shall be on a separate dedicated
page) purchased during the calendar month with the reinvested Principal Proceeds
from such Reinvestable Obligations, and setting forth in respect of each
Substitute Obligation, compliance with the test set forth under Section
12.2(e)(ii).
 
(vii)     The calculation of each of the following:
 
(A)           Each Interest Coverage Ratio (and setting forth the percentage
required to satisfy each Interest Coverage Test);
 
 
- 188 -

--------------------------------------------------------------------------------

 
 
(B)           Each Overcollateralization Ratio (and setting forth the percentage
required to satisfy each Overcollateralization Ratio Test);
 
(C)           The Interest Diversion Test (and setting forth the percentage
required to satisfy the Interest Diversion Test); and
 
(D)           The Weighted Average Floating Spread that is calculated for
purposes of the S&P CDO Monitor Test.
 
(viii)     The calculation specified in Section 5.1(g).
 
(ix)       For each Account, a schedule showing the beginning balance, each
credit or debit specifying the nature, source and amount, and the ending
balance.
 
(x)        A schedule showing for each of the following the beginning balance,
the amount of Interest Proceeds received from the date of determination of the
immediately preceding Monthly Report, and the ending balance for the current
Measurement Date:
 
(A)           Interest Proceeds from Collateral Obligations; and
 
(B)           Interest Proceeds from Eligible Investments.
 
(xi)       Purchases and sales:
 
(A)           The identity, Principal Balance (other than any accrued interest
that was purchased with Principal Proceeds (but excluding any capitalized
interest)), Principal Proceeds and Interest Proceeds received, and date for
(X) each Collateral Obligation that was released for sale or disposition
pursuant to Section 12.1 since the last Monthly Report Determination Date and
(Y) after the Reinvestment Period, each prepayment or redemption of a Collateral
Obligation, and in the case of (X), whether such Collateral Obligation was a
Credit Risk Obligation or a Credit Improved Obligation or whether the sale of
such Collateral Obligation was a discretionary sale; and
 
(B)           The identity, Principal Balance (other than any accrued interest
that was purchased with Principal Proceeds (but excluding any capitalized
interest)), and Principal Proceeds and Interest Proceeds expended to acquire
each Collateral Obligation acquired pursuant to Section 12.2 since the last
Monthly Report Determination Date.
 
(xii)      The identity of each Defaulted Obligation, the Moody's and S&P
Collateral Value and Market Value of each such Defaulted Obligation and date of
default thereof.
 
(xiii)     The identity of each Collateral Obligation with an S&P Rating of
"CCC+" or below and/or a Moody's Default Probability Rating of "Caa1" or below
and the Market Value of each such Collateral Obligation.
 
 
- 189 -

--------------------------------------------------------------------------------

 
 
(xiv)     The identity of each Deferring Security, the Moody's and S&P
Collateral Value and Market Value of each Deferring Security, and the date on
which interest was last paid in full in Cash thereon.
 
(xv)      The identity of each Current Pay Obligation, the Market Value of each
such Current Pay Obligation, and the percentage of the Collateral Principal
Amount comprised of Current Pay Obligations.
 
(xvi)     The Aggregate Principal Balance, measured cumulatively from the
Closing Date onward, of all Collateral Obligations that would have been acquired
through a Distressed Exchange but for the operation of the proviso in the
definition of "Distressed Exchange".
 
(xvii)    The Weighted Average Moody's Rating Factor and the Adjusted Weighted
Average Moody's Rating Factor.
 
(xviii)   The identity, stated maturity and credit ratings of each Eligible
Investment.
 
(xix)      The identity of each Collateral Obligation that is a First Lien Last
Out Loan.
 
(xx)       With respect to a Deferrable Security or Partial Deferrable Security,
that portion of deferred or capitalized interest that remains unpaid and is
included in the calculation of the Principal Balance of such Deferrable Security
or Partial Deferrable Security.
 
(xxi)      The identity of each Collateral Obligation subject to a Trading Plan,
together with the (x) identity of each sale and proposed investment related
thereto and (y) the Aggregate Principal Balance of all such Collateral
Obligations.
 
(xxii)     The currently selected S&P CDO Monitor case.
 
(xxiii)    With respect to any Blocker Subsidiary: (A) the identity of each
Collateral Obligation or portion thereof held by such Blocker Subsidiary; and
(B) the identity of each Collateral Obligation or portion thereof transferred to
or from such Blocker Subsidiary pursuant to Section 12.1(j) since the last
Monthly Report Determination Date.
 
(xxiv)    Any purchase and sale transaction between the Issuer and any Affiliate
of the Portfolio Manager.
 
(xxv)     Such other information as any Rating Agency or the Portfolio Manager
may reasonably request.
 
 
- 190 -

--------------------------------------------------------------------------------

 
 
Upon receipt of each Monthly Report, the Trustee shall (a) if the relevant
Monthly Report Determination Date occurred on or prior to the last day of the
Reinvestment Period, notify S&P if such Monthly Report indicates that the S&P
CDO Monitor Test has not been satisfied as of the relevant Measurement Date
(which notice requirement shall be satisfied upon the posting of such Monthly
Report to the 17g-5 Website by the Information Agent) and (b) compare the
information contained in such Monthly Report to the information contained in its
records with respect to the Assets and shall, within three Business Days after
receipt of such Monthly Report, notify the Issuer, the Collateral Administrator,
the Rating Agencies and the Portfolio Manager if the information contained in
the Monthly Report does not conform to the information maintained by the Trustee
with respect to the Assets.  In the event that any discrepancy exists, the
Trustee and the Issuer, or the Portfolio Manager on behalf of the Issuer, shall
attempt to resolve the discrepancy.  If such discrepancy cannot be promptly
resolved, the Trustee shall within five Business Days notify the Portfolio
Manager who shall, on behalf of the Issuer, request that the Independent
certified public accountants selected by the Issuer pursuant to Section 10.8
perform agreed-upon procedures on the Monthly Report and the Trustee's records
to determine the cause of such discrepancy.  If such procedures reveals an error
in the Monthly Report or the Trustee's records, the Monthly Report or the
Trustee's records shall be revised accordingly and, as so revised, shall be
utilized in making all calculations pursuant to this Indenture and notice of any
error in the Monthly Report shall be sent as soon as practicable by the Issuer
to all recipients of such report which may be accomplished by making a notation
of such error in the subsequent Monthly Report.
 
(b)           Payment Date Accounting.  The Issuer shall render, or cause to be
rendered, an accounting (each a "Distribution Report"), determined as of the
close of business on each Determination Date preceding a Payment Date, and shall
make available such Distribution Report to the Trustee, the Portfolio Manager,
the Designated Successor Manager, the CLO Information Service, the Placement
Agent, each Rating Agency and, upon written request therefor, any Holder shown
on the Note Register and, upon written notice to the Trustee in the form of
Exhibit I, any beneficial owner of a Note not later than the Business Day
preceding the related Payment Date.  The Distribution Report shall contain the
following information:
 
(i)           the information required to be in the Monthly Report pursuant to
Section 10.6(a);
 
(ii)          (a) the Aggregate Outstanding Amount of the Notes of each Class at
the beginning of the Interest Accrual Period and such amount as a percentage of
the original Aggregate Outstanding Amount of the Notes of such Class and (b) the
amount of principal payments to be made on the Notes of each Class on the next
Payment Date, the amount of any Note Deferred Interest on the Class C Notes,
Class D Notes, Class E Notes or Class F Notes and the Aggregate Outstanding
Amount of the Notes of each Class after giving effect to the principal payments,
if any, on the next Payment Date and such amount as a percentage of the original
Aggregate Outstanding Amount of the Notes of such Class;
 
(iii)          the Interest Rate and accrued interest for each applicable Class
of Secured Notes for such Payment Date;
 
(iv)          the amounts payable pursuant to each clause of Section 11.1(a)(i),
each clause of Section 11.1(a)(ii) and each clause of Section 11.1(a)(iii), as
applicable, on the related Payment Date;
 
 
- 191 -

--------------------------------------------------------------------------------

 
 
(v)       for the Collection Account:
 
(A)           the Balance on deposit in the Collection Account at the end of the
related Collection Period (or, with respect to the Interest Collection
Subaccount, the next Business Day);
 
(B)           the amounts payable from the Collection Account to the Payment
Account, in order to make payments pursuant to Section 11.1(a)(i) and
Section 11.1(a)(ii) on the next Payment Date (net of amounts which the Portfolio
Manager intends to re-invest in additional Collateral Obligations pursuant to
Article 12); and
 
(C)           the Balance remaining in the Collection Account immediately after
all payments and deposits to be made on such Payment Date; and
 
(vi)      such other information as the Portfolio Manager may reasonably
request.
 
Each Distribution Report shall constitute instructions to the Trustee to
withdraw funds from the Payment Account and pay or transfer such amounts set
forth in such Distribution Report in the manner specified and in accordance with
the priorities established in Section 11.1 and Article 13.
 
(c)           Interest Rate Notice.  The Trustee shall include in the Monthly
Report a notice setting forth the Interest Rate for each Class of Secured Notes
for the Interest Accrual Period preceding the next Payment Date.
 
(d)           Failure to Provide Accounting.  If the Trustee shall not have
received any accounting provided for in this Section 10.6 on the first Business
Day after the date on which such accounting is due to the Trustee, the Trustee
shall notify the Portfolio Manager (with a copy to the Designated Successor
Manager) who on behalf of the Issuer shall use all reasonable efforts to obtain
such accounting by the applicable Payment Date.  To the extent the Portfolio
Manager is required to provide any information or reports pursuant to this
Section 10.6 as a result of the failure of the Issuer to provide such
information or reports, the Portfolio Manager shall be entitled to retain an
Independent certified public accountant in connection therewith and the
reasonable costs incurred by the Portfolio Manager for such Independent
certified public accountant shall be paid by the Issuer as an "Administrative
Expense".
 
(e)           Required Content of Certain Reports.  Each Monthly Report and each
Distribution Report sent to any Holder or beneficial owner of an interest in a
Note shall contain, or be accompanied by, the following notices:
 
The Notes may be beneficially owned only by Persons that (a)(i) are not U.S.
persons (within the meaning of Regulation S under the United States Securities
Act of 1933, as amended) and are purchasing their beneficial interest in an
offshore transaction, (ii) are QIB/QPs or (iii)  solely in the case of the Class
C Notes, Class D Notes, Class E Notes, Class F Notes and Subordinated Notes, are
(x) QIB/QPS or (y)(I) Knowledgeable Employees or entities owned exclusively by
Knowledgeable Employees that are also (II) Accredited Investors and (b) can make
the representations set forth in Section 2.5 or the appropriate Exhibit hereto.
Beneficial ownership interests in the Rule 144A Global Notes may be transferred
only to a Person that is both a Qualified Institutional Buyer and a Qualified
Purchaser and that can make the representations referred to in clause (b) of the
preceding sentence.  The Issuer has the right to compel any beneficial owner of
an interest in Rule 144A Global Notes that does not meet the qualifications set
forth in the preceding sentence to sell its interest in such Notes or to assign
each such Note a separate CUSIP or CUSIPs in the Issuer's sole discretion, or
may sell such interest on behalf of such owner, pursuant to Section 2.11.
 
 
- 192 -

--------------------------------------------------------------------------------

 
 
Each holder receiving this report agrees to keep all non-public information
herein confidential and not to use such information for any purpose other than
its evaluation of its investment in the Notes, provided that any holder may
provide such information on a confidential basis to any prospective purchaser of
such holder's Notes that is permitted by the terms of the Indenture to acquire
such holder's Notes and that agrees to keep such information confidential in
accordance with the terms of the Indenture.
 
(f)           Placement Agent Information.  The Issuer and the Placement Agent,
or any successor to the Placement Agent, may post the information contained in a
Monthly Report or Distribution Report to a password-protected internet site
accessible only to the Holders of the Notes and to the Portfolio Manager.
 
(g)           Distribution of Reports and Transaction Documents.  The Trustee
will make the Monthly Report, the Distribution Report and the Transaction
Documents (including any amendments thereto) and any notices or communications
required to be delivered to the Holders in accordance with this Indenture
available via its internet website.  The Trustee's internet website shall
initially be located at:  http://www.usbtrustgateway.usbank.com.  Parties that
are unable to use the above distribution option are entitled to have a paper
copy mailed to them via first class mail by calling the customer service desk
and indicating such.  The Trustee shall notify S&P via electronic mail to
CDO_Surveillance@standardandpoors.com.com promptly upon a Monthly Report or a
Distribution Report being made available via the Trustee's internet
website.  The Trustee shall have the right to change the way such statements and
the Transaction Documents are distributed in order to make such distribution
more convenient and/or more accessible to the above parties and the Trustee
shall provide timely and adequate notification to all above parties regarding
any such changes.  As a condition to access to the Trustee's internet website,
the Trustee may require registration and the acceptance of a disclaimer.  The
Trustee shall be entitled to rely on but shall not be responsible for the
content or accuracy of any information provided in the Monthly Report and the
Distribution Report which the Trustee disseminates in accordance with this
Indenture and may affix thereto any disclaimer it deems appropriate in its
reasonable discretion.
 
 
- 193 -

--------------------------------------------------------------------------------

 
 
10.7           Release of Assets.  (a)  If no Event of Default has occurred and
is continuing (other than in the case of sales made pursuant to
Sections 12.1(a), (b), (c), (d), (h), (i) and (j)) and subject to Article 12,
the Issuer may, by Issuer Order executed by an Authorized Officer of the
Portfolio Manager on behalf of the Issuer, delivered to the Trustee at least one
Business Day prior to the settlement date for any sale of an Asset certifying
that the sale of such Asset is being made in accordance with Section 12.1 hereof
and such sale complies with all applicable requirements of Section 12.1, direct
the Trustee to release or cause to be released such Asset from the lien of this
Indenture and, upon receipt of such Issuer Order, the Trustee shall deliver any
such Asset, if in physical form, duly endorsed to the broker or purchaser
designated in such Issuer Order or, if such Asset is a Clearing Corporation
Security, cause an appropriate transfer thereof to be made, in each case against
receipt of the sales price therefor as specified by the Portfolio Manager in
such Issuer Order; provided that the Trustee may deliver any such Asset in
physical form for examination in accordance with street delivery custom.
 
(b)           Subject to the terms of this Indenture, the Trustee shall upon an
Issuer Order (i) deliver any Asset, and release or cause to be released such
Asset from the lien of this Indenture, which is set for any mandatory call or
redemption or payment in full to the appropriate paying agent on or before the
date set for such call, redemption or payment, in each case against receipt of
the call or redemption price or payment in full thereof and (ii) provide notice
thereof to the Portfolio Manager and the Designated Successor Manager.
 
(c)           Upon receiving actual notice of any Offer or any request for a
waiver, consent, amendment or other modification with respect to any Collateral
Obligation, the Trustee on behalf of the Issuer shall notify the Portfolio
Manager of any Collateral Obligation that is subject to a tender offer,
voluntary redemption, exchange offer, conversion or other similar action (an
"Offer") or such request.  Unless the Notes have been accelerated following an
Event of Default, the Portfolio Manager on behalf of the Issuer may direct
(x) the Trustee to accept or participate in or decline or refuse to participate
in such Offer and, in the case of acceptance or participation, to release from
the lien of this Indenture such Collateral Obligation in accordance with the
terms of the Offer against receipt of payment therefor, or (y) the Issuer or the
Trustee to agree to or otherwise act with respect to such consent, waiver,
amendment or modification; provided that in the absence of any such direction,
the Trustee shall not respond or react to such Offer or request.
 
(d)           As provided in Section 10.2(a), the Trustee shall deposit any
proceeds received by it from the disposition of an Asset in the applicable
subaccount of the Collection Account, unless simultaneously applied to the
purchase of additional Collateral Obligations or Eligible Investments as
permitted under and in accordance with the requirements of this Article 10 and
Article 12.
 
(e)           The Trustee shall, upon receipt of an Issuer Order at such time as
there are no Notes Outstanding and all obligations of the Co-Issuers hereunder
have been satisfied, release any remaining Assets from the lien of this
Indenture.
 
(f)           Any security, Collateral Obligation or amounts that are released
pursuant to Section 10.7(a), (b) or (c) shall be released from the lien of this
Indenture.
 
(g)           Any amounts paid from the Payment Account to the Holders of the
Subordinated Notes in accordance with the Priority of Payments (other than
Reinvestment Amounts reinvested by Reinvesting Holders) shall be released from
the lien of this Indenture.
 
 
- 194 -

--------------------------------------------------------------------------------

 
 
10.8           Reports by Independent Certified Public Accountants.  (a)  At the
Closing Date, the Issuer (or the Portfolio Manager on behalf of the Issuer)
shall select one or more firms of Independent certified public accountants of
recognized international reputation for purposes performing agreed-upon
procedures required by this Indenture, which may be the firm of Independent
certified public accountants that performs accounting services for the Issuer or
the Portfolio Manager.  The Issuer may remove any firm of Independent certified
public accountants at any time without the consent of any Holder of Notes.  Upon
any resignation by such firm or removal of such firm by the Issuer, the Issuer
(or the Portfolio Manager on behalf of the Issuer) shall promptly appoint a
successor thereto that shall also be a firm of Independent certified public
accountants of recognized international reputation, which may be a firm of
Independent certified public accountants that performs accounting services for
the Issuer or the Portfolio Manager.  If the Issuer shall fail to appoint a
successor to a firm of Independent certified public accountants which has
resigned within 30 days after such resignation, the Issuer shall promptly notify
the Trustee of such failure in writing.  If the Issuer shall not have appointed
a successor within ten days thereafter, the Trustee shall promptly notify the
Portfolio Manager, who shall on behalf of the Issuer appoint a successor firm of
Independent certified public accountants of recognized international
reputation.  The fees of such Independent certified public accountants and its
successor shall be payable by the Issuer.  In the event such firm requires the
Trustee and/or the Collateral Administrator to agree to the procedures performed
by such firm, the Issuer hereby directs the Trustee and the Collateral
Administrator to so agree; it being understood and agreed that the Trustee and
the Collateral Administrator will deliver such letter of agreement in conclusive
reliance on the foregoing direction of the Issuer, and neither the Trustee nor
the Collateral Administrator shall make any inquiry or investigation as to, and
shall have no obligation in respect of, the validity or correctness of such
procedures.
 
(b)           On or before March 31 of each year commencing in 2014, the Issuer
shall cause to be delivered to the Trustee and the Collateral Administrator an
agreed-upon procedures report from a firm of Independent certified public
accountants for each Distribution Report received since the last statement
(i) indicating such firm has performed agreed upon procedures to recalculate
certain calculations within those Distribution Reports (excluding the S&P CDO
Monitor Test) provided by the Issuer in accordance with the applicable
provisions of this Indenture and (ii) listing the Aggregate Principal Balance of
the Assets and the Aggregate Principal Balance of the Collateral Obligations
securing the Secured Notes as of the immediately preceding Determination Dates;
provided that in the event of a conflict between such firm of Independent
certified public accountants and the Issuer with respect to any matter in this
Section 10.8, the determination by such firm of Independent public accountants
shall be conclusive.  To the extent a beneficial owner or Holder of a Note
requests the yield to maturity in respect of the relevant Note in order to
determine any "original issue discount" in respect thereof, the Trustee shall
request that the firm of Independent certified public accountants appointed by
the Issuer recalculate such yield to maturity.  The Trustee shall have no
responsibility to calculate the yield to maturity nor to verify the accuracy of
such Independent certified public accountants' calculation.  In the event that
the firm of Independent certified public accountants fails to calculate such
yield to maturity, the Trustee shall have no responsibility to provide such
information to the beneficial owner or Holder of a Note.
 
(c)           On or before March 31 of each year commencing in 2014, the Issuer
shall make available to each Rating Agency a statement for each Distribution
Report received since the last such statement listing the information described
in clause (ii) of the first sentence of Section 10.8(b).
 
 
- 195 -

--------------------------------------------------------------------------------

 
 
(d)           Neither the Trustee nor the Collateral Administrator shall have
any responsibility to make any inquiry or investigation as to, and shall have no
obligation in respect of, the terms of any engagement of Independent certified
public accountants by the Issuer (or the Portfolio Manager on behalf of the
Issuer) or the terms of any agreed upon procedures in respect of such
engagement; provided, however, that the Trustee shall be authorized, and is
hereby directed by the Issuer, to execute any acknowledgment or other agreement
with the Independent certified public accountants required for the Trustee to
receive any of the reports or instructions provided for herein, which
acknowledgement or agreement may include, among other things, (i)
acknowledgement that the Issuer has agreed that the procedures to be performed
by the Independent certified public accountants are sufficient for the Issuer's
purposes, (ii) releases by the Trustee (on behalf of itself and the Holders) of
claims against the Independent certified public accountants and acknowledgement
of other limitations of liability in favor of the Independent certified public
accountants, and (iii) restrictions or prohibitions on the disclosure of
information or documents provided to it by such firm of Independent certified
public accountants (including to the Holders). It is understood and agreed that
the Trustee will deliver such acknowledgment or other agreement in conclusive
reliance on the foregoing direction of the Issuer, and the Trustee shall make no
inquiry or investigation as to, and shall have no obligation in respect of, the
sufficiency, validity or correctness of such procedures.  Notwithstanding the
foregoing, in no event shall the Trustee or the Collateral Administrator be
required to execute any agreement in respect of the Independent certified public
accountants that the Trustee reasonably determines adversely affects it.
 
10.9           Reports to Rating Agencies and Additional Recipients.  In
addition to the information and reports specifically required to be provided to
each Rating Agency pursuant to the terms of this Indenture, the Issuer shall
provide each Rating Agency with all information or reports delivered to the
Trustee hereunder (with the exception of any Accountants' Report), and such
additional information as either Rating Agency may from time to time reasonably
request (including notification to Moody's and S&P of any modification of any
loan document relating to a DIP Collateral Obligation or any release of
collateral thereunder not permitted by such loan documentation and notification
to S&P of any Specified Amendment or Specified Event, which notice to S&P shall
include a copy of such Specified Amendment or Specified Event and a brief
summary of its purpose).  Within 10 Business Days after the Effective Date,
together with each Monthly Report and on each Payment Date, the Issuer shall
provide to S&P, via e-mail in accordance with Section 14.3(a), a Microsoft Excel
file of the Excel Default Model Input File and, with respect to each Collateral
Obligation, the name of each obligor thereon, the CUSIP number thereof (if
applicable) and the Priority Category (as specified in the definition of
Weighted Average S&P Recovery Rate).
 
 
- 196 -

--------------------------------------------------------------------------------

 
 
10.10           Procedures Relating to the Establishment of Accounts Controlled
by the Trustee.  Notwithstanding anything else contained herein, the Trustee
agrees that with respect to each of the Accounts, it will cause each Securities
Intermediary establishing such accounts to enter into a securities account
control agreement and, if the Securities Intermediary is the Bank, it shall
comply with the provisions of such securities account control agreement.  The
Trustee shall have the right to open such subaccounts of any such account as it
deems necessary or appropriate for convenience of administration.
 
10.11           Section 3(c)(7) Procedures.
 
(a)           DTC Actions.  The Issuer will direct DTC to take the following
steps in connection with the Global Notes (or such other appropriate steps
regarding legends of restrictions on the Global Notes under Section 3(c)(7) of
the Investment Company Act and Rule 144A as may be customary under DTC
procedures at any given time):
 
(i)           The Issuer will direct DTC to include the marker "3c7" in the DTC
20-character security descriptor and the 48-character additional descriptor for
the Global Notes.
 
(ii)          The Issuer will direct DTC to cause each physical deliver order
ticket that is delivered by DTC to purchasers to contain the 20-character
security descriptor.  The Issuer will direct DTC to cause each deliver order
ticket that is delivered by DTC to purchasers in electronic form to contain a
"3c7" indicator and a related user manual for participants.  Such user manual
will contain a description of the relevant restrictions imposed by
Section 3(c)(7).
 
(iii)          On or prior to the Closing Date, the Issuer will instruct DTC to
send a Section 3(c)(7) Notice to all DTC participants in connection with the
offering of the Global Notes.
 
(iv)          In addition to the obligations of the Note Registrar set forth in
Section 2.5, the Issuer will from time to time (upon the request of the Trustee)
make a request to DTC to deliver to the Issuer a list of all DTC participants
holding an interest in the Global Notes.
 
(v)          The Issuer will cause each CUSIP number obtained for a Global Note
to have a fixed field containing "3c7" and "144A" indicators, as applicable,
attached to such CUSIP number.
 
(b)           Bloomberg Screens, Etc.  The Issuer will from time to time request
all third-party vendors to include on screens maintained by such vendors
appropriate legends regarding restrictions on the Global Notes under
Section 3(c)(7) of the Investment Company Act and Rule 144A.
 
11.           Application Of Monies
 
11.1           Disbursements of Monies from Payment
Account.  (a)  Notwithstanding any other provision in this Indenture, but
subject to the other sub-Sections of this Section 11.1 and to Section 13.1, on
each Payment Date, the Trustee shall disburse amounts transferred from the
Collection Account to the Payment Account pursuant to Section 10.2 (and in
respect of the first Payment Date, amounts transferred from the Interest Reserve
Account to the Payment Account pursuant to Section 10.3(e)) in accordance with
the following priorities (subject to the preceding clauses of this sentence and
the following proviso, the "Priority of Payments"); provided that, unless an
Enforcement Event has occurred and is continuing, (x) amounts transferred from
the Interest Collection Subaccount shall be applied solely in accordance with
Section 11.1(a)(i); and (y) amounts transferred from the Principal Collection
Subaccount shall be applied solely in accordance with Section 11.1(a)(ii).
 
 
- 197 -

--------------------------------------------------------------------------------

 
 
(i)          On each Payment Date, unless an Enforcement Event has occurred and
is continuing, Interest Proceeds on deposit in the Collection Account, to the
extent received on or before the related Determination Date (or if such
Determination Date is not a Business Day, the next succeeding Business Day) and
in the case of the first Payment Date, Interest Proceeds on deposit in the
Interest Reserve Account, in each case that are transferred into the Payment
Account, shall be applied in the following order of priority:
 
(A)           (1) first, to the payment of Taxes and registered office fees
owing by the Issuer or the Co-Issuer, if any; (2) second, to the payment of the
accrued and unpaid Administrative Expenses, in the priority stated in the
definition thereof, up to the Administrative Expense Cap; and (3) third, solely
at the discretion and direction of the Portfolio Manager, the excess, if any, of
the Administrative Expense Cap over the amounts paid pursuant to clauses (1) and
(2) above to deposit into the Expense Reimbursement Account up to U.S.$50,000
for each Payment Date;
 
(B)           to the payment, pro rata, of the Senior Management Fee due and
payable (including any accrued and unpaid interest thereon) to the Portfolio
Manager, and the Designated Successor Senior Management Fee, if any, due and
payable (including any accrued and unpaid interest thereon) to the Designated
Successor Manager;
 
(C)           to the payment, pro rata and pari passu, of the amounts
contemplated by clauses (C)(i) and (ii) below until such amounts have been paid
in full:
 
(i)           accrued and unpaid interest on the Class A Notes; and
 
(ii)           the sum of (a) an amount up to, but not exceeding, the sum of (1)
the Class X Principal Amortization Amount for such Payment Date plus (2) any
Unpaid Class X Principal Amortization Amount as of such Payment Date plus (b)
accrued and unpaid interest on the Class X Notes; it being agreed and understood
that any amounts available to make the payments contemplated by this clause
(C)(ii) will be allocated and applied, pro rata, between the amounts payable
pursuant to subclause (a) (as a payment of the principal of the Class X Notes)
and subclause (b) (as a payment of interest on the Class X Notes) of this clause
(C)(ii);
 
(D)           to the payment of  accrued and unpaid interest on the Class B
Notes until such amount has been paid in full;
 
 
- 198 -

--------------------------------------------------------------------------------

 
 
(E)           if either of the Class A/B Coverage Tests (except, in the case of
the Interest Coverage Test, if such Payment Date is the first Payment Date after
the Closing Date) is not satisfied on the related Determination Date, to make
payments in accordance with the Secured Note Payment Sequence to the extent
necessary to cause all Class A/B Coverage Tests that are applicable on such
Payment Date to be satisfied on a pro forma basis after giving effect to all
payments pursuant to this clause (E);
 
(F)           to the payment of accrued and unpaid interest (excluding Note
Deferred Interest but including interest on Note Deferred Interest) on the Class
C Notes;
 
(G)           if either of the Class C Coverage Tests (except, in the case of
the Interest Coverage Test, if such Payment Date is the first Payment Date after
the Closing Date) is not satisfied on the related Determination Date, to make
payments in accordance with the Secured Note Payment Sequence to the extent
necessary to cause all Class C Coverage Tests that are applicable on such
Payment Date to be satisfied on a pro forma basis after giving effect to all
payments pursuant to this clause (G);
 
(H)         to the payment of any Note Deferred Interest on the Class C Notes
until such amount has been paid in full;
 
(I)           to the payment of accrued and unpaid interest (excluding Note
Deferred Interest but including interest on Note Deferred Interest) on the Class
D Notes;
 
(J)           if either of the Class D Coverage Tests (except, in the case of
the Interest Coverage Test, if such Payment Date is the first Payment Date after
the Closing Date) is not satisfied on the related Determination Date, to make
payments in accordance with the Secured Note Payment Sequence to the extent
necessary to cause all Class D Coverage Tests that are applicable on such
Payment Date to be satisfied on a pro forma basis after giving effect to all
payments pursuant to this clause (J);
 
(K)           to the payment of any Note Deferred Interest on the Class D Notes
until such amount has been paid in full;
 
(L)           to the payment of accrued and unpaid interest (excluding Note
Deferred Interest but including interest on Note Deferred Interest) on the Class
E Notes;
 
(M)           if either of the Class E Coverage Tests (except, in the case of
the Interest Coverage Test, if such Payment Date is the first Payment Date after
the Closing Date) is not satisfied on the related Determination Date, to make
payments in accordance with the Secured Note Payment Sequence to the extent
necessary to cause all Class E Coverage Tests that are applicable on such
Payment Date to be satisfied on a pro forma basis after giving effect to all
payments pursuant to this clause (M);
 
(N)           to the payment of any Note Deferred Interest on the Class E Notes
until such amount has been paid in full;
 
 
- 199 -

--------------------------------------------------------------------------------

 
 
(O)           to the payment of accrued and unpaid interest (excluding Note
Deferred Interest but including interest on Note Deferred Interest) on the Class
F Notes;
 
(P)           if either of the Class F Coverage Tests (except, in the case of
the Interest Coverage Test, if such Payment Date is the first Payment Date after
the Closing Date) is not satisfied on the related Determination Date, to make
payments in accordance with the Secured Note Payment Sequence to the extent
necessary to cause all Class F Coverage Tests that are applicable on such
Payment Date to be satisfied on a pro forma basis after giving effect to all
payments pursuant to this clause (P);
 
(Q)           to the payment of any Note Deferred Interest on the Class F Notes
until such amount has been paid in full;
 
(R)           if, with respect to any Payment Date following the Effective Date,
either (x) the Moody's Rating Condition has not been satisfied pursuant to
Section 7.18(e) (unless the Issuer or the Portfolio Manager on behalf of the
Issuer has provided a Passing Report to Moody's pursuant to Section 7.18(e)) or
(y) S&P has not yet confirmed its Initial Ratings of the Secured Notes pursuant
to Section 7.18(e), amounts available for distribution pursuant to this
clause (R) shall be used for application in accordance with the Secured Note
Payment Sequence on such Payment Date in an amount sufficient to satisfy the
Moody's Rating Condition and/or to cause S&P to provide written confirmation
(which may take the form of a press release or other written communication) of
its Initial Ratings of the Secured Notes, as applicable;
 
(S)           during the Reinvestment Period, if the Interest Diversion Test is
not satisfied on the related Determination Date, to the Collection Account as
Principal Proceeds for the purchase of additional Collateral Obligations, an
amount equal to the Required Interest Diversion Amount;
 
(T)           (1) first, on a pro rata basis, to the payment of (x) the
Subordinated Management Fee due and payable (including any accrued and unpaid
interest thereon) to the Portfolio Manager (other than any amounts thereof that
have been deferred by the Portfolio Manager in accordance with Section
11.1(d)(iii)), and (y) the Designated Successor Subordinated Management Fee, if
any, due and payable (including any accrued and unpaid interest thereon) to the
Designated Successor Manager; and (2) second, at the election of the Portfolio
Manager, to the payment of any previously deferred amounts in respect of the
Subordinated Management Fee (including any accrued and unpaid interest thereon);
 
(U)           to the payment (in the same manner and order of priority stated
therein) of any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein;
 
(V)           to pay the Holders of the Subordinated Notes (other than, during
the Reinvestment Period, any Reinvesting Holder that has directed that
Reinvestment Amounts in respect of its Subordinated Notes be deposited on such
Payment Date in the Reinvestment Amount Account but be deemed to have been paid)
until the Subordinated Notes have realized a Subordinated Notes Internal Rate of
Return (assuming all present and prior Reinvestment Amounts with respect to the
Subordinated Notes of the Reinvesting Holders have been distributed to the
Holders of the Subordinated Notes) of 12%; and
 
 
- 200 -

--------------------------------------------------------------------------------

 
 
(W)           any remaining Interest Proceeds to be paid in an amount equal to
(x) 20% of such remaining Interest Proceeds to the Portfolio Manager; and
(y) 80% of such remaining Interest Proceeds to the Holders of the Subordinated
Notes (other than, during the Reinvestment Period, any Reinvesting Holder that
has directed that Reinvestment Amounts in respect of its Subordinated Notes be
deposited on such Payment Date in the Reinvestment Amount Account).
 
(ii)          On each Payment Date, unless an Enforcement Event has occurred and
is continuing, Principal Proceeds on deposit in the Collection Account that are
received on or before the related Determination Date and in the case of the
first Payment Date, Principal Proceeds on deposit in the Interest Reserve
Account, in each case that are transferred to the Payment Account (which will
not include (i) amounts required to meet funding requirements with respect to
Delayed Drawdown Collateral Obligations and Revolving Collateral Obligations
that are deposited in the Revolver Funding Account, (ii) during the Reinvestment
Period, Principal Proceeds that will be used to reinvest in Collateral
Obligations that the Issuer (or the Portfolio Manager on its behalf) has already
committed to purchase and (iii) after the Reinvestment Period, at the Portfolio
Manager's direction, on behalf of the Issuer, Principal Proceeds received with
respect to the Sale of Credit Risk Obligations and Unscheduled Principal
Payments that will be used to reinvest in Substitute Obligations) shall be
applied in the following order of priority:
 
(A)           to pay the amounts referred to in clauses (A) through (E) of
Section 11.1(a)(i) (and in the same manner and order of priority stated
therein), but only to the extent not paid in full thereunder;
 
(B)           (1) first, with respect to any Payment Date following the
Effective Date, if after the application of Interest Proceeds pursuant to clause
(R) of Section 11.1(a)(i) either (x) the Moody's Rating Condition has not been
satisfied pursuant to Section 7.18(e) (unless the Issuer or the Portfolio
Manager on behalf of the Issuer has provided a Passing Report to Moody's
pursuant to Section 7.18(e)) or (y) S&P has not yet confirmed its Initial
Ratings of the Secured Notes pursuant to Section 7.18(e), to make payments in
accordance with the Secured Note Payment Sequence on such Payment Date in an
amount sufficient to satisfy the Moody's Rating Condition and/or to cause S&P to
provide written confirmation (which may take the form of a press release or
other written communication) of its Initial Ratings of the Secured Notes, as
applicable; (2) second, on any Partial Redemption Date, to make payments in
accordance with Section 11.1(f); and (3) third, with respect to any Payment Date
following the termination of the Reinvestment Period pursuant to clause (iii) of
the definition thereof, to make payments in the amount of the Principal Proceeds
that the Portfolio Manager has determined cannot be reinvested in additional
Collateral Obligations, in accordance with the Secured Note Payment Sequence;
 
 
- 201 -

--------------------------------------------------------------------------------

 
 
(C)           (1) during the Reinvestment Period, all remaining available
Principal Proceeds, to the purchase of additional Collateral Obligations and to
the extent not so applied, to the Collection Account as Principal Proceeds to
invest in Eligible Investments (pending the purchase of additional Collateral
Obligations); and (2) after the Reinvestment Period, to make payments in
accordance with the Secured Note Payment Sequence, except that, solely at the
discretion of the Portfolio Manager, on the Issuer's behalf, in the case of
Principal Proceeds received with respect to a Credit Risk Obligation or
Unscheduled Principal Payments that in either case are designated for
reinvestment by the Portfolio Manager on the Issuer's behalf, to the Collection
Account as Principal Proceeds to invest in Eligible Investments (pending the
purchase of Substitute Obligations) and/or to the purchase of Substitute
Obligations in accordance with Section 12.2(e);
 
(D)           after the Reinvestment Period, to pay the amounts referred to in
clause (T) of Section 11.1(a)(i) only to the extent not already paid (in the
same manner and order of priority stated therein);
 
(E)           after the Reinvestment Period, to pay the amounts referred to in
clause (U) of Section 11.1(a)(i) only to the extent not already paid (in the
same manner and order of priority stated therein);
 
(F)           after the Reinvestment Period, to the payment of principal of each
Reinvesting Holder Note until the Reinvesting Holder Notes have been paid in
full;
 
(G)           after the Reinvestment Period, to pay the Holders of the
Subordinated Notes, until the Subordinated Notes have realized a Subordinated
Notes Internal Rate of Return of 12%; and
 
(H)           after the Reinvestment Period, any remaining Principal Proceeds to
be paid in an amount equal to (x) 20% of such remaining Principal Proceeds to
the Portfolio Manager; and (y) 80% of such remaining Principal Proceeds to the
Holders of the Subordinated Notes.
 
On the Stated Maturity of the Notes, the Trustee shall pay the net proceeds from
the liquidation of the Assets and all available Cash, but only after the payment
of (or establishment of a reserve for) all Administrative Expenses (in the same
manner and order of priority stated in the definition thereof) and Management
Fees, and interest and principal on the Secured Notes, to the Holders of the
Subordinated Notes in final payment of such Subordinated Notes.
 
(iii)          Notwithstanding the provisions of the foregoing
Sections 11.1(a)(i) and 11.1(a)(ii), if the Secured Notes have been declared due
and payable following an Event of Default (or have become due and payable
following an Event of Default referred to in clause (e) or (f) of the definition
thereof) and, in the case of such a declaration of acceleration, such
declaration has not been rescinded, or if the Secured Notes have become due and
payable at Stated Maturity or on any Redemption Date (other than a Partial
Redemption Date or a Special Redemption Date) (any such event, an "Enforcement
Event"), on each date or dates fixed by the Trustee, proceeds in respect of the
Assets will be applied in the following order of priority:
 
 
- 202 -

--------------------------------------------------------------------------------

 
 
(A)           (1) first, to the payment of Taxes and registered office fees
owing by the Issuer or the Co-Issuer, if any, and (2) second, to the payment of
the accrued and unpaid Administrative Expenses, in the priority stated in the
definition thereof, up to the Administrative Expense Cap (provided that
following the commencement of any sales of Assets pursuant to Section 5.5(a)(i),
the Administrative Expense Cap shall be disregarded);
 
(B)           to the payment, pro rata, of the Senior Management Fee due and
payable (including any accrued and unpaid interest thereon) to the Portfolio
Manager, and the Designated Successor Senior Management Fee, if any, due and
payable (including any accrued and unpaid interest thereon) to the Designated
Successor Manager;
 
(C)           to the payment, pro rata and pari passu, of (i) accrued and unpaid
interest on the Class A Notes and (ii) accrued and unpaid interest on the Class
X Notes;
 
(D)           to the payment, pro rata and pari passu, of (i) principal of the
Class A Notes and (ii) principal of the Class X Notes, until such amounts have
been paid in full;
 
(E)           to the payment of accrued and unpaid interest on the Class B
Notes;
 
(F)           to the payment of principal of the Class B Notes until such amount
has been paid in full
 
(G)           to the payment of accrued and unpaid interest (excluding Note
Deferred Interest, but including interest on Note Deferred Interest) on the
Class C Notes;
 
(H)           to the payment of any Note Deferred Interest on the Class C Notes;
 
(I)           to the payment of principal of the Class C Notes until such amount
has been paid in full;
 
(J)           to the payment of accrued and unpaid interest (excluding Note
Deferred Interest, but including interest on Note Deferred Interest) on the
Class D Notes;
 
(K)           to the payment of any Note Deferred Interest on the Class D Notes;
 
(L)           to the payment of principal of the Class D Notes until such amount
has been paid in full;
 
(M)           to the payment of accrued and unpaid interest (excluding Note
Deferred Interest, but including interest on Note Deferred Interest) on the
Class E Notes;
 
(N)           to the payment of any Note Deferred Interest on the Class E Notes;
 
 
- 203 -

--------------------------------------------------------------------------------

 
 
(O)           to the payment of principal of the Class E Notes until such amount
has been paid in full;
 
(P)           to the payment of accrued and unpaid interest (excluding Note
Deferred Interest, but including interest on Note Deferred Interest) on the
Class F Notes;
 
(Q)           to the payment of any Note Deferred Interest on the Class F Notes;
 
(R)           to the payment of principal of the Class F Notes until such amount
has been paid in full;
 
(S)            on a pro rata basis, to the payment of the Subordinated
Management Fee due and payable (including any accrued and unpaid interest
thereon) to the Portfolio Manager, and the Designated Successor Subordinated
Management Fee, if any, due and payable (including any accrued and unpaid
interest thereon) to the Designated Successor Manager;
 
(T)           to the payment of (in the same manner and order of priority stated
therein) any Administrative Expenses not paid pursuant to clause (A)(2) above
due to the limitation contained therein;
 
(U)           to the payment of principal of each Reinvesting Holder Note;
 
(V)           to pay to the Holders of the Subordinated Notes until the
Subordinated Notes have realized a Subordinated Notes Internal Rate of Return of
12%; and
 
(W)           to pay the balance to the Portfolio Manager and the Holders of the
Subordinated Notes, such balance to be allocated as follows: (x) 20% to the
Portfolio Manager; and (y) 80% to the Holders of the Subordinated Notes.
 
(b)           If on any Payment Date the amount available in the Payment Account
is insufficient to make the full amount of the disbursements required by the
Distribution Report, the Trustee shall make the disbursements called for in the
order and according to the priority set forth under Section 11.1(a) above,
subject to Section 13.1, to the extent funds are available therefor.
 
(c)           In connection with the application of funds to pay Administrative
Expenses of the Issuer or the Co-Issuer, as the case may be, in accordance with
Section 11.1(a)(i), Section 11.1(a)(ii) and Section 11.1(a)(iii), the Trustee
shall remit such funds, to the extent available, as directed and designated in
an Issuer Order (which may be in the form of standing instructions, including
standing instructions to pay Administrative Expenses in such amounts and to such
entities as indicated in the Distribution Report in respect of such Payment
Date) delivered to the Trustee no later than the Business Day prior to each
Payment Date.
 
 
- 204 -

--------------------------------------------------------------------------------

 
 
(d)           Waiver and Deferral of Certain Management Fees.  (i) The Portfolio
Manager may, in its sole discretion, elect to irrevocably waive payment of any
or all of any Management Fee (other than the Designated Successor Management
Fee) otherwise due on any Payment Date by notice to the Issuer, the Collateral
Administrator and the Trustee no later than the Determination Date immediately
prior to such Payment Date.  Any such Management Fee, once waived, shall not
thereafter become due and payable and any claim of the Portfolio Manager therein
shall be extinguished.  The Designated Successor Manager may, in its sole
discretion, elect to irrevocably waive payment of any or all of the Designated
Successor Management Fee otherwise due on any Payment Date by notice to the
Issuer, the Collateral Administrator and the Trustee no later than the
Determination Date immediately prior to such Payment Date.  Any such Designated
Successor Management Fee, once waived, shall not thereafter become due and
payable and any claim of the Designated Successor Manager therein shall be
extinguished.
 
(i)           To the extent they are not paid when due on any Payment Date due
to the operation of the Priority of Payments (and not as the result of a waiver
or, in the case of the Subordinated Management Fee, a deferral by the Portfolio
Manager), the Senior Management Fee, the Subordinated Management Fee and the
Designated Successor Management Fee will be deferred and will be payable on
subsequent Payment Dates in accordance with the Priority of Payments, and will
bear interest at a rate per annum equal to LIBOR then in effect for the Secured
Notes for the period from (and including) the date on which such Senior
Management Fee, Subordinated Management Fee or Designated Successor Management
Fee is due and payable to (but excluding) the date of payment thereof.
 
(ii)           If the Portfolio Manager in its sole discretion has instructed
the Trustee with respect to any Payment Date that it wishes to defer payment of
the Subordinated Management Fee that would otherwise be due and payable on such
Payment Date until a subsequent Payment Date, then a portion (or all) of the
Subordinated Management Fee specified by the Portfolio Manager will be deferred
and such deferred amounts will accrue interest at a rate of LIBOR for the
applicable period, and such fees and such interest will be payable on subsequent
Payment Dates on which funds are available therefor in accordance with the
Priority of Payments.  Any interest due on the amounts so deferred will
thereupon constitute a portion of the accrued Subordinated Management Fee.
 
(e)           Reinvesting Holders. (i) All or a specified portion of amounts
that would otherwise be distributed on a Payment Date during the Reinvestment
Period to a Reinvesting Holder (that is not a Benefit Plan Investor) under
clause (V) or (W) of Section 11.1(a)(i) in respect of such Reinvesting Holder's
Subordinated Notes will instead be used to purchase Reinvesting Holder Notes no
later than 30 days after such Payment Date, upon the written direction of any
Reinvesting Holder to the Trustee (with a copy to the Collateral Administrator)
in substantially the form of Exhibit J, not later than two Business Days prior
to the applicable Payment Date.  Any such direction of any Reinvesting Holder
shall specify the percentage(s) of the amount(s) that such Reinvesting Holder is
entitled to receive in respect of the Reinvesting Holder Notes held by such
Reinvesting Holder on the applicable Payment Date in accordance with
Section 11.1(a)(i) (the "Distribution Amount") that such Reinvesting Holder
wishes the Trustee to deposit in the Reinvestment Amount Account as Reinvestment
Amounts and added to the principal balance of such Reinvesting Holder's
Reinvesting Holder Notes.
 
 
- 205 -

--------------------------------------------------------------------------------

 
 
(ii)          Any such deposits of Reinvestment Amounts in the Reinvestment
Amount Account will be deemed to constitute payment of such amounts for purposes
of all distributions from the Payment Account to be made on such Payment
Date.  Amounts that are subject to deposit in the Reinvestment Amount Account
will be paid to the applicable Reinvesting Holder after such Payment Date,
without interest thereon and solely to the extent of Principal Proceeds
available therefor pursuant to clause (F) of Section 11.1(a)(ii) or proceeds in
respect of the Assets available therefor pursuant to clause (U) of Section
11.1(a)(iii), as applicable.
 
(f)           Partial Redemptions.  On any Partial Redemption Date, the Trustee
will apply Refinancing Proceeds at the direction of the Portfolio Manager (on
behalf of the Issuer) to pay the Redemption Price of each Class of Notes being
Refinanced on such date and related expenses.
 
12.           Sale of Collateral Obligations; Purchase of Additional Collateral
Obligations
 
12.1           Sales of Collateral Obligations.  Subject to the satisfaction of
the conditions specified in Section 12.3 and unless an Event of Default has
occurred and is continuing (except for sales pursuant to Sections 12.1(a), (b),
(c), (d), (h), and (i)), the Portfolio Manager on behalf of the Issuer may, but
will not be required to (except as otherwise specified in this Section 12.1),
direct the Trustee to sell and the Trustee shall sell on behalf of the Issuer in
the manner directed by the Portfolio Manager any Collateral Obligation, Equity
Security (which shall include the direct sale or liquidation of the equity
interests of any Blocker Subsidiary or assets held by a Blocker Subsidiary) or
Unsalable Asset, if, as certified by the Portfolio Manager, such sale meets the
requirements of any one of paragraphs (a) through (i) and (k) of this
Section 12.1 (subject in each case to any applicable requirement of disposition
under Section 12.1(h) or (i)).  For purposes of this Section 12.1, the Sale
Proceeds of a Collateral Obligation sold by the Issuer shall include any
Principal Financed Accrued Interest received in respect of such sale.
 
(a)           Credit Risk Obligations.  The Portfolio Manager on behalf of the
Issuer may direct the Trustee to sell any Credit Risk Obligation at any time
without restriction.
 
(b)           Credit Improved Obligations.  The Portfolio Manager on behalf of
the Issuer may direct the Trustee to sell any Credit Improved Obligation either:
 
(i)          at any time if (A) the Sale Proceeds from such sale are at least
equal to the Investment Criteria Adjusted Balance of such Credit Improved
Obligation or (B) after giving effect to such sale (including, without
duplication, any Collateral Obligation being purchased and the anticipated cash
proceeds, if any, of such sale that are not applied to the purchase of such
additional Collateral Obligation), the Aggregate Principal Balance of all
Collateral Obligations (excluding the Collateral Obligation being sold but
including, without duplication, the anticipated net proceeds of such sale) plus,
without duplication, the amounts on deposit in the Collection Account, the
Reinvestment Amount Account and the Ramp-Up Account (including Eligible
Investments therein) representing Principal Proceeds, will be greater than the
Reinvestment Target Par Balance; or
 
 
- 206 -

--------------------------------------------------------------------------------

 
 
(ii)          solely during the Reinvestment Period, if the Portfolio Manager
reasonably believes prior to such sale that either (A) after giving effect to
such sale and subsequent reinvestment, the Aggregate Principal Balance of all
Collateral Obligations (excluding the Collateral Obligation being sold but
including, without duplication, the Collateral Obligation being purchased and
the anticipated cash proceeds, if any, of such sale that are not applied to the
purchase of such additional Collateral Obligation) plus, without duplication,
the amounts on deposit in the Collection Account, the Reinvestment Amount
Account and the Ramp-Up Account (including Eligible Investments therein)
representing Principal Proceeds, will be greater than the Reinvestment Target
Par Balance, or (B) after such sale, it will be able to enter into one or more
binding commitments to reinvest all or a portion of the proceeds of such sale,
in compliance with the Investment Criteria, in one or more additional Collateral
Obligations with an Investment Criteria Adjusted Balance at least equal to the
Investment Criteria Adjusted Balance of such Credit Improved Obligation within
20 Business Days after such sale;
 
(c)           Defaulted Obligations.  The Portfolio Manager on behalf of the
Issuer may direct the Trustee to sell any Defaulted Obligation at any time
during or after the Reinvestment Period without restriction.  With respect to
each Defaulted Obligation that has not been sold or terminated within three
years after becoming a Defaulted Obligation, the Market Value and Principal
Balance of such Defaulted Obligation shall be deemed to be zero.
 
(d)           Equity Securities.  The Portfolio Manager on behalf of the Issuer
may direct the Trustee to sell any Equity Security at any time without
restriction, and shall (unless such Equity Security has been transferred to a
Blocker Subsidiary as set forth in Section 12.1(j) below) use its commercially
reasonable efforts to effect the sale of any Equity Security (other than an
interest in a Blocker Subsidiary), regardless of price:
 
(i)          within 45 days after receipt if such Equity Security constitutes
Margin Stock, unless such sale is prohibited by the governing documents of such
Equity Security or by applicable law, in which case such Equity Security shall
be sold as soon as such sale is permitted by such governing documents or
applicable law; and
 
(ii)          within three years after receipt or after such security becoming
an Equity Security if clause (i) above does not apply, unless such sale is
prohibited by the governing documents of such Equity Security or by applicable
law, in which case such Equity Security shall be sold as soon as such sale is
permitted by such governing documents or applicable law;
 
provided that, in each case, the Issuer shall use its commercially reasonable
efforts to cause such governing documents to be amended to permit a sale of such
Equity Security.
 
(e)           Optional Redemption.  Unless an Event of Default has occurred and
is continuing, after the Issuer has notified the Trustee of an Optional
Redemption of the Notes in accordance with Section 9.2, the Portfolio Manager on
behalf of the Issuer shall direct the Trustee to sell (which sale may be through
participation or other arrangement) all or a portion of the Collateral
Obligations if the requirements of Article 9 (including the certification
requirements of Section 9.4(c)(ii), if applicable) are satisfied.  If any such
sale is made through participations, the Issuer shall use reasonable efforts to
cause such participations to be converted to assignments within six months after
the sale.
 
 
- 207 -

--------------------------------------------------------------------------------

 
 
(f)           Tax Redemption.  Unless an Event of Default has occurred and is
continuing, after a Majority of an Affected Class or a Majority of the
Subordinated Notes has directed (by a written direction delivered to the
Trustee) a Tax Redemption, the Issuer (or the Portfolio Manager on its behalf)
may at any time effect the sale (which sale may be through participation or
other arrangement) of all or a portion of the Collateral Obligations if the
requirements of Article 9 (including the certification requirements of
Section 9.4(c)(ii), if applicable) are satisfied.  If any such sale is made
through participations, the Issuer shall use reasonable efforts to cause such
participations to be converted to assignments within six months after the sale.
 
(g)           Discretionary Sales.  Unless an Event of Default has occurred and
is continuing, during the Reinvestment Period, the Portfolio Manager on behalf
of the Issuer may direct the Trustee to sell any Collateral Obligation at any
time other than during a Restricted Trading Period if (i) after giving effect to
such sale, the Aggregate Principal Balance of all Collateral Obligations sold as
described in this Section 12.1(g) during the preceding period of 12 calendar
months (or, for the first 12 calendar months after the Closing Date, during the
period commencing on the Closing Date) is not greater than 25% of the Collateral
Principal Amount plus amounts on deposit in the Collection Account, the
Reinvestment Amount Account and the Ramp-Up Account (including Eligible
Investments therein), in each case, as of the first day of such 12 calendar
month period (or as of the Closing Date, as the case may be) and (ii) either:
 
(A)           the Portfolio Manager reasonably believes prior to such sale that
it will be able to (on the Issuer's behalf) enter into one or more binding
commitments to reinvest all or a portion of the proceeds of such sale, in
compliance with the Investment Criteria, in one or more additional Collateral
Obligations with an Investment Criteria Adjusted Balance at least equal to the
Investment Criteria Adjusted Balance of such Collateral Obligation within
20 Business Days after such sale; or
 
(B)           after giving effect to such sale, the Aggregate Principal Balance
of all Collateral Obligations (excluding the Collateral Obligation being sold
but including, without duplication, the anticipated net proceeds of such sale)
plus, without duplication, the amounts on deposit in the Collection Account, the
Reinvestment Amount Account and the Ramp-Up Account (including Eligible
Investments therein) representing Principal Proceeds, will be greater than the
Reinvestment Target Par Balance.
 
(h)           Mandatory Sales.  The Portfolio Manager on behalf of the Issuer
shall use its commercially reasonable efforts to effect the sale (regardless of
price) of any Collateral Obligation that (i) no longer meets the criteria
described in clause (viii) or (xxv) of the definition of "Collateral
Obligation", within 18 months after the failure of such Collateral Obligation to
meet any such criteria and (ii) no longer meets the criteria described in
clause (vii) or (xviii) of the definition of "Collateral Obligation" within 45
days after the failure of such Collateral Obligation to meet either such
criteria.
 
 
- 208 -

--------------------------------------------------------------------------------

 
 
(i)           Within ten Business Days after the Issuer's receipt thereof (or
within five Business Days after such later date as such security may first be
disposed of in accordance with its terms), the Issuer shall (unless such
security or obligation has been transferred to a Blocker Subsidiary as set forth
in Section 12.1(j) below) dispose of any Equity Security, Defaulted Obligation
or security or other consideration that is received in an Offer that, in each
case, would cause the Issuer to be engaged in a trade or business in the United
States for U.S. federal income tax purposes or otherwise subject to tax on a net
income basis in any jurisdiction outside its jurisdiction of incorporation.
 
(j)           The Portfolio Manager on behalf of the Issuer may effect the
transfer to a Blocker Subsidiary of (x) any security or obligation required to
be sold pursuant to Section 12.1(i) above within five Business Days after the
Issuer's receipt thereof (or within five Business Days after such later date as
such security or obligation may be disposed of in accordance with its terms),
provided that such security or obligation has been obtained by the Issuer in
connection with the workout or restructuring of a Collateral Obligation or
(y) any Collateral Obligation or portion thereof with respect to which the
Issuer will receive a security or obligation described in clause (x) above prior
to the receipt of such security or obligation.  In connection with the
incorporation of, or transfer of any security or obligation to, any Blocker
Subsidiary, the Issuer shall not be required to satisfy the Rating Condition,
provided that prior to the incorporation of any Blocker Subsidiary, the
Portfolio Manager will, on behalf of the Issuer, provide written notice thereof
to S&P and Moody's.  The Issuer shall not be required to continue to hold in a
Blocker Subsidiary (and may instead hold directly) a security that ceases to be
considered an Equity Security, as determined by the Portfolio Manager based on
an opinion from a nationally recognized tax counsel experienced in such matters
to the effect that the Issuer can transfer such security or obligation from the
Blocker Subsidiary to the Issuer and can hold such security or obligation
directly without causing the Issuer to be treated as engaged in a trade or
business in the United States for U.S. federal income tax purposes.  For
financial accounting reporting purposes (including each Monthly Report and
Distribution Report) and the Coverage Tests, the Interest Diversion Test and the
Collateral Quality Test (and, for the avoidance of doubt, not for tax purposes),
the Issuer will be deemed to own an Equity Security or Collateral Obligation
held by a Blocker Subsidiary rather than its interest in that Blocker
Subsidiary; provided that any future anticipated tax liabilities of a Blocker
Subsidiary related to an Equity Security or Collateral Obligation held by such
Blocker Subsidiary shall be reflected in such financial accounting reporting
(including each Monthly Report and Distribution Report) and the Coverage Tests,
the Interest Diversion Test and the Collateral Quality Test.
 
(k)           Unless an Event of Default has occurred and is continuing, after
the Reinvestment Period:
 
(i)          notwithstanding the restrictions of Section 12.1, at the direction
of the Portfolio Manager, on behalf of the Issuer, the Trustee, at the expense
of the Issuer, will conduct an auction of Unsalable Assets in accordance with
the procedures described in clause (ii); and
 
(ii)          promptly after receipt of such direction, the Trustee will provide
notice (in such form as is prepared by the Portfolio Manager) to the Holders
(and, for so long as any Notes rated by S&P are Outstanding, S&P) of an auction,
setting forth in reasonable detail a description of each Unsalable Asset and the
following auction procedures:
 
 
- 209 -

--------------------------------------------------------------------------------

 
 
(A)           any Holder of Notes may submit a written bid to purchase one or
more Unsalable Assets no later than the date specified in the auction notice
(which shall be at least 15 Business Days after the date of such notice);
 
(B)           each bid must include an offer to purchase for a specified amount
of cash on a proposed settlement date no later than 20 Business Days after the
date of the auction notice;
 
(C)           if no Holder submits such a bid, unless delivery in kind is not
legally or commercially practicable, the Trustee will provide notice thereof to
each Holder and offer to deliver (at no cost to such Holder or the Trustee) a
pro rata portion of each unsold Unsalable Asset to the Holders of the most
senior Class that provide delivery instructions to the Trustee on or before the
date specified in such notice, subject to minimum denominations. To the extent
that minimum denominations do not permit a pro rata distribution, the Trustee
will distribute the Unsalable Assets on a pro rata basis to the extent possible
and the Portfolio Manager, on behalf of the Issuer, will select by lottery the
Holder to whom the remaining amount will be delivered. The Trustee shall use
commercially reasonable efforts to effect delivery of such interests; and
 
(D)           if no such Holder provides delivery instructions to the Trustee,
the Trustee will promptly notify the Portfolio Manager and the Designated
Successor Manager and offer to deliver (at no cost) the Unsalable Asset to the
Portfolio Manager. If the Portfolio Manager declines such offer, the Trustee
will take such action as directed by the Portfolio Manager (on behalf of the
Issuer) to dispose of the Unsalable Asset, which may be by donation to a
charity, abandonment or other means.
 
(l)           After the Portfolio Manager has notified the Issuer and the
Trustee of a Clean-Up Call Redemption in accordance with Section 9.7 hereof, the
Portfolio Manager, on behalf of the Issuer, may at any time effect the sale
(which sale  may be through participation or other arrangement) of any
Collateral Obligation without regard to the limitations in this Section 12.1 by
directing the Trustee to effect such sale; provided that the Sale Proceeds
therefrom are used for the purposes specified in Section 9.7 hereof (and applied
pursuant to the Priority of Payments). If any such sale is made through
participations, the Issuer shall use reasonable efforts to cause such
participations to be converted to assignments within six months after the sale.
 
 
- 210 -

--------------------------------------------------------------------------------

 
 
12.2           Purchase of Additional Collateral Obligations.  On any date
during the Reinvestment Period (and after the Reinvestment Period with respect
to purchases made pursuant to Section 12.2(e)), the Portfolio Manager on behalf
of the Issuer may subject to the other requirements in this Indenture, but will
not be required to, direct the Trustee to invest Principal Proceeds or proceeds
of additional notes issued pursuant to Sections 2.13 and 3.2, Reinvestment
Amounts, amounts on deposit in the Ramp-Up Account and accrued interest received
with respect to any Collateral Obligation to the extent used to pay for accrued
interest on additional Collateral Obligations, and the Trustee shall so invest
such Principal Proceeds and other amounts in accordance with such direction and
with the requirements of this Indenture, including this Section 12.2.
 
(a)           Investment Criteria.  No obligation may be purchased by the Issuer
unless each of the following conditions is satisfied as of the date the
Portfolio Manager commits on behalf of the Issuer to make such purchase, in each
case after giving effect to such purchase and all other sales or purchases
previously or simultaneously committed to; provided that the conditions set
forth in subclauses (ii), (iii) and (iv) of clause (I) below need only be
satisfied with respect to purchases of Collateral Obligations occurring on or
after the Effective Date:
 
 
(I)
During the Reinvestment Period (and after the Reinvestment Period with respect
to purchases described in Section 12.2(e)):

 
(i)          such obligation is a Collateral Obligation and is not, as of such
date, a Defaulted Obligation, a Credit Risk Obligation or an Equity Security;
 
(ii)          if the commitment to make such purchase occurs on or after the
Effective Date (or, in the case of the Interest Coverage Tests, on or after the
Determination Date occurring immediately prior to the second Payment Date), each
Coverage Test will be satisfied, or if not satisfied, such Coverage Test will be
maintained or improved;
 
(iii)          (A) in the case of a substitute Collateral Obligation purchased
with the proceeds from the sale of a Credit Risk Obligation or a Defaulted
Obligation, either (1) the Aggregate Principal Balance of all additional
Collateral Obligations purchased with the proceeds from such sale will at least
equal the Sale Proceeds from such sale, (2) the Aggregate Principal Balance of
the Collateral Obligations will be maintained or increased (when compared to the
Aggregate Principal Balance of the Collateral Obligations immediately prior to
such sale) or (3) the Aggregate Principal Balance of all Collateral Obligations
(excluding the Collateral Obligation being sold but including, without
duplication, the Collateral Obligation being purchased and the anticipated cash
proceeds, if any, of such sale that are not applied to the purchase of such
additional Collateral Obligation) plus, without duplication, the amounts on
deposit in the Collection Account, the Reinvestment Amount Account and the
Ramp-Up Account (including Eligible Investments therein) representing Principal
Proceeds, will be greater than the Reinvestment Target Par Balance and (B) in
the case of any other purchase of additional Collateral Obligations purchased
with the proceeds from the sale of a Collateral Obligation, either (1) the
Aggregate Principal Balance of the Collateral Obligations will be maintained or
increased (when compared to the Aggregate Principal Balance of the Collateral
Obligations immediately prior to such sale) or (2) the Aggregate Principal
Balance of all Collateral Obligations (excluding the Collateral Obligation being
sold but including, without duplication, the Collateral Obligation being
purchased and the anticipated cash proceeds, if any, of such sale that are not
applied to the purchase of such additional Collateral Obligation) plus, without
duplication, the amounts on deposit in the Collection Account, the Reinvestment
Amount Account and the Ramp-Up Account (including Eligible Investments therein)
representing Principal Proceeds, will be greater than the Reinvestment Target
Par Balance; and
 
 
- 211 -

--------------------------------------------------------------------------------

 
 
(iv)          either (A) each requirement or test, as the case may be, of the
Concentration Limitations and the Collateral Quality Test (except, in the case
of an additional Collateral Obligation purchased with the proceeds from the sale
of a Credit Risk Obligation, a Defaulted Obligation or an Equity Security, the
S&P CDO Monitor Test) will be satisfied or (B) if any such requirement or test
was not satisfied immediately prior to such investment, such requirement or test
will be maintained or improved after giving effect to the investment.
 
During the Reinvestment Period, following the sale of any Credit Improved
Obligation or any discretionary sale of a Collateral Obligation, the Portfolio
Manager on behalf of the Issuer shall use its reasonable efforts to purchase
additional Collateral Obligations within 20 Business Days after such sale;
provided that any such purchase must comply with the requirements of this
Section 12.2.
 
Not later than the Business Day immediately preceding the end of the
Reinvestment Period, the Portfolio Manager on behalf of the Issuer shall deliver
to the Trustee a schedule of Collateral Obligations purchased by the Issuer with
respect to which purchases the trade date has occurred but the settlement date
has not yet occurred and shall certify to the Trustee that sufficient Principal
Proceeds are available (including for this purpose, cash on deposit in the
Principal Collection Subaccount as well as any Principal Proceeds that will be
received by the Issuer from the sale of Collateral Obligations for which the
trade date has already occurred but the settlement date has not yet occurred) to
effect the settlement of such Collateral Obligations.
 
(II)            Subject to Section 12.2(e), after the Reinvestment Period, all
Principal Proceeds (including Post-Reinvestment Period Amendment Proceeds)
received by the Issuer will be distributed in accordance with the Priority of
Payments.
 
(b)           Certification by Portfolio Manager.  Not later than the Subsequent
Delivery Date for any Collateral Obligation purchased in accordance with this
Section 12.2, the Portfolio Manager shall deliver to the Trustee and the
Collateral Administrator a certification of the Portfolio Manager certifying
that such purchase complies with this Section 12.2 and Section 12.3, subject to
Section 1.2(k).
 
(c)           Investment in Eligible Investments.  Cash on deposit in any
Account (other than the Payment Account and the Reinvestment Amount Account) may
be invested at any time in Eligible Investments in accordance with Article 10.
 
(d)           Maturity Amendment.  During and after the Reinvestment Period, the
Issuer (or the Portfolio Manager on the Issuer's behalf) may vote in favor of a
Maturity Amendment only if, as determined by the Portfolio Manager, (i) the
Weighted Average Life Test will be satisfied after giving effect to such
Maturity Amendment and (ii) after giving effect to such Maturity Amendment, the
stated maturity of the Collateral Obligation that is the subject of such
Maturity Amendment is not later than the Stated Maturity of the Secured Notes
(other than the Class X Notes).
 
 
- 212 -

--------------------------------------------------------------------------------

 
 
(e)           Investment After the Reinvestment Period. After the Reinvestment
Period, provided that no Event of Default has occurred and is continuing, the
Portfolio Manager on behalf of the Issuer may, but will not be required to,
reinvest Principal Proceeds that were received with respect to (x) the sale of
Credit Risk Obligations and (y) Unscheduled Principal Payments (each such Credit
Risk Obligation or Collateral Obligation with respect to which Unscheduled
Principal Payments were received, a "Reinvestable Obligation") in additional
Collateral Obligations ("Substitute Obligations"); provided that the
requirements of Section 12.2(a)(I) are satisfied and (i) the Aggregate Principal
Balance of the Substitute Obligations equals or exceeds the amount of proceeds
received from such Reinvestable Obligations, (ii) the stated maturity of each
Substitute Obligation is equal to or earlier than the stated maturity of the
Reinvestable Obligation that produced such Principal Proceeds, (iii) after
giving effect to such reinvestment the Weighted Average Life Test is in
compliance, (iv) the Class Scenario Default Rate with respect to each Class of
Secured Notes then rated by S&P is maintained or improved, (v) after giving
effect to the reinvestment, (x) the Maximum Moody's Rating Factor Test and
clauses (vi) and (vii) in the definition of "Concentration Limitations" are
satisfied and (y) all other Concentration Limitations are satisfied, or if not
satisfied, are maintained or improved, (vi) after giving effect to the
reinvestment, the Overcollateralization Ratio Test with respect to each Class of
Secured Notes (other than the Class X Notes) is satisfied, (vii) a Restricted
Trading Period is not then in effect, and (viii) the aggregate amount of all
such Principal Proceeds reinvested following the Reinvestment Period shall not
exceed $170,000,000.
 
(f)           Failure of Coverage Tests.  If at any time any Coverage Test is
not satisfied, the Principal Proceeds received in respect of any Defaulted
Obligation or the proceeds of any sale of a Defaulted Obligation pursuant to
Section 12.1(c) shall not be reinvested in additional Collateral Obligations.
 
12.3           Conditions Applicable to All Sale and Purchase Transactions.  (a)
 Any transaction effected under this Article 12 or in connection with the
acquisition of additional Collateral Obligations shall be conducted on an arm's
length basis and, if effected with a Person Affiliated with the Portfolio
Manager (or with an account or portfolio for which the Portfolio Manager or any
of its Affiliates serves as investment adviser), shall be effected in accordance
with the requirements of Section 5 of the Portfolio Management Agreement on
terms no less favorable to the Issuer than would be the case if such Person were
not so Affiliated, provided that the Trustee shall have no responsibility to
oversee compliance with this clause (a) by the other parties.
 
(b)           Upon any acquisition of a Collateral Obligation pursuant to this
Article 12, all of the Issuer's right, title and interest to the Asset or Assets
shall be Granted to the Trustee pursuant to this Indenture, such Asset or Assets
shall be Delivered to the Custodian, and, if applicable, the Custodian shall
receive such Asset or Assets.  The Trustee shall also receive, not later than
the Subsequent Delivery Date, an Officer's certificate of the Issuer containing
the statements set forth in Section 3.1(ix) and Section 12.2(b); provided that
such requirement shall be satisfied, and such statements shall be deemed to have
been made by the Issuer, in respect of such acquisition by the delivery to the
Trustee of a trade ticket in respect thereof that is signed by an Authorized
Officer of the Portfolio Manager on behalf of the Issuer.
 
 
- 213 -

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding anything contained in this Article 12 to the
contrary, the Issuer shall have the right to effect any sale of any Asset or
purchase of any Collateral Obligation (provided that, in the case of a purchase
of a Collateral Obligation, such purchase complies with the Tax Guidelines and
the tax requirements set forth in this Indenture) (x) that has been consented to
by Noteholders evidencing (i) with respect to purchases during the Reinvestment
Period and sales during or after the Reinvestment Period, at least 75% of the
Aggregate Outstanding Amount of each Class of Notes (other than the Class X
Notes) and (ii) with respect to purchases after the Reinvestment Period, 100% of
the Aggregate Outstanding Amount of each Class of Notes (other than the Class X
Notes) and (y) of which each Rating Agency and the Trustee has been notified.
 
(d)           Notwithstanding anything contained in this Article 12 to the
contrary, so long as any Class A Notes are outstanding, without the consent of
Holders of 100% of the Aggregate Outstanding Amount of the Class A Notes, the
Issuer shall not have the right to effect the sale of any Asset pursuant to
Section 12.1(g) or the purchase of any Collateral Obligation (other than sales
and purchases (x) that are required pursuant to this Indenture and (y) to
fulfill any previously contracted commitment to sell or purchase) following the
delivery of notice by the Issuer or the Trustee to the Portfolio Manager
removing the Portfolio Manager for an event constituting "cause" pursuant to
clause (vii) of Section 12(c) of the Portfolio Management Agreement, unless such
notice of removal is subsequently withdrawn or the appointment of a successor
portfolio manager is effective.
 
13.           Noteholders' Relations
 
13.1           Subordination.  (a)  Anything in this Indenture or the Notes to
the contrary notwithstanding, the Holders of each Class of Notes that constitute
a Junior Class agree for the benefit of the Holders of the Notes of each
Priority Class with respect to such Junior Class that such Junior Class shall be
subordinate and junior to the Notes of each such Priority Class (other than the
distribution of any Unsalable Asset pursuant to Section 12.1(k)) to the extent
and in the manner set forth in this Indenture.  If any Event of Default has
occurred and not been cured or waived and acceleration occurs and is not waived
in accordance with Article 5, including as a result of an Event of Default
specified in Section 5.1(e) or (f), each Priority Class shall be paid in full in
Cash or, to the extent a Majority of such Class consents, other than in Cash,
before any further payment or distribution of any kind is made on account of any
Junior Class (other than the distribution of any Unsalable Asset pursuant to
Section 12.1(k)) with respect thereto, in accordance with Section 11.1(a)(iii).
 
(b)           In the event that, notwithstanding the provisions of this
Indenture, any Holder of Notes of any Junior Class shall have received any
payment or distribution in respect of such Notes contrary to the provisions of
this Indenture, then, unless and until each Priority Class with respect thereto
shall have been paid in full in Cash or, to the extent a Majority of such
Priority Class consents, other than in Cash in accordance with this Indenture,
such payment or distribution shall be received and held in trust for the benefit
of, and shall forthwith be paid over and delivered to, the Trustee, which shall
pay and deliver the same to the Holders of the applicable Priority Class(es) in
accordance with this Indenture; provided that if any such payment or
distribution is made other than in Cash, it shall be held by the Trustee as part
of the Assets and subject in all respects to the provisions of this Indenture,
including this Section 13.1.
 
 
- 214 -

--------------------------------------------------------------------------------

 
 
(c)           Each Holder of Notes of any Junior Class agrees with all Holders
of the applicable Priority Classes that such Holder of Junior Class Notes shall
not demand, accept, or receive any payment or distribution in respect of such
Notes in violation of the provisions of this Indenture including, without
limitation, this Section 13.1; provided that after a Priority Class has been
paid in full, the Holders of the related Junior Class or Classes shall be fully
subrogated to the rights of the Holders of such Priority Class to receive
payments or distributions until all amounts due and payable on the Notes shall
be paid in full.  Nothing in this Section 13.1 shall affect the obligation of
the Issuer to pay Holders of any Junior Class of Notes.
 
(d)           The Holders of each Class of Notes agree, for the benefit of all
Holders of each Class of Notes, not to cause the filing of a petition in
bankruptcy against the Issuer or the Co-Issuer until the payment in full of all
Notes (and any other debt obligations of the Issuer that have been rated upon
issuance by any rating agency at the request of the Issuer) and the expiration
of a period equal to one year and one day or, if longer, the applicable
preference period then in effect plus one day, following such payment in full.
 
13.2           Standard of Conduct.  In exercising any of its or their voting
rights, rights to direct and consent or any other rights as a Holder under this
Indenture, a Holder or Holders shall not have any obligation or duty to any
Person or to consider or take into account the interests of any Person and shall
not be liable to any Person for any action taken by it or them or at its or
their direction or any failure by it or them to act or to direct that an action
be taken, without regard to whether such action or inaction benefits or
adversely affects any Holder, the Issuer, or any other Person, except for any
liability to which such Holder may be subject to the extent the same results
from such Holder's taking or directing an action, or failing to take or direct
an action, in bad faith or in violation of the express terms of this Indenture.
 
14.           Miscellaneous
 
14.1           Form of Documents Delivered to Trustee.  In any case where
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.
 
Any certificate or opinion of an Officer of the Issuer, the Co-Issuer or the
Portfolio Manager may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel (provided that such
counsel is a nationally or internationally recognized and reputable law firm one
or more of the partners of which are admitted to practice before the highest
court of any State of the United States or the District of Columbia (or the
Cayman Islands, in the case of an opinion relating to the laws of the Cayman
Islands), which law firm may, except as otherwise expressly provided in this
Indenture, be counsel for the Issuer or the Co-Issuer), unless such Officer
knows, or should know that the certificate or opinion or representations with
respect to the matters upon which such certificate or opinion is based are
erroneous.  Any such certificate or opinion of an Officer of the Issuer,
Co-Issuer or the Portfolio Manager may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, the
Issuer, the Co-Issuer, the Portfolio Manager or any other Person, stating that
the information with respect to such factual matters is in the possession of the
Issuer, the Co-Issuer, the Portfolio Manager or such other Person and confirming
such factual matters, unless such Officer of the Issuer, Co-Issuer or the
Portfolio Manager or such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous.  Any Opinion of
Counsel may also be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Officer of the Portfolio
Manager, the Issuer or the Co-Issuer, stating that the information with respect
to such matters is in the possession of the Portfolio Manager, the Issuer or the
Co-Issuer and confirming such factual matters, unless such counsel knows that
the certificate or opinion or representations with respect to such matters are
erroneous.
 
 
- 215 -

--------------------------------------------------------------------------------

 
 
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
 
Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee at the request or direction of either
Co-Issuer, then notwithstanding that the satisfaction of such condition is a
condition precedent to such Co-Issuer's right to make such request or direction,
the Trustee shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(d).
 
14.2           Acts of Holders.  (a)  Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in writing or
by an agent duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Trustee, and, where it is hereby expressly required, to the
Issuer.  Such instrument or instruments (and the action or actions embodied
therein and evidenced thereby) are herein sometimes referred to as the "Act" of
the Holders signing such instrument or instruments.  Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Indenture and conclusive in favor of the Trustee and the
Co-Issuers, if made in the manner provided in this Section 14.2.
 
(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved in any manner which the Trustee deems
sufficient.
 
(c)           The principal amount or face amount, as the case may be, and
registered numbers of Notes held by any Person, and the date of such Person's
holding the same, shall be proved by the Note Register.
 
(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Notes shall bind the Holder (and any
transferee thereof) of such and of every Note issued upon the registration
thereof or in exchange therefor or in lieu thereof, in respect of anything done,
omitted or suffered to be done by the Trustee, the Issuer or the Co-Issuer in
reliance thereon, whether or not notation of such action is made upon such Note.
 
 
- 216 -

--------------------------------------------------------------------------------

 
 
14.3           Notices, etc., to Trustee, the Co-Issuers, the Portfolio Manager,
the Designated Successor Manager, the Placement Agent, the Collateral
Administrator, the Paying Agent, the Administrator and each Rating Agency.  (a)
Any request, demand, authorization, direction, instruction, order, notice,
consent, waiver or Act of Holders or other documents provided or permitted by
this Indenture to be made upon, given, delivered, e-mailed or furnished to, or
filed with:
 
(i)          the Trustee shall be sufficient for every purpose hereunder if
made, given, furnished or filed in writing to and mailed, by certified mail,
return receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery, by electronic mail, or by facsimile in legible
form, to the Trustee, as applicable, addressed to it at its applicable Corporate
Trust Office, or at any other address previously furnished in writing to the
other parties hereto and the Portfolio Manager by the Trustee, and executed by
an Authorized Officer of the entity sending such request, demand, authorization,
direction, instruction, order, notice, consent, waiver or other document,
provided that any demand, authorization, direction, instruction, order, notice,
consent, waiver or other document sent to the Trustee at the applicable
Corporate Trust Office (in any capacity hereunder) will be deemed effective only
upon receipt thereof;
 
(ii)          the Co-Issuers shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Issuer addressed to it at c/o Appleby Trust
(Cayman) Ltd., Clifton House, 75 Fort Street, P.O. Box 1350, Grand Cayman
KY1-1108, Cayman Islands, Attention: The Directors, telephone: +1 (345)
949-4900, facsimile: +1 (345) 949-4901, or to the Co-Issuer addressed to it at
c/o Puglisi & Associates, 850 Library Avenue, Suite 204, Newark, Delaware 19711,
Attention: Donald J. Puglisi, facsimile No. (302) 738-7210 or at any other
address previously furnished in writing to the other parties hereto by the
Issuer or the Co-Issuer, as the case may be, with a copy to the Portfolio
Manager and the Designated  Successor Manager at their respective addresses
below;
 
(iii)          the Portfolio Manager shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Portfolio Manager addressed to it at JMP Credit Advisors LLC, 3440 Preston Ridge
Road, Suite 350, Alpharetta, Georgia  30005, Attention: Renee Lefebvre,
facsimile: (678) 366-0363, email: clo@jmpcredit.com;
 
(iv)          the Designated Successor Manager shall be sufficient for every
purpose hereunder if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Designated Successor Manager addressed to it at Prudential Fixed Income, 100
Mulberry Street, Two Gateway Center, 4th Floor, Newark, New Jersey 07102,
Attention:  CDO Unit, Managing Director, facsimile:  (973) 802-7025, with a copy
to:  Prudential Investment Management, Inc., Two Gateway Center, 4th Floor,
Newark, New Jersey 07102, Attention:  Law Department, facsimile:  (973) 802-2147
or at any other address previously furnished in writing to the parties hereto;
 
 
- 217 -

--------------------------------------------------------------------------------

 
 
(v)          the Placement Agent shall be sufficient for every purpose hereunder
if in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by telecopy in legible form, addressed to Natixis
Securities Americas LLC, 1251 Avenue of the Americas, 4th Floor, New York, NY
10020, Attention: Structured Credit and Solutions Group, e-mail address:
scsgnotices@us.natixis.com, with a copy to Natixis North America LLC, 1251
Avenue of the Americas, 5th Floor, New York, NY 10020, Attention: Office of the
General Counsel, e-mail address: legal.notices@us.natixis.com, or at any other
address previously furnished in writing to the Co-Issuers, the Portfolio Manager
and the Trustee by Natixis;
 
(vi)          the Collateral Administrator shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Collateral Administrator at 190 South LaSalle Street, 8th Floor, Chicago, IL,
60603, Attention: Corporate Trust Services – JMP Credit Advisors CLO II Ltd.,
email: JMPCreditAdvisorsCLOII@usbank.com, facsimile number (312) 332-8030, or at
any other address previously furnished in writing to the parties hereto and the
Portfolio Manager;
 
(vii)          the Rating Agencies shall be sufficient for every purpose
hereunder (unless otherwise herein expressly provided) if in writing and mailed,
first class postage prepaid, hand delivered, sent by overnight courier service
to each Rating Agency addressed to it at Moody's Investors Service, Inc., 7
World Trade Center, New York, New York, 10007, Attention:  CBO/CLO Monitoring or
by email to cdomonitoring@moodys.com and Standard & Poor's, 55 Water Street,
41st Floor, New York, New York 10041-0003 or by facsimile in legible form to
facsimile no. (212) 438 2655, Attention:  Asset Backed-CBO/CLO Surveillance or
by electronic copy to CDO_Surveillance@standardandpoors.com.com; provided that
(x) in respect of any request to S&P for a confirmation of its Initial Ratings
of the Notes pursuant to Section 7.18(e), such request must be submitted to
CDOEffectiveDatePortfolios@standardandpoors.com, (y) in respect of any
application for a ratings estimate by S&P in respect of a Collateral Obligation,
Information must be submitted to creditestimates@sandp.com and (z) in respect of
any request relating to the S&P CDO Monitor, such request must be submitted to
CDOMonitor@standardandpoors.com;
 
(viii)          the Irish Listing Agent shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to and mailed, by
certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Irish Listing Agent addressed to it at Riverside One, Sir John Rogerson's
Quay, Dublin 2, Ireland, facsimile no. +353 1 829 0010, telephone no. +353 1 607
1369, email: tony.spratt@mccannfitzgerald.ie, Attention: Tony Spratt, or at any
other address previously furnished in writing to the other parties hereto and
the Portfolio Manager by the Irish Listing Agent, or if to the Companies
Announcements Office, by email to announcements@ise.ie (such notices to be sent
in Microsoft Word format to the extent possible), except that notices of the
Interest Rates for the Notes that are floating rate notes will be sent by email
to rates@ise.ie or as otherwise required by the guidelines of the Irish Stock
Exchange;
 
 
- 218 -

--------------------------------------------------------------------------------

 
 
(ix)          the Administrator shall be sufficient for every purpose hereunder
if made, given, furnished or filed in writing to and mailed, by certified mail,
return receipt requested, hand delivered, sent by overnight courier service
guaranteeing next day delivery or by facsimile in legible form, to the
Administrator addressed to it at Appleby Trust (Cayman) Ltd., Clifton House, 75
Fort Street, P.O. Box 1350, Grand Cayman KY1-1108, Cayman Islands; Attention:
The Directors; and
 
(x)          the CLO Information Service shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing at any physical or
electronic address provided by the Portfolio Manager for delivery of any Monthly
Report or Distribution Report.
 
(b)           In the event that any provision in this Indenture calls for any
notice or document to be delivered simultaneously to the Trustee and any other
person or entity, the Trustee's receipt of such notice or document shall entitle
the Trustee to assume that such notice or document was delivered to such other
person or entity unless otherwise expressly specified herein.
 
(c)           Notwithstanding any provision to the contrary contained herein or
in any agreement or document related thereto, any report, statement or other
information required to be provided by the Issuer or the Trustee (except
information required to be provided to the Irish Stock Exchange or any
Accountants' Report) may be provided by providing access to a website containing
such information.
 
14.4           Notices to Holders; Waiver.  Except as otherwise expressly
provided herein, where this Indenture provides for notice to Holders of any
event,
 
(a)           such notice shall be sufficiently given to Holders if in writing
and mailed, first class postage prepaid, to each Holder affected by such event,
at the address of such Holder as it appears in the Note Register (or, in the
case of Holders of Global Notes, emailed to DTC for distribution to each Holder
affected by such event), not earlier than the earliest date and not later than
the latest date, prescribed for the giving of such notice; and
 
(b)           such notice shall be in the English language.
 
Such notices will be deemed to have been given on the date of such mailing.
 
Notwithstanding clause (a) above, a Holder may give the Trustee a written notice
that it is requesting that notices to it be given by electronic mail or by
facsimile transmissions and stating the electronic mail address or facsimile
number for such transmission.  Thereafter, the Trustee shall give notices to
such Holder by electronic mail or facsimile transmission, as so requested;
provided that if such notice also requests that notices be given by mail, then
such notice shall also be given by mail in accordance with clause (a) above.
 
 
- 219 -

--------------------------------------------------------------------------------

 
 
The Trustee will deliver to the Holders any information (other than an
Accountants' Report) or notice relating to this Indenture requested to be so
delivered by at least 25% of the Holders of any Class of Notes (by Aggregate
Outstanding Amount), at the expense of the Issuer.  The Trustee may require the
requesting Holders to comply with its standard verification policies in order to
confirm Noteholder status.
 
Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder shall affect the sufficiency of such notice with
respect to other Holders.  In case by reason of the suspension of regular mail
service as a result of a strike, work stoppage or similar activity or by reason
of any other cause it shall be impracticable to give such notice by mail of any
event to Holders when such notice is required to be given pursuant to any
provision of this Indenture, then such notification to Holders as shall be made
with the approval of the Trustee shall constitute a sufficient notification to
such Holders for every purpose hereunder.
 
Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such
notice.  Waivers of notice by Holders shall be filed with the Trustee but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.
 
14.5           Effect of Headings and Table of Contents.  The Article and
Section headings herein (including those used in cross-references herein) and
the Table of Contents are for convenience only and shall not affect the
construction hereof.
 
14.6           Successors and Assigns.  All covenants and agreements in this
Indenture by the Co-Issuers shall bind their respective successors and assigns,
whether so expressed or not.
 
14.7           Severability.  If any term, provision, covenant or condition of
this Indenture or the Notes, or the application thereof to any party hereto or
any circumstance, is held to be unenforceable, invalid or illegal (in whole or
in part) for any reason (in any relevant jurisdiction), the remaining terms,
provisions, covenants and conditions of this Indenture or the Notes, modified by
the deletion of the unenforceable, invalid or illegal portion (in any relevant
jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Indenture or the Notes, as the case may be, so
long as this Indenture or the Notes, as the case may be, as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Indenture or the Notes, as the case may be, will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.
 
 
- 220 -

--------------------------------------------------------------------------------

 
 
14.8           Benefits of Indenture.  Nothing in this Indenture or in the
Notes, expressed or implied, shall give to any Person, other than the parties
hereto and their successors hereunder, the Portfolio Manager, the Collateral
Administrator, the Holders of the Notes and (to the extent provided herein) the
Administrator (solely in its capacity as such) and the other Secured Parties any
benefit or any legal or equitable right, remedy or claim under this Indenture.
 
14.9           Governing Law.  This Indenture and the Notes shall be construed
in accordance with, and this Indenture and the Notes and any matters arising out
of or relating in any way whatsoever to this Indenture or the Notes (whether in
contract, tort or otherwise), shall be governed by, the law of the State of New
York.
 
14.10           Submission to Jurisdiction.  With respect to any suit, action or
proceedings relating to this Indenture or any matter between the parties arising
under or in connection with this Indenture ("Proceedings"), each party
irrevocably:  (i) submits to the non-exclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and the United
States District Court for the Southern District of New York, and any appellate
court from any thereof; and (ii) waives any objection which it may have at any
time to the laying of venue of any Proceedings brought in any such court, waives
any claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have any jurisdiction over such party.  Nothing in this Indenture
precludes any of the parties from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.
 
14.11           Waiver of Jury Trial.  EACH OF THE ISSUER, THE CO-ISSUER, EACH
HOLDER AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY HEREBY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE OTHER WOULD NOT, IN THE EVENT OF A PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS INDENTURE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.
 
14.12           Counterparts.  This Indenture and the Notes (and each amendment,
modification and waiver in respect of this Indenture or the Notes) may be
executed and delivered in counterparts (including by facsimile transmission),
each of which will be deemed an original, and all of which together constitute
one and the same instrument.  Delivery of an executed counterpart of this
Indenture by e-mail (PDF) or telecopy shall be effective as delivery of a
manually executed counterpart of this Indenture.
 
 
- 221 -

--------------------------------------------------------------------------------

 
 
14.13           Acts of Issuer.  Any request, demand, authorization, direction,
notice, consent, waiver or other action provided by this Indenture to be given
or performed by the Issuer shall be effective if given or performed by the
Issuer or by the Portfolio Manager on the Issuer's behalf.
 
14.14           Confidential Information.  (a)  The Trustee, the Collateral
Administrator and each Holder of Notes will maintain the confidentiality of all
Confidential Information in accordance with procedures adopted by the Issuer
(after consultation with the Co-Issuer) or such Holder in good faith to protect
Confidential Information of third parties delivered to such Person; provided
that such Person may deliver or disclose Confidential Information to:  (i) such
Person's directors, trustees, officers, employees, agents, attorneys and
affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 14.14 and to the
extent such disclosure is reasonably required for the administration of this
Indenture, the matters contemplated hereby or the investment represented by the
Notes; (ii) such Person's financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 14.14 and to the extent such
disclosure is reasonably required for the administration of this Indenture, the
matters contemplated hereby or the investment represented by the Notes;
(iii) any other Holder; (iv) any Person of the type that would be, to such
Person's knowledge, permitted to acquire Notes in accordance with the
requirements of Section 2.5 hereof to which such Person sells or offers to sell
any such Note or any part thereof (if such Person has agreed in writing prior to
its receipt of such Confidential Information to be bound by the provisions of
this Section 14.14); (v) any other Person from which such former Person offers
to purchase any security of the Co-Issuers (if such other Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 14.14); (vi) any federal or state or other
regulatory, governmental or judicial authority having jurisdiction over such
Person; (vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about the investment portfolio of such Person, reinsurers and
liquidity and credit providers that agree to hold confidential the Confidential
Information substantially in accordance with this Section 14.14; (viii) Moody's
or S&P; (ix) the CLO Information Service in accordance with Article 10 hereof;
(x) any other Person with the consent of the Co-Issuers and the Portfolio
Manager; or (xi) any other Person to which such delivery or disclosure may be
necessary or appropriate (A) to effect compliance with any law, rule, regulation
or order applicable to such Person, (B) in response to any subpoena or other
legal process upon prior notice to the Co-Issuers (unless prohibited by
applicable law, rule, order or decree or other requirement having the force of
law), (C) in connection with any litigation to which such Person is a party upon
prior notice to the Co-Issuers (unless prohibited by applicable law, rule, order
or decree or other requirement having the force of law) or (D) if an Event of
Default has occurred and is continuing, to the extent such Person may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under the Notes or
this Indenture or (E) in the Trustee's or Collateral Administrator's performance
of its obligations under this Indenture, the Collateral Administration Agreement
or other transaction document related thereto; and provided that delivery to
Holders by the Trustee or the Collateral Administrator of any report of
information required by the terms of this Indenture to be provided to Holders
shall not be a violation of this Section 14.14.  Each Holder of Notes agrees,
except as set forth in clauses (vi), (vii) and (xi) above, that it shall use the
Confidential Information for the sole purpose of making an investment in the
Notes or administering its investment in the Notes; and that the Trustee and the
Collateral Administrator shall neither be required nor authorized to disclose to
Holders any Confidential Information in violation of this Section 14.14.  In the
event of any required disclosure of the Confidential Information by such Holder,
such Holder agrees to use reasonable efforts to protect the confidentiality of
the Confidential Information.  Each Holder of a Note, by its acceptance of a
Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 14.14 (subject to Section 7.17(g)).
 
 
- 222 -

--------------------------------------------------------------------------------

 
 
(b)           For the purposes of this Section 14.14, "Confidential Information"
means information delivered to the Trustee, the Collateral Administrator or any
Holder of Notes by or on behalf of the Co-Issuers in connection with and
relating to the transactions contemplated by or otherwise pursuant to this
Indenture; provided that such term does not include information that:  (i) was
publicly known or otherwise known to the Trustee, the Collateral Administrator
or such Holder prior to the time of such disclosure; (ii) subsequently becomes
publicly known through no act or omission by the Trustee, the Collateral
Administrator, any Holder or any person acting on behalf of the Trustee, the
Collateral Administrator or any Holder; (iii) otherwise is known or becomes
known to the Trustee, the Collateral Administrator or any Holder other than
(x) through disclosure by the Co-Issuers or (y) to the knowledge of the Trustee,
the Collateral Administrator or a Holder, as the case may be, in each case after
reasonable inquiry, as a result of the breach of a fiduciary duty to the
Co-Issuers or a contractual duty to the Co-Issuers; or (iv) is allowed to be
treated as non-confidential by consent of the Co-Issuers.
 
(c)           Notwithstanding the foregoing, the Trustee and the Collateral
Administrator may disclose Confidential Information to the extent disclosure
thereof may be required by law or by any regulatory or governmental authority
and the Trustee and the Collateral Administrator may disclose on a confidential
basis any Confidential Information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder.
 
14.15           Liability of Co-Issuers.  Notwithstanding any other terms of
this Indenture, the Notes or any other agreement entered into between, inter
alia, the Co-Issuers or otherwise, neither of the Co-Issuers shall have any
liability whatsoever to the other of the Co-Issuers under this Indenture, the
Notes, any such agreement or otherwise and, without prejudice to the generality
of the foregoing, neither of the Co-Issuers shall be entitled to take any action
to enforce, or bring any action or proceeding, in respect of this Indenture, the
Notes, any such agreement or otherwise against the other of the Co-Issuers.  In
particular, neither of the Co-Issuers shall be entitled to petition or take any
other steps for the winding up or bankruptcy of the other of the Co-Issuers or
shall have any claim in respect to any assets of the other of the Co-Issuers.
 
14.16           Rating Condition Deemed Inapplicable.  With respect to any event
or circumstance that requires satisfaction of a Rating Condition with respect to
any Rating Agency, such Rating Condition shall be deemed inapplicable for all
purposes of this Indenture with respect to such event or circumstance if:
 
(a)           the applicable Rating Agency has made a public statement to the
effect that it will no longer review events or circumstances of the type
requiring satisfaction of the Rating Condition in this Indenture for purposes of
evaluating whether to confirm the then-current ratings (or Initial Ratings) of
obligations rated by such Rating Agency;
 
(b)           the applicable Rating Agency has communicated to the Issuer, the
Portfolio Manager or the Trustee (or their counsel) that it will not review such
event or circumstance for purposes of evaluating whether to confirm the
then-current rating (or Initial Ratings) of the Secured Notes, in the case of
S&P, or the Class A Notes and the Class X Notes, in the case of Moody's;
 
 
- 223 -

--------------------------------------------------------------------------------

 
 
(c)           in connection with amendments requiring unanimous consent of all
Holders of Notes, such Holders have been advised prior to consenting that the
current ratings of the Secured Notes, in the case of S&P, and/or the Class A
Notes and the Class X Notes, in the case of Moody's, may be reduced or withdrawn
as a result of such amendment; or
 
(d)           in the case of the Moody's Rating Condition, no Class A Notes and
Class X Notes are Outstanding or no Class A Notes and Class X Notes then
Outstanding are rated by Moody's.
 
15.           Assignment Of Certain Agreements
 
15.1           Assignment of Portfolio Management Agreement and Designated
Successor Management Agreement.  (a)  The Issuer hereby acknowledges that its
Grant pursuant to the first Granting Clause hereof includes all of the Issuer's
estate, right, title and interest in, to and under the Portfolio Management
Agreement and the Designated Successor Management Agreement, including (i) the
right to give all notices, consents and releases thereunder, (ii) the right to
give all notices of termination and to take any legal action upon the breach of
an obligation of the Portfolio Manager or the Designated Successor Manager under
the Portfolio Management Agreement or the Designated Successor Management
Agreement, respectively, including the commencement, conduct and consummation of
proceedings at law or in equity, (iii) the right to receive all notices,
accountings, consents, releases and statements thereunder and (iv) the right to
do any and all other things whatsoever that the Issuer is or may be entitled to
do thereunder; provided that notwithstanding anything herein to the contrary,
the Trustee shall not have the authority to exercise any of the rights set forth
in (i) through (iv) above or that may otherwise arise as a result of the Grant
until the occurrence of an Event of Default hereunder and such authority shall,
unless the Trustee has previously commenced exercising remedies pursuant to
Section 5.4, terminate at such time, if any, as such Event of Default is cured
or waived.
 
(b)           The assignment made hereby is executed as collateral security, and
the execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of the Portfolio Management
Agreement and the Designated Successor Management Agreement, nor shall any of
the obligations contained in the Portfolio Management Agreement or the
Designated Successor Management Agreement be imposed on the Trustee.  From and
after the occurrence and continuance of an Event of Default, the Portfolio
Manager shall continue to perform and be bound by the provisions of the
Portfolio Management Agreement and this Indenture.  The Trustee shall be
entitled to rely and be protected in relying upon all actions and omissions to
act of the Portfolio Manager thereafter as fully as if no Event of Default had
occurred.
 
(c)           Upon the cancellation of the Notes, the payment of all amounts
required to be paid pursuant to the Priority of Payments and the release of the
Assets from the lien of this Indenture, this assignment and all rights herein
assigned to the Trustee for the benefit of the Noteholders shall cease and
terminate and all the estate, right, title and interest of the Trustee in, to
and under the Portfolio Management Agreement and the Designated Successor
Management Agreement shall revert to the Issuer and no further instrument or act
shall be necessary to evidence such termination and reversion.
 
 
- 224 -

--------------------------------------------------------------------------------

 
 
(d)           The Issuer represents that it has not executed any other
assignment of the Portfolio Management Agreement or the Designated Successor
Management Agreement.
 
(e)           The Issuer agrees that this assignment is irrevocable, and that it
will not take any action which is inconsistent with this assignment or make any
other assignment inconsistent herewith.  The Issuer will, from time to time,
execute all instruments of further assurance and all such supplemental
instruments with respect to this assignment as may be necessary to continue and
maintain the effectiveness of such assignment.
 
(f)           The Issuer hereby agrees, and hereby undertakes to obtain the
agreement and consent of the Portfolio Manager in the Portfolio Management
Agreement and the Designated Successor Manager in the Designated Successor
Management Agreement, to the following:
 
(i)          The Portfolio Manager and the Designated Successor Manager shall
each consent to the provisions of this assignment and agree to perform any
provisions of this Indenture applicable to the Portfolio Manager or the
Designated Successor Manager, in each case subject to the terms (including the
applicable standards of care set forth in the Portfolio Management Agreement and
the Designated Successor Management Agreement) of the Portfolio Management
Agreement and the Designated Successor Management Agreement, respectively.
 
(ii)          The Portfolio Manager and the Designated Successor Manager shall
each acknowledge that the Issuer is assigning all of its right, title and
interest in, to and under the Portfolio Management Agreement and the Designated
Successor Management Agreement to the Trustee as representative of the
Noteholders and the Portfolio Manager and the Designated Successor Manager shall
each agree that all of the representations, covenants and agreements made by the
Portfolio Manager in the Portfolio Management Agreement and the Designated
Successor Manager in the Designated Successor Management Agreement are also for
the benefit of the Trustee.
 
(iii)          The Portfolio Manager and the Designated Successor Manager shall
each deliver to the Trustee copies of all notices, statements, communications
and instruments delivered or required to be delivered by the Portfolio Manager
and the Designated Successor Manager to the Issuer pursuant to the Portfolio
Management Agreement and the Designated Successor Management Agreement,
respectively.
 
(iv)          The Issuer, the Portfolio Manager and the Designated Successor
Manager may amend the Portfolio Management Agreement (in the case of the
Portfolio Manager) or the Designated Successor Management Agreement (in the case
of the  Designated Successor Manager) without the consent of Holders and without
satisfaction of the Moody's Rating Condition (or deemed inapplicability thereof
pursuant to Section 14.16), and the S&P Rating Condition (or deemed
inapplicability thereof pursuant to Section 14.16) to (w) correct
inconsistencies, typographical or other errors, defects or ambiguities, provided
that such correction does not have a materially adverse effect on the Holders of
any Class of Notes, (x) conform the Portfolio Management Agreement or the
Designated Successor Management Agreement to the final Offering Circular with
respect to the Notes or to this Indenture (as it may be amended from time to
time pursuant to Article 8), (y) conform the Portfolio Management Agreement or
the Designated Successor Management Agreement to any supplemental indenture
entered into in accordance with Section 8.1(c) or (z) permanently or temporarily
remove any Management Fee payable to the Portfolio Manager or the Designated
Successor Management Fee payable to the Designated Successor Manager. Any other
amendment to the Portfolio Management Agreement and the Designated Successor
Management Agreement shall be permitted (i) if the Moody's Rating Condition is
satisfied (or deemed inapplicable pursuant to Section 14.16) and (ii) so long as
a Majority of the Controlling Class does not object to such amendment,
modification or waiver within 15 Business Days after the Issuer provides notice
thereof to the Controlling Class.  The Issuer shall notify S&P of any amendment
to the Portfolio Management Agreement and the Designated Successor Management
Agreement.
 
 
- 225 -

--------------------------------------------------------------------------------

 
 
(v)          Except as otherwise set forth herein and therein (including
pursuant to Section 8(c) of the Portfolio Management Agreement and Section 2 of
the Designated Successor Management Agreement), the Portfolio Manager and the
Designated Successor Manager shall continue to serve as Portfolio Manager under
the Portfolio Management Agreement and as Designated Successor Manager under the
Designated Successor Management Agreement, respectively, notwithstanding that
the Portfolio Manager or the Designated Successor Manager shall not have
received amounts due to it under the Portfolio Management Agreement or the
Designated Successor Management Agreement, as the case may be, because
sufficient funds were not then available hereunder to pay such amounts in
accordance with the Priority of Payments set forth under Section 11.1.  The
Portfolio Manager and the Designated Successor Manager each agrees not to cause
the filing of a petition in bankruptcy against the Issuer for the nonpayment of
the fees or other amounts payable by the Issuer to the Portfolio Manager under
the Portfolio Management Agreement or to the Designated Successor Manager under
the Designated Successor Management Agreement until the payment in full of all
Notes (and any other debt obligations of the Issuer that have been rated upon
issuance by any rating agency at the request of the Issuer) issued under this
Indenture and the expiration of a period equal to one year and a day, or, if
longer, the applicable preference period then in effect plus one day, following
such payment.  Nothing in this Section 15.1 shall preclude, or be deemed to
stop, the Portfolio Manager or the Designated Successor Manager (i) from taking
any action prior to the expiration of the aforementioned period in (A) any case
or Proceeding voluntarily filed or commenced by the Issuer or the Co-Issuer or
(B) any involuntary insolvency Proceeding filed or commenced by a Person other
than the Portfolio Manager, the Designated Successor Manager or any of their
respective Affiliates, as the case may be, or (ii) from commencing against the
Issuer or the Co-Issuer or any of its properties any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.
 
(vi)          Except with respect to transactions contemplated by Section 5 of
the Portfolio Management Agreement, if the Portfolio Manager determines that it
or any of its Affiliates has a conflict of interest between the Holder of any
Note and any other account or portfolio for which the Portfolio Manager or any
of its Affiliates is serving as investment adviser which relates to any action
to be taken with respect to any Asset, then the Portfolio Manager will give
written notice to the Trustee, who shall promptly forward such notice to the
relevant Holder, briefly describing such conflict and the action it proposes to
take.  The provisions of this clause (vi) shall not apply to any transaction
permitted by the terms of the Portfolio Management Agreement.
 
 
- 226 -

--------------------------------------------------------------------------------

 
 
(vii)          On each Measurement Date on which the S&P CDO Monitor Test is
used, the Portfolio Manager on behalf of the Issuer will measure compliance
under such test.
 
[signature page follows]
 
 
- 227 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, we have set our hands as of the day and year first written
above.
 
Executed as a Deed by:
 
JMP CREDIT ADVISORS CLO II LTD.,
  as Issuer
 
By
/s/ Richard McMillan                                             

 
Name: Richard McMillan

 
Title: Director

 
In the presence of:
 
Witness:
/s/ Kirsten Leighton                                 

 
Name: Kirsten Leighton

 
Occupation: Trust Officer

 
Title: Trust Officer

 
 
JMP CREDIT ADVISORS CLO II LLC,
  as Co-Issuer
 
By
/s/ Donald J. Puglisi                                               

 
Name: Donald J. Puglisi

 
Title: Manager

 
 
U.S. BANK NATIONAL ASSOCIATION,
  as Trustee
 
By
/s/ Louis J. Marucheau                                         

 
Name: Louis J. Marucheau

 
Title: Assistant Vice President

 
 
- 1 -

--------------------------------------------------------------------------------

 


 
SCHEDULE 1
 


 
LIST OF COLLATERAL OBLIGATIONS1
 


 



--------------------------------------------------------------------------------

1 Portfolio Manager to provide.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
MOODY'S INDUSTRY CLASSIFICATION GROUP LIST
 
CORP - Aerospace & Defense
1
CORP - Automotive
2
CORP - Banking, Finance, Insurance & Real Estate
3
CORP - Beverage, Food & Tobacco
4
CORP - Capital Equipment
5
CORP - Chemicals, Plastics, & Rubber
6
CORP - Construction & Building
7
CORP - Consumer goods: Durable
8
CORP - Consumer goods: Non-durable
9
CORP - Containers, Packaging & Glass
10
CORP - Energy: Electricity
11
CORP - Energy: Oil & Gas
12
CORP - Environmental Industries
13
CORP - Forest Products & Paper
14
CORP - Healthcare & Pharmaceuticals
15
CORP - High Tech Industries
16
CORP - Hotel, Gaming & Leisure
17
CORP - Media: Advertising, Printing & Publishing
18
CORP - Media: Broadcasting & Subscription
19
CORP - Media: Diversified & Production
20
CORP - Metals & Mining
21
CORP - Retail
22
CORP - Services: Business
23
CORP - Services: Consumer
24
CORP - Sovereign & Public Finance
25
CORP - Telecommunications
26
CORP - Transportation: Cargo
27
CORP - Transportation: Consumer
28
CORP - Utilities: Electric
29
CORP - Utilities: Oil & Gas
30
CORP - Utilities: Water
31
CORP – Wholesale
32

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
 
S&P INDUSTRY CLASSIFICATIONS
 
Asset Code Description
 
Asset
1
 
Aerospace & Defense
2
 
Air transport
3
 
Automotive
4
 
Beverage & Tobacco
5
 
Radio & Television
6
   
7
 
Building & Development
8
 
Business equipment & services
9
 
Cable & satellite television
10
 
Chemicals & plastics
11
 
Clothing/textiles
12
 
Conglomerates
13
 
Containers & glass products
14
 
Cosmetics/toiletries
15
 
Drugs
16
 
Ecological services & equipment
17
 
Electronics/electrical
18
 
Equipment leasing
19
 
Farming/agriculture
20
 
Financial intermediaries
21
 
Food/drug retailers
22
 
Food products
23
 
Food service
24
 
Forest products
25
 
Health care
26
 
Home furnishings
27
 
Lodging & casinos
28
 
Industrial equipment
29
   
30
 
Leisure goods/activities/movies
31
 
Nonferrous metals/minerals
32
 
Oil & gas
33
 
Publishing
34
 
Rail industries
35
 
Retailers (except food & drug)
36
 
Steel
37
 
Surface transport
38
 
Telecommunications
39
 
Utilities
43
 
Life Insurance
44
 
Health Insurance
45
 
Property & Casualty Insurance
46
 
Diversified Insurance

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
SCHEDULE 4
 
DIVERSITY SCORE CALCULATION
 
The Diversity Score is calculated as follows:
 
(a)
An "Issuer Par Amount" is calculated for each issuer of a Collateral Obligation,
and is equal to the Aggregate Principal Balance of all Collateral Obligations
issued by that issuer and all affiliates.

 
(b)
An "Average Par Amount" is calculated by summing the Issuer Par Amounts for all
issuers, and dividing by the number of issuers.

 
(c)
An "Equivalent Unit Score" is calculated for each issuer, and is equal to the
lesser of (x) one and (y) the Issuer Par Amount for such issuer divided by the
Average Par Amount.

 
(d)
An "Aggregate Industry Equivalent Unit Score" is then calculated for each of the
Moody's industry classification groups, shown on Schedule 2, and is equal to the
sum of the Equivalent Unit Scores for each issuer in such industry
classification group.

 
(e)
An "Industry Diversity Score" is then established for each Moody's industry
classification group, shown on Schedule 2, by reference to the following table
for the related Aggregate Industry Equivalent Unit Score; provided that if any
Aggregate Industry Equivalent Unit Score falls between any two such scores, the
applicable Industry Diversity Score will be the lower of the two Industry
Diversity Scores:

 
Aggregate Industry Equivalent Unit Score
 
Industry Diversity Score
 
Aggregate Industry Equivalent Unit Score
 
Industry Diversity Score
 
Aggregate Industry Equivalent Unit Score
 
Industry Diversity Score
 
Aggregate Industry Equivalent Unit Score
 
Industry Diversity Score
                             
0.0000
 
0.0000
 
5.0500
 
2.7000
 
10.1500
 
4.0200
 
15.2500
 
4.5300
0.0500
 
0.1000
 
5.1500
 
2.7333
 
10.2500
 
4.0300
 
15.3500
 
4.5400
0.1500
 
0.2000
 
5.2500
 
2.7667
 
10.3500
 
4.0400
 
15.4500
 
4.5500
0.2500
 
0.3000
 
5.3500
 
2.8000
 
10.4500
 
4.0500
 
15.5500
 
4.5600
0.3500
 
0.4000
 
5.4500
 
2.8333
 
10.5500
 
4.0600
 
15.6500
 
4.5700
0.4500
 
0.5000
 
5.5500
 
2.8667
 
10.6500
 
4.0700
 
15.7500
 
4.5800
0.5500
 
0.6000
 
5.6500
 
2.9000
 
10.7500
 
4.0800
 
15.8500
 
4.5900
0.6500
 
0.7000
 
5.7500
 
2.9333
 
10.8500
 
4.0900
 
15.9500
 
4.6000
0.7500
 
0.8000
 
5.8500
 
2.9667
 
10.9500
 
4.1000
 
16.0500
 
4.6100
0.8500
 
0.9000
 
5.9500
 
3.0000
 
11.0500
 
4.1100
 
16.1500
 
4.6200
0.9500
 
1.0000
 
6.0500
 
3.0250
 
11.1500
 
4.1200
 
16.2500
 
4.6300
1.0500
 
1.0500
 
6.1500
 
3.0500
 
11.2500
 
4.1300
 
16.3500
 
4.6400
1.1500
 
1.1000
 
6.2500
 
3.0750
 
11.3500
 
4.1400
 
16.4500
 
4.6500
1.2500
 
1.1500
 
6.3500
 
3.1000
 
11.4500
 
4.1500
 
16.5500
 
4.6600
1.3500
 
1.2000
 
6.4500
 
3.1250
 
11.5500
 
4.1600
 
16.6500
 
4.6700
1.4500
 
1.2500
 
6.5500
 
3.1500
 
11.6500
 
4.1700
 
16.7500
 
4.6800
1.5500
 
1.3000
 
6.6500
 
3.1750
 
11.7500
 
4.1800
 
16.8500
 
4.6900
1.6500
 
1.3500
 
6.7500
 
3.2000
 
11.8500
 
4.1900
 
16.9500
 
4.7000

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
Aggregate Industry Equivalent Unit Score
 
Industry Diversity Score
 
Aggregate Industry Equivalent Unit Score
 
Industry Diversity Score
 
Aggregate Industry Equivalent Unit Score
 
Industry Diversity Score
 
Aggregate Industry Equivalent Unit Score
 
Industry Diversity Score
                             
1.7500
 
1.4000
 
6.8500
 
3.2250
 
11.9500
 
4.2000
 
17.0500
 
4.7100
1.8500
 
1.4500
 
6.9500
 
3.2500
 
12.0500
 
4.2100
 
17.1500
 
4.7200
1.9500
 
1.5000
 
7.0500
 
3.2750
 
12.1500
 
4.2200
 
17.2500
 
4.7300
2.0500
 
1.5500
 
7.1500
 
3.3000
 
12.2500
 
4.2300
 
17.3500
 
4.7400
2.1500
 
1.6000
 
7.2500
 
3.3250
 
12.3500
 
4.2400
 
17.4500
 
4.7500
2.2500
 
1.6500
 
7.3500
 
3.3500
 
12.4500
 
4.2500
 
17.5500
 
4.7600
2.3500
 
1.7000
 
7.4500
 
3.3750
 
12.5500
 
4.2600
 
17.6500
 
4.7700
2.4500
 
1.7500
 
7.5500
 
3.4000
 
12.6500
 
4.2700
 
17.7500
 
4.7800
2.5500
 
1.8000
 
7.6500
 
3.4250
 
12.7500
 
4.2800
 
17.8500
 
4.7900
2.6500
 
1.8500
 
7.7500
 
3.4500
 
12.8500
 
4.2900
 
17.9500
 
4.8000
2.7500
 
1.9000
 
7.8500
 
3.4750
 
12.9500
 
4.3000
 
18.0500
 
4.8100
2.8500
 
1.9500
 
7.9500
 
3.5000
 
13.0500
 
4.3100
 
18.1500
 
4.8200
2.9500
 
2.0000
 
8.0500
 
3.5250
 
13.1500
 
4.3200
 
18.2500
 
4.8300
3.0500
 
2.0333
 
8.1500
 
3.5500
 
13.2500
 
4.3300
 
18.3500
 
4.8400
3.1500
 
2.0667
 
8.2500
 
3.5750
 
13.3500
 
4.3400
 
18.4500
 
4.8500
3.2500
 
2.1000
 
8.3500
 
3.6000
 
13.4500
 
4.3500
 
18.5500
 
4.8600
3.3500
 
2.1333
 
8.4500
 
3.6250
 
13.5500
 
4.3600
 
18.6500
 
4.8700
3.4500
 
2.1667
 
8.5500
 
3.6500
 
13.6500
 
4.3700
 
18.7500
 
4.8800
3.5500
 
2.2000
 
8.6500
 
3.6750
 
13.7500
 
4.3800
 
18.8500
 
4.8900
3.6500
 
2.2333
 
8.7500
 
3.7000
 
13.8500
 
4.3900
 
18.9500
 
4.9000
3.7500
 
2.2667
 
8.8500
 
3.7250
 
13.9500
 
4.4000
 
19.0500
 
4.9100
3.8500
 
2.3000
 
8.9500
 
3.7500
 
14.0500
 
4.4100
 
19.1500
 
4.9200
3.9500
 
2.3333
 
9.0500
 
3.7750
 
14.1500
 
4.4200
 
19.2500
 
4.9300
4.0500
 
2.3667
 
9.1500
 
3.8000
 
14.2500
 
4.4300
 
19.3500
 
4.9400
4.1500
 
2.4000
 
9.2500
 
3.8250
 
14.3500
 
4.4400
 
19.4500
 
4.9500
4.2500
 
2.4333
 
9.3500
 
3.8500
 
14.4500
 
4.4500
 
19.5500
 
4.9600
4.3500
 
2.4667
 
9.4500
 
3.8750
 
14.5500
 
4.4600
 
19.6500
 
4.9700
4.4500
 
2.5000
 
9.5500
 
3.9000
 
14.6500
 
4.4700
 
19.7500
 
4.9800
4.5500
 
2.5333
 
9.6500
 
3.9250
 
14.7500
 
4.4800
 
19.8500
 
4.9900
4.6500
 
2.5667
 
9.7500
 
3.9500
 
14.8500
 
4.4900
 
19.9500
 
5.0000
4.7500
 
2.6000
 
9.8500
 
3.9750
 
14.9500
 
4.5000
       
4.8500
 
2.6333
 
9.9500
 
4.0000
 
15.0500
 
4.5100
       
4.9500
 
2.6667
 
10.0500
 
4.0100
 
15.1500
 
4.5200
       



 
(f)
The Diversity Score is then calculated by summing each of the Industry Diversity
Scores for each Moody's industry classification group shown on Schedule 2.

 
(g)
For purposes of calculating the Diversity Score, affiliated issuers in the same
Industry are deemed to be a single issuer except as otherwise agreed to by
Moody's.

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
SCHEDULE 5

 
MOODY'S RATING DEFINITIONS
 
MOODY'S DEFAULT PROBABILITY RATING
 
(a)
With respect to a Collateral Obligation that is a Moody's Senior Secured
Floating Rate Note, Moody's Senior Secured Loan or Participation Interest in a
Moody's Senior Secured Loan, if the obligor of such Collateral Obligation has a
corporate family rating by Moody's, then such corporate family rating; and
(solely for purposes of determining the Adjusted Weighted Average Moody's Rating
Factor) with respect to a Collateral Obligation that is a Current Pay
Obligation, one subcategory below the facility rating (whether public or
private) of such Current Pay Obligation (or the facility rating of such Current
Pay Obligation immediately before such rating was withdrawn) rated by Moody's;

 
(b)
With respect to a Collateral Obligation that is a Moody's Senior Secured Loan or
Participation Interest in a Moody's Senior Secured Loan, if not determined
pursuant to clause (a) above, if such Collateral Obligation (A) is publicly
rated by Moody's, such public rating, or (B) is not publicly rated by Moody's
but for which a rating or rating estimate has been assigned by Moody's upon the
request of the Issuer or the Portfolio Manager, such rating or the corporate
family rating estimate, as applicable;

 
(c)
With respect to a Collateral Obligation, if not determined pursuant to
clause (a) or (b) above, (A) if the obligor of such Collateral Obligation has
one or more senior unsecured obligations publicly rated by Moody's, then the
Moody's public rating on any such obligation (or, if such Collateral Obligation
is a Moody's Senior Secured Loan, the Moody's rating that is one subcategory
higher than the Moody's public rating on any such senior unsecured
obligation) as selected by the Portfolio Manager in its sole discretion or, if
no such rating is available, (B) if such Collateral Obligation is publicly rated
by Moody's, such public rating or, if no such rating is available, (C) if a
rating or rating estimate has been assigned to such Collateral Obligation by
Moody's upon the request of the Issuer, the Portfolio Manager or an affiliate of
the Portfolio Manager, such rating or, in the case of a rating estimate, the
applicable rating estimate for such obligation or (D) if such Collateral
Obligation is a DIP Collateral Obligation, the Moody's Derived Rating set forth
in clause (a) in the definition thereof; and

 
(d)
With respect to a Collateral Obligation, if not determined pursuant to
clause (a), (b) or (c) above, the Moody's Derived Rating.

 
For purposes of calculating a Moody's Default Probability Rating, each
applicable rating on credit watch by Moody's with positive or negative
implication at the time of calculation will be treated as having been upgraded
or downgraded by one rating subcategory, as the case may be.
 
MOODY'S RATING
 
(a)
With respect to a Collateral Obligation that (A) is publicly rated by Moody's,
such public rating, or (B) is not publicly rated by Moody's but for which a
rating or rating estimate has been assigned by Moody's upon the request of the
Issuer or the Portfolio Manager, such rating or, in the case of a rating
estimate, the applicable rating estimate for such obligation.

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(b)
With respect to a Collateral Obligation that is a Moody's Senior Secured
Floating Rate, Moody's Senior Secured Loan or Participation Interest in a
Moody's Senior Secured Loan (if not determined pursuant to clause (a) above), if
the obligor of such Collateral Obligation has a corporate family rating by
Moody's, then such corporate family rating.

 
(c)
With respect to a Collateral Obligation, if not determined pursuant to
clause (a) or (b) above, if the obligor of such Collateral Obligation has one or
more senior unsecured obligations publicly rated by Moody's, then the Moody's
public rating on any such obligation (or, if such Collateral Obligation is a
Moody's Senior Secured Loan, the Moody's rating that is one subcategory higher
than the Moody's public rating on any such senior unsecured obligation) as
selected by the Portfolio Manager in its sole discretion.

 
(d)
With respect to a Collateral Obligation, if not determined pursuant to
clause (a), (b) or (c) above, the Moody's Derived Rating.

 
For purposes of calculating a Moody's Rating, each applicable rating on credit
watch by Moody's with positive or negative implication at the time of
calculation will be treated as having been upgraded or downgraded by one rating
subcategory, as the case may be.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
MOODY'S DERIVED RATING
 
With respect to a Collateral Obligation whose Moody's Rating or Moody's Default
Probability Rating cannot be determined pursuant to clause (a), (b) or (c) of
the respective definitions thereof, the Moody's Derived Rating for purposes of
clause (d) of the definition of "Moody's Rating" and "Moody's Default
Probability Rating" (as applicable) shall be determined as set forth below.
 
(a)
With respect to any DIP Collateral Obligation, one subcategory below the
facility rating (whether public or private) of such DIP Collateral Obligation
rated by Moody's.

 
(b)
If not determined pursuant to clause (a) above, if the obligor of such
Collateral Obligation has a long-term issuer rating by Moody's, then such
long-term issuer rating.

 
(c)
If not determined pursuant to clause (a) or (b) above, if another obligation of
the obligor is rated by Moody's, then by adjusting the rating of the related
Moody's rated obligations of the related obligor by the number of rating
sub-categories according to the table below:

 
Obligation Category of
Rated Obligation
 
Rating of
Rated Obligation
 
Number of Subcategories
Relative to Rated Obligation
Rating
Senior secured obligation
 
greater than or equal to B2
 
-1
Senior secured obligation
 
less than B2
 
-2
Subordinated obligation
 
greater than or equal to B3
 
+1
Subordinated obligation
 
less than B3
 
0



 
(d)
If not determined pursuant to clause (a), (b) or (c) above, if the obligor of
such Collateral Obligation has a corporate family rating by Moody's, then one
subcategory below such corporate family rating.

 
(e)
If not determined pursuant to clause (a), (b), (c) or (d) above, then by using
any one of the methods provided below:

 
 
(i)
(A) pursuant to the table below:

 
Type of Collateral
Obligation
 
S&P Rating (Public and
Monitored)
 
Collateral
Obligation Rated by
S&P
 
Number of
Subcategories
Relative to Moody's
Equivalent of S&P
Rating
Not Structured Finance Obligation
 
³ "BBB-"
 
Not a Loan or Participation Interest in Loan
 
-1
Not Structured Finance Obligation
 
£ " BB+"
 
Not a Loan or Participation Interest in Loan
 
-2
Not Structured Finance Obligation
     
Loan or Participation Interest in Loan
 
-2

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(B)
if such Collateral Obligation is not rated by S&P but another security or
obligation of the obligor has a public and monitored rating by S&P (a "parallel
security"), then the rating of such parallel security will at the election of
the Portfolio Manager be determined in accordance with the table set forth in
subclause (e)(i)(A) above, and the Moody's Derived Rating for purposes of
clause (d) of the definition of "Moody's Rating" and "Moody's Default
Probability Rating" (as applicable) of such Collateral Obligation will be
determined in accordance with the methodology set forth in clause (c) above (for
such purposes treating the parallel security as if it were rated by Moody's at
the rating determined pursuant to this subclause (e)(i)(B)); or

 
 
(C)
if such Collateral Obligation is a DIP Collateral Obligation, no Moody's Derived
Rating may be determined based on a rating by S&P or any other rating agency; or

 
 
(ii)
if such Collateral Obligation is not rated by Moody's or S&P and no other
security or obligation of the issuer of such Collateral Obligation is rated by
Moody's or  S&P, then the Portfolio Manager, acting in its discretion on behalf
of the Issuer, may elect to make a written request to Moody's to assign a rating
or rating estimate to such Collateral Obligation, provided that if Moody's has
been requested by the Issuer, the Portfolio Manager or the issuer of such
Collateral Obligation to assign a rating or rating estimate with respect to such
Collateral Obligation but such rating or rating estimate has not been received,
pending receipt of such estimate, the Moody's Derived Rating for purposes of
clause (d) of the definition of "Moody's Rating" or "Moody's Default Probability
Rating" (as applicable) of such Collateral Obligation shall be (1) "B3" if the
Portfolio Manager certifies to the Trustee and the Collateral Administrator that
the Portfolio Manager believes that such estimate will be at least "B3" and if
the Aggregate Principal Balance of Collateral Obligations determined pursuant to
this clause (ii) does not exceed 5% of the Collateral Principal Amount of all
Collateral Obligations or (2) otherwise, "Caa1".

 
For purposes of calculating a Moody's Derived Rating, each applicable rating on
credit watch by Moody's with positive or negative implication at the time of
calculation will be treated as having been upgraded or downgraded by one rating
subcategory, as the case may be.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
MOODY'S SENIOR SECURED LOAN
 
(a)
A loan that:

 
 
(i)
is not (and cannot by its terms become) subordinate in right of payment to any
other debt obligation of the Obligor of the loan;

 
 
(ii)
(x) is secured by a valid first priority perfected security interest or lien in,
to or on specified collateral securing the Obligor's obligations under the loan
and (y) such specified collateral does not consist entirely of equity securities
or common stock; provided that any loan that would be considered a Moody's
Senior Secured Loan but for clause (y) above shall be considered a Moody's
Senior Secured Loan if it is a loan made to a parent entity and as to which the
Portfolio Manager determines in good faith that the value of the common stock of
the subsidiary (or other equity interests in the subsidiary) securing such loan
at or about the time of acquisition of such loan by the Issuer has a value that
is at least equal to the outstanding principal balance of such loan and the
outstanding principal balances of any other obligations of such parent entity
that are pari passu with such loan, which value may include, among other things,
the enterprise value of such subsidiary of such parent entity; and

 
 
(iii)
the value of the collateral securing the loan together with other attributes of
the Obligor (including, without limitation, its general financial condition,
ability to generate cash flow available for debt service and other demands for
that cash flow) is adequate (in the commercially reasonable judgment of the
Portfolio Manager) to repay the loan in accordance with its terms and to repay
all other loans of equal seniority secured by a first lien or security interest
in the same collateral); or

 
(b)
a loan that:

 
 
(i)
is not (and cannot by its terms become) subordinate in right of payment to any
other debt obligation of the Obligor of the loan, except that such loan can be
subordinate with respect to the liquidation of such obligor or the collateral
for such loan;

 
 
(ii)
with respect to such liquidation, is secured by a valid perfected security
interest or lien that is not a first priority in, to or on specified collateral
securing the Obligor's obligations under the loan;

 
 
(iii)
the value of the collateral securing the loan together with other attributes of
the Obligor (including, without limitation, its general financial condition,
ability to generate cash flow available for debt service and other demands for
that cash flow) is adequate (in the commercially reasonable judgment of the
Portfolio Manager) to repay the loan in accordance with its terms and to repay
all other loans of equal or higher seniority secured in the same collateral);
and

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(iv)
(x) has a Moody's facility rating and the obligor of such loan has a Moody's
corporate family rating and (y) such Moody's facility rating is not lower than
such Moody's corporate family rating; and

 
(c)
the loan is not:

 
 
(i)
a DIP Collateral Obligation; or

 
 
(ii)
a loan for which the security interest or lien (or the validity or effectiveness
thereof) in substantially all of its collateral attaches, becomes effective, or
otherwise "springs" into existence after the origination thereof.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
SCHEDULE 6
 
S&P RECOVERY RATE TABLES
 
 
Section 1.

 
(a)
(i) If a Collateral Obligation has an S&P Recovery Rating, the S&P Recovery Rate
for such Collateral Obligation shall be determined as follows:

 
S&P Recovery Rating
of a Collateral
Obligation
Initial Liability Rating
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B" and below
1+
75%
85%
88%
90%
92%
95%
1
65%
75%
80%
85%
90%
95%
2
50%
60%
66%
73%
79%
85%
3
30%
40%
46%
53%
59%
65%
4
20%
26%
33%
39%
43%
45%
5
5%
10%
15%
20%
23%
25%
6
2%
4%
6%
8%
10%
10%
 
Recovery rate



 
 
(ii)
If (x) a Collateral Obligation does not have an S&P Recovery Rating and such
Collateral Obligation is a senior unsecured loan, second lien loan or senior
unsecured bond and (y) the issuer of such Collateral Obligation has issued
another debt instrument that is outstanding and senior to such Collateral
Obligation that is a Senior Secured Loan, senior secured note or senior secured
bond (a "Senior Secured Debt Instrument") that has an S&P Recovery Rating, the
S&P Recovery Rate for such Collateral Obligation shall be determined as follows:

 
For Collateral Obligations Domiciled in Group A
 
S&P Recovery Rating
of the Senior Secured
Debt Instrument
Initial Liability Rating
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B" and below
1+
18%
20%
23%
26%
29%
31%
1
18%
20%
23%
26%
29%
31%
2
18%
20%
23%
26%
29%
31%
3
12%
15%
18%
21%
22%
23%
4
5%
8%
11%
13%
14%
15%
5
2%
4%
6%
8%
9%
10%
6
- %
- %
- %
- %
- %
- %
 
Recovery rate

 
 
- 1 -

--------------------------------------------------------------------------------

 
 
For Collateral Obligations Domiciled in Group B
 
S&P Recovery Rating
of the Senior Secured
Debt Instrument
Initial Liability Rating
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B" and below
1+
16%
18%
21%
24%
27%
29%
1
16%
18%
21%
24%
27%
29%
2
16%
18%
21%
24%
27%
29%
3
10%
13%
15%
18%
19%
20%
4
5%
5%
5%
5%
5%
5%
5
2%
2%
2%
2%
2%
2%
6
- %
- %
- %
- %
- %
- %
 
Recovery rate



For Collateral Obligations Domiciled in Group C
 
S&P Recovery Rating
of the Senior Secured
Debt Instrument
Initial Liability Rating
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B" and below
1+
13%
16%
18%
21%
23%
25%
1
13%
16%
18%
21%
23%
25%
2
13%
16%
18%
21%
23%
25%
3
8%
11%
13%
15%
16%
17%
4
5%
5%
5%
5%
5%
5%
5
2%
2%
2%
2%
2%
2%
6
- %
- %
- %
- %
- %
- %
 
Recovery rate



 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(iii)
If (x) a Collateral Obligation does not have an S&P Recovery Rating and such
Collateral Obligation is a subordinated loan or subordinated bond and (y) the
issuer of such Collateral Obligation has issued another debt instrument that is
outstanding and senior to such Collateral Obligation that is a Senior Secured
Debt Instrument that has an S&P Recovery Rating, the S&P Recovery Rate for such
Collateral Obligation shall be determined as follows:

 
For Collateral Obligations Domiciled in Groups A, B and C
 
S&P Recovery Rating
of the Senior Secured
Debt Instrument
Initial Liability Rating
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B" and below
1+
8%
8%
8%
8%
8%
8%
1
8%
8%
8%
8%
8%
8%
2
8%
8%
8%
8%
8%
8%
3
5%
5%
5%
5%
5%
5%
4
2%
2%
2%
2%
2%
2%
5
- %
- %
- %
- %
- %
- %
6
- %
- %
- %
- %
- %
- %
 
Recovery rate



(b)
If a recovery rate cannot be determined using clause (a) and the Collateral
Obligation is secured solely or primarily by common stock, other equity
interests and goodwill, and the issuer of such Collateral Obligation has issued
another debt instrument that is a senior unsecured loan, then the S&P Recovery
Rate for such Collateral Obligation will be equal to the S&P Recovery Rate for
such senior unsecured loan (or such other S&P Recovery Rate as S&P may provide,
at the request of the Portfolio Manager, on a case-by-case basis).

 
(c)
If a recovery rate cannot be determined using clause (a) or clause (b) and the
Collateral Obligation is secured solely or primarily by common stock, other
equity interests and goodwill, then the recovery rate shall be determined using
the table following clause (d) as if such Collateral Obligation were an
unsecured loan.

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(d)
If a recovery rate cannot be determined using clause (a), clause (b) or
clause (c), the recovery rate shall be determined using the following table:

 
Recovery rates for obligors Domiciled in Group A, B, C or D:
 
Priority Category
Initial Liability Rating
 
"AAA"
"AA"
"A"
"BBB"
"BB"
"B" and "CCC"
Senior Secured Loans
Group A
50%
55%
59%
63%
75%
79%
Group B
45%
49%
53%
58%
70%
74%
Group C
39%
42%
46%
49%
60%
63%
Group D
17%
19%
27%
29%
31%
34%
Senior Secured Loans (Cov-Lite Loans)2 and Senior Secured Bonds
Group A
41%
46%
49%
53%
63%
67%
Group B
37%
41%
44%
49%
59%
62%
Group C
32%
35%
39%
41%
50%
53%
Group D
17%
19%
27%
29%
31%
34%
Unsecured loans, unsecured bonds and Second Lien Loans3
Group A
18%
20%
23%
26%
29%
31%
Group B
16%
18%
21%
24%
27%
29%
Group C
13%
16%
18%
21%
23%
25%
Group D
10%
12%
14%
16%
18%
20%
Subordinated loans
Group A
8%
8%
8%
8%
8%
8%
Group B
10%
10%
10%
10%
10%
10%
Group C
9%
9%
9%
9%
9%
9%
Group D
5%
5%
5%
5%
5%
5%

 
 
 
 
 

--------------------------------------------------------------------------------

1
Solely for purposes of the determinations pursuant hereto, the definition of
"Cov-Lite Loan" shall be read to exclude clause (b) of the proviso thereto.

2
Second Lien Loans with an Aggregate Principal Balance in excess of 15% of the
Collateral Principal Amount shall use the "Subordinated loans" Priority Category
for the purpose of determining their S&P Recovery Rate.  Additionally, First
Lien Last Out Loans shall be treated as Second Liens Loans for the purpose of
determining their S&P Recovery Rate.

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Priority Category
Initial Liability Rating

 
Recovery rate
Group A:  Australia, Denmark, Finland, Hong Kong, Ireland, The Netherlands, New
Zealand, Norway, Singapore, Sweden, U.K.
Group B:  Austria, Belgium, Canada, Germany, Israel, Japan, Luxembourg,
Portugal, South Africa, Switzerland, U.S.
Group C:  Argentina, Brazil, Chile, France, Greece, Italy, Mexico, South Korea,
Spain, Taiwan, Turkey, United Arab Emirates.
Group D: Kazakhstan, Russia, Ukraine, others



 
Section 2.
S&P CDO Monitor

 
Liability Rating
"AAA"
"AA"
"A"
"BBB"
"BB"
"B"
Weighted Average S&P Recovery Rate
38.00%
44.75%
50.50%
57.25%
63.00%
68.00%
38.00%
45.75%
51.50%
58.25%
64.00%
69.00%
38.00%
46.75%
52.50%
59.25%
65.00%
70.00%
38.00%
47.75%
53.50%
60.25%
66.00%
71.00%
38.25%
45.00%
50.75%
57.50%
63.25%
68.25%
38.25%
46.00%
51.75%
58.50%
64.25%
69.25%
38.25%
47.00%
52.75%
59.50%
65.25%
70.25%
38.25%
48.00%
53.75%
60.50%
66.25%
71.25%
38.50%
45.25%
51.00%
57.75%
63.50%
68.50%
38.50%
46.25%
52.00%
58.75%
64.50%
69.50%
38.50%
47.25%
53.00%
59.75%
65.50%
70.50%
38.50%
48.25%
54.00%
60.75%
66.50%
71.50%
38.75%
45.50%
51.25%
58.00%
63.75%
68.75%
38.75%
46.50%
52.25%
59.00%
64.75%
69.75%
38.75%
47.50%
53.25%
60.00%
65.75%
70.75%
38.75%
48.50%
54.25%
61.00%
66.75%
71.75%

 
 
- 5 -

--------------------------------------------------------------------------------

 
 

 
39.00%
45.75%
51.50%
58.25%
64.00%
69.00%
 
39.00%
46.75%
52.50%
59.25%
65.00%
70.00%
 
39.00%
47.75%
53.50%
60.25%
66.00%
71.00%
 
39.00%
48.75%
54.50%
61.25%
67.00%
72.00%
 
39.25%
46.00%
51.75%
58.50%
64.25%
69.25%
 
39.25%
47.00%
52.75%
59.50%
65.25%
70.25%
 
39.25%
48.00%
53.75%
60.50%
66.25%
71.25%
 
39.25%
49.00%
54.75%
61.50%
67.25%
72.25%
 
39.50%
46.25%
52.00%
58.75%
64.50%
69.50%
 
39.50%
47.25%
53.00%
59.75%
65.50%
70.50%
 
39.50%
48.25%
54.00%
60.75%
66.50%
71.50%
 
39.50%
49.25%
55.00%
61.75%
67.50%
72.50%
 
39.75%
46.50%
52.25%
59.00%
64.75%
69.75%
 
39.75%
47.50%
53.25%
60.00%
65.75%
70.75%
 
39.75%
48.50%
54.25%
61.00%
66.75%
71.75%
 
39.75%
49.50%
55.25%
62.00%
67.75%
72.75%
 
40.00%
46.75%
52.50%
59.25%
65.00%
70.00%
 
40.00%
47.75%
53.50%
60.25%
66.00%
71.00%
 
40.00%
48.75%
54.50%
61.25%
67.00%
72.00%
 
40.00%
49.75%
55.50%
62.25%
68.00%
73.00%
 
40.25%
47.00%
52.75%
59.50%
65.25%
70.25%
 
40.25%
48.00%
53.75%
60.50%
66.25%
71.25%
 
40.25%
49.00%
54.75%
61.50%
67.25%
72.25%
 
40.25%
50.00%
55.75%
62.50%
68.25%
73.25%

 
 
- 6 -

--------------------------------------------------------------------------------

 
 

 
40.50%
47.25%
53.00%
59.75%
65.50%
70.50%
 
40.50%
48.25%
54.00%
60.75%
66.50%
71.50%
 
40.50%
49.25%
55.00%
61.75%
67.50%
72.50%
 
40.50%
50.25%
56.00%
62.75%
68.50%
73.50%
 
40.75%
47.50%
53.25%
60.00%
65.75%
70.75%
 
40.75%
48.50%
54.25%
61.00%
66.75%
71.75%
 
40.75%
49.50%
55.25%
62.00%
67.75%
72.75%
 
40.75%
50.50%
56.25%
63.00%
68.75%
73.75%
 
41.00%
47.75%
53.50%
60.25%
66.00%
71.00%
 
41.00%
48.75%
54.50%
61.25%
67.00%
72.00%
 
41.00%
49.75%
55.50%
62.25%
68.00%
73.00%
 
41.00%
50.75%
56.50%
63.25%
69.00%
74.00%
 
41.25%
48.00%
53.75%
60.50%
66.25%
71.25%
 
41.25%
49.00%
54.75%
61.50%
67.25%
72.25%
 
41.25%
50.00%
55.75%
62.50%
68.25%
73.25%
 
41.25%
51.00%
56.75%
63.50%
69.25%
74.25%
 
41.50%
48.25%
54.00%
60.75%
66.50%
71.50%
 
41.50%
49.25%
55.00%
61.75%
67.50%
72.50%
 
41.50%
50.25%
56.00%
62.75%
68.50%
73.50%
 
41.50%
51.25%
57.00%
63.75%
69.50%
74.50%
 
41.75%
48.50%
54.25%
61.00%
66.75%
71.75%
 
41.75%
49.50%
55.25%
62.00%
67.75%
72.75%
 
41.75%
50.50%
56.25%
63.00%
68.75%
73.75%
 
41.75%
51.50%
57.25%
64.00%
69.75%
74.75%

 
 
- 7 -

--------------------------------------------------------------------------------

 
 

 
42.00%
48.75%
54.50%
61.25%
67.00%
72.00%
 
42.00%
49.75%
55.50%
62.25%
68.00%
73.00%
 
42.00%
50.75%
56.50%
63.25%
69.00%
74.00%
 
42.00%
51.75%
57.50%
64.25%
70.00%
75.00%
 
42.25%
49.00%
54.75%
61.50%
67.25%
72.25%
 
42.25%
50.00%
55.75%
62.50%
68.25%
73.25%
 
42.25%
51.00%
56.75%
63.50%
69.25%
74.25%
 
42.25%
52.00%
57.75%
64.50%
70.25%
75.25%
 
42.50%
49.25%
55.00%
61.75%
67.50%
72.50%
 
42.50%
50.25%
56.00%
62.75%
68.50%
73.50%
 
42.50%
51.25%
57.00%
63.75%
69.50%
74.50%
 
42.50%
52.25%
58.00%
64.75%
70.50%
75.50%
 
42.75%
49.50%
55.25%
62.00%
67.75%
72.75%
 
42.75%
50.50%
56.25%
63.00%
68.75%
73.75%
 
42.75%
51.50%
57.25%
64.00%
69.75%
74.75%
 
42.75%
52.50%
58.25%
65.00%
70.75%
75.75%
 
43.00%
49.75%
55.50%
62.25%
68.00%
73.00%
 
43.00%
50.75%
56.50%
63.25%
69.00%
74.00%
 
43.00%
51.75%
57.50%
64.25%
70.00%
75.00%
 
43.00%
52.75%
58.50%
65.25%
71.00%
76.00%
 
43.25%
50.00%
55.75%
62.50%
68.25%
73.25%
 
43.25%
51.00%
56.75%
63.50%
69.25%
74.25%
 
43.25%
52.00%
57.75%
64.50%
70.25%
75.25%
 
43.25%
53.00%
58.75%
65.50%
71.25%
76.25%

 
 
- 8 -

--------------------------------------------------------------------------------

 
 

 
43.50%
50.25%
56.00%
62.75%
68.50%
73.50%
 
43.50%
51.25%
57.00%
63.75%
69.50%
74.50%
 
43.50%
52.25%
58.00%
64.75%
70.50%
75.50%
 
43.50%
53.25%
59.00%
65.75%
71.50%
76.50%
 
43.75%
50.50%
56.25%
63.00%
68.75%
73.75%
 
43.75%
51.50%
57.25%
64.00%
69.75%
74.75%
 
43.75%
52.50%
58.25%
65.00%
70.75%
75.75%
 
43.75%
53.50%
59.25%
66.00%
71.75%
76.75%
 
44.00%
50.75%
56.50%
63.25%
69.00%
74.00%
 
44.00%
51.75%
57.50%
64.25%
70.00%
75.00%
 
44.00%
52.75%
58.50%
65.25%
71.00%
76.00%
 
44.00%
53.75%
59.50%
66.25%
72.00%
77.00%
 
44.25%
51.00%
56.75%
63.50%
69.25%
74.25%
 
44.25%
52.00%
57.75%
64.50%
70.25%
75.25%
 
44.25%
53.00%
58.75%
65.50%
71.25%
76.25%
 
44.25%
54.00%
59.75%
66.50%
72.25%
77.25%
 
44.50%
51.25%
57.00%
63.75%
69.50%
74.50%
 
44.50%
52.25%
58.00%
64.75%
70.50%
75.50%
 
44.50%
53.25%
59.00%
65.75%
71.50%
76.50%
 
44.50%
54.25%
60.00%
66.75%
72.50%
77.50%
 
44.75%
51.50%
57.25%
64.00%
69.75%
74.75%
 
44.75%
52.50%
58.25%
65.00%
70.75%
75.75%
 
44.75%
53.50%
59.25%
66.00%
71.75%
76.75%
 
44.75%
54.50%
60.25%
67.00%
72.75%
77.75%

 
 
- 9 -

--------------------------------------------------------------------------------

 
 

 
45.00%
51.75%
57.50%
64.25%
70.00%
75.00%
 
45.00%
52.75%
58.50%
65.25%
71.00%
76.00%
 
45.00%
53.75%
59.50%
66.25%
72.00%
77.00%
 
45.00%
54.75%
60.50%
67.25%
73.00%
78.00%
 
45.25%
52.00%
57.75%
64.50%
70.25%
75.25%
 
45.25%
53.00%
58.75%
65.50%
71.25%
76.25%
 
45.25%
54.00%
59.75%
66.50%
72.25%
77.25%
 
45.25%
55.00%
60.75%
67.50%
73.25%
78.25%
 
45.50%
52.25%
58.00%
64.75%
70.50%
75.50%
 
45.50%
53.25%
59.00%
65.75%
71.50%
76.50%
 
45.50%
54.25%
60.00%
66.75%
72.50%
77.50%
 
45.50%
55.25%
61.00%
67.75%
73.50%
78.50%
 
45.75%
52.50%
58.25%
65.00%
70.75%
75.75%
 
45.75%
53.50%
59.25%
66.00%
71.75%
76.75%
 
45.75%
54.50%
60.25%
67.00%
72.75%
77.75%
 
45.75%
55.50%
61.25%
68.00%
73.75%
78.75%
 
46.00%
52.75%
58.50%
65.25%
71.00%
76.00%
 
46.00%
53.75%
59.50%
66.25%
72.00%
77.00%
 
46.00%
54.75%
60.50%
67.25%
73.00%
78.00%
 
46.00%
55.75%
61.50%
68.25%
74.00%
79.00%
 
46.25%
53.00%
58.75%
65.50%
71.25%
76.25%
 
46.25%
54.00%
59.75%
66.50%
72.25%
77.25%
 
46.25%
55.00%
60.75%
67.50%
73.25%
78.25%
 
46.25%
56.00%
61.75%
68.50%
74.25%
79.25%

 
 
- 10 -

--------------------------------------------------------------------------------

 
 

 
46.50%
53.25%
59.00%
65.75%
71.50%
76.50%
 
46.50%
54.25%
60.00%
66.75%
72.50%
77.50%
 
46.50%
55.25%
61.00%
67.75%
73.50%
78.50%
 
46.50%
56.25%
62.00%
68.75%
74.50%
79.50%
 
46.75%
53.50%
59.25%
66.00%
71.75%
76.75%
 
46.75%
54.50%
60.25%
67.00%
72.75%
77.75%
 
46.75%
55.50%
61.25%
68.00%
73.75%
78.75%
 
46.75%
56.50%
62.25%
69.00%
74.75%
79.75%
 
47.00%
53.75%
59.50%
66.25%
72.00%
77.00%
 
47.00%
54.75%
60.50%
67.25%
73.00%
78.00%
 
47.00%
55.75%
61.50%
68.25%
74.00%
79.00%
 
47.00%
56.75%
62.50%
69.25%
75.00%
80.00%
 
47.25%
54.00%
59.75%
66.50%
72.25%
77.25%
 
47.25%
55.00%
60.75%
67.50%
73.25%
78.25%
 
47.25%
56.00%
61.75%
68.50%
74.25%
79.25%
 
47.25%
57.00%
62.75%
69.50%
75.25%
80.25%
 
47.50%
54.25%
60.00%
66.75%
72.50%
77.50%
 
47.50%
55.25%
61.00%
67.75%
73.50%
78.50%
 
47.50%
56.25%
62.00%
68.75%
74.50%
79.50%
 
47.50%
57.25%
63.00%
69.75%
75.50%
80.50%
 
47.75%
54.50%
60.25%
67.00%
72.75%
77.75%
 
47.75%
55.50%
61.25%
68.00%
73.75%
78.75%
 
47.75%
56.50%
62.25%
69.00%
74.75%
79.75%
 
47.75%
57.50%
63.25%
70.00%
75.75%
80.75%

 
 
- 11 -

--------------------------------------------------------------------------------

 
 

 
48.00%
54.75%
60.50%
67.25%
73.00%
78.00%
 
48.00%
55.75%
61.50%
68.25%
74.00%
79.00%
 
48.00%
56.75%
62.50%
69.25%
75.00%
80.00%
 
48.00%
57.75%
63.50%
70.25%
76.00%
81.00%
 
48.25%
55.00%
60.75%
67.50%
73.25%
78.25%
 
48.25%
56.00%
61.75%
68.50%
74.25%
79.25%
 
48.25%
57.00%
62.75%
69.50%
75.25%
80.25%
 
48.25%
58.00%
63.75%
70.50%
76.25%
81.25%
 
48.50%
55.25%
61.00%
67.75%
73.50%
78.50%
 
48.50%
56.25%
62.00%
68.75%
74.50%
79.50%
 
48.50%
57.25%
63.00%
69.75%
75.50%
80.50%
 
48.50%
58.25%
64.00%
70.75%
76.50%
81.50%
 
48.75%
55.50%
61.25%
68.00%
73.75%
78.75%
 
48.75%
56.50%
62.25%
69.00%
74.75%
79.75%
 
48.75%
57.50%
63.25%
70.00%
75.75%
80.75%
 
48.75%
58.50%
64.25%
71.00%
76.75%
81.75%
 
49.00%
55.75%
61.50%
68.25%
74.00%
79.00%
 
49.00%
56.75%
62.50%
69.25%
75.00%
80.00%
 
49.00%
57.75%
63.50%
70.25%
76.00%
81.00%
 
49.00%
58.75%
64.50%
71.25%
77.00%
82.00%
 
49.25%
56.00%
61.75%
68.50%
74.25%
79.25%
 
49.25%
57.00%
62.75%
69.50%
75.25%
80.25%
 
49.25%
58.00%
63.75%
70.50%
76.25%
81.25%
 
49.25%
59.00%
64.75%
71.50%
77.25%
82.25%

 
 
- 12 -

--------------------------------------------------------------------------------

 
 

 
49.50%
56.25%
62.00%
68.75%
74.50%
79.50%
 
49.50%
57.25%
63.00%
69.75%
75.50%
80.50%
 
49.50%
58.25%
64.00%
70.75%
76.50%
81.50%
 
49.50%
59.25%
65.00%
71.75%
77.50%
82.50%
 
49.75%
56.50%
62.25%
69.00%
74.75%
79.75%
 
49.75%
57.50%
63.25%
70.00%
75.75%
80.75%
 
49.75%
58.50%
64.25%
71.00%
76.75%
81.75%
 
49.75%
59.50%
65.25%
72.00%
77.75%
82.75%
 
50.00%
56.75%
62.50%
69.25%
75.00%
80.00%
 
50.00%
57.75%
63.50%
70.25%
76.00%
81.00%
 
50.00%
58.75%
64.50%
71.25%
77.00%
82.00%
 
50.00%
59.75%
65.50%
72.25%
78.00%
83.00%



Weighted Average Spread
 
2.475%, 2.575%, 2.675%, 2.775%, 2.875%, 2.975%, 3.075%, 3.175%, 3.275%, 3.375%,
3.475%, 3.575%, 3.675%, 3.775%, 3.875%, 3.975%, 4.075%, 4.175%, 4.275%, 4.375%,
4.475%, 4.575%, 4.675%, 4.775%, 4.875%, 4.975%
 
Unless the Portfolio Manager otherwise notifies S&P in writing on or prior to
the Effective Date, as of the Effective Date the Portfolio Manager will elect
the following Weighted Average S&P Recovery Rates:
 
Liability
Rating
"AAA"
"AA"
"A"
"BBB"
"BB"
"B"
Weighted
Average
S&P
Recovery
Rate
42.50%
50.25%
56.00%
62.75%
68.50%
73.50%



Unless the Portfolio Manager otherwise notifies S&P in writing on or prior to
the Effective Date, as of the Effective Date the Portfolio Manager will elect
the following Weighted Average Floating Spread:
 
3.875%
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
SCHEDULE 7
 
APPROVED INDEX LIST
 
1.
CSFB Leveraged Loan Index

 
2.
JPMorgan Domestic High Yield Index

 
3.
Lehman Brothers U.S. Corporate High-Yield Index

 
4.
Merrill Lynch High Yield Master Index

 
5.
Credit Suisse High Yield Index

 
6.
JP Morgan Leveraged Loan Index

 
7.
JP Morgan Global High Yield Index

 
8.
S&P/LSTA Leveraged Loan Index

 
9.
BAML High Yield Master Index

 


 


- 1 -